Case 5:18-cv-01983-LCB Document 84-8 Filed 10/06/20 Page 1 of 231            FILED
                                                                    2020 Oct-06 AM 09:41
                                                                    U.S. DISTRICT COURT
                                                                        N.D. OF ALABAMA




                  EXHIBIT 5 (Part 1)
        Deposition of William McCollum
               Dated 11/12-13/2019
                Deposition Exhibits
    10, 37, 42, 43, 45, 48, 49, 60, 65, 67, 73-82
Case 5:18-cv-01983-LCB Document 84-8 Filed 10/06/20 Page 2 of 231

William McCollum                                                                       11/12/2019
                                                                               Pages 1 to 4
                                                Page 1                                     Page 3
  1   IN THE UNITED STATES DISTRICT COURT NORTHERN        1      A P P E A R A N C E S (continuing)
  2    DISTRICT OF ALABAMA, NORTHEASTERN DIVISION         2
  3                                                       3   FOR THE DEFENDANT:
  4   CIVIL ACTION NO. 5:18-CV-01983-LCB                  4      Mr. Matthew H. Lembke
  5                                                       5      Attorney at Law
  6   NUCLEAR DEVELOPMENT, LLC,                           6      Bradley Arant Boult Cummings, LLP
  7            Plaintiff,                                 7      One Federal Place
  8   vs.                                                 8      1819 Fifth Avenue North
  9   TENNESSEE VALLEY AUTHORITY,                         9      Birmingham, Alabama 35203
 10            Defendant.                                10      205.251.8000
 11                                                      11      mlembke@bradley.com
 12     VIDEO DEPOSITION OF WILLIAM R. MCCOLLUM, JR.     12          - and -
 13         Bradley Arant Boult Cummings, LLP            13      Messrs. David D. Ayliffe
 14              One Federal Place                       14       and Steven C. Chin
 15            1819 Fifth Avenue North                   15      Office of the General Counsel
 16           Birmingham, Alabama 35203                  16      Tennessee Valley Authority
 17              November 12, 2019                       17      400 West Summit Hill Drive, WT6
 18                                                      18      Knoxville, Tennessee 37902
 19   REPORTED BY:                                       19      865.632.3052
 20         Gail B. Pritchett                            20      ddayliffe@tva.gov
 21         Certified Realtime Reporter,                 21      scchin@tva.gov
 22         Registered Professional                      22
 23         Reporter and Notary Public                   23


                                                Page 2                                     Page 4
  1                   APPEARANCES                         1      A P P E A R A N C E S (continuing)
  2                                                       2
  3         FOR THE PLAINTIFF:                            3   THE VIDEOGRAPHER:
  4            Mr. Caine O'Rear III                       4      Ms. Shannon Campbell
  5            Attorney at Law                            5      Courtroom Technologies, Inc.
  6            Hand Arendall, LLC                         6      brad@crtrialtech.com
  7            RSA Tower                                  7      205.790.5841
  8            11 North Water Street                      8
  9            Suite 30200                                9
 10            Mobile, Alabama 36602                     10
 11            251.432.5511                              11
 12            corear@handarendall.com                   12
 13                - and -                               13
 14            Mr. Larry David Blust                     14
 15            Attorney at Law                           15
 16            Hughes Socol Piers Resnick Dym, LTD       16
 17            70 West Madison Street, Suite 4000        17
 18            Chicago, Illinois 60602                   18
 19            312.580.0100                              19
 20            lblust@hsplegal.com                       20
 21                                                      21
 22                                                      22
 23                                                      23



                                BIRMINGHAM REPORTING SERVICE
                                         (205) 326-4444
Case 5:18-cv-01983-LCB Document 84-8 Filed 10/06/20 Page 3 of 231

William McCollum                                                                                                   11/12/2019
                                                                                                    Pages 5 to 8
                                                         Page 5                                                       Page 7
  1            INDEX OF EXAMINATION                                1           I, Gail B. Pritchett, a Certified
  2                             Page:                              2   Realtime Reporter and Registered Professional
  3   EXAMINATION BY MR. LEMBKE                            9       3   Reporter of Birmingham, Alabama, and a Notary
  4                                                                4   Public for the State of Alabama at Large,
  5                                                                5   acting as Commissioner, certify that on this
  6             INDEX OF EXHIBITS                                  6   date, as provided by the Federal Rules of Civil
  7                             Page:                              7   Procedure of the United States District Court,
  8   Exhibit Number 73 - Resume               11                  8   and the foregoing stipulation of counsel, there
  9                                                                9   came before me at the offices of Bradley Arant
 10                                                               10   Boult Cummings, LLP, One Federal Place,
 11       INDEX OF PREVIOUSLY MARKED EXHIBITS                     11   1819 Fifth Avenue North, Birmingham, Alabama
 12                             Page:                             12   35203, on the 12th day of November, 2019,
 13   Exhibit Number 42 - 8/18/16 email             60            13   commencing at 3:35 p.m., WILLIAM R. MCCOLLUM,
 14   from L. Blust to C. O'Neill, ND4966-                        14   JR., witness in the above cause, for oral
 15   ND4967                                                      15   examination, whereupon the following
 16   Exhibit Number 43 - 9/9/16 email          75                16   proceedings were had:
 17   with Indicative Bid, ND5048-ND5056                          17

 18   Exhibit Number 45 - 10/2016 email             76            18           THE VIDEOGRAPHER: This marks the
 19   thread, Subject: P&S Contract Draft,                        19   beginning of the videotape deposition of
 20   ND5152-ND5154                                               20   William R. McCollum in the matter of Nuclear
 21                                                               21   Development, LLC, plaintiff, versus Tennessee
 22                                                               22   Valley Authority, defendant, filed in the
 23                                                               23   United States District Court for the Northern


                                                         Page 6                                                       Page 8
  1            STIPULATION                                         1   District of Alabama, Northeastern Division,
  2           IT IS STIPULATED AND AGREED, by                      2   Case Number 5:18-CV-01983-LCB. Today's date is
  3   and between the parties, through their                       3   November the 12th, 2019. The time is now 3:35
  4   respective counsel, that the deposition of                   4   p.m.
  5   WILLIAM R. MCCOLLUM, JR. may be taken before                 5            Will counsel please state who you
  6   Gail B. Pritchett, Commissioner, Certified                   6   are and who you represent.
  7   Realtime Reporter, Registered Professional                   7            MR. LEMBKE: Matt Lembke for
  8   Reporter and Notary Public;                                  8   defendant TVA.
  9           That the signature to and reading                    9            MR. AYLIFFE: David Ayliffe for
 10   of the deposition by the witness is waived, the             10   defendant TVA.
 11   deposition to have the same force and effect as             11            MR. CHIN: Steve Chin for
 12   if full compliance had been had with all laws               12   defendant TVA.
 13   and rules of Court relating to the taking of                13            MR. O'REAR: Caine O'Rear for
 14   depositions;                                                14   plaintiff Nuclear Development.
 15           That it shall not be necessary for                  15            MR. BLUST: Larry Blust for
 16   any objections to be made by counsel to any                 16   plaintiff Nuclear Development.
 17   questions, except as to form or leading                     17
 18   questions, and that counsel for the parties may             18           WILLIAM R. MCCOLLUM, JR.
 19   make objections and assign grounds at the time              19   having been first duly sworn, was examined and
 20   of trial, or at the time said deposition is                 20   testified as follows:
 21   offered in evidence, or prior thereto.                      21
 22                                                               22            THE COURT REPORTER: Usual
 23                                                               23   stipulations?


                         BIRMINGHAM REPORTING SERVICE
                                  (205) 326-4444
Case 5:18-cv-01983-LCB Document 84-8 Filed 10/06/20 Page 4 of 231

William McCollum                                                                                 11/12/2019
                                                                                   Pages 9 to 12
                                          Page 9                                                    Page 11
  1          MR. O'REAR: That's fine.                    1   going to mark as Exhibit 73.
  2          MR. LEMBKE: Fine.                           2            (Exhibit Number 73 was marked for
  3                                                      3            identification.)
  4   EXAMINATION BY MR. LEMBKE:                         4        A. (Reviewing document.)
  5         Q. Will you state your name for the          5        Q. Do you recognize this document,
  6   record?                                            6   Mr. McCollum?
  7         A. William Ralph McCollum, Jr.               7        A. Yes.
  8         Q. Mr. McCollum, my name is Matt             8        Q. What is it?
  9   Lembke, we were introduced a few minutes ago,      9        A. It's a resume.
 10   and I represent TVA in this lawsuit brought by    10        Q. All right. And I will represent
 11   it in Huntsville, Alabama in Federal Court by     11   this resume was attached to the application
 12   Nuclear Development.                              12   that was submitted to the NRC last November of
 13            Have you ever given a deposition         13   2018 by Nuclear Development.
 14   before?                                           14            This says you have got a BS in
 15         A. Yes.                                     15   electrical engineering at Georgia Tech, is that
 16         Q. All right. So you know I am going        16   right?
 17   to ask you a series of questions and you have     17        A. That's correct.
 18   been placed under oath, so you need to answer     18        Q. What year was that?
 19   them to the best of your ability. If at any       19        A. 1973.
 20   time you don't understand a question or need me   20        Q. And then you obtained an MS in
 21   to repeat it, just let me know and I will be      21   nuclear engineering from Georgia Tech?
 22   happy to do it; otherwise I will assume you       22        A. Yes.
 23   understand the question, okay?                    23        Q. And what year was that?


                                         Page 10                                                    Page 12
  1        A. Okay.                                      1       A. 1974.
  2        Q. If at any point you need to take a         2       Q. All right. And then you obtained
  3   break, as soon as we resolve the pending           3   an MBA from UNC Charlotte?
  4   question, I will be happy to let you have as       4       A. Yes.
  5   many breaks as you need. And if -- as you          5       Q. What year was that?
  6   know, the court reporter is taking down            6       A. 1983.
  7   everything you say. So if you say uh-huh or        7       Q. All right. Beginning with your
  8   uh-uh, I am apt to say is that a yes or is that    8   graduation from college, where have you worked?
  9   a no, not to be rude or difficult, but just        9       A. After I graduated from college, I
 10   because we need to make sure it is clear on the   10   took a job with Duke Power Company at the
 11   record, okay?                                     11   Oconee Nuclear Station, and I worked for Duke
 12        A. Okay.                                     12   Power Company in varying roles from September
 13        Q. All right. What is your home              13   1974 until I retired from Duke in April 2007.
 14   address?                                          14       Q. All right. And on your resume you
 15        A. 44 Beekeeper Trail, Swannanoa,            15   list between September of '74 and March of '87
 16   North Carolina 28778.                             16   that you held various roles in engineering
 17        Q. And what part of North Carolina is        17   operations and project management with the
 18   that in?                                          18   nuclear generation function of Duke Power
 19        A. It's just to the east of Ashville.        19   Company, is that right?
 20        Q. And do you have a business address        20       A. That's correct.
 21   different from that?                              21       Q. All right. And in that role --
 22        A. No.                                       22   well, let's go, then, through -- then from
 23        Q. And let me show you what I am             23   March of '87 to 1/1/89, you were superintendent


                    BIRMINGHAM REPORTING SERVICE
                             (205) 326-4444
Case 5:18-cv-01983-LCB Document 84-8 Filed 10/06/20 Page 5 of 231

William McCollum                                                                             11/12/2019
                                                                               Pages 13 to 16
                                         Page 13                                                Page 15
  1   of station services at the Catawba Nuclear         1   the site vice president. So in addition to the
  2   Station for Duke Power?                            2   station manager as a direct report, I had the
  3        A. That's correct.                            3   engineering manager and business manager,
  4        Q. And what did you do in that role?          4   several other direct reports in the
  5        A. I was responsible for human                5   organization. So the site vice president is
  6   resources, nuclear security, nuclear training,     6   the top position at the site.
  7   and several other support functions --             7        Q. Then from December of '97 to
  8        Q. All right.                                 8   October of '02, you were -- held the same role
  9        A. -- in the station.                         9   at the Oconee Nuclear Station?
 10        Q. Then from January of '89 to               10        A. Yes.
 11   November of '91, you were maintenance             11        Q. And was there any difference in
 12   superintendent at that same location?             12   your function there as opposed to the Catawba
 13        A. That's correct.                           13   Nuclear Station?
 14        Q. And what did you do in that role?         14        A. No. It's just a three-unit
 15        A. I was responsible for all of the          15   nuclear site as opposed to a two-unit nuclear
 16   maintenance resources, maintenance planning,      16   site, so it was a larger operation.
 17   and maintenance support engineering functions     17        Q. Then from November of '02 to
 18   for the station.                                  18   December of '04, you were vice president of
 19        Q. All right. And then from November         19   nuclear support at Duke Power?
 20   of '91 through August of '95, you were station    20        A. Yes.
 21   manager at the same location?                     21        Q. And what did you do in that role?
 22        A. That's correct.                           22        A. So in that role I was responsible
 23        Q. And what did you do in that role?         23   for all of the corporate office support


                                         Page 14                                                Page 16
  1         A. I was responsible for the total           1   functions for the entire nuclear group which at
  2   operation of the station, including operations,    2   that time had three operating nuclear powers.
  3   maintenance, outages and outage support, as        3   So I was in Charlotte, the corporate
  4   well as other support functions.                   4   headquarters, and had responsibility for all of
  5         Q. When you say outage support, what         5   the support functions that I have listed here.
  6   does that mean?                                    6        Q. And it was from that position that
  7         A. So with this type of nuclear              7   you retired from Duke Power?
  8   plant, you have a refueling outage                 8        A. No.
  9   approximately every eighteen months to two         9        Q. Okay. What was your next role at
 10   years on each unit where you change out nuclear   10   Duke Power?
 11   fuel and perform an intensive regime of           11        A. I moved to the vice president of
 12   maintenance work. So that's referred -- the       12   strategic planning and business development for
 13   station is not producing power during that        13   Duke Power Company. So as opposed to just the
 14   period of time -- excuse me, the unit is not      14   nuclear function within Duke Power, I was
 15   producing power during that period of time, and   15   responsible for all strategic planning,
 16   it's referred to as an outage.                    16   integrated resource planning, and business
 17         Q. Okay. From August of '95 to              17   development activities; business development in
 18   December of '97, you were the site vice           18   this case meaning I advised management on
 19   president at that same location?                  19   merger and acquisition activity and potential
 20         A. That's correct.                          20   purchase of other nuclear units.
 21         Q. And how did that role differ from        21        Q. What is integrated resource
 22   being station manager?                            22   planning?
 23         A. The station manager reported to          23        A. Integrated resource planning is an


                    BIRMINGHAM REPORTING SERVICE
                             (205) 326-4444
Case 5:18-cv-01983-LCB Document 84-8 Filed 10/06/20 Page 6 of 231

William McCollum                                                                                    11/12/2019
                                                                                  Pages 17 to 20
                                        Page 17                                                       Page 19
  1   effort that is for regulated utilities such as     1       Q. All right. In any of your roles
  2   Duke Power. It is required by the state            2   with Duke Power, did you ever oversee an
  3   regulatory commission, and at some periodicity,    3   application for transfer of a construction
  4   it varies state to state. The utility is           4   permit for a nuclear facility?
  5   required to go through an extensive planning       5       A. No.
  6   and modeling process of looking at the future,     6       Q. In any of your roles at Duke
  7   testing out different scenarios of generation      7   Power, did you ever see -- ever oversee any
  8   development and resources, mix of resources to     8   licensing applications to the NRC for a nuclear
  9   find -- the goal would be to find the optimum      9   plant?
 10   mix of resources that has the lowest cost and     10       A. Yes.
 11   best benefit to the customer.                     11       Q. Tell me about that.
 12        Q. After that role, what was your            12       A. So when I was vice president of
 13   next position at Duke Power?                      13   nuclear support for Duke Power Company, we made
 14        A. Then I was placed over the                14   a number of licensing applications related to
 15   regulated fossil/hydro generation. So Duke had    15   -- some related to the Cherokee Nuclear Plant
 16   gone through a -- was going through a merger      16   which was a plant we were planning to develop
 17   with Synergy Corporation, and that meant that     17   and construct, as well as some other
 18   the size of the fossil/hydro fleet was going to   18   applications for our three existing stations.
 19   expand dramatically from just those units         19       Q. Did the Cherokee Nuclear Plant
 20   within North and South Carolina to also include   20   ever get off of the ground?
 21   units within Howe, Indiana and northern           21       A. No. It never operated.
 22   Kentucky. And so I was placed in                  22       Q. Is that the one near Gaffney,
 23   responsibility over that combined hydro/fossil    23   South Carolina?


                                        Page 18                                                       Page 20
  1   fleet.                                             1        A. That's correct.
  2        Q. And you did that for about six             2        Q. Okay. Now, was it from the
  3   months?                                            3   executive vice president and chief regulated
  4        A. That's correct.                            4   generation officer role that you retired from
  5        Q. And then --                                5   Duke Energy?
  6        A. Then there was a reorganization            6        A. That's correct.
  7   and my position was changed. And in addition       7        Q. All right. And you retired but
  8   to regulated fossil/hydro generation, I also       8   you didn't stay retired long; is that fair?
  9   took on engineering and technical services,        9        A. That's correct.
 10   procurement for the entire corporation, bulk      10        Q. All right. And what did you do
 11   power marketing, which is buying and selling of   11   next?
 12   power outside of the utility fleet, and then      12        A. I became chief operating officer
 13   new generation construction.                      13   of the Tennessee Valley Authority.
 14        Q. All right. And were there any             14        Q. All right. And what did you --
 15   nuclear plants under construction in the          15   what was your -- what was your -- how would you
 16   company at that time?                             16   generally describe your duties as chief
 17        A. Not under active construction. We         17   operating officer at TVA?
 18   had a site at -- near Gaffney, South Carolina,    18        A. I was responsible for all the
 19   but construction had been stopped at that time.   19   generation, transmission, operation,
 20        Q. In any of your roles with Duke            20   construction, and river operations, functions.
 21   Power, did you ever oversee construction of a     21        Q. All right. And did you oversee in
 22   nuclear plant?                                    22   that role the construction of the Watts Bar
 23        A. No.                                       23   Unit 2 project for TVA?


                    BIRMINGHAM REPORTING SERVICE
                             (205) 326-4444
Case 5:18-cv-01983-LCB Document 84-8 Filed 10/06/20 Page 7 of 231

William McCollum                                                                             11/12/2019
                                                                               Pages 21 to 24
                                         Page 21                                                Page 23
  1        A. Yes.                                       1        A. That's correct.
  2        Q. And so you were certainly aware            2        Q. What were the circumstances for
  3   that that project went way over budget, right?     3   your -- pertaining to your departure?
  4        A. Yes.                                       4        A. I retired from TVA.
  5        Q. And you are aware that that                5        Q. And was that a totally voluntary
  6   project went way over the scheduled time of        6   retirement?
  7   construction, right?                               7        A. Yes.
  8        A. Yes.                                       8        Q. No one suggested it would be in
  9        Q. And you are certainly aware that           9   your interest to retire?
 10   in the nuclear industry, cost overruns for        10        A. Not in my interest, no.
 11   nuclear plant construction are very common?       11        Q. All right. Did anyone from -- did
 12        A. Well, they have certainly occurred        12   anyone in senior management at TVA suggest to
 13   a number of times.                                13   you it would be a good time to retire?
 14        Q. And you are aware -- are you aware        14        A. We discussed a number of different
 15   of a nuclear plant ever being constructed in      15   scenarios around the organization and I decided
 16   conformity with its original construction         16   it would be a good time for me to retire.
 17   schedule, meaning completed as initially          17        Q. Had you received negative feedback
 18   planned?                                          18   from senior management at TVA about your
 19        A. So when I was at the Catawba              19   performance as chief operating officer?
 20   Nuclear Station, my first role there was          20        A. Not that I recall.
 21   manager in charge of the pre-operational          21        Q. None?
 22   testing and start-up program. So I                22        A. About the results? About some
 23   participated in the construction completion at    23   results, but you said about my performance, and


                                         Page 22                                                Page 24
  1   Catawba and was responsible for putting Unit 1     1   I don't recall that.
  2   into operation. I can't speak to what the          2        Q. All right. Well, there -- you
  3   original schedule was for Catawba, because that    3   certainly recall there being negative comments
  4   was a little before my time, but we completed      4   about the results that you were overseeing in
  5   two units at Catawba which are comparable in       5   your role, correct?
  6   size to the two unit plants at TVA and a number    6        A. Correct.
  7   of others around the country. We completed         7        Q. And did that -- did that negative
  8   both of those units for a total of 3.25 billion    8   feedback about the results contribute to your
  9   dollars. During the same time frame, the           9   decision to retire?
 10   Vogtle Units 1 and 2 in Georgia were completed    10        A. Not really. My decision to retire
 11   about a year behind the Catawba station at a      11   revolved mostly around my personal and family
 12   cost of over eight billion dollars for the two    12   considerations.
 13   units.                                            13        Q. And would you say you left TVA on
 14        Q. What was the -- when you oversaw          14   good terms?
 15   the construction of Watts Bar 2, what did it      15        A. I think so.
 16   end up costing for that one unit?                 16        Q. Now, as soon as you retired, you
 17        A. It was completed after I left, so         17   indicate on your resume that you became owner
 18   I don't have the final figure on that.            18   of McCollum Holdings, LLC?
 19        Q. Well, at the time you left, what          19        A. Right.
 20   was the projected total cost?                     20        Q. What is McCollum Holdings, LLC?
 21        A. I don't recall.                           21        A. It is an LLC that I formed to do
 22        Q. All right. You left TVA in June           22   consulting.
 23   30th of 2012, correct?                            23        Q. All right. And I notice on your


                    BIRMINGHAM REPORTING SERVICE
                             (205) 326-4444
Case 5:18-cv-01983-LCB Document 84-8 Filed 10/06/20 Page 8 of 231

William McCollum                                                                              11/12/2019
                                                                             Pages 25 to 28
                                      Page 25                                                   Page 27
  1   work experience you don't list any work for     1       Q. All right. Did you hold any
  2   Nuclear Development, is that right?             2   office in Nuclear Development prior to being
  3        A. Right. Under the time frame from        3   named CEO and CNO?
  4   July 2012 to present, I list my consulting      4       A. I don't think so.
  5   business, but I don't list specific clients.    5       Q. And do you have any written list
  6        Q. All right. Well, aren't you the         6   of job responsibilities as CEO of Nuclear
  7   CEO of Nuclear Development?                     7   Development?
  8        A. Yes, I hold that title.                 8       A. No.
  9        Q. And aren't you the chief nuclear        9       Q. Do you have any written list of
 10   officer of Nuclear Development?                10   job responsibilities as CNO?
 11        A. Yes.                                   11       A. No.
 12        Q. But you are not an employee of         12       Q. Does anyone report to you as CEO
 13   Nuclear Development?                           13   of Nuclear Development?
 14        A. That's correct. I am a                 14       A. No employees do.
 15   consultant.                                    15       Q. Does anyone report to you?
 16        Q. All right. When did you first          16       A. Well, I am responsible for
 17   begin doing work for Nuclear Development?      17   coordinating work with some of our other
 18        A. It was around November 2012.           18   contractors.
 19        Q. And you worked for Nuclear             19       Q. Okay. What would be your best
 20   Development consistently since then?           20   estimate of your percentage of time that you
 21        A. I work varying amounts, depending      21   have spent working on Nuclear Development work
 22   on what I am requested to do each month.       22   in 2019?
 23        Q. All right. And who gives you --        23       A. Help me understand percentage


                                      Page 26                                                   Page 28
  1   who do you report to as the CEO and CNO of      1   of --
  2   Nuclear Development?                            2           MR. O'REAR: As compared to what?
  3        A. Franklin Haney.                         3        Q. (BY MR. LEMBKE:) Well, as the
  4        Q. Sr.?                                    4   percentage of the total amount of work you do
  5        A. Franklin Haney, yes. Frank Haney        5   at McCollum Holdings, in 2019 what percentage
  6   is president of Nuclear Development and         6   would you say has Nuclear Development work
  7   Franklin is the owner/manager.                  7   occupied?
  8        Q. All right. And who is the               8        A. About sixty percent.
  9   secretary of Nuclear Development?               9        Q. Okay. And what would -- would
 10        A. I think it's Larry Blust, but I'm      10   2018 be about the same?
 11   not certain about that.                        11        A. 2018 would probably be about the
 12        Q. And when did you become CEO of         12   same.
 13   Nuclear Development?                           13        Q. Has it ever been higher than sixty
 14        A. I don't remember the specific day.     14   percent in any given year?
 15        Q. What is your best estimate?            15        A. Yeah, I don't recall. It
 16        A. I just don't recall.                   16   fluctuates, but I don't recall being higher
 17        Q. All right. Well, is it more than       17   than that.
 18   three years ago?                               18        Q. And has it been less than that?
 19        A. No.                                    19        A. Yes.
 20        Q. Is it since the contract was           20        Q. Since -- what would you -- 2017,
 21   signed with TVA for Nuclear Development to     21   what would be your best estimate?
 22   purchase the Bellefonte site?                  22        A. Oh, I don't recall exactly.
 23        A. Probably.                              23        Q. Okay. Well, that was the year --


                   BIRMINGHAM REPORTING SERVICE
                            (205) 326-4444
Case 5:18-cv-01983-LCB Document 84-8 Filed 10/06/20 Page 9 of 231

William McCollum                                                                                11/12/2019
                                                                                 Pages 29 to 32
                                            Page 29                                               Page 31
  1   the first full calendar year after the contract    1        A. Yes, that's a yes.
  2   was signed with TVA; you don't recall roughly      2        Q. Okay. And to whom do you submit
  3   how much of your time you spent that year?         3   your invoices?
  4        A. No, I don't.                               4        A. Larry Blust.
  5        Q. Okay. And how are you compensated          5        Q. Now, who are the other officers of
  6   by Nuclear Development?                            6   Nuclear Development?
  7        A. I have a consulting contract. I            7        A. Frank Haney is the president and
  8   submit invoices monthly for the hours that I       8   Franklin Haney is the owner/manager.
  9   work and I am compensated at a hourly rate.        9        Q. Anyone else?
 10        Q. What is the hourly rate?                  10        A. Not that I know of.
 11        A. It's three hundred dollars an             11        Q. As the CEO, you don't know who all
 12   hour.                                             12   of the other officers are?
 13        Q. And this is a written consulting          13        A. I might not.
 14   contract?                                         14        Q. Okay. Have you ever personally
 15        A. Yes.                                      15   been a plaintiff or a defendant in civil
 16        Q. How many other entities does              16   litigation?
 17   McCollum Holdings do work for?                    17        A. No, not that I recall.
 18        A. At present, two others.                   18        Q. How many prior depositions have
 19        Q. And are either of them potential          19   you given before today?
 20   competitors of Nuclear Development?               20        A. I couldn't give you an exact
 21        A. No.                                       21   number. Less than a dozen.
 22        Q. Since you began doing any                 22        Q. And when was the last one?
 23   consulting work for Nuclear Development, have     23        A. Last deposition?


                                            Page 30                                               Page 32
  1   you ever worked for a potential competitor of      1          Q. Yes, sir.
  2   Nuclear Development?                               2          A. It would have been several years
  3       A. No. But I was doing work for a              3   ago.
  4   company that it later turned out Nuclear           4       Q. All right. And were all of the
  5   Development might use as a contractor, so I        5   depositions in conjunction with your work for
  6   terminated my business relationship with that      6   Duke Power or TVA?
  7   company.                                           7       A. Yes.
  8       Q. Who was that?                               8       Q. And did you give any while you
  9       A. BWXT in Canada.                             9   were working at TVA in conjunction with your
 10       Q. And -- between January of 2017 and         10   work for TVA?
 11   June of 2019, does it sound right that you have   11       A. I testified in front of a
 12   been paid over 1.25 million dollars by Nuclear    12   congressional committee, and I may have given a
 13   Development?                                      13   recorded deposition.
 14       A. I don't know the exact figure. My          14       Q. What does a recorded deposition
 15   -- I submitted the invoices monthly, so the       15   mean?
 16   amounts are what they are.                        16       A. It means something like this.
 17       Q. Give me just a second.                     17       Q. Oh, okay. Do you recall was it
 18           And so there have been months in          18   involving litigation?
 19   which you have billed TVA -- excuse me, Nuclear   19       A. I don't remember. I just seem to
 20   Development for as many as two hundred fifty      20   have a vague memory that I might have given a
 21   hours worked in a month.                          21   deposition early on related to something.
 22       A. Uh-huh.                                    22       Q. Okay. How did you prepare for
 23       Q. Is that a yes?                             23   today's deposition?


                      BIRMINGHAM REPORTING SERVICE
                               (205) 326-4444
Case 5:18-cv-01983-LCB Document 84-8 Filed 10/06/20 Page 10 of 231

William McCollum                                                                               11/12/2019
                                                                                Pages 33 to 36
                                          Page 33                                                Page 35
   1        A. I read some earlier depositions.           1   other deposition. Did you read Mr. Shea's
   2        Q. All right. Did you read Bill               2   deposition?
   3   Johnson's deposition?                              3        A. I did.
   4        A. Yes.                                       4        Q. And did you see any comments about
   5        Q. Okay. Did you see any reference            5   you or conversations with you with which you
   6   to yourself in there that you disagreed with?      6   disagreed in Mr. Shea's deposition?
   7            MR. O'REAR: Objection. It's a             7        A. Not comments about me, no.
   8   really broad question without specificity.         8        Q. Okay. Was there something in it
   9        Q. (BY MR. LEMBKE:) You can answer.           9   that you disagreed with?
  10        A. Can you state the question again?         10        A. His recollection of our
  11        Q. Certainly. Did Mr. Johnson say            11   conversations regarding the application to
  12   anything about you or conversations with you or   12   transfer the construction permits differed from
  13   anything related to you that you disagreed with   13   my recollection.
  14   in that deposition?                               14        Q. All right. Now let me get back to
  15        A. There were -- he made comments            15   the question I had asked when I stopped and
  16   about things that he said that I had said to      16   asked about Mr. Shea's deposition.
  17   people in Memphis that were not accurate.         17            What else did you do to prepare
  18        Q. Okay. Anything else?                      18   for today's deposition?
  19        A. That's all that I can recall.             19        A. I had conversations with our
  20        Q. All right. Did you read Ms.               20   counsel.
  21   Quirk's deposition?                               21        Q. All right. When did those
  22        A. Yes.                                      22   conversations occur?
  23        Q. And did you see any mention of you        23        A. Yesterday.


                                          Page 34                                                Page 36
   1   or conversations with you in her deposition        1        Q. What about today?
   2   with which you disagreed?                          2        A. And today.
   3        A. Not that I recall.                         3        Q. All right. How many hours did you
   4        Q. All right. Did you read Mr.                4   spend, best estimate, between yesterday and
   5   Chandler's deposition?                             5   today?
   6        A. I think so.                                6        A. Six.
   7        Q. All right. Do you recall seeing            7        Q. And was anyone present other than
   8   anything about you or conversations with you       8   Mr. O'Rear, Mr. Blust, and Frank Haney?
   9   that he said with which you disagreed?             9        A. Yes.
  10        A. I don't recall.                           10        Q. Who else was present?
  11        Q. Did you read Mr. Beach's                  11        A. Roger Bates.
  12   deposition?                                       12        Q. Who is Roger Bates?
  13        A. Yes.                                      13        A. My understanding is he is an
  14        Q. And did you see any comments in           14   attorney with the same firm as Mr. O'Rear.
  15   that deposition about you or conversations with   15        Q. Okay. Did you review any
  16   you that you -- with which you disagreed?         16   documents before today's deposition other than
  17            MR. O'REAR: Same objection I made        17   those depositions you have previously
  18   previously.                                       18   mentioned?
  19        A. I don't recall.                           19        A. I refreshed my memory on some
  20        Q. (BY MR. LEMBKE:) What else did            20   documents.
  21   you do to prepare?                                21        Q. And have -- has -- have you
  22        A. I --                                      22   provided to Nuclear Development's counsel any
  23        Q. I just remembered there was one           23   emails or hard-copy documents related to this


                     BIRMINGHAM REPORTING SERVICE
                              (205) 326-4444
Case 5:18-cv-01983-LCB Document 84-8 Filed 10/06/20 Page 11 of 231

William McCollum                                                                                   11/12/2019
                                                                                    Pages 37 to 40
                                          Page 37                                                     Page 39
   1   case?                                              1   shortly afterwards.
   2            MR. O'REAR: Let me object to              2       Q. All right. And did you understand
   3   that. I mean, that involves attorney work          3   you had any restrictions on what you could do
   4   product.                                           4   as a consultant for Bellefonte as a TVA
   5            MR. LEMBKE: I haven't asked what.         5   retiree?
   6   I just asked a yes or no.                          6       A. Well, I understood that there were
   7            MR. O'REAR: Okay. I'll let him            7   ethics restrictions on what I could do as a
   8   answer it. You can answer yes or no.               8   retired executive from TVA.
   9        A. Yes.                                       9       Q. And did that constrain you in what
  10            MR. O'REAR: Limit your answer to         10   you were able to do for Nuclear Development?
  11   that.                                             11       A. No. I contacted the chief ethics
  12        Q. (BY MR. LEMBKE:) Did you keep any         12   officer who at that time was Ralph Rogers at
  13   handwritten notes pertaining to your work for     13   Tennessee Valley Authority to clarify what the
  14   Nuclear Development?                              14   restrictions would be and what the ethics rules
  15        A. No.                                       15   would allow and not allow. And based on that,
  16        Q. None?                                     16   I didn't feel that there were any restrictions
  17        A. (Shaking head negatively.)                17   in terms of what Nuclear Development wanted me
  18        Q. Did you keep any typewritten              18   to do.
  19   notes?                                            19       Q. Okay. And what was it that
  20        A. No.                                       20   Nuclear Development wanted you to do?
  21        Q. Okay. So you don't keep notes?            21       A. Basically provide them technical
  22        A. No.                                       22   help and advice in developing this project.
  23        Q. Who keeps the corporate records of        23       Q. Now, in 2012, at the time you were


                                          Page 38                                                     Page 40
   1   Nuclear Development?                               1   retained to provide this technical advice, what
   2         A. I don't know.                             2   was your understanding of the status of the
   3         Q. You don't know?                           3   project at TVA?
   4         A. I don't know.                             4            MR. O'REAR: Which project?
   5         Q. Now, earlier you told me that you         5            MR. LEMBKE: The Bellefonte
   6   first got involved with Nuclear Development, I     6   project.
   7   believe you said, in November of 2012?             7         A. Prior to my leaving TVA, the board
   8         A. Yes.                                      8   of TVA had made a decision to complete
   9         Q. All right. Who contacted you              9   Bellefonte Unit 1, and that was the status at
  10   first?                                            10   the time I left. Other than that, you know,
  11         A. Larry Blust.                             11   anything else at that point in time in late
  12         Q. And what did -- what was the --          12   2012 would have just been rumors.
  13   was there a request to you for what services      13         Q. (BY MR. LEMBKE:) All right.
  14   you would provide?                                14   Well, what did you understand Nuclear
  15         A. Just that there was interest in          15   Development wanted to do at that time with
  16   potentially developing a nuclear plant project    16   regard to Bellefonte?
  17   as a merchant plant and would I be interested     17            MR. O'REAR: At what time now are
  18   in consulting with him.                           18   you referring?
  19         Q. And did you know it was                  19            MR. LEMBKE: Late 2012 when he
  20   Bellefonte?                                       20   first became a consultant.
  21         A. I don't remember if we                   21         A. It was fairly general, but find --
  22   specifically talked about Bellefonte during the   22   find a way to work out some sort of arrangement
  23   initial conversations or I found out about that   23   to be able to complete -- complete the plant


                     BIRMINGHAM REPORTING SERVICE
                              (205) 326-4444
Case 5:18-cv-01983-LCB Document 84-8 Filed 10/06/20 Page 12 of 231

William McCollum                                                                                  11/12/2019
                                                                                   Pages 41 to 44
                                                Page 41                                             Page 43
   1   and put it into operation either with TVA or,       1       Q. (BY MR. LEMBKE:) Let me strike --
   2   you know, in some sort of business arrangement.     2   let me restate the question.
   3   So it was a little -- the business structure        3              MR. O'REAR: Restate.
   4   part of it was a little bit vague to me at that     4       Q. (BY MR. LEMBKE:) As chief
   5   point in time.                                      5   operating officer of TVA, did you believe you
   6       Q. (BY MR. LEMBKE:) You had overseen            6   were in the possession of any information
   7   the Bellefonte project while you were at -- in      7   pertaining to Bellefonte that would be deemed
   8   your role of chief operating officer at TVA,        8   confidential proprietary business information?
   9   correct?                                            9       A. So that's not a term related to
  10       A. That's correct.                             10   TVA that I am aware that we used very much. So
  11       Q. And so you certainly had                    11   in terms of what might have been released to
  12   confidential business information pertaining to    12   the public through a FOIA request, I would have
  13   Bellefonte at that time, correct?                  13   probably been aware of certain contract details
  14              MR. O'REAR: Objection. What are         14   that wouldn't have been subject to public
  15   you referring to as confidential business          15   release.
  16   information?                                       16       Q. Anything else you can think of
  17       Q. (BY MR. LEMBKE:) You can a                  17   that you were aware of about -- pertaining to
  18   answer.                                            18   Bellefonte that you would have thought would
  19              MR. O'REAR: To the extent you           19   not have been subject to public release?
  20   understand the question, you can answer.           20       A. I -- I don't know -- I don't know
  21       A. Yeah, I -- I'm not sure what                21   of anything else that I would be confident
  22   business information you are talking about.        22   about answering on that.
  23       Q. (BY MR. LEMBKE:) Well, did you              23       Q. Okay. Did you talk to the chief


                                                Page 42                                             Page 44
   1   have any confidential business information          1   ethics officer at TVA about your knowledge of
   2   pertaining to Bellefonte having served as chief     2   that information?
   3   operating officer of TVA?                           3         A. I talked about the ethics
   4            MR. O'REAR: Same objection.                4   restrictions that I would be under given my
   5        A. Well, I knew a -- I knew a certain          5   former position and my role at the agency and
   6   amount of information about Bellefonte, but I'm     6   the work that I was undertaking with Nuclear
   7   not -- I don't know that I can say exactly what     7   Development and made sure that there was
   8   TVA would or would not have considered              8   nothing in that that would violate federal
   9   confidential business information.                  9   ethics regulations.
  10        Q. (BY MR. LEMBKE:) Well, you have            10         Q. Did you expressly make the chief
  11   been the chief operating officer at TVA; would     11   ethics officer aware that you possessed
  12   you have regarded it as confidential               12   non-public information pertaining to
  13   proprietary business information?                  13   Bellefonte?
  14            MR. O'REAR: We are --                     14         A. Ralph certainly was aware of the
  15            MR. BLUST: We --                          15   work that I had done and what things -- what
  16            MR. LEMBKE: We're going to need           16   sort of things I had been involved in. But the
  17   -- we have got one lawyer --                       17   ethics regulations, as Ralph explained them to
  18            MR. O'REAR: I understand that.            18   me, did not prohibit me from having knowledge.
  19            MR. LEMBKE: -- not two lawyers,           19         Q. Well, my question wasn't what he
  20   one lawyer.                                        20   certainly knew but what you told him. Did you
  21            MR. O'REAR: I understand. That's          21   tell him that you had non-public information
  22   fine. And -- but I said the same thing, so --      22   about Bellefonte?
  23   I don't understand the question.                   23         A. I expressed to him the questions


                        BIRMINGHAM REPORTING SERVICE
                                 (205) 326-4444
Case 5:18-cv-01983-LCB Document 84-8 Filed 10/06/20 Page 13 of 231

William McCollum                                                                                    11/12/2019
                                                                                   Pages 45 to 48
                                          Page 45                                                    Page 47
   1   around given that I have done this work with       1   United States and how does that inform the
   2   Bellefonte and with TVA and with TVA Nuclear       2   ability to complete the Bellefonte project, you
   3   and so forth, does any of that create a            3   know, a variety of technical questions.
   4   problem. We didn't go through lists -- as I        4        Q. And over what period of time were
   5   recall, we didn't go through lists of specific     5   you providing -- was your role limited to
   6   information.                                       6   providing those sorts of -- that sort of
   7        Q. So is it fair to say in answer to          7   technical input?
   8   my question you did not expressly state to him     8        A. I'd -- I would say that my role
   9   that you had knowledge of non-public               9   evolved over time. There weren't definite
  10   information about Bellefonte?                     10   milestones, but over time I provided technical
  11            MR. O'REAR: Object to the form.          11   input, some general cost analyses, cost
  12   Incorrect summarization of his testimony.         12   comparisons, for example, with cost of new
  13        A. Yeah, I don't recall -- I don't           13   gas-fired generation. Those sorts of things.
  14   recall that at all. I think our -- the            14        Q. Well, ultimately your role evolved
  15   discussions I had with Ralph were -- were         15   to be CEO.
  16   complete and comprehensive in terms of making     16        A. Uh-huh.
  17   sure there wouldn't be any violations of ethics   17        Q. Is that a yes?
  18   rules.                                            18        A. That's a yes.
  19        Q. (BY MR. LEMBKE:) Now, when you            19            MR. O'REAR: Let him -- let him
  20   say that you were a little bit unclear on the     20   finish his question before you respond.
  21   business model at the time you were retained by   21        A. Sorry.
  22   Nuclear Development --                            22        Q. (BY MR. LEMBKE:) Ultimately your
  23        A. Uh-huh.                                   23   role evolved to be CEO. What other things did


                                          Page 46                                                    Page 48
   1        Q. Was that a yes?                            1   your role expand into before you got to the
   2        A. That was yes.                              2   point of being named a CEO beyond what you have
   3        Q. -- what do you mean by that?               3   already told me?
   4        A. So there are several -- there are          4       A. Participation in project
   5   several different ways you can develop a plant,    5   development in terms of discussions with
   6   with a -- with a single liner, with multiple       6   potential power purchasers, potential financing
   7   liners, with partnerships. And so the exact        7   entities, and some of those sort of
   8   structure that would ultimately be used for the    8   discussions.
   9   ownership and financing of the project wasn't      9       Q. Anything else you can remember?
  10   clear to me at that time, but that wasn't my      10       A. No.
  11   role either.                                      11       Q. Were you ever involved with Bud
  12        Q. And your role at that time was            12   Cramer's lobbying efforts?
  13   what?                                             13       A. I have met Bud Cramer, but I'm not
  14        A. Providing technical input as              14   aware of ever participating in anything that
  15   requested.                                        15   would be a lobbying activity.
  16        Q. And what sort of technical input          16       Q. Well, were you ever involved in
  17   were they requesting?                             17   discussing what Mr. Cramer was going to do with
  18        A. What are -- you know, such things         18   his lobbying activity?
  19   as what are typical nuclear plant operating       19       A. Not that I recall.
  20   costs, what are -- what are the other sort of     20       Q. Okay. Now, you said you had
  21   costs that you get into when you operate a        21   discussions with potential power purchasers?
  22   nuclear plant, what -- the history of             22       A. Uh-huh.
  23   pressurized water reactor technology use in the   23       Q. Is that a yes?


                     BIRMINGHAM REPORTING SERVICE
                              (205) 326-4444
Case 5:18-cv-01983-LCB Document 84-8 Filed 10/06/20 Page 14 of 231

William McCollum                                                                              11/12/2019
                                                                                Pages 49 to 52
                                         Page 49                                                 Page 51
   1         A. That is a yes.                            1   South Carolina.
   2         Q. And when do you first recall              2       Q. Any others?
   3   having discussions with potential power            3       A. That's all I recall right now.
   4   purchasers?                                        4       Q. Now, I understand --
   5         A. I don't remember.                         5       A. Oh, I'm sorry.
   6         Q. Well, do you think it was before          6       Q. Go ahead.
   7   or after the TVA Board decided to declare          7       A. Entergy Corporation.
   8   Bellefonte as surplus property? Which I will       8       Q. Other than whatever Letter of
   9   represent to you was in the first half of 2016.    9   Intent that Memphis signed, did any of the
  10         A. I don't recall any prior to that         10   others that you talked to sign any kind of
  11   time.                                             11   Letter of Intent?
  12         Q. Okay. And who do you recall the          12       A. Not that I am aware.
  13   first potential power purchaser having a          13       Q. But you are aware that Memphis
  14   discussion with?                                  14   signed a Letter of Intent at one point,
  15         A. I don't recall the exact sequence.       15   correct?
  16         Q. All right. Well, I know you have         16       A. Correct.
  17   had discussions with Memphis Light, Gas &         17       Q. Now, what was the nature of your
  18   Water, correct?                                   18   discussions with those entities that you just
  19         A. Correct.                                 19   mentioned, the seven groups you mentioned?
  20         Q. Have you had discussions with            20            MR. O'REAR: I'm going to object,
  21   Chattanooga?                                      21   compound question.
  22         A. Yes.                                     22       Q. (BY MR. LEMBKE:) All right. What
  23         Q. What about with Huntsville?              23   was the nature of your discussions with


                                         Page 50                                                 Page 52
   1        A. I don't recall any discussions             1   Memphis?
   2   that I have had with Huntsville.                   2        A. As a potential purchaser of power
   3        Q. What about with Nashville?                 3   from the Bellefonte plant.
   4        A. No, I have not.                            4        Q. All right. And did the nature of
   5        Q. All right. Other than Memphis and          5   the discussions differ with any of the other
   6   Chattanooga, what potential power purchasers       6   six?
   7   have you had discussions with?                     7        A. Well, there -- there were
   8        A. With Joe Wheeler Cooperative and           8   different potential arrangements, but in
   9   Volunteer Electric Cooperative.                    9   general the idea was to find purchasers for the
  10        Q. The Joe Wheeler Cooperative is in         10   power for Bellefonte.
  11   Alabama?                                          11        Q. As I understand it, the idea was
  12        A. That's correct.                           12   that Memphis would buy all of the output from
  13        Q. And the Volunteer is in Tennessee?        13   Unit 1, correct?
  14        A. That's correct.                           14        A. That was a proposal we made.
  15        Q. Other than Memphis, Chattanooga,          15        Q. All right. Did you propose to any
  16   the Joe Wheeler Cooperative and the Volunteer     16   of the other six that they would purchase all
  17   Electric Cooperative, any others you remember     17   of the output from Unit 1?
  18   having discussions with?                          18        A. Yes.
  19        A. Yes.                                      19        Q. Who?
  20        Q. Who?                                      20        A. Santee Cooper, PowerSouth
  21        A. Discussions with -- I probably            21   Cooperative, and Entergy.
  22   won't get the name right, but it's PowerSouth     22        Q. And are -- other than Entergy, are
  23   Cooperative in Alabama and Santee Cooper in       23   all of those entities current TVA customers --


                     BIRMINGHAM REPORTING SERVICE
                              (205) 326-4444
Case 5:18-cv-01983-LCB Document 84-8 Filed 10/06/20 Page 15 of 231

William McCollum                                                                              11/12/2019
                                                                               Pages 53 to 56
                                            Page 53                                              Page 55
   1       A. No.                                         1   discussion with Credit Suisse.
   2       Q. -- purchasers? Memphis is,                  2        A. I was providing them information
   3   correct?                                           3   about the plant -- the potential power
   4       A. That's correct.                             4   production, pricing -- information about
   5       Q. Chattanooga is, correct?                    5   pricing, market pricing, current market pricing
   6       A. Yes.                                        6   for electricity, and that sort of background
   7       Q. Joe Wheeler Cooperative?                    7   information.
   8       A. Yes.                                        8        Q. And what was the nature of your
   9       Q. Volunteer Electric?                         9   discussions with Moody's?
  10       A. Yes.                                       10        A. It was in support of getting a
  11       Q. Santee Cooper?                             11   shadow rating. And so I helped provide similar
  12       A. No.                                        12   kind of information where I just talked about
  13       Q. PowerSouth?                                13   background information on the plant, the
  14       A. No.                                        14   project, what it would take to finish the plant
  15       Q. Okay. Now, when you were at TVA,           15   and so forth.
  16   had you been involved in the relationship         16        Q. And what is a shadow rating?
  17   between TVA and Memphis?                          17        A. Now you are getting beyond my
  18       A. No.                                        18   expertise.
  19       Q. Had no involvement whatsoever?             19        Q. Did you -- okay. Were you ever
  20       A. No.                                        20   involved in any discussions with officials of
  21       Q. As chief operating officer, didn't         21   the Department of Energy?
  22   the people who oversaw the Memphis relationship   22        A. Yes.
  23   report to you?                                    23        Q. All right. And wasn't that a


                                            Page 54                                              Page 56
   1        A. No, they did not.                          1   potential financing entity?
   2        Q. Okay. So you never had any role            2        A. Through the Loan Program Office,
   3   in the sale of power by TVA to its customers?      3   yes.
   4        A. That's correct.                            4        Q. All right. Tell me about the
   5        Q. And your -- Nuclear Development's          5   nature of your involvement in discussions with
   6   discussions with Memphis are ongoing, correct?     6   the Department of Energy.
   7        A. That's correct.                            7        A. I attended some meetings with
   8        Q. Are the discussions with any of            8   Department of Energy staff where we had
   9   the other six ongoing?                             9   discussions about the project. Again, it was
  10        A. Yes.                                      10   my role was to talk about the status of the
  11        Q. Which ones?                               11   units, what it would take to complete the units
  12        A. Chattanooga and Volunteer Electric        12   and put them in operation, the estimates for
  13   and Joe Wheeler.                                  13   completing the units and that sort of
  14        Q. Now, you also said you had                14   information about the power plants themselves.
  15   discussions with potential financing entities?    15        Q. And what is your best estimate of
  16        A. (Nodding head affirmatively.)             16   the number of face-to-face meetings you have
  17        Q. Is that a yes?                            17   had with Department of Energy officials?
  18        A. Yes.                                      18        A. I couldn't say exactly, but I
  19        Q. And what financing entities have          19   would say on the order of maybe half a dozen.
  20   you been involved in discussions with?            20        Q. And when was the last such meeting
  21        A. Credit Suisse, and I participated         21   that you recall?
  22   in rating agency discussions with Moody's.        22        A. I don't know. That was a number
  23        Q. Tell me about the nature of your          23   of months ago.


                        BIRMINGHAM REPORTING SERVICE
                                 (205) 326-4444
Case 5:18-cv-01983-LCB Document 84-8 Filed 10/06/20 Page 16 of 231

William McCollum                                                                                      11/12/2019
                                                                                    Pages 57 to 60
                                          Page 57                                                        Page 59
   1        Q. In 2019?                                   1        Q. In the last six months, what tasks
   2        A. 20 -- either late 2018 or 2019.            2   have you been working on for Nuclear
   3        Q. And in addition to face-to-face            3   Development, other than preparing for this
   4   meetings, have you been on phone calls with        4   deposition?
   5   Department of Energy officials?                    5        A. I have been working on developing
   6        A. Once or twice.                             6   the ongoing construction estimates and
   7        Q. And was your role on those calls           7   schedules, the application for the transfer of
   8   the same as in the face-to-face meetings?          8   the construction permits, the ongoing work
   9        A. No. On those phone calls, it was           9   regarding development of potential purchases --
  10   really just status information about the          10   purchasers of power, and various discussions
  11   Nuclear Development submittal loan application.   11   with other entities that might be involved with
  12        Q. What's the current status of the          12   us to provide services to Nuclear Development
  13   loan application?                                 13   if the project goes forward -- further.
  14        A. It's in the final stages of review        14            MR. LEMBKE: Let's take a short
  15   at the Loan Program Office, that's my             15   break.
  16   understanding.                                    16            THE VIDEOGRAPHER: We are off the
  17        Q. Has there been any indication from        17   record at 4:33 p.m.
  18   the Department of Energy as to when that final    18            (Whereupon, a break was had from
  19   stage of review will be completed?                19            4:33 p.m. until 4:44 p.m.)
  20        A. There is not a definitive date            20            THE VIDEOGRAPHER: We are back on
  21   that I am aware of.                               21   the record at 4:44 p.m.
  22        Q. What about an estimate?                   22        Q. (BY MR. LEMBKE:) Mr. McCollum,
  23        A. Not that I am aware of.                   23   were you involved in the decision by Nuclear


                                          Page 58                                                        Page 60
   1        Q. We have talked about your role as          1   Development to submit a bid in connection with
   2   a technical adviser; and then other than what      2   the auction being held by TVA for the sale of
   3   you have talked about as to how it evolved so      3   the Bellefonte property?
   4   far, do you recall any other areas of work that    4       A. No.
   5   you performed for Nuclear Development prior to     5       Q. Let me show you -- if you look in
   6   the time you became the CEO?                       6   this stack for Exhibit 42, which is probably
   7        A. Other than what we have already            7   going to be at the bottom -- they are in
   8   discussed --                                       8   reverse numerical order. That's it, yes, sir.
   9        Q. Yes.                                       9            (Whereupon, Exhibit Number 42,
  10        A. -- I can't think of anything.             10            having been previously marked for
  11        Q. Now, after you became the CEO, did        11            identification, was referenced in
  12   the nature of your work for Nuclear Development   12            this deposition.)
  13   change in any way?                                13       Q. This is an email from Larry Blust
  14        A. No, not really.                           14   to C. O'Neill at CE Advisors on August 18, 2016
  15        Q. Were there any new areas of work          15   that you received a copy of, correct?
  16   that you performed beyond what we have already    16       A. Yes.
  17   discussed?                                        17       Q. All right. And do you recall that
  18        A. Well, we continued to do different        18   Carrie O'Neill at Concentric Advisors was
  19   things over time. So the way I view it, my        19   working with TVA in connection with the
  20   fundamental areas of work for Nuclear             20   Bellefonte auction?
  21   Development remain the same, but there are        21       A. I recall the name, yes.
  22   various different tasks that we get into and      22       Q. Okay. Let me let you take a
  23   undertake over time.                              23   moment to review numbered paragraph number one.


                     BIRMINGHAM REPORTING SERVICE
                              (205) 326-4444
Case 5:18-cv-01983-LCB Document 84-8 Filed 10/06/20 Page 17 of 231

William McCollum                                                                              11/12/2019
                                                                                Pages 61 to 64
                                          Page 61                                                Page 63
   1        A. (Reviewing document.) I have read          1   time and maintained a relationship over the
   2   paragraph one.                                     2   years and that the -- Franklin was interested
   3        Q. All right. Do you see on the end           3   in Senator Reid being aware of this potential
   4   of the third line the sentence: As part of         4   project because obviously the funding for DOE
   5   this process, ND has contacted various             5   in the Loan Program Office passes through the
   6   interested governmental officials and              6   Legislature at some point.
   7   legislators and met with DOE, NRC, IRS, and        7        Q. And did you have a speaking role
   8   other governmental agencies and customers and      8   in that meeting?
   9   suppliers of TVA about the feasibility and         9        A. No, other than to be introduced to
  10   financing the project? Do you see that?           10   the senator.
  11        A. I do.                                     11        Q. All right. What other
  12        Q. All right. You have told me about         12   governmental officials and legislators do you
  13   your meeting with -- your meetings with DOE,      13   recall meeting with in connection with Nuclear
  14   correct?                                          14   Development?
  15        A. Yes.                                      15        A. Prior to this time, right?
  16        Q. Were you involved in meetings with        16        Q. Yes, sir.
  17   interested government officials about this?       17        A. We met with Governor Bentley of
  18            MR. O'REAR: At this point in             18   Alabama. And I'm -- and again, I'm not -- I
  19   time?                                             19   don't have a precise recollection about whether
  20        Q. (BY MR. LEMBKE:) At any point             20   it was before or after 8/18/2016.
  21   prior to August 18, 2016.                         21        Q. And was this the meeting where
  22        A. I have been -- I've been involved         22   representatives of TVA, Southern Company,
  23   in a few meetings with government officials. I    23   Nuclear Development, and the governor's office


                                          Page 62                                                Page 64
   1   can't recall whether they were before or after     1   were present?
   2   this time frame.                                   2        A. Yes.
   3        Q. All right. What government                 3        Q. All right. And what do you recall
   4   officials do you recall being involved in          4   occurring at that meeting?
   5   meeting with?                                      5        A. Not much occurred. There was
   6        A. Give me just a moment, his name            6   introductions, pleasantries, and discussion
   7   escapes me. I'm sorry, the previous Senate         7   about the potential project. And Mr. Johnson,
   8   Majority Leader for Democrat --                    8   Bill Johnson of TVA, and Mr. Crosswhite of
   9        Q. Harry Reid?                                9   Alabama Power said that they didn't -- they
  10        A. Harry Reid, yes, thank you.               10   didn't really see a need for the project
  11        Q. Tell me about what meeting you            11   because they didn't need power. And the -- and
  12   were involved in with Harry Reid about Nuclear    12   there was some discussion of whether it would
  13   Development.                                      13   be beneficial to proceed with the project and
  14        A. I went with Franklin Haney to a           14   whether there might be other ways to do that.
  15   short meeting with Senator Reid where Franklin    15   And I think that's all I recall of the
  16   discussed with him the interest in developing     16   discussion in that meeting.
  17   the project and potentially getting a DOE loan    17        Q. Was there any action item coming
  18   guarantee.                                        18   out of that meeting, as you recall?
  19        Q. What was your understanding of why        19        A. You know, it's not the way I would
  20   Mr. Haney was talking to Harry Reid about that?   20   assign an action item, but there was a -- as I
  21        A. My understanding was that Harry           21   recall, there was a general request made by
  22   Reid and Franklin Haney attended law school       22   Governor Bentley that, you know, you guys talk
  23   together and had known each other for a long      23   about this and see if you can figure out some


                     BIRMINGHAM REPORTING SERVICE
                              (205) 326-4444
Case 5:18-cv-01983-LCB Document 84-8 Filed 10/06/20 Page 18 of 231

William McCollum                                                                               11/12/2019
                                                                                 Pages 65 to 68
                                                Page 65                                           Page 67
   1   way that this could happen sort of thing.           1        Q. Any other meetings since August
   2       Q. And did anything come of Governor            2   2016 with government officials or legislators
   3   Bentley's request?                                  3   that you took part in that you can recall?
   4       A. I don't know. I wasn't involved              4        A. I think that's all I recall.
   5   in any further discussions about that.              5        Q. All right. The sentence we were
   6       Q. All right. Other than the                    6   looking at also refers to meetings with the NRC
   7   meetings with Senator Reid and Governor Bentley     7   prior to August 18, 2016. Were you part of any
   8   prior to this time, do you recall any other         8   meeting for Nuclear Development with the NRC
   9   meetings you attended with government officials     9   prior to this date?
  10   and legislators -- or legislators about Nuclear    10        A. Yeah, I don't recall the specific
  11   Development?                                       11   date, but we had -- we being myself and Frank
  12       A. Not -- no, not prior to this time.          12   Haney and Franklin Haney and Larry Blust, met
  13       Q. What about since that time?                 13   with the person who was at the time the
  14       A. Yes, we have had -- I have been at          14   executive director of operations of the NRC,
  15   some other meetings with legislators or            15   Victor McCree, and his staff to talk about the
  16   government officials.                              16   potential development of the Bellefonte
  17       Q. All right. Tell me the first of             17   project.
  18   those that you recall.                             18        Q. And you said you don't recall
  19       A. Representative Steve Cohen --               19   whether that -- how many meetings with Victor
  20   excuse me, Congressman Steve Cohen from the --     20   McCree did you take part in?
  21   I'm sorry, I can't recall the number of his        21        A. One face-to-face meeting.
  22   congressional district, but it is in west          22        Q. Okay. I am going to show you a
  23   Tennessee.                                         23   document, I think, that will indicate that that


                                                Page 66                                           Page 68
   1        Q. And what was the purpose of that            1   was after this date.
   2   meeting?                                            2            Do you recall any meetings with
   3        A. Just to talk about the potential            3   the NRC prior to this date that you attended
   4   development of the Bellefonte project and the       4   about Nuclear Development?
   5   possibility of the sale of power to Memphis.        5        A. Well, we did commission drop-ins,
   6        Q. When did that occur, do you                 6   but that was after the meeting with Victor
   7   recall?                                             7   McCree, so no.
   8        A. No, not -- not precisely, but it            8        Q. Okay. This also references
   9   was -- it would have been sometime maybe late       9   meetings with the IRS. At any point have you
  10   '17, early '18, as best I can recall.              10   ever attended a meeting with the IRS pertaining
  11        Q. All right. What other meetings             11   to Nuclear Development?
  12   with government officials and legislators since    12        A. No.
  13   August 18, 2016 do you recall being a part of?     13        Q. All right. And have you told me
  14        A. Well, we had additional -- we had          14   about all of the other governmental agencies
  15   additional meetings -- we have had additional      15   that you can recall meeting with at any point
  16   meetings with the NRC. I mentioned meetings        16   pertaining to Nuclear Development?
  17   with Department of Energy. As part of the          17        A. We had a meeting with the Alabama
  18   development of the Bellefonte site, we held an     18   Department of Environmental Management to
  19   open house event down at the Bellefonte site,      19   discuss the potential transfer of the
  20   two or three state legislators attended that.      20   environmental permits that TVA had obtained for
  21   I got to meet them and talk with them. Mo          21   the Bellefonte site from TVA to Nuclear
  22   Brooks attended that event, I got to speak with    22   Development. That occurred in Montgomery, I
  23   him. And that's all I can recall.                  23   don't know the exact time frame.


                        BIRMINGHAM REPORTING SERVICE
                                 (205) 326-4444
Case 5:18-cv-01983-LCB Document 84-8 Filed 10/06/20 Page 19 of 231

William McCollum                                                                              11/12/2019
                                                                                Pages 69 to 72
                                          Page 69                                               Page 71
   1        Q. Any others that you recall?                1        Q. All right. Who do you recall
   2        A. No, not that I can recall.                 2   meeting with?
   3        Q. And you have already told me about         3        A. So I should preface the answer by
   4   your meetings with customers and suppliers of      4   saying in the -- in the nuclear industry, there
   5   TVA about the feasibility and financing of the     5   is a small universe of suppliers who can
   6   project?                                           6   provide nuclear grade products and services.
   7        A. Yes.                                       7   And so if you are going to talk to anybody
   8        Q. Okay.                                      8   about who might have the capability to provide
   9        A. We had a meeting at a point in             9   -- be a supplier of products or services in the
  10   time, I don't remember exactly when, in           10   furtherance of completing the Bellefonte
  11   Chattanooga with the members of the board of      11   project, you are almost always going to be
  12   the Seven States Power Corporation, and those     12   talking to someone who has done business in one
  13   members are all people who are the managers or    13   way or another with TVA.
  14   CEOs or in some way work for different            14            So we -- we had discussions with
  15   customers of TVA that participate in that         15   AREVA whose name later changed because of a
  16   organization. So there would have been a          16   corporate restructuring to Framatome. We had
  17   number of -- and I made a presentation about      17   discussions with AECOM, Bechtel, Fluor
  18   the status of the Bellefonte site and what it     18   Corporation, Sargent & Lundy, SNC-Lavalin,
  19   would take to complete the units and put them     19   Connectrix, Incorporated, Austin, General
  20   online and so forth, put them into operation.     20   Electric, Westinghouse, BWXT, which used to be
  21   And there would have been people in the room      21   Babcock & Wilcox Canada. Those are the ones I
  22   there who were associated with customers other    22   can recall right now.
  23   than the ones I named before.                     23        Q. Nuclear Development ultimately


                                          Page 70                                               Page 72
   1        Q. Okay. And when, to the best of             1   entered into a contract with SNC-Lavalin,
   2   your recollection, did that occur?                 2   correct?
   3        A. I really can't recall.                     3        A. Correct.
   4        Q. Okay. So other than what you have          4        Q. Did Nuclear Development ultimately
   5   already told me, do you believe you have           5   enter into contracts with any of the other
   6   already told me about all of the meetings with     6   entities that you have just listed?
   7   -- that are referenced in this sentence we have    7        A. We have had contract arrangements
   8   been looking at in Exhibit 42 that you took        8   with AECOM and AREVA/Framatome.
   9   part in?                                           9        Q. What did they --
  10        A. I think I have told you about all         10        A. Those are the only other ones --
  11   of the meetings that I can recall that had to     11   the only ones I am aware of that we had
  12   do with Nuclear Development that involved         12   contracts with.
  13   government officials, legislators, DOE, NRC,      13        Q. And what does AECOM do?
  14   governmental agencies and customers.              14        A. They are a architect, engineering,
  15        Q. And suppliers?                            15   construction company.
  16        A. No other meetings with suppliers          16        Q. What does AREVA/ -- is it
  17   -- potential suppliers that we haven't            17   Framatome?
  18   discussed.                                        18        A. Framatome, uh-huh.
  19        Q. All right. Well, prior to August          19        Q. What does it do?
  20   18, 2016, do you remember a meeting with          20        A. Well, they do many, many things.
  21   suppliers of TVA about the feasibility and        21   But relevant to the Bellefonte project, they
  22   financing of the Bellefonte project?              22   are the legacy owner of the nuclear steam
  23        A. Yes.                                      23   supply system designed for the Bellefonte


                     BIRMINGHAM REPORTING SERVICE
                              (205) 326-4444
Case 5:18-cv-01983-LCB Document 84-8 Filed 10/06/20 Page 20 of 231

William McCollum                                                                              11/12/2019
                                                                                Pages 73 to 76
                                          Page 73                                                Page 75
   1   units.                                             1   some privilege information. I will just have
   2       Q. And what was the contact with               2   to look at that.
   3   SNC-Lavalin concerning?                            3             MR. LEMBKE: If it's a categorical
   4       A. It was concerning the construction          4   listing, it's hard to see how it is privileged,
   5   completion of Bellefonte units.                    5   but one would think anything privileged could
   6       Q. What role was SNC-Lavalin going to          6   be easily redacted.
   7   play?                                              7             MR. O'REAR: Well, I can take a
   8       A. Basically the lead construction             8   look at that.
   9   coordinating entity.                               9         Q. (BY MR. LEMBKE:) All right. If
  10       Q. When you submit your bills to              10   you would look at Exhibit 43, it has been
  11   Nuclear Development, do you list your time        11   previously marked.
  12   expended on the daily -- day-by-day basis?        12             (Whereupon, Exhibit Number 43,
  13       A. Yes.                                       13             having been previously marked for
  14       Q. And do you provide a description           14             identification, was referenced in
  15   of what you did on that day?                      15             this deposition.)
  16       A. I have five or six categories of           16         Q. Mr. McCollum, this is an email
  17   work that I group the hours into, but I don't     17   from Mr. Blust to Ms. O'Neill, copying you,
  18   provide unique descriptions associated with the   18   dated September 9, 2016; do you see that?
  19   hours.                                            19         A. I see that.
  20       Q. So if you spent six hours on one           20         Q. And this appears to be the
  21   day, would you list what categories you were      21   transmittal of Nuclear Development's Indicative
  22   working in on that day?                           22   Bid, correct?
  23       A. Yes.                                       23         A. That's what it says.


                                          Page 74                                                Page 76
   1        Q. Okay. And would you break it               1        Q. All right. And were you involved
   2   down --                                            2   in preparation of Nuclear Development's
   3        A. When you say list, the -- rather           3   Indicative Bid?
   4   than showing six hours, the invoice would show     4        A. No.
   5   two hours spent in one category, three hours       5        Q. Did you review it before it was
   6   spent in another category, so forth, for that      6   submitted?
   7   day.                                               7        A. No.
   8            MR. LEMBKE: Have those been               8        Q. Okay. Have you ever reviewed it?
   9   withheld on a claim of privilege?                  9        A. Well, I would say most likely when
  10            MR. O'REAR: I will be honest with        10   I got the email, I probably skimmed through it.
  11   you, I don't recall with respect to that          11        Q. All right. But you have had no
  12   exactly what has been produced. But no --         12   input into its content?
  13            MR. LEMBKE: Nothing has been             13        A. There may have been information
  14   produced.                                         14   that I had provided to one of the Haneys or Mr.
  15            MR. O'REAR: No invoice for               15   Blust that found its way into the bid, but I
  16   McCollum?                                         16   didn't participate in putting the bid together.
  17            MR. LEMBKE: Not -- not detailed          17        Q. All right. Now, would you look at
  18   like that.                                        18   what has previously been marked as Exhibit 45?
  19            MR. O'REAR: I will have to look          19            (Whereupon, Exhibit Number 45,
  20   at that and see.                                  20            having been previously marked for
  21            MR. LEMBKE: I think we are               21            identification, was referenced in
  22   entitled to those.                                22            this deposition.)
  23            MR. O'REAR: Well, there may be           23        Q. In particular --


                     BIRMINGHAM REPORTING SERVICE
                              (205) 326-4444
Case 5:18-cv-01983-LCB Document 84-8 Filed 10/06/20 Page 21 of 231

William McCollum                                                                                  11/12/2019
                                                                                  Pages 77 to 80
                                          Page 77                                                   Page 79
   1             Well, first let me ask, this             1           MR. LEMBKE: That was the
   2   appears to be a series of emails on which you      2   question, did he have any --
   3   are copied from early October of 2016 about the    3           MR. O'REAR: Well, read the
   4   draft purchase and sale contract, is that          4   question.
   5   right?                                             5           MR. LEMBKE: Would you read back
   6        A. (Reviewing document.) Yes, that's          6   the question?
   7   what it says.                                      7           (Record read.)
   8        Q. Okay. And if you look at the               8           MR. O'REAR: Okay. That's a
   9   bottom of the first page, the email that           9   garbled question.
  10   continues on the second and third pages, did      10       Q. (BY MR. LEMBKE:) Did you have any
  11   you have any input into the comments that were    11   involvement in the development of Nuclear
  12   offered on behalf of Nuclear Development by Mr.   12   Development's position that it wanted approval
  13   Blust?                                            13   of the -- by the NRC of the transfer of the
  14        A. (Reviewing document.)                     14   Bellefonte construction permits to be a
  15             MR. O'REAR: Let me caution you          15   condition for closing?
  16   that is a yes or no answer, and you are not to    16           MR. O'REAR: And I will instruct
  17   reveal any attorney-client communications.        17   you not to answer if answering requires you to
  18        A. Okay. My answer is yes.                   18   reveal attorney-client communications.
  19        Q. (BY MR. LEMBKE:) What did you             19       A. No.
  20   have input on?                                    20       Q. (BY MR. LEMBKE:) Who is Jim
  21             MR. O'REAR: Objection. Instruct         21   Chardos?
  22   the witness not to answer which would reveal      22       A. Jim Chardos is the TVA/Bellefonte
  23   confidential attorney-client communications.      23   site manager and the lead manager for TVA for


                                          Page 78                                                   Page 80
   1        Q. (BY MR. LEMBKE:) Well, do you              1   the transition following the sales agreement --
   2   recall with whom you communicated whatever         2   purchase and sales agreement.
   3   input you had into this email?                     3        Q. Did you ever have any interaction
   4        A. Larry Blust.                               4   with Mr. Chardos while you were the chief
   5        Q. And was it a phone call or an              5   operating officer at TVA?
   6   email, do you know?                                6        A. Yes.
   7        A. My recollection is there were              7        Q. What was the nature of that
   8   phone calls.                                       8   interaction?
   9        Q. Did you have any involvement in            9        A. Jim was the manager of the
  10   Nuclear Development's -- in the development of    10   Bellefonte site at that time also, and we
  11   Nuclear Involvement's (sic) position that it      11   had -- I have been to the site a number of
  12   wanted approval of the transfer of the            12   times while I was chief operating officer,
  13   construction permits to be a condition to         13   toured the site. Jim, best of my recollection,
  14   closing?                                          14   always led us around the site on those tours
  15            MR. O'REAR: Objection, same              15   and accompanied us, among other reasons,
  16   instruction. If answering that question           16   because from a personnel safety standpoint, Jim
  17   requires you to reveal confidential               17   understood the site and where the hazards were
  18   attorney-client communications, I instruct you    18   and could keep visitors away from those.
  19   not to answer.                                    19            We also had a -- at one point we
  20            MR. LEMBKE: Whether he had any           20   had a meeting of the TVA Board operating
  21   involvement.                                      21   committee -- nuclear and operating committee --
  22            MR. O'REAR: That's not what I            22   subcommittee down at the site. Jim Chardos
  23   heard from your question.                         23   hosted that and led us on a tour at that time.


                     BIRMINGHAM REPORTING SERVICE
                              (205) 326-4444
Case 5:18-cv-01983-LCB Document 84-8 Filed 10/06/20 Page 22 of 231

William McCollum                                                                                   11/12/2019
                                                                                   Pages 81 to 84
                                          Page 81                                                    Page 83
   1   So I had numerous contacts with him, all of        1   information that they were able to provide to
   2   them related to visiting the site.                 2   SNC-Lavalin and their people.
   3        Q. Once you left TVA and became a             3        Q. Anything else?
   4   consultant for Nuclear Development, what do you    4        A. I think that characterizes my
   5   recall as your first interaction with Mr.          5   discussions with him.
   6   Chardos?                                           6        Q. When is the last time you recall
   7        A. Following the -- following the             7   having a phone conversation with Mr. Chardos?
   8   auction, at some point following the auction I     8        A. It would have been the early part
   9   contacted Mr. Chardos to talk about getting        9   of this year regarding the ability to visit the
  10   onto the site, taking a look at the current       10   Bellefonte site.
  11   condition of the site, and -- and that sort of    11        Q. And what -- was there a request
  12   thing.                                            12   made to visit it?
  13        Q. And I am assuming he made those           13        A. Yes. We had made -- we had made a
  14   arrangements?                                     14   couple of requests to get on site and tour the
  15        A. At some point in time, yeah. Not          15   facility with other people.
  16   immediately, but later on, yes.                   16        Q. This is after the lawsuit had
  17        Q. All right. What other                     17   begun?
  18   interactions did you have with Mr. Chardos in     18        A. (No response.)
  19   the post-auction time period?                     19        Q. I'll represent to you the lawsuit
  20        A. Emails and telephone conversations        20   was filed on or about November 30th, 2018, last
  21   about things going on at the site, work they      21   year.
  22   were doing, visits that we were planning.         22        A. Uh-huh, yes, after the lawsuit was
  23   There was a point in time when one of the         23   filed.


                                          Page 82                                                    Page 84
   1   containment tendons, which is a large steel        1          Q. And there was no lawyer for TVA on
   2   rope that post tensions the concrete in the        2   the call when you contacted Mr. Chardos, is
   3   reactor containment building, one of those on      3   that correct?
   4   site failed. I had a number of discussions         4          A. Not that I am aware.
   5   with him about what happened there and what        5          Q. And to your knowledge, did Nuclear
   6   steps TVA was taking to ascertain why the          6   Development obtain advance permission from TVA
   7   failure occurred. So a lot of conversations        7   or its lawyers to contact Mr. Chardos directly
   8   about just things that were going on at the        8   with a request of that nature?
   9   site, what the current status was, and then any    9          A. Not that I am aware.
  10   visits that we were planning down at the site.    10          Q. And what did Mr. Chardos tell you?
  11        Q. And does that describe, to the            11          A. That we weren't allowed to come on
  12   best of your recollection, the nature of all of   12   site and we weren't going to have any contact
  13   your interactions with Mr. Chardos in the         13   with the site.
  14   post-auction time period?                         14          Q. And you made that call in your
  15        A. When -- once the SNC-Lavalin              15   capacity as CEO of Nuclear Development,
  16   people got on site and were reviewing the         16   correct?
  17   condition of the site, trying to validate         17          A. On behalf of Nuclear Development,
  18   construction estimates and that sort of thing,    18   yes.
  19   there were a number of conversations I had with   19          Q. And did you tell any lawyer for
  20   Mr. Chardos about his coordination with the       20   Nuclear Development that you were going to make
  21   SNC-Lavalin people, information that they         21   that call before you did it?
  22   needed, schedules, and his -- what his            22          A. No.
  23   understanding was of the schedules and the        23          Q. Have you had any email


                     BIRMINGHAM REPORTING SERVICE
                              (205) 326-4444
Case 5:18-cv-01983-LCB Document 84-8 Filed 10/06/20 Page 23 of 231

William McCollum                                                                                11/12/2019
                                                                                Pages 85 to 88
                                         Page 85                                                 Page 87
   1   communications with Mr. Chardos since that        1           MR. O'REAR: That's fine.
   2   time?                                             2           THE VIDEOGRAPHER: This deposition
   3        A. Not that I recall.                        3   is adjourned at 5:19 p.m.
   4        Q. At any point did you have any             4
   5   discussion with Mr. Chardos about him playing     5       (Deposition was adjourned at 5:19 p.m.)
   6   any role for Nuclear Development after a          6
   7   closing?                                          7
   8        A. No.                                       8
   9        Q. Have you had any discussions with         9
  10   anyone else from TVA since the initiation of     10
  11   the litigation?                                  11
  12        A. Anyone who's currently employed          12
  13   with TVA?                                        13
  14        Q. Yes, sir.                                14
  15        A. No.                                      15
  16        Q. Now, you drew a distinction              16
  17   currently employed; have you had conversations   17
  18   with people formerly employed?                   18
  19        A. Yes.                                     19
  20        Q. Who?                                     20
  21        A. Preston Swafford who was a former        21
  22   chief nuclear officer of TVA who then worked     22
  23   for SNC-Lavalin and who is now retired.          23



                                         Page 86                                                 Page 88
   1        Q. And did you have a discussion with        1           CERTIFICATE
   2   him about Bellefonte?                             2
   3        A. Yeah, yes.                                3   STATE OF ALABAMA
   4        Q. And what was the nature of that           4   JEFFERSON COUNTY
   5   conversation?                                     5
   6        A. The fact that we were in the              6            I hereby certify that the above
   7   lawsuit and that the work with SNC-Lavalin was    7   and foregoing deposition was taken down by me
   8   suspended for now.                                8   in stenotypy, and the questions and answers
   9        Q. Any other former TVA employees            9   thereto were reduced to typewriting under my
  10   that you have had discussions about Bellefonte   10   supervision, and that the foregoing represents
  11   with post initiation of the litigation?          11   a true and correct transcript of the deposition
  12        A. Not that I can recall.                   12   given by said witness upon said hearing.
  13           MR. LEMBKE: Let's go off the             13            I further certify that I am
  14   record for a second.                             14   neither of counsel nor of kin to the parties to
  15           THE VIDEOGRAPHER: We are off the         15   the action, nor am I in anywise interested in
  16   record at 5:18 p.m.                              16   the result of said cause.
  17           (Whereupon, a break was had from         17
  18           5:18 p.m. until 5:19 p.m.)               18
  19           THE VIDEOGRAPHER: Back on the            19
  20   record at 5:19 p.m.                              20       /s/ Gail B. Pritchett
  21           MR. LEMBKE: It is now 5:19 p.m.,         21       COMMISSIONER-NOTARY PUBLIC
  22   and we are going to adjourn the deposition       22       ACCR LICENSE NO. 116, Exp. 9/30/2020
  23   until tomorrow morning at 9 a.m.                 23       Transcript Certified On 11/24/2019


                     BIRMINGHAM REPORTING SERVICE
                              (205) 326-4444
 Case 5:18-cv-01983-LCB Document 84-8 Filed 10/06/20 Page 24 of 231

William McCollum                                                                11/12/2019
                                                                                 Page 89

        A           agreement 80:1     AREVA 71:15         57:23 63:3        86:2,10
a.m 86:23             80:2             AREVA/ 72:16        72:11 84:4,9    beneficial 64:13
ability 9:19 47:2   ahead 51:6         AREVA/Fra...       Ayliffe 3:13 8:9 benefit 17:11
  83:9              Alabama 1:2,16       72:8              8:9             Bentley 63:17
able 39:10 40:23      2:10 3:9 7:3,4   arrangement                           64:22 65:7
                      7:11 8:1 9:11      40:22 41:2               B        Bentley's 65:3
  83:1
accompanied           50:11,23 63:18   arrangements       B 1:20 6:6 7:1   best 9:19 17:11
  80:15               64:9 68:17         52:8 72:7         88:20             26:15 27:19
ACCR 88:22            88:3               81:14            Babcock 71:21      28:21 36:4
accurate 33:17      allow 39:15,15     ascertain 82:6     back 35:14         56:15 66:10
acquisition         allowed 84:11      Ashville 10:19      59:20 79:5        70:1 80:13
  16:19             amount 28:4        asked 35:15,16      86:19             82:12
acting 7:5            42:6               37:5,6           background       beyond 48:2
action 1:4 64:17    amounts 25:21      assign 6:19         55:6,13           55:17 58:16
  64:20 88:15         30:16              64:20            Bar 20:22 22:15 bid 5:17 60:1
active 18:17        analyses 47:11     associated 69:22   based 39:15        75:22 76:3,15
activities 16:17    answer 9:18          73:18            Basically 39:21    76:16
activity 16:19        33:9 37:8,8,10   assume 9:22         73:8            Bill 33:2 64:8
  48:15,18            41:18,20 45:7    assuming 81:13     basis 73:12      billed 30:19
addition 15:1         71:3 77:16,18    attached 11:11     Bates 36:11,12   billion 22:8,12
  18:7 57:3           77:22 78:19      attended 56:7      Beach's 34:11    bills 73:10
additional 66:14      79:17              62:22 65:9       Bechtel 71:17    Birmingham
  66:15,15          answering 43:22      66:20,22 68:3    Beekeeper          1:16 3:9 7:3,11
address 10:14         78:16 79:17        68:10             10:15           bit 41:4 45:20
  10:20             answers 88:8       attorney 2:5,15    began 29:22      Blust 2:14 5:14
adjourn 86:22       anybody 71:7         3:5 36:14 37:3   beginning 7:19     8:15,15 26:10
adjourned 87:3      anywise 88:15      attorney-client     12:7              31:4 36:8
  87:5              appears 75:20        77:17,23 78:18   begun 83:17        38:11 42:15
advance 84:6          77:2               79:18            behalf 77:12       60:13 67:12
advice 39:22        application        auction 60:2,20     84:17             75:17 76:15
  40:1                11:11 19:3         81:8,8           believe 38:7       77:13 78:4
advised 16:18         35:11 57:11,13   August 13:20        43:5 70:5       board 40:7 49:7
adviser 58:2          59:7               14:17 60:14      Bellefonte 26:22   69:11 80:20
Advisors 60:14      applications         61:21 66:13       38:20,22 39:4 bottom 60:7
  60:18               19:8,14,18         67:1,7 70:19      40:5,9,16 41:7    77:9
AECOM 71:17         approval 78:12     Austin 71:19        41:13 42:2,6    Boult 1:13 3:6
  72:8,13             79:12            Authority 1:9       43:7,18 44:13     7:10
affirmatively       approximately        3:16 7:22         44:22 45:2,10 brad@crtrialt...
  54:16               14:9               20:13 39:13       47:2 49:8 52:3    4:6
agencies 61:8       April 12:13        Avenue 1:15 3:8     52:10 60:3,20 Bradley 1:13 3:6
  68:14 70:14       apt 10:8             7:11              66:4,18,19        7:9
agency 44:5         Arant 1:13 3:6     aware 21:2,5,9      67:16 68:21     break 10:3
  54:22               7:9                21:14,14 43:10    69:18 70:22       59:15,18 74:1
ago 9:9 26:18       architect 72:14      43:13,17 44:11    71:10 72:21,23    86:17
  32:3 56:23        areas 58:4,15,20     44:14 48:14       73:5 79:14      breaks 10:5
AGREED 6:2          Arendall 2:6         51:12,13 57:21    80:10 83:10     broad 33:8


                    BIRMINGHAM REPORTING SERVICE
                             (205) 326-4444
 Case 5:18-cv-01983-LCB Document 84-8 Filed 10/06/20 Page 25 of 231

William McCollum                                                               11/12/2019
                                                                                Page 90

Brooks 66:22        73:21              39:11 41:8         18:16 19:13      Congressman
brought 9:10      category 74:5,6      42:2,11 43:4       30:4,7 63:22       65:20
BS 11:14          cause 7:14 88:16     43:23 44:10        72:15            conjunction
Bud 48:11,13      caution 77:15        53:21 80:4,12    comparable           32:5,9
budget 21:3       CE 60:14             85:22              22:5             connection 60:1
building 82:3     CEO 25:7 26:1      Chin 3:14 8:11     compared 28:2        60:19 63:13
bulk 18:10          26:12 27:3,6       8:11             comparisons        Connectrix
business 10:20      27:12 31:11      circumstances        47:12              71:19
 15:3 16:12,16      47:15,23 48:2      23:2             compensated        considerations
 16:17 25:5         58:6,11 84:15    civil 1:4 7:6        29:5,9             24:12
 30:6 41:2,3,12   CEOs 69:14           31:15            competitor 30:1    considered 42:8
 41:15,22 42:1    certain 26:11      claim 74:9         competitors        consistently
 42:9,13 43:8       42:5 43:13       clarify 39:13        29:20              25:20
 45:21 71:12      certainly 21:2,9   clear 10:10        complete 40:8      constrain 39:9
buy 52:12           21:12 24:3         46:10              40:23,23 45:16   construct 19:17
buying 18:11        33:11 41:11      clients 25:5         47:2 56:11       constructed
BWXT 30:9           44:14,20         closing 78:14        69:19              21:15
 71:20            Certified 1:21       79:15 85:7       completed 21:17    construction
                    6:6 7:1 88:23    CNO 26:1 27:3        22:4,7,10,17       18:13,15,17,19
        C         certify 7:5 88:6     27:10              57:19              18:21 19:3
C 2:1 3:1,14 4:1    88:13            Cohen 65:19,20     completing           20:20,22 21:7
  5:14 60:14      Chandler's 34:5    college 12:8,9       56:13 71:10        21:11,16,23
  88:1,1          change 14:10       combined 17:23     completion           22:15 35:12
Caine 2:4 8:13      58:13            come 65:2 84:11      21:23 73:5         59:6,8 72:15
calendar 29:1     changed 18:7       coming 64:17       compliance 6:12      73:4,8 78:13
call 78:5 84:2,14   71:15            commencing         compound             79:14 82:18
  84:21           characterizes        7:13               51:21            consultant
calls 57:4,7,9      83:4             comments 24:3      comprehensive        25:15 39:4
  78:8            Chardos 79:21        33:15 34:14        45:16              40:20 81:4
Campbell 4:4        79:22 80:4,22      35:4,7 77:11     Concentric         consulting 24:22
Canada 30:9         81:6,9,18        commission           60:18              25:4 29:7,13
  71:21             82:13,20 83:7      17:3 68:5        concerning 73:3      29:23 38:18
capability 71:8     84:2,7,10 85:1   Commissioner         73:4             contact 73:2
capacity 84:15      85:5               6:6 7:5          concrete 82:2        84:7,12
Carolina 10:16 charge 21:21          COMMISSIO...       condition 78:13    contacted 38:9
  10:17 17:20     Charlotte 12:3       88:21              79:15 81:11        39:11 61:5
  18:18 19:23       16:3             committee            82:17              81:9 84:2
  51:1            Chattanooga          32:12 80:21,21   confident 43:21    contacts 81:1
Carrie 60:18        49:21 50:6,15    common 21:11       confidential       containment
case 8:2 16:18      53:5 54:12       communicated         41:12,15 42:1      82:1,3
  37:1              69:11              78:2               42:9,12 43:8     content 76:12
Catawba 13:1      Cherokee 19:15     communicatio...      77:23 78:17      continued 58:18
  15:12 21:19       19:19              77:17,23 78:18   conformity         continues 77:10
  22:1,3,5,11     Chicago 2:18         79:18 85:1         21:16            continuing 3:1
categorical 75:3 chief 20:3,12,16    company 12:10      congressional        4:1
categories 73:16    23:19 25:9         12:12,19 16:13     32:12 65:22      contract 5:19


                  BIRMINGHAM REPORTING SERVICE
                           (205) 326-4444
 Case 5:18-cv-01983-LCB Document 84-8 Filed 10/06/20 Page 26 of 231

William McCollum                                                                 11/12/2019
                                                                                  Page 91

  26:20 29:1,7       49:18,19 50:12     57:20 67:9,11      31:18 32:5         36:22 54:5
  29:14 43:13        50:14 51:15,16     68:1,3             33:1 36:17         75:21 76:2
  72:1,7 77:4        52:13 53:3,4,5    dated 75:18        describe 20:16      78:10 79:12
contractor 30:5      54:4,6,7 60:15    David 2:14 3:13     82:11            differ 14:21 52:5
contractors          61:14 72:2,3       8:9               description       differed 35:12
  27:18              75:22 84:3,16     day 7:12 26:14      73:14            difference 15:11
contracts 72:5       88:11              73:15,21,22       descriptions      different 10:21
  72:12            cost 17:10 21:10     74:7               73:18              17:7 23:14
contribute 24:8      22:12,20 47:11    day-by-day         designed 72:23      46:5 52:8
conversation         47:11,12           73:12             detailed 74:17      58:18,22 69:14
  83:7 86:5        costing 22:16       ddayliffe@tva...   details 43:13     difficult 10:9
conversations      costs 46:20,21       3:20              develop 19:16     direct 15:2,4
  33:12 34:1,8     counsel 3:15 6:4    December 14:18      46:5             directly 84:7
  34:15 35:5,11      6:16,18 7:8 8:5    15:7,18           developing        director 67:14
  35:19,22 38:23     35:20 36:22       decided 23:15       38:16 39:22      disagreed 33:6
  81:20 82:7,19      88:14              49:7               59:5 62:16         33:13 34:2,9
  85:17            country 22:7        decision 24:9,10   development         34:16 35:6,9
Cooper 50:23       COUNTY 88:4          40:8 59:23         1:6 7:21 8:14    discuss 68:19
  52:20 53:11      couple 83:14        declare 49:7        8:16 9:12        discussed 23:14
Cooperative        court 1:1 6:13      deemed 43:7         11:13 16:12,17     58:8,17 62:16
  50:8,9,10,16       7:7,23 8:22       defendant 1:10      16:17 17:8         70:18
  50:17,23 52:21     9:11 10:6          3:3 7:22 8:8,10    25:2,7,10,13     discussing 48:17
  53:7             Courtroom 4:5        8:12 31:15         25:17,20 26:2    discussion 49:14
coordinating       Cramer 48:13        definite 47:9       26:6,9,13,21       55:1 64:6,12
  27:17 73:9         48:17             definitive 57:20    27:2,7,13,21       64:16 85:5
coordination       Cramer's 48:12      Democrat 62:8       28:6 29:6,20       86:1
  82:20            create 45:3         Department          29:23 30:2,5     discussions
copied 77:3        Credit 54:21         55:21 56:6,8       30:13,20 31:6      45:15 48:5,8
copy 60:15           55:1               56:17 57:5,18      37:14 38:1,6       48:21 49:3,17
copying 75:17      Crosswhite 64:8      66:17 68:18        39:10,17,20        49:20 50:1,7
corear@hand...     Cummings 1:13       departure 23:3      40:15 44:7         50:18,21 51:18
  2:12               3:6 7:10          depending           45:22 48:5         51:23 52:5
corporate 15:23    current 52:23        25:21              57:11 58:5,12      54:6,8,15,20
  16:3 37:23         55:5 57:12        deposition 1:12     58:21 59:3,9       54:22 55:9,20
  71:16              81:10 82:9         6:4,10,11,20       59:12 60:1         56:5,9 59:10
corporation        currently 85:12      7:19 9:13          62:13 63:14,23     65:5 71:14,17
  17:17 18:10        85:17              31:23 32:13,14     65:11 66:4,18      82:4 83:5 85:9
  51:7 69:12       customer 17:11       32:21,23 33:3      67:8,16 68:4       86:10
  71:18            customers 52:23      33:14,21 34:1      68:11,16,22      distinction
correct 11:17        54:3 61:8 69:4     34:5,12,15         70:12 71:23        85:16
  12:20 13:3,13      69:15,22 70:14     35:1,2,6,16,18     72:4 73:11       district 1:1,2 7:7
  13:22 14:20                           36:16 59:4         77:12 78:10        7:23 8:1 65:22
  18:4 20:1,6,9           D             60:12 75:15        79:11 81:4       Division 1:2 8:1
  22:23 23:1       D 3:13               76:22 86:22        84:6,15,17,20    document 11:4
  24:5,6 25:14     daily 73:12          87:2,5 88:7,11     85:6               11:5 61:1
  41:9,10,13       date 7:6 8:2        depositions 6:14   Development's       67:23 77:6,14


                   BIRMINGHAM REPORTING SERVICE
                            (205) 326-4444
 Case 5:18-cv-01983-LCB Document 84-8 Filed 10/06/20 Page 27 of 231

William McCollum                                                               11/12/2019
                                                                                Page 92

documents         Electric 50:9,17     39:14 44:1,3,9   facility 19:4      fluctuates 28:16
 36:16,20,23        53:9 54:12         44:11,17 45:17      83:15           Fluor 71:17
DOE 61:7,13         71:20            event 66:19,22     fact 86:6          FOIA 43:12
 62:17 63:4       electrical 11:15   evidence 6:21      failed 82:4        following 7:15
 70:13            electricity 55:6   evolved 47:9,14    failure 82:7         80:1 81:7,7,8
doing 25:17       email 5:13,16,18     47:23 58:3       fair 20:8 45:7     follows 8:20
 29:22 30:3         60:13 75:16      exact 30:14        fairly 40:21       force 6:11
 81:22              76:10 77:9         31:20 46:7       family 24:11       foregoing 7:8
dollars 22:9,12     78:3,6 84:23       49:15 68:23      far 58:4             88:7,10
 29:11 30:12      emails 36:23       exactly 28:22      feasibility 61:9   form 6:17 45:11
dozen 31:21         77:2 81:20         42:7 56:18          69:5 70:21      formed 24:21
 56:19            employed 85:12       69:10 74:12      federal 1:14 3:7   former 44:5
draft 5:19 77:4     85:17,18         examination 5:1       7:6,10 9:11       85:21 86:9
dramatically      employee 25:12       5:3 7:15 9:4        44:8            formerly 85:18
 17:19            employees 27:14    examined 8:19      feedback 23:17     forth 45:3 55:15
drew 85:16          86:9             example 47:12         24:8              69:20 74:6
Drive 3:17        Energy 20:5        excuse 14:14       feel 39:16         forward 59:13
drop-ins 68:5       55:21 56:6,8       30:19 65:20      Fifth 1:15 3:8     fossil/hydro
Duke 12:10,11       56:17 57:5,18    executive 20:3       7:11               17:15,18 18:8
 12:13,18 13:2      66:17              39:8 67:14       fifty 30:20        found 38:23
 15:19 16:7,10    engineering        Exhibit 5:8,13     figure 22:18         76:15
 16:13,14 17:2      11:15,21 12:16     5:16,18 11:1,2      30:14 64:23     Framatome
 17:13,15 18:20     13:17 15:3         60:6,9 70:8      filed 7:22 83:20     71:16 72:17,18
 19:2,6,13 20:5     18:9 72:14         75:10,12 76:18      83:23           frame 22:9 25:3
 32:6             enter 72:5           76:19            final 22:18          62:2 68:23
duly 8:19         entered 72:1       EXHIBITS 5:6          57:14,18        Frank 26:5 31:7
duties 20:16      Entergy 51:7         5:11             financing 46:9       36:8 67:11
Dym 2:16            52:21,22         existing 19:18        48:6 54:15,19   Franklin 26:3,5
                  entire 16:1        Exp 88:22             56:1 61:10        26:7 31:8
        E           18:10            expand 17:19          69:5 70:22        62:14,15,22
E 2:1,1 3:1,1 4:1 entities 29:16       48:1             find 17:9,9          63:2 67:12
  4:1 88:1,1        48:7 51:18       expended 73:12        40:21,22 52:9   front 32:11
earlier 33:1 38:5   52:23 54:15,19   experience 25:1    fine 9:1,2 42:22   fuel 14:11
early 32:21         59:11 72:6       expertise 55:18       87:1            full 6:12 29:1
  66:10 77:3      entitled 74:22     explained 44:17    finish 47:20       function 12:18
  83:8            entity 56:1 73:9   expressed 44:23       55:14             15:12 16:14
easily 75:6       environmental      expressly 44:10    firm 36:14         functions 13:7
east 10:19          68:18,20           45:8             first 8:19 21:20     13:17 14:4
effect 6:11       escapes 62:7       extensive 17:5        25:16 29:1        16:1,5 20:20
effort 17:1       estimate 26:15     extent 41:19          38:6,10 40:20   fundamental
efforts 48:12       27:20 28:21                            49:2,9,13         58:20
eight 22:12         36:4 56:15              F              65:17 77:1,9    funding 63:4
eighteen 14:9       57:22            F 88:1                81:5            further 59:13
either 29:19      estimates 56:12    face-to-face       five 73:16           65:5 88:13
  41:1 46:11        59:6 82:18         56:16 57:3,8     fleet 17:18 18:1   furtherance
  57:2            ethics 39:7,11       67:21              18:12              71:10


                  BIRMINGHAM REPORTING SERVICE
                           (205) 326-4444
 Case 5:18-cv-01983-LCB Document 84-8 Filed 10/06/20 Page 28 of 231

William McCollum                                                              11/12/2019
                                                                                Page 93

future 17:6         65:9,16 66:12     60:2 66:18       indicate 24:17     invoice 74:4,15
                    67:2 70:13      help 27:23 39:22     67:23            invoices 29:8
        G         governmental      helped 55:11       indication 57:17     30:15 31:3
Gaffney 18:18       61:6,8 63:12    higher 28:13,16    Indicative 5:17    involved 38:6
  19:22             68:14 70:14     Hill 3:17            75:21 76:3         44:16 48:11,16
Gail 1:20 6:6 7:1 Governor 63:17    history 46:22      industry 21:10       53:16 54:20
  88:20             64:22 65:2,7    hold 25:8 27:1       71:4               55:20 59:11,23
garbled 79:9      governor's        Holdings 24:18     inform 47:1          61:16,22 62:4
Gas 49:17           63:23             24:20 28:5       information          62:12 65:4
gas-fired 47:13 grade 71:6            29:17              41:12,16,22        70:12 76:1
general 3:15      graduated 12:9    home 10:13           42:1,6,9,13      involvement
  40:21 47:11     graduation 12:8   honest 74:10         43:6,8 44:2,12     53:19 56:5
  52:9 64:21      ground 19:20      hosted 80:23         44:21 45:6,10      78:9,21 79:11
  71:19           grounds 6:19      hour 29:12           55:2,4,7,12,13   Involvement's
generally 20:16 group 16:1          hourly 29:9,10       56:14 57:10        78:11
generation          73:17           hours 29:8           75:1 76:13       involves 37:3
  12:18 17:7,15 groups 51:19          30:21 36:3         82:21 83:1       involving 32:18
  18:8,13 20:4    guarantee 62:18     73:17,19,20      initial 38:23      IRS 61:7 68:9
  20:19 47:13     guys 64:22          74:4,5,5         initially 21:17      68:10
Georgia 11:15                       house 66:19        initiation 85:10   item 64:17,20
  11:21 22:10             H         Howe 17:21           86:11
getting 55:10,17 H 3:4              Hughes 2:16        input 46:14,16             J
  62:17 81:9      half 49:9 56:19   human 13:5           47:7,11 76:12    January 13:10
give 30:17 31:20 Hand 2:6           hundred 29:11        77:11,20 78:3      30:10
  32:8 62:6       handwritten         30:20            instruct 77:21     JEFFERSON
given 9:13 28:14    37:13           Huntsville 9:11      78:18 79:16        88:4
  31:19 32:12,20 Haney 26:3,5,5       49:23 50:2       instruction        Jim 79:20,22
  44:4 45:1         31:7,8 36:8     hydro/fossil         78:16              80:9,13,16,22
  88:12             62:14,20,22       17:23            integrated 16:16   job 12:10 27:6
gives 25:23         67:12,12                             16:21,23           27:10
go 12:22 17:5     Haneys 76:14               I         intensive 14:11    Joe 50:8,10,16
  45:4,5 51:6     happen 65:1       idea 52:9,11       Intent 51:9,11       53:7 54:13
  86:13           happened 82:5     identification       51:14            Johnson 33:11
goal 17:9         happy 9:22 10:4     11:3 60:11       interaction 80:3     64:7,8
goes 59:13        hard 75:4           75:14 76:21        80:8 81:5        Johnson's 33:3
going 9:16 11:1 hard-copy 36:23     III 2:4            interactions       Jr 1:12 6:5 7:14
  17:16,18 42:16 Harry 62:9,10      Illinois 2:18        81:18 82:13        8:18 9:7
  48:17 51:20       62:12,20,21     immediately        interest 23:9,10   July 25:4
  60:7 67:22      hazards 80:17       81:16              38:15 62:16      June 22:22
  71:7,11 73:6    head 37:17        include 17:20      interested 38:17     30:11
  81:21 82:8        54:16           including 14:2       61:6,17 63:2
  84:12,20 86:22 headquarters       Incorporated         88:15                   K
good 23:13,16       16:4              71:19            introduced 9:9     keep 37:12,18
  24:14           heard 78:23       Incorrect 45:12      63:9              37:21 80:18
government        hearing 88:12     INDEX 5:1,6,11     introductions      keeps 37:23
  61:17,23 62:3 held 12:16 15:8     Indiana 17:21        64:6             Kentucky 17:22


                 BIRMINGHAM REPORTING SERVICE
                          (205) 326-4444
 Case 5:18-cv-01983-LCB Document 84-8 Filed 10/06/20 Page 29 of 231

William McCollum                                                            11/12/2019
                                                                             Page 94

kin 88:14        leaving 40:7           32:18 85:11   11:2 60:10         36:19
kind 51:10       led 80:14,23           86:11         75:11,13 76:18    Memphis 33:17
  55:12          left 22:17,19,22    little 22:4 41:3,4
                                                      76:20              49:17 50:5,15
knew 42:5,5         24:13 40:10         45:20        market 55:5,5       51:9,13 52:1
  44:20             81:3             LLC 1:6 2:6     marketing           52:12 53:2,17
know 9:16,21     legacy 72:22           7:21 24:18,20 18:11              53:22 54:6
  10:6 30:14     legislators 61:7       24:21        marks 7:18          66:5
  31:10,11 38:2     63:12 65:10,10   LLP 1:13 3:6    Matt 8:7 9:8       mention 33:23
  38:3,4,19         65:15 66:12,20      7:10         matter 7:20        mentioned
  40:10 41:2        67:2 70:13       loan 56:2 57:11 Matthew 3:4         36:18 51:19,19
  42:7 43:20,20  Legislature 63:6       57:13,15 62:17
                                                     MBA 12:3            66:16
  46:18 47:3     Lembke 3:4 5:3         63:5         McCollum 1:12      merchant 38:17
  49:16 56:22       8:7,7 9:2,4,9    lobbying 48:12   6:5 7:13,20       merger 16:19
  64:19,22 65:4     28:3 33:9           48:15,18      8:18 9:7,8 11:6    17:16
  68:23 78:6        34:20 37:5,12    location 13:12   24:18,20 28:5     Messrs 3:13
knowledge 44:1      40:5,13,19          13:21 14:19   29:17 59:22       met 48:13 61:7
  44:18 45:9        41:6,17,23       long 20:8 62:23  74:16 75:16        63:17 67:12
  84:5              42:10,16,19      look 60:5 74:19 McCree 67:15       milestones
known 62:23         43:1,4 45:19        75:2,8,10     67:20 68:7         47:10
Knoxville 3:18      47:22 51:22         76:17 77:8   mean 14:6 32:15    million 30:12
                    59:14,22 61:20      81:10         37:3 46:3         minutes 9:9
        L           74:8,13,17,21    looking 17:6    meaning 16:18      mix 17:8,10
L 5:14 6:1          75:3,9 77:19        67:6 70:8     21:17             mlembke@br...
large 7:4 82:1      78:1,20 79:1,5   lot 82:7        means 32:16         3:11
larger 15:16        79:10,20 86:13   lowest 17:10    meant 17:17        Mo 66:21
Larry 2:14 8:15     86:21            Lundy 71:18     meet 66:21         Mobile 2:10
  26:10 31:4     let's 12:22 59:14                   meeting 56:20      model 45:21
  38:11 60:13       86:13                  M          61:13 62:5,11     modeling 17:6
  67:12 78:4     Letter 51:8,11      Madison 2:17     62:15 63:8,13     moment 60:23
late 40:11,19       51:14            maintained 63:1  63:21 64:4,16      62:6
  57:2 66:9      LICENSE 88:22       maintenance      64:18 66:2        Montgomery
law 2:5,15 3:5   licensing 19:8       13:11,16,16,17  67:8,21 68:6       68:22
  62:22             19:14             14:3,12         68:10,15,17       month 25:22
laws 6:12        Light 49:17         Majority 62:8    69:9 70:20         30:21
lawsuit 9:10     Limit 37:10         making 45:16     71:2 80:20        monthly 29:8
  83:16,19,22    limited 47:5        management      meetings 56:7       30:15
  86:7           line 61:4            12:17 16:18     56:16 57:4,8      months 14:9
lawyer 42:17,20 liner 46:6            23:12,18 68:18  61:13,16,23        18:3 30:18
  84:1,19        liners 46:7         manager 13:21    65:7,9,15          56:23 59:1
lawyers 42:19    list 12:15 25:1,4    14:22,23 15:2   66:11,15,16,16    Moody's 54:22
  84:7              25:5 27:5,9       15:3,3 21:21    67:1,6,19 68:2     55:9
lblust@hspleg...    73:11,21 74:3     79:23,23 80:9   68:9 69:4 70:6    morning 86:23
  2:20           listed 16:5 72:6    managers 69:13   70:11,16          moved 16:11
lead 73:8 79:23 listing 75:4         March 12:15,23 members 69:11       multiple 46:6
Leader 62:8      lists 45:4,5        mark 11:1        69:13
leading 6:17     litigation 31:16    marked 5:11     memory 32:20             N


                  BIRMINGHAM REPORTING SERVICE
                           (205) 326-4444
 Case 5:18-cv-01983-LCB Document 84-8 Filed 10/06/20 Page 30 of 231

William McCollum                                                                11/12/2019
                                                                                 Page 95

N 2:1 3:1 4:1 6:1   notes 37:13,19      81:4 84:5,15      12:2 68:20          55:19 60:22
name 9:5,8           37:21              84:17,20 85:6   obviously 63:4        67:22 68:8
 50:22 60:21        notice 24:23        85:22           occupied 28:7         69:8 70:1,4
 62:6 71:15         November 1:17      number 5:8,13    occur 35:22 66:6      74:1 76:8 77:8
named 27:3 48:2      7:12 8:3 11:12     5:16,18 8:2       70:2                77:18 79:8
 69:23               13:11,19 15:17     11:2 19:14      occurred 21:12      once 57:6 81:3
Nashville 50:3       25:18 38:7         21:13 22:6        64:5 68:22          82:15
nature 51:17,23      83:20              23:14 31:21       82:7              ones 54:11 69:23
 52:4 54:23         NRC 11:12 19:8      56:16,22 60:9   occurring 64:4        71:21 72:10,11
 55:8 56:5           61:7 66:16         60:23 65:21     Oconee 12:11        ongoing 54:6,9
 58:12 80:7          67:6,8,14 68:3     69:17 75:12       15:9                59:6,8
 82:12 84:8          70:13 79:13        76:19 80:11     October 15:8        online 69:20
 86:4               nuclear 1:6 7:20    82:4,19           77:3              open 66:19
ND 61:5              8:14,16 9:12      numbered 60:23   offered 6:21        operate 46:21
ND4966- 5:14         11:13,21 12:11    numerical 60:8     77:12             operated 19:21
ND4967 5:15          12:18 13:1,6,6    numerous 81:1    office 3:15 15:23   operating 16:2
ND5048-ND5...        14:7,10 15:9                         27:2 56:2           20:12,17 23:19
 5:17                15:13,15,15,19            O          57:15 63:5,23       41:8 42:3,11
ND5152-ND5...        16:1,2,14,20      O 6:1            officer 20:4,12       43:5 46:19
 5:20                18:15,22 19:4     O'Neill 5:14       20:17 23:19         53:21 80:5,12
near 18:18           19:8,13,15,19       60:14,18 75:17   25:10 39:12         80:20,21
 19:22               21:10,11,15,20    O'Rear 2:4 8:13    41:8 42:3,11      operation 14:2
necessary 6:15       25:2,7,9,10,13      8:13 9:1 28:2    43:5 44:1,11        15:16 20:19
need 9:18,20         25:17,19 26:2       33:7 34:17       53:21 80:5,12       22:2 41:1
 10:2,5,10           26:6,9,13,21        36:8,14 37:2,7   85:22               56:12 69:20
 42:16 64:10,11      27:2,6,13,21        37:10 40:4,17 officers 31:5,12     operations
needed 82:22         28:6 29:6,20        41:14,19 42:4 offices 7:9            12:17 14:2
negative 23:17       29:23 30:2,4        42:14,18,21    officials 55:20       20:20 67:14
 24:3,7              30:12,19 31:6       43:3 45:11       56:17 57:5        opposed 15:12
negatively 37:17     36:22 37:14         47:19 51:20      61:6,17,23          15:15 16:13
neither 88:14        38:1,6,16           61:18 74:10,15   62:4 63:12        optimum 17:9
never 19:21 54:2     39:10,17,20         74:19,23 75:7    65:9,16 66:12     oral 7:14
new 18:13 47:12      40:14 44:6          77:15,21 78:15   67:2 70:13        order 56:19 60:8
 58:15               45:2,22 46:19       78:22 79:3,8   Oh 28:22 32:17      organization
Nodding 54:16        46:22 54:5          79:16 87:1       51:5                15:5 23:15
non-public           57:11 58:5,12     oath 9:18        okay 9:23 10:1        69:16
 44:12,21 45:9       58:20 59:2,12     object 37:2        10:11,12 14:17    original 21:16
North 1:15 2:8       59:23 62:12         45:11 51:20      16:9 20:2           22:3
 3:8 7:11 10:16      63:13,23 65:10    objection 33:7     27:19 28:9,23     outage 14:3,5,8
 10:17 17:20         67:8 68:4,11        34:17 41:14      29:5 31:2,14        14:16
Northeastern         68:16,21 70:12      42:4 77:21       32:17,22 33:5     outages 14:3
 1:2 8:1             71:4,6,23 72:4      78:15            33:18 35:8        output 52:12,17
northern 1:1         72:22 73:11       objections 6:16    36:15 37:7,21     outside 18:12
 7:23 17:21          75:21 76:2          6:19             39:19 43:23       overruns 21:10
Notary 1:23 6:8      77:12 78:10,11    obtain 84:6        48:20 49:12       oversaw 22:14
 7:3                 79:11 80:21       obtained 11:20     53:15 54:2          53:22


                    BIRMINGHAM REPORTING SERVICE
                             (205) 326-4444
 Case 5:18-cv-01983-LCB Document 84-8 Filed 10/06/20 Page 31 of 231

William McCollum                                                                  11/12/2019
                                                                                   Page 96

oversee 18:21         83:15 85:18         21:11,15 38:16    19:7,13 32:6      Pritchett 1:20
  19:2,7 20:21      percent 28:8,14       38:17 40:23       48:6,21 49:3       6:6 7:1 88:20
overseeing 24:4     percentage            46:5,19,22        49:13 50:6        privilege 74:9
overseen 41:6         27:20,23 28:4       52:3 55:3,13      52:2,10 54:3       75:1
owner 24:17           28:5                55:14             55:3 56:14        privileged 75:4
  72:22             perform 14:11       plants 18:15        59:10 64:9,11      75:5
owner/manager       performance           22:6 56:14        66:5 69:12        probably 26:23
  26:7 31:8           23:19,23          play 73:7          powers 16:2         28:11 43:13
ownership 46:9      performed 58:5      playing 85:5       PowerSouth          50:21 60:6
                      58:16             pleasantries        50:22 52:20        76:10
        P           period 14:14,15       64:6              53:13             problem 45:4
P 2:1,1 3:1,1 4:1     47:4 81:19        please 8:5         pre-operational    Procedure 7:7
  4:1 6:1             82:14             point 10:2 40:11    21:21             proceed 64:13
P&S 5:19            periodicity 17:3      41:5 48:2        precise 63:19      proceedings
p.m 7:13 8:4        permission 84:6       51:14 61:18,20   precisely 66:8      7:16
  59:17,19,19,21    permit 19:4           63:6 68:9,15     preface 71:3       process 17:6
  86:16,18,18,20    permits 35:12         69:9 80:19       preparation         61:5
  86:21 87:3,5        59:8 68:20          81:8,15,23        76:2              procurement
page 5:2,7,12         78:13 79:14         85:4             prepare 32:22       18:10
  77:9              person 67:13        position 15:6       34:21 35:17       produced 74:12
pages 77:10         personal 24:11        16:6 17:13       preparing 59:3      74:14
paid 30:12          personally            18:7 44:5        present 25:4       producing 14:13
paragraph             31:14               78:11 79:12       29:18 36:7,10      14:15
  60:23 61:2        personnel 80:16     possessed 44:11     64:1              product 37:4
part 10:17 41:4     pertaining 23:3     possession 43:6    presentation       production 55:4
  61:4 66:13,17       37:13 41:12       possibility 66:5    69:17             products 71:6,9
  67:3,7,20 70:9      42:2 43:7,17      post 82:2 86:11    president 14:19    Professional
  83:8                44:12 68:10,16    post-auction        15:1,5,18          1:22 6:7 7:2
participate         phone 57:4,9          81:19 82:14       16:11 19:12       program 21:22
  69:15 76:16         78:5,8 83:7       potential 16:19     20:3 26:6 31:7     56:2 57:15
participated        Piers 2:16            29:19 30:1       pressurized         63:5
  21:23 54:21       Place 1:14 3:7        48:6,6,21 49:3    46:23             prohibit 44:18
participating         7:10                49:13 50:6       Preston 85:21      project 12:17
  48:14             placed 9:18           52:2,8 54:15     previous 62:7       20:23 21:3,6
Participation         17:14,22            55:3 56:1 59:9   previously 5:11     38:16 39:22
  48:4              plaintiff 1:7 2:3     63:3 64:7 66:3    34:18 36:17        40:3,4,6 41:7
particular 76:23      7:21 8:14,16        67:16 68:19       60:10 75:11,13     46:9 47:2 48:4
parties 6:3,18        31:15               70:17             76:18,20           55:14 56:9
  88:14             planned 21:18       potentially        pricing 55:4,5,5    59:13 61:10
partnerships        planning 13:16        38:16 62:17       55:5               62:17 63:4
  46:7                16:12,15,16,22    power 12:10,12     prior 6:21 27:2     64:7,10,13
passes 63:5           16:23 17:5          12:18 13:2        31:18 40:7         66:4 67:17
pending 10:3          19:16 81:22         14:13,15 15:19    49:10 58:5         69:6 70:22
people 33:17          82:10               16:7,10,13,14     61:21 63:15        71:11 72:21
  53:22 69:13,21    plant 14:8 18:22      17:2,13 18:11     65:8,12 67:7,9    projected 22:20
  82:16,21 83:2       19:9,15,16,19       18:12,21 19:2     68:3 70:19        property 49:8


                    BIRMINGHAM REPORTING SERVICE
                             (205) 326-4444
 Case 5:18-cv-01983-LCB Document 84-8 Filed 10/06/20 Page 32 of 231

William McCollum                                                               11/12/2019
                                                                                 Page 97

 60:3              88:8                85:3 86:12         36:23 43:9       required 17:2,5
proposal 52:14    Quirk's 33:21      received 23:17       81:2             requires 78:17
propose 52:15                          60:15            relating 6:13        79:17
proprietary              R           recognize 11:5     relationship       Resnick 2:16
 42:13 43:8      R 1:12 2:1 3:1      recollection         30:6 53:16,22    resolve 10:3
provide 38:14      4:1 6:5 7:13,20     35:10,13 63:19     63:1             resource 16:16
 39:21 40:1        8:18 88:1           70:2 78:7        release 43:15,19     16:21,23
 55:11 59:12     Ralph 9:7 39:12       80:13 82:12      released 43:11     resources 13:6
 71:6,8 73:14      44:14,17 45:15    record 9:6 10:11   relevant 72:21       13:16 17:8,8
 73:18 83:1      rate 29:9,10          59:17,21 79:7    remain 58:21         17:10
provided 7:6     rating 54:22          86:14,16,20      remember           respect 74:11
 36:22 47:10       55:11,16          recorded 32:13       26:14 32:19      respective 6:4
 76:14           reactor 46:23         32:14              38:21 48:9       respond 47:20
providing 46:14    82:3              records 37:23        49:5 50:17       response 83:18
 47:5,6 55:2     read 33:1,2,20      redacted 75:6        69:10 70:20      responsibilities
public 1:23 6:8    34:4,11 35:1      reduced 88:9       remembered           27:6,10
 7:4 43:12,14      61:1 79:3,5,7     reference 33:5       34:23            responsibility
 43:19 88:21     reading 6:9         referenced         reorganization       16:4 17:23
purchase 16:20   really 24:10          60:11 70:7         18:6             responsible 13:5
 26:22 52:16       33:8 57:10          75:14 76:21      repeat 9:21          13:15 14:1
 77:4 80:2         58:14 64:10       references 68:8    report 15:2 26:1     15:22 16:15
purchaser 49:13    70:3              referred 14:12       27:12,15 53:23     20:18 22:1
 52:2            Realtime 1:21         14:16            reported 1:19        27:16
purchasers 48:6    6:7 7:2           referring 40:18      14:23            restate 43:2,3
 48:21 49:4      reasons 80:15         41:15            reporter 1:21,23   restrictions 39:3
 50:6 52:9 53:2  recall 22:21        refers 67:6          6:7,8 7:2,3        39:7,14,16
 59:10             23:20 24:1,3      refreshed 36:19      8:22 10:6          44:4
purchases 59:9     26:16 28:15,16    refueling 14:8     reports 15:4       restructuring
purpose 66:1       28:22 29:2        regard 40:16       represent 8:6        71:16
put 41:1 56:12     31:17 32:17       regarded 42:12       9:10 11:10       result 88:16
 69:19,20          33:19 34:3,7      regarding 35:11      49:9 83:19       results 23:22,23
putting 22:1       34:10,19 45:5       59:9 83:9        Representative       24:4,8
 76:16             45:13,14 48:19    regime 14:11         65:19            resume 5:8 11:9
                   49:2,10,12,15     Registered 1:22    representatives      11:11 12:14
       Q           50:1 51:3           6:7 7:2            63:22              24:17
question 9:20,23   56:21 58:4        regulated 17:1     represents         retained 40:1
 10:4 33:8,10      60:17,21 62:1       17:15 18:8         88:10              45:21
 35:15 41:20       62:4 63:13          20:3             request 38:13      retire 23:9,13,16
 42:23 43:2        64:3,15,18,21     regulations 44:9     43:12 64:21        24:9,10
 44:19 45:8        65:8,18,21          44:17              65:3 83:11       retired 12:13
 47:20 51:21       66:7,10,13,23     regulatory 17:3      84:8               16:7 20:4,7,8
 78:16,23 79:2     67:3,4,10,18      Reid 62:9,10,12    requested 25:22      23:4 24:16
 79:4,6,9          68:2,15 69:1,2      62:15,20,22        46:15              39:8 85:23
questions 6:17     70:3,11 71:1        63:3 65:7        requesting         retiree 39:5
 6:18 9:17         71:22 74:11       related 19:14,15     46:17            retirement 23:6
 44:23 47:3        78:2 81:5 83:6      32:21 33:13      requests 83:14     reveal 77:17,22


                  BIRMINGHAM REPORTING SERVICE
                           (205) 326-4444
 Case 5:18-cv-01983-LCB Document 84-8 Filed 10/06/20 Page 33 of 231

William McCollum                                                                11/12/2019
                                                                                  Page 98

  78:17 79:18        46:11,12 47:5     61:3,10 64:10       80:10,11,13,14   Sr 26:4
reverse 60:8         47:8,14,23        64:23 74:20         80:17,22 81:2    stack 60:6
review 36:15         48:1 54:2         75:4,18,19          81:10,11,21      staff 56:8 67:15
  57:14,19 60:23     56:10 57:7      seeing 34:7           82:4,9,10,16     stage 57:19
  76:5               58:1 63:7 73:6  selling 18:11         82:17 83:10,14   stages 57:14
reviewed 76:8        85:6            Senate 62:7           84:12,13         standpoint
reviewing 11:4     roles 12:12,16    senator 62:15       six 18:2 36:6        80:16
  61:1 77:6,14       18:20 19:1,6      63:3,10 65:7        52:6,16 54:9     start-up 21:22
  82:16            room 69:21        senior 23:12,18       59:1 73:16,20    state 7:4 8:5 9:5
revolved 24:11     rope 82:2         sentence 61:4         74:4               17:2,4,4 33:10
right 9:16 10:13   roughly 29:2        67:5 70:7         sixty 28:8,13        45:8 66:20
  11:10,16 12:2    RSA 2:7           September           size 17:18 22:6      88:3
  12:7,14,19,21    rude 10:9           12:12,15 75:18    skimmed 76:10      States 1:1 7:7,23
  13:8,19 18:14    rules 6:13 7:6    sequence 49:15      small 71:5           47:1 69:12
  19:1 20:7,10       39:14 45:18     series 9:17 77:2    SNC-Lavalin        station 12:11
  20:14,21 21:3    rumors 40:12      served 42:2           71:18 72:1         13:1,2,9,18,20
  21:7 22:22                         services 13:1         73:3,6 82:15       14:2,13,22,23
  23:11 24:2,19             S          18:9 38:13          82:21 83:2         15:2,9,13
  24:23 25:2,3,6   S 2:1 3:1 4:1 6:1   59:12 71:6,9        85:23 86:7         21:20 22:11
  25:16,23 26:8    s/ 88:20          seven 51:19         Socol 2:16         stations 19:18
  26:17 27:1       safety 80:16        69:12             soon 10:3 24:16    status 40:2,9
  30:11 32:4       sale 54:3 60:2    shadow 55:11        sorry 47:21 51:5     56:10 57:10,12
  33:2,20 34:4,7     66:5 77:4         55:16               62:7 65:21         69:18 82:9
  35:14,21 36:3    sales 80:1,2      Shaking 37:17       sort 40:22 41:2    stay 20:8
  38:9 39:2        Santee 50:23      Shannon 4:4           44:16 46:16,20   steam 72:22
  40:13 49:16        52:20 53:11     Shea's 35:1,6,16      47:6 48:7 55:6   steel 82:1
  50:5,22 51:3     Sargent 71:18     short 59:14           56:13 65:1       stenotypy 88:8
  51:22 52:4,15    saying 71:4         62:15               81:11 82:18      steps 82:6
  55:23 56:4       says 11:14 75:23 shortly 39:1         sorts 47:6,13      Steve 8:11 65:19
  60:17 61:3,12      77:7            show 10:23 60:5     sound 30:11          65:20
  62:3 63:11,15    scchin@tva.gov      67:22 74:4        South 17:20        Steven 3:14
  64:3 65:6,17       3:21            showing 74:4          18:18 19:23      STIPULATED
  66:11 67:5       scenarios 17:7    sic 78:11             51:1               6:2
  68:13 70:19        23:15           sign 51:10          Southern 63:22     stipulation 7:8
  71:1,22 75:9     schedule 21:17    signature 6:9       speak 22:2         stipulations
  76:1,11,17         22:3            signed 26:21          66:22              8:23
  77:5 81:17       scheduled 21:6      29:2 51:9,14      speaking 63:7      stopped 18:19
river 20:20        schedules 59:7    similar 55:11       specific 25:5        35:15
Roger 36:11,12       82:22,23        single 46:6           26:14 45:5       strategic 16:12
Rogers 39:12       school 62:22      sir 32:1 60:8         67:10              16:15
role 12:21 13:4    second 30:17        63:16 85:14       specifically       Street 2:8,17
  13:14,23 14:21     77:10 86:14     site 14:18 15:1,5     38:22            strike 43:1
  15:8,21,22       secretary 26:9      15:6,15,16        specificity 33:8   structure 41:3
  16:9 17:12       security 13:6       18:18 26:22       spend 36:4           46:8
  20:4,22 21:20    see 19:7 33:5,23    66:18,19 68:21    spent 27:21 29:3   subcommittee
  24:5 41:8 44:5     34:14 35:4        69:18 79:23         73:20 74:5,6       80:22


                   BIRMINGHAM REPORTING SERVICE
                            (205) 326-4444
 Case 5:18-cv-01983-LCB Document 84-8 Filed 10/06/20 Page 34 of 231

William McCollum                                                                 11/12/2019
                                                                                  Page 99

subject 5:19       taken 6:5 88:7     things 33:16         32:23 35:18         64:8 68:20,21
  43:14,19         talk 43:23 56:10     44:15,16 46:18     36:16               69:5,15 70:21
submit 29:8          64:22 66:3,21      47:13,23 58:19   told 38:5 44:20       71:13 79:23
  31:2 60:1          67:15 71:7         72:20 81:21        48:3 61:12          80:5,20 81:3
  73:10              81:9               82:8               68:13 69:3          82:6 84:1,6
submittal 57:11    talked 38:22       think 24:15          70:5,6,10           85:10,13,22
submitted 11:12      44:3 51:10         26:10 27:4       tomorrow 86:23        86:9
  30:15 76:6         55:12 58:1,3       34:6 43:16       top 15:6            TVA/Bellefonte
suggest 23:12      talking 41:22        45:14 49:6       total 14:1 22:8       79:22
suggested 23:8       62:20 71:12        58:10 64:15        22:20 28:4        twice 57:6
Suisse 54:21       tasks 58:22 59:1     67:4,23 70:10    totally 23:5        two 14:9 22:5,6
  55:1             Tech 11:15,21        74:21 75:5       tour 80:23 83:14      22:12 29:18
Suite 2:9,17       technical 18:9       83:4             toured 80:13          30:20 42:19
summarization        39:21 40:1       third 61:4 77:10   tours 80:14           66:20 74:5
  45:12              46:14,16 47:3    thought 43:18      Tower 2:7           two-unit 15:15
Summit 3:17          47:7,10 58:2     thread 5:19        Trail 10:15         type 14:7
superintendent     Technologies       three 16:2 19:18   training 13:6       typewriting
  12:23 13:12        4:5                26:18 29:11      transcript 88:11      88:9
supervision        technology           66:20 74:5         88:23             typewritten
  88:10              46:23            three-unit 15:14   transfer 19:3         37:18
supplier 71:9      telephone 81:20    time 6:19,20 8:3     35:12 59:7        typical 46:19
suppliers 61:9     tell 19:11 44:21     9:20 14:14,15      68:19 78:12
  69:4 70:15,16      54:23 56:4         16:2 18:16,19      79:13                     U
  70:17,21 71:5      62:11 65:17        21:6 22:4,9,19   transition 80:1     U 6:1
supply 72:23         84:10,19           23:13,16 25:3    transmission        uh-huh 10:7
support 13:7,17    tendons 82:1         27:20 29:3         20:19               30:22 45:23
  14:3,4,5 15:19   Tennessee 1:9        39:12,23 40:10   transmittal           47:16 48:22
  15:23 16:5         3:16,18 7:21       40:11,15,17        75:21               72:18 83:22
  19:13 55:10        20:13 39:13        41:5,13 45:21    trial 6:20          uh-uh 10:8
sure 10:10 41:21     50:13 65:23        46:10,12 47:4    true 88:11          ultimately 46:8
  44:7 45:17       tensions 82:2        47:9,10 49:11    trying 82:17          47:14,22 71:23
surplus 49:8       term 43:9            58:6,19,23       turned 30:4           72:4
suspended 86:8     terminated 30:6      61:19 62:2       TVA 8:8,10,12       UNC 12:3
Swafford 85:21     terms 24:14          63:1,15 65:8       9:10 20:17,23     unclear 45:20
Swannanoa            39:17 43:11        65:12,13 67:13     22:6,22 23:4      understand 9:20
  10:15              45:16 48:5         68:23 69:10        23:12,18 24:13      9:23 27:23
sworn 8:19         testified 8:20       73:11 80:10,23     26:21 29:2          39:2 40:14
Synergy 17:17        32:11              81:15,19,23        30:19 32:6,9        41:20 42:18,21
system 72:23       testimony 45:12      82:14 83:6         32:10 39:4,8        42:23 51:4
                   testing 17:7         85:2               40:3,7,8 41:1,8     52:11
        T            21:22            times 21:13          42:3,8,11 43:5    understanding
T 6:1,1 88:1,1     thank 62:10          80:12              43:10 44:1          36:13 40:2
take 10:2 55:14    thereto 6:21       title 25:8           45:2,2 49:7         57:16 62:19,21
  56:11 59:14        88:9             today 31:19 36:1     52:23 53:15,17      82:23
  60:22 67:20      thing 42:22 65:1     36:2,5             54:3 60:2,19      understood 39:6
  69:19 75:7         81:12 82:18      today's 8:2          61:9 63:22          80:17


                   BIRMINGHAM REPORTING SERVICE
                            (205) 326-4444
 Case 5:18-cv-01983-LCB Document 84-8 Filed 10/06/20 Page 35 of 231

William McCollum                                                         11/12/2019
                                                                         Page 100

undertake 58:23     87:2         Wheeler 50:8,10   years 14:10       2018 11:13
undertaking       videotape 7:19   50:16 53:7        26:18 32:2        28:10,11 57:2
  44:6            view 58:19       54:13             63:2              83:20
unique 73:18      violate 44:8   Wilcox 71:21      yesterday 35:23   2019 1:17 7:12
unit 14:10,14     violations 45:17
                                 William 1:12        36:4              8:3 27:22 28:5
  20:23 22:1,6    visit 83:9,12    6:5 7:13,20                         30:11 57:1,2
  22:16 40:9      visiting 81:2    8:18 9:7               Z          205.251.8000
  52:13,17        visitors 80:18 withheld 74:9                         3:10
United 1:1 7:7    visits 81:22   witness 6:10              0         205.790.5841
  7:23 47:1         82:10          7:14 77:22      02 15:8,17          4:7
units 16:20       Vogtle 22:10     88:12           04 15:18          251.432.5511
  17:19,21 22:5   voluntary 23:5 work 14:12 25:1           1           2:11
  22:8,10,13      Volunteer 50:9   25:1,17,21                        28778 10:16
                                                   1 22:1,10 40:9
  56:11,11,13       50:13,16 53:9  27:17,21 28:4
                                                     52:13,17                3
  69:19 73:1,5      54:12          28:6 29:9,17
                                                   1.25 30:12        3.25 22:8
universe 71:5     vs 1:8           29:23 30:3
                                                   1/1/89 12:23      3:35 7:13 8:3
use 30:5 46:23                     32:5,10 37:3
                        W                          10/2016 5:18      30200 2:9
Usual 8:22                         37:13 40:22
                 waived 6:10                       11 2:8 5:8        30th 22:23 83:20
utilities 17:1                     44:6,15 45:1
                 wanted 39:17,20                   11/24/2019        312.580.0100
utility 17:4                       58:4,12,15,20
                  40:15 78:12                        88:23             2:19
  18:12                            59:8 69:14
                  79:12                            116 88:22         35203 1:16 3:9
                                   73:17 81:21
        V        wasn't 44:19                      12 1:17             7:12
                                   86:7
vague 32:20       46:9,10 55:23 worked 12:8,11     12th 7:12 8:3     36602 2:10
  41:4            65:4                             17 66:10          37902 3:18
                                   25:19 30:1,21
validate 82:17   water 2:8 46:23                   18 60:14 61:21
                                   85:22
Valley 1:9 3:16   49:18                              66:10,13 67:7          4
                                 working 27:21
  7:22 20:13     Watts 20:22                         70:20          4:33 59:17,19
                                   32:9 59:2,5
  39:13           22:15                            1819 1:15 3:8    4:44 59:19,21
                                   60:19 73:22
varies 17:4      way 21:3,6                          7:11           400 3:17
                                 wouldn't 43:14
variety 47:3      40:22 58:13,19                   1973 11:19       4000 2:17
                                   45:17
various 12:16     64:19 65:1                       1974 12:1,13     42 5:13 60:6,9
                                 written 27:5,9
  58:22 59:10     69:14 71:13                      1983 12:6          70:8
                                   29:13
  61:5            76:15          WT6 3:17                           43 5:16 75:10,12
                                                           2        44 10:15
varying 12:12    ways 46:5 64:14
                                         X         2 20:23 22:10,15 45 5:18 76:18,19
  25:21          We're 42:16
                                                   20 57:2
versus 7:21      went 21:3,6
                                         Y         2007 12:13               5
vice 14:18 15:1   62:14
                                 yeah  28:15       2012 22:23 25:4 5:18 86:16,18
  15:5,18 16:11 weren't 47:9
                                   41:21 45:13       25:18 38:7     5:18-CV-0198...
  19:12 20:3      84:11,12
                                   67:10 81:15       39:23 40:12,19   1:4 8:2
Victor 67:15,19 west 2:17 3:17
                                   86:3            2016 49:9 60:14 5:19 86:18,20,21
  68:6            65:22
                                 year 11:18,23       61:21 66:13      87:3,5
VIDEO 1:12       Westinghouse
                                   12:5 22:11        67:2,7 70:20
VIDEOGRAP...      71:20                                                     6
                                   28:14,23 29:1     75:18 77:3
  4:3 7:18 59:16 whatsoever
                                   29:3 83:9,21    2017 28:20       60 5:13
  59:20 86:15,19  53:19
                                                     30:10          60602 2:18

                  BIRMINGHAM REPORTING SERVICE
                           (205) 326-4444
 Case 5:18-cv-01983-LCB Document 84-8 Filed 10/06/20 Page 36 of 231

William McCollum                                               11/12/2019
                                                               Page 101

       7
70 2:17
73 5:8 11:1,2
74 12:15
75 5:16
76 5:18
        8
8/18/16 5:13
8/18/2016 63:20
865.632.3052
  3:19
87 12:15,23
89 13:10
        9
9 5:3 75:18
  86:23
9/30/2020 88:22
9/9/16 5:16
91 13:11,20
95 13:20 14:17
97 14:18 15:7




                  BIRMINGHAM REPORTING SERVICE
                           (205) 326-4444
Case 5:18-cv-01983-LCB Document 84-8 Filed 10/06/20 Page 37 of 231

William McCollum                                                                         11/13/2019
                                                                             Pages 89 to 92
                                                 Page 89                                   Page 91
   1   IN THE UNITED STATES DISTRICT COURT NORTHERN         1      A P P E A R A N C E S (continuing)
   2    DISTRICT OF ALABAMA, NORTHEASTERN DIVISION          2
   3                                                        3   FOR THE DEFENDANT:
   4   CIVIL ACTION NO. 5:18-CV-01983-LCB                   4      Mr. Matthew H. Lembke
   5                                                        5      Attorney at Law
   6   NUCLEAR DEVELOPMENT, LLC,                            6      Bradley Arant Boult Cummings, LLP
   7            Plaintiff,                                  7      One Federal Place
   8   vs.                                                  8      1819 Fifth Avenue North
   9   TENNESSEE VALLEY AUTHORITY,                          9      Birmingham, Alabama 35203
  10            Defendant.                                 10      205.251.8000
  11                VOLUME II                              11      mlembke@bradley.com
  12         VIDEO DEPOSITION OF WILLIAM MCCOLLUM          12          - and -
  13         Bradley Arant Boult Cummings, LLP             13      Messrs. David D. Ayliffe
  14              One Federal Place                        14       and Steven C. Chin
  15            1819 Fifth Avenue North                    15      Office of the General Counsel
  16           Birmingham, Alabama 35203                   16      Tennessee Valley Authority
  17              November 13, 2019                        17      400 West Summit Hill Drive, WT6
  18                                                       18      Knoxville, Tennessee 37902
  19   REPORTED BY:                                        19      865.632.3052
  20         Gail B. Pritchett                             20      ddayliffe@tva.gov
  21         Certified Realtime Reporter,                  21      scchin@tva.gov
  22         Registered Professional                       22
  23         Reporter and Notary Public                    23


                                                 Page 90                                   Page 92
   1                   APPEARANCES                          1      A P P E A R A N C E S (continuing)
   2                                                        2
   3         FOR THE PLAINTIFF:                             3   THE VIDEOGRAPHER:
   4            Mr. Caine O'Rear III                        4      Ms. Shannon Campbell
   5            Attorney at Law                             5      Courtroom Technologies, Inc.
   6            Hand Arendall, LLC                          6      brad@crtrialtech.com
   7            RSA Tower                                   7      205.790.5841
   8            11 North Water Street                       8
   9            Suite 30200                                 9
  10            Mobile, Alabama 36602                      10
  11            251.432.5511                               11
  12            corear@handarendall.com                    12
  13                - and -                                13
  14            Mr. Larry David Blust                      14
  15            Attorney at Law                            15
  16            Hughes Socol Piers Resnick Dym, LTD        16
  17            70 West Madison Street, Suite 4000         17
  18            Chicago, Illinois 60602                    18
  19            312.580.0100                               19
  20            lblust@hsplegal.com                        20
  21                                                       21
  22                                                       22
  23                                                       23



                                 BIRMINGHAM REPORTING SERVICE
                                          (205) 326-4444
Case 5:18-cv-01983-LCB Document 84-8 Filed 10/06/20 Page 38 of 231

William McCollum                                                                                 11/13/2019
                                                                               Pages 93 to 96
                                       Page 93                                                        Page 95
   1           INDEX OF EXAMINATION                   1      INDEX OF PREVIOUSLY MARKED EXHIBITS
   2                      Page:                       2                           Page:
   3   EXAMINATION BY MR. LEMBKE                96    3   Exhibit Number 10 - email reporting 203
   4   (continuing)                                   4   on the NRC public meeting from Mr.
   5                                                  5   Bell of NEI
   6           INDEX OF EXHIBITS                      6   Exhibit Number 37 - emails Joe Shea 143
   7                           Page:                  7   on January 29th & January 30th, 2017
   8   Exhibit Number 74 - 1/5/17 email, 133          8   Exhibit Number 48 - 12/20/16 email, 113
   9   Subj: NRC Meeting, ND1664                      9   Subj: Process to Transfer Bellefonte
  10   Exhibit Number 75 - 3/14/17 email, 146        10   Construction Permit, ND5686-ND5690
  11   Subj: Bellefonte CP Transfer Path             11   Exhibit Number 49 - 12/2016 email,       120
  12   Forward, ND2937-ND2938                        12   Subj: Process to Transfer Bellefonte
  13   Exhibit Number 76 - 1/27/17 email, 156        13   Construction Permit, ND5691
  14   Subj: NRC Commission Mtgs, ND1830             14   Exhibit Number 60 - emails            204
  15   Exhibit Number 77 - 2/1/17 email, 164         15   w/attachment: Items Necessary before
  16   Subj: Bellefonte Nuclear Station,             16   Submitting NRC Application,
  17   ND1866-ND1868                                 17   TVABLN7572 - TVABLN7584
  18   Exhibit Number 78 - 2/6/17 email, 183         18   Exhibit Number 65 - 7/31/18 email,       292
  19   Subj: ND efforts for Bellefonte 1&2,          19   Subj: Final-Release, Press Package,
  20   ND 1884                                       20   Media Targets, ND4012-4016
  21   Exhibit Number 79 - 6/7/17 email, 186         21   Exhibit Number 67 - 4/7/2017 email, 268
  22   Subj: Bellefonte Units 1&2,                   22   from Frank Haney to J. Chardos,
  23   ND3287-ND3288                                 23   TVABLN0328


                                       Page 94                                                        Page 96
   1   Exhibit Number 80 - 9/14/17 email, 191         1   November 13, 2019                   9:02 A.M.
   2   Subj: Req. for Business Plan for               2

   3   Bellefonte Units 1&2, ND3466-ND3469            3              WILLIAM MCCOLLUM,
   4   Exhibit Number 81 - 9/19/17 email, 194         4   having been previously duly sworn, was examined
   5   Subj: NRC Guidance on License                  5   and testified as further follows:
   6   Transfers ND3474-ND3498                        6
   7   Exhibit Number 82 - 11/13/18 email, 230        7             THE VIDEOGRAPHER: This is the
   8   Subj: ND Bellefonte CP Transfer                8   continuation of the deposition of William R.
   9   Request, ND4760-ND4918                         9   McCollum. Today's date is November 12th (sic),
  10   Exhibit Number 83 - NRC 10CFR Part 234        10   2019, and we are back on the record at 9:02
  11   50 - Commission Policy Statement on           11   a.m.
  12   Deferred Plants                               12             (Off-the-record discussion.)
  13   Exhibit Number 84 - 4/5/19 NRC      263       13
  14   letter                                        14   EXAMINATION BY MR. LEMBKE (continuing):
  15   Exhibit Number 85 - 11/5/19 NRC      267      15          Q. Good morning, Mr. McCollum.
  16   Letter                                        16          A. Good morning.
  17   Exhibit Number 86 - 11/8/17 email, 272        17          Q. We are resuming after an overnight
  18   Subj: Information on NRC Policies &           18   break. Did you do anything to prepare for
  19   Procedures, ND3543-ND3544                     19   today's deposition after we broke yesterday?
  20                                                 20          A. No.
  21                                                 21          Q. Would you describe for me your
  22                                                 22   involvement in the process that led to Nuclear
  23                                                 23   Development submitting an application to the


                    BIRMINGHAM REPORTING SERVICE
                             (205) 326-4444
Case 5:18-cv-01983-LCB Document 84-8 Filed 10/06/20 Page 39 of 231

William McCollum                                                                              11/13/2019
                                                                             Pages 97 to 100
                                              Page 97                                            Page 99
   1   NRC for approval of transfer of the Bellefonte     1        A. Well, you have to -- you have to
   2   construction permits?                              2   submit the application in regard to the
   3       A. Yes. So I basically led that                3   existing construction permits, their status,
   4   process. We engaged Morgan Lewis law firm to       4   status of the property and so forth.
   5   be our licensing counsel, and Tim Matthews was     5        Q. And where did you get that
   6   the lead attorney at Morgan Lewis that we          6   information?
   7   worked with. So he did all of the work             7        A. From Tennessee Valley Authority.
   8   associated with putting together the               8        Q. And did you have any trouble
   9   application form and format, that sort of          9   getting that information?
  10   thing. And then to put in the application,        10        A. It took -- it took some time to
  11   submit the application, you are required to       11   get that information. Following the auction,
  12   provide information regarding financial           12   Jim Chardos was designated as the transition
  13   capability, technical capability and other        13   lead or transition manager, whatever they
  14   things. And so I worked with contractors and      14   called him within TVA, but he was the point of
  15   other people to put that information together     15   contact, and so we worked through Jim Chardos
  16   in support of submitting the application.         16   to get information and it took some time. A
  17       Q. When do you recall Mr. Matthews            17   lot of the information that Tennessee Valley
  18   and Morgan Lewis first being engaged by Nuclear   18   Authority had on the Bellefonte project was in
  19   Development to work on the application?           19   the form of computer data that was stored on
  20       A. I don't recall the date.                   20   servers, and so Jim had to work with -- or with
  21       Q. Were you the one who contacted Mr.         21   and through other people within TVA to make
  22   Matthews to undertake that work?                  22   arrangements to get access to that information,
  23       A. No. Frank Haney initially                  23   figure out where it was, figure out which part


                                              Page 98                                          Page 100
   1   contacted.                                         1   of it they were going to allow us to have and
   2        Q. Do you know if that contact was            2   so forth, so it took a little time.
   3   made before the auction?                           3        Q. When did you first ask for it?
   4        A. I don't believe it was.                    4        A. Shortly after the -- well, shortly
   5        Q. All right. Do you have a best              5   after I learned that the sales agreement had
   6   judgment as to when it occurred?                   6   been signed.
   7        A. A few months after, I believe.             7        Q. All right. And when did you get
   8        Q. Now, you said you were working             8   the information?
   9   with contractors and other people to put           9        A. We didn't get it all at one time.
  10   together the information that was needed for      10   We gained access to the information over a
  11   the application?                                  11   period of months following the auction.
  12        A. Correct.                                  12        Q. And so do you believe you had what
  13        Q. All right. And virtually all of           13   you needed from TVA by the end of 2017?
  14   the information that was needed for the           14        A. We had quite a bit of the
  15   application had to come from Nuclear              15   information that we needed. As you -- as you
  16   Development, right?                               16   pull together the information in support of the
  17        A. I wouldn't say virtually all. We          17   application, it is normal that you would see --
  18   had to submit information related to our plans    18   have other questions and see other things that
  19   for quality assurance, technical and financial    19   you would need. But we had a lot of
  20   qualifications.                                   20   information by the beginning of 2018.
  21        Q. All right. What -- what was               21        Q. And when did you get the last of
  22   needed for the application that wasn't coming     22   the information you needed from TVA?
  23   from Nuclear Development?                         23        A. We continued to have contact with


                       BIRMINGHAM REPORTING SERVICE
                                (205) 326-4444
Case 5:18-cv-01983-LCB Document 84-8 Filed 10/06/20 Page 40 of 231

William McCollum                                                                              11/13/2019
                                                                           Pages 101 to 104
                                        Page 101                                               Page 103
   1   TVA and get information related to the             1            I had a later conversation with
   2   application pretty much right up until the time    2   Joe Shea at which time he indicated that TVA
   3   we filed.                                          3   was not going to do any work or do anything in
   4        Q. Did TVA in any way delay Nuclear           4   support of the application. And then Joe Shea
   5   Development's ability to file the application?     5   and I had a face-to-face meeting because we
   6        A. Well, I would say the one -- well,         6   were both up in Bethesda, Maryland attending an
   7   as I said, the information came out over a         7   NRC conference at which time he made it clear
   8   period of time, and so we wouldn't have been       8   that they weren't going to do anything at all
   9   able to file the application until we gained       9   to support the application process.
  10   all of that information, which took some time.    10        Q. Well, that didn't prove to be
  11   But the one area where we struggled was in        11   true, correct?
  12   trying to get Tennessee Valley Authority to       12        A. I think from Joe's standpoint, it
  13   cooperate in providing some statement of          13   did turn out to be true. I am not aware that
  14   consent to the transfer of the construction       14   he did anything to support the application --
  15   permits.                                          15   or his licensing group did anything to support
  16        Q. Other than that, though, you              16   that process.
  17   weren't waiting on TVA to provide anything        17        Q. Well, didn't you just get done
  18   before you filed the -- your application,         18   telling me that you asked for information from
  19   correct?                                          19   TVA and it was provided?
  20            MR. O'REAR: Excuse me. If you            20        A. Technical information that was --
  21   could clarify that. You mean when it was          21   that we were -- that we had access to based on
  22   filed?                                            22   the sales agreement that TVA was obligated to
  23            MR. LEMBKE: Yes.                         23   provide that we got through Jim Chardos.


                                        Page 102                                               Page 104
   1        A. Yes, at the time that we filed the         1        Q. All right. Well, what is it that
   2   application, we felt that we had the               2   you asked TVA to do that it didn't do with
   3   information that we needed to provide in           3   regard to what you are saying relating to Mr.
   4   support of the application for the NRC.            4   Shea?
   5        Q. (BY MR. LEMBKE:) Did you ever              5        A. The licensing group did -- did no
   6   tell TVA that you had everything you needed        6   work to help put together the information for
   7   except something from them to file?                7   the application itself or any write-ups in
   8        A. I'm not aware that we did.                 8   support of the application and would not
   9        Q. Now, you say you were trying to            9   provide any statement of support for the
  10   get some indication of consent from TVA?          10   application for the NRC.
  11        A. Yes.                                      11        Q. All right. Well, let's do that in
  12        Q. Tell me who you -- were you               12   two parts.
  13   personally involved in seeking that?              13           First you saw they wouldn't
  14        A. I was at times, yes.                      14   provide write-ups; you wanted TVA to actually
  15        Q. All right. Well, tell me the              15   write the application?
  16   history of your involvement in that effort.       16        A. Yes.
  17        A. So I had an initial conversation          17        Q. And did you ask them to do that?
  18   with Joe Shea sometime soon after the auction     18        A. Yes. That was my initial
  19   at which time my understanding from the           19   conversation with Joe Shea was I said I
  20   conversation was that TVA would work to put the   20   understand that you guys are going to take the
  21   application together and we would provide all     21   lead, you are going to put the format of the
  22   the information from our side in support of the   22   application together, we'll supply the
  23   application.                                      23   information on quality assurance, technical and


                     BIRMINGHAM REPORTING SERVICE
                              (205) 326-4444
Case 5:18-cv-01983-LCB Document 84-8 Filed 10/06/20 Page 41 of 231

William McCollum                                                                              11/13/2019
                                                                           Pages 105 to 108
                                        Page 105                                               Page 107
   1   financial qualifications.                          1   licensee to a new licensee.
   2         Q. And what was the basis for your           2        A. No.
   3   understanding that TVA was going to put            3        Q. Now, you say it is the normal
   4   together that application?                         4   course if there's a --
   5         A. That was just simply what I               5             Well, let me ask this: Did you
   6   thought that I understood and had heard and        6   testify a moment ago that it's the normal
   7   seemed to be the normal way you would think to     7   course when there is a transfer of a license to
   8   do these kind of things if the partners in a       8   one licensee to another for the old licensee to
   9   transaction are working together.                  9   prepare the application?
  10         Q. All right. Well, you say you had         10        A. I believe what I was saying is
  11   heard it and it was your understanding; who had   11   that it's my experience in licensing
  12   you heard it from?                                12   transactions where you have multiple parties
  13         A. Yeah, I can't tell you -- I can't        13   involved or where there's mergers of multiple
  14   tell you how I got that impression, but I did     14   companies involved, it has been my experience
  15   have the impression that TVA was going to take    15   that the companies would work together and both
  16   the lead on the application, and that's why I     16   participate in putting together the
  17   initially said that to Joe Shea.                  17   application, as opposed to one party saying
  18         Q. But you can't tell me today any          18   they are not going to do any work at all
  19   basis whatsoever for that understanding on your   19   regarding the application.
  20   part?                                             20        Q. Well, this is not a merger,
  21         A. Correct.                                 21   correct?
  22         Q. All right. And then you said -- I        22        A. Correct.
  23   thought yesterday you told me you had never       23        Q. All right. And so it's your view


                                        Page 106                                               Page 108
   1   been involved in a license transfer                1   that it would have been normal for the
   2   application?                                       2   Tennessee -- Tennessee Valley Authority as the
   3        A. I believe yesterday your question          3   selling entity to take the lead in the transfer
   4   was whether I had been involved in an              4   of the application to the purchasing entity?
   5   application to transfer construction permits.      5        A. It would be consistent with my
   6        Q. Okay. Have you ever -- have you            6   experience to believe that Tennessee Valley as
   7   ever been involved in an application to            7   the current holder of the construction permits
   8   transfer any license?                              8   and the party that had the best knowledge of
   9        A. I have been involved in numerous           9   the current condition of the facility to take
  10   applications with the NRC to change and revise    10   the lead in preparing the application.
  11   and move licenses at various NRC regulated        11        Q. All right. And the basis for your
  12   licenses.                                         12   understanding of that being the normal course
  13        Q. Well, I am not sure that answered         13   is what?
  14   my question. My question was much more            14        A. Well, I think I answered your
  15   specific.                                         15   question a minute ago to say that that was just
  16        A. Okay.                                     16   my impression and my belief based on my
  17        Q. Have you ever been involved in an         17   experience.
  18   application to transfer a license prior to        18        Q. All right. Yet you have never had
  19   this?                                             19   any experience in transferring construction
  20        A. Okay. If you can specify what             20   permits in a comparable situation?
  21   sort of transfer you are referring to, I think    21        A. Not in this same situation, that's
  22   that will help me.                                22   correct.
  23        Q. I mean a transfer from one                23        Q. Okay. And so -- all right. Now,


                     BIRMINGHAM REPORTING SERVICE
                              (205) 326-4444
Case 5:18-cv-01983-LCB Document 84-8 Filed 10/06/20 Page 42 of 231

William McCollum                                                                               11/13/2019
                                                                           Pages 109 to 112
                                        Page 109                                               Page 111
   1   with the exception of the consent issue, you       1        Q. All right. And what did Mr. Shea
   2   got all of the information you asked for from      2   say?
   3   TVA, correct?                                      3        A. He gave me an ambiguous answer.
   4        A. By the time we filed the                   4   It was not a yes or no.
   5   application for transfer of the construction       5        Q. And did you ever follow up with
   6   permits, we had the technical information that     6   him on that?
   7   we needed in support of the application.           7        A. Yes.
   8        Q. Well, that wasn't my question.             8        Q. When?
   9        A. Okay.                                      9        A. Later that same year.
  10        Q. My question was -- and I hope --          10        Q. All right. And tell me about that
  11   we will go faster if you answer my questions.     11   conversation.
  12             My question is, with the exception      12        A. My understanding from that
  13   of the consent issue you are talking about, any   13   conversation was that essentially any decision
  14   information you requested from TVA that you       14   to provide that sort of supporting statement,
  15   needed for preparation of the application you     15   that decision would not be made by Joe and it
  16   received, correct?                                16   would be made above his level somewhere.
  17        A. Yeah, my problem is the form of           17        Q. All right. And that was in 2017?
  18   the question. So I can't testify that we          18        A. Yes.
  19   received everything that we ever requested from   19        Q. In late 2017? What's your best
  20   TVA to support the application. But I can say     20   judgment?
  21   that at the time we submitted the application,    21        A. Best judgment would be later on in
  22   we felt that we had the information that we       22   2017.
  23   needed to support the technical qualifications.   23        Q. Okay. And did you personally have


                                        Page 110                                               Page 112
   1         Q. Well, sitting here today, can you         1   any further conversations with anyone at TVA
   2   identify, with the exception of the consent        2   seeking the sort of consent you are talking
   3   issue, which we are going to get to, something     3   about?
   4   you asked for that you did not get?                4        A. No. After that -- after I
   5         A. I cannot.                                 5   understood from Joe that the licensing -- the
   6         Q. All right. Now, you mentioned you         6   nuclear licensing group would not be involved
   7   asked for consent from TVA; what are you           7   and it wasn't any use talking to Joe or anybody
   8   talking about?                                     8   in his group anymore about that, then Tim
   9         A. I am talking about some statement         9   Matthews followed up on that issue with TVA
  10   that as the current holder of the construction    10   legal.
  11   permits, they consented to the transfer to        11        Q. All right. And were you ever on a
  12   Nuclear Development, they didn't object to the    12   conversation that Mr. Matthews had with TVA
  13   transfer to Nuclear Development, they supported   13   legal about that topic?
  14   the transfer to Nuclear Development or some       14        A. Not that I recall.
  15   statement like that.                              15        Q. So you can't speak to the
  16         Q. All right. Did you personally            16   specifics of what Mr. Matthews said in those
  17   have a conversation with anyone at TVA            17   conversations, correct?
  18   requesting that?                                  18        A. That's correct.
  19         A. Yeah, I talked to Joe Shea about         19        Q. Is it fair to say that after your
  20   that.                                             20   conversation with Joe Shea, you never
  21         Q. When?                                    21   personally made any request to TVA for that?
  22         A. I can't tell you exactly when,           22        A. That's correct, to the best of my
  23   sometime in 2017.                                 23   recollection.


                     BIRMINGHAM REPORTING SERVICE
                              (205) 326-4444
Case 5:18-cv-01983-LCB Document 84-8 Filed 10/06/20 Page 43 of 231

William McCollum                                                                              11/13/2019
                                                                           Pages 113 to 116
                                        Page 113                                               Page 115
   1        Q. Now, did you ever have a                   1   disagree?
   2   discussion with Mr. Chardos about the need to      2         A. So there's a number of statements
   3   get the transfer of the construction permits       3   in here that I don't agree with. So in the
   4   approved by NRC prior to closing?                  4   first paragraph, the statement that there is no
   5        A. No, not that I recall.                     5   precedent for this type of transfer, you know,
   6        Q. Did you ever have any discussions          6   the licensing -- licensing actions -- changes
   7   with Mr. Chardos about the transfer of the         7   and transfers to licenses and permits, while
   8   construction permits, other than the               8   you can always say that every licensing
   9   information request you told me about a minute     9   transaction is unique, if you get down to
  10   ago?                                              10   absolute specifics, I believe there has been
  11        A. No, not that I recall. Our                11   plenty of licensing action in the NRC in the
  12   conversations -- anytime the transfer of the      12   past that would provide precedence for what we
  13   construction permits was mentioned, it was just   13   were asking for, you know, even though you
  14   in terms of getting the information together to   14   could say that this specific transfer from
  15   support those.                                    15   these specific parties under this circumstance,
  16            (Whereupon, Exhibit Number 48,           16   you know, there has not been another one
  17            having been previously marked for        17   exactly like it. So I didn't agree with that
  18            identification, was referenced in        18   statement.
  19            this deposition.)                        19         Q. Let me stop you there.
  20        Q. If you will look in your file at          20         A. Uh-huh.
  21   Exhibit 48, it was marked previously. Do you      21         Q. And so you would agree -- or --
  22   recognize this document?                          22   let me strike that and start over.
  23        A. It appears to be an email from            23            In your experience, it's


                                        Page 114                                               Page 116
   1   Gary Mignogna to Franklin Haney.                   1   appropriate to look back to see what the NRC
   2        Q. That you were copied on, correct?          2   has said about comparable circumstances as
   3        A. Yes.                                       3   guidance for how to proceed?
   4        Q. And you have no reason to doubt            4         A. No, that wasn't what I was saying.
   5   you received it, correct?                          5   That would be a legal matter.
   6        A. I don't.                                   6         Q. No, well, my question is, in your
   7        Q. Did you read it when you got it?           7   experience -- I didn't say that's what you were
   8        A. I am sure I would have.                    8   saying. My question was, in your experience
   9        Q. And what is this so-called White           9   you viewed it as appropriate to look back at
  10   Paper that is attached to the first page of       10   what the NRC has done in the past and what they
  11   Exhibit 48?                                       11   have said about comparable circumstances to
  12        A. It's AREVA's -- it's AREVA's input        12   assess how to handle a situation before you?
  13   into how -- their view of how you would pursue    13         A. No.
  14   the process to transfer the Bellefonte            14         Q. No.
  15   construction permits.                             15         A. No.
  16        Q. All right. And do you recall              16         Q. Why do you say no?
  17   reading this at the time that it came in?         17         A. I say no because what I am
  18        A. Yes.                                      18   disagreeing with in item number two in the
  19        Q. And do you recall if there was            19   first paragraph is that there's plenty of
  20   anything in it with which you disagreed at the    20   experience within the NRC staff for dealing
  21   time it came in?                                  21   with applications of this type. I'm not
  22        A. Yes.                                      22   referring to legal or regulatory precedent
  23        Q. But what -- with what did you             23   issues.


                     BIRMINGHAM REPORTING SERVICE
                              (205) 326-4444
Case 5:18-cv-01983-LCB Document 84-8 Filed 10/06/20 Page 44 of 231

William McCollum                                                                              11/13/2019
                                                                           Pages 117 to 120
                                        Page 117                                               Page 119
   1         Q. Well, have you ever had occasion          1   (reviewing document).
   2   -- and, again, Mr. McCollum, every question is     2             On page two under the heading TVA
   3   a separate question. And I didn't refer back       3   Interface for Construction Permit Transfer to
   4   to what you said about this document in my         4   NCFR 50.80 -- I'm sorry, in re-reading that,
   5   previous question. So my question is based on      5   that is not a statement I disagree with.
   6   in your experience in the nuclear power            6        Q. All right.
   7   industry over four decades, when you have been     7        A. (Reviewing document.) On page
   8   evaluating a situation before you, have you        8   three under the first paragraph under the
   9   deemed it appropriate to look at what the NRC      9   heading Financial Qualifications Per 10 CFR
  10   has said and done in comparable circumstances     10   50.33 New Rulemaking, the first paragraph
  11   in the past?                                      11   represents AREVA's opinion about some pending
  12         A. I might look at it, I might look         12   rulemaking. And so when I first read that,
  13   at other things that have gone on at NRC for      13   that's their opinion about rulemaking that
  14   information.                                      14   hasn't occurred and hasn't been dispositioned
  15         Q. Okay. Now, what else in the White        15   at the NRC. So they offer an opinion which,
  16   Paper that's part of Exhibit 48 did you           16   you know -- with which I don't necessarily
  17   disagree with when you read it?                   17   agree or disagree at the time that this
  18         A. Item number three in paragraph one       18   document was sent to us because it just
  19   under problem statement says: The Bellefonte      19   represented an opinion about something that was
  20   Unit 2 construction permit has expired but an     20   unknown in terms of how NRC would act on
  21   extension request has not been acted on by NRC.   21   rulemaking.
  22            So I disagreed with that in that         22             (Reviewing document.) I think
  23   it is my belief that the Unit 2 construction      23   that's all of the statements on which I


                                        Page 118                                               Page 120
   1   permit has not expired, that the previous date     1   disagreed at the time.
   2   authorized by the NRC staff had passed but a       2        Q. All right. Do you know why
   3   timely request had been submitted to the NRC       3   Nuclear Development did not obtain this White
   4   and that based upon the timely submittal of        4   Paper prior to closing -- or excuse me, prior
   5   that request, the Unit 2 construction permit       5   to the auction?
   6   remained valid.                                    6        A. No, I don't know of any reason
   7        Q. And your understanding in that             7   that we would have needed to do that prior to
   8   regard was based on your experience with how       8   the auction.
   9   NRC -- the NRC had hired -- or had handled past    9        Q. Do you know -- do you know why --
  10   expirations?                                      10   do you know when Mr. Haney first requested this
  11        A. No, it was based on an evaluation         11   White Paper?
  12   of this situation by Tennessee Valley Authority   12        A. I do not.
  13   licensing and legal personnel when I was at       13        Q. Did you know it was coming before
  14   TVA, when I was working at TVA, and advice of     14   it was received?
  15   legal counsel from Morgan Lewis while I was at    15        A. I did not.
  16   Nuclear Development.                              16            (Whereupon, Exhibit 49, having
  17        Q. Okay. Was there anything else in          17            been previously marked for
  18   this White Paper with which you disagreed when    18            identification, was referenced in
  19   you received it?                                  19            this deposition.)
  20        A. I'm sorry, I just need to read            20        Q. Let me show you -- or would you
  21   through --                                        21   pull out what has been previously marked as
  22        Q. Certainly.                                22   Exhibit 49?
  23        A. -- the document and refresh my --         23        A. (Reviewing document.)


                     BIRMINGHAM REPORTING SERVICE
                              (205) 326-4444
Case 5:18-cv-01983-LCB Document 84-8 Filed 10/06/20 Page 45 of 231

William McCollum                                                                              11/13/2019
                                                                           Pages 121 to 124
                                              Page 121                                         Page 123
   1         Q. Do you recall receiving a copy of         1   that was my sense of the reason for the email.
   2   this email from Mr. Mignogna to Frank Haney --     2        Q. Did Mr. Haney tell you that --
   3   excuse me, from Frank Haney to Mr. Mignogna on     3   well, strike that.
   4   December 21st, 2016?                               4             So that's all you remember Mr.
   5         A. Yes.                                      5   Haney saying about the reason for the email?
   6         Q. And had you had any discussions           6        A. Yes, that's all I recall.
   7   with Frank Haney about this prior to him           7        Q. Did you discuss the first sentence
   8   sending it?                                        8   of the email?
   9         A. No.                                       9        A. Not specifically -- I didn't
  10         Q. Did you have any discussions with        10   specifically ask him about the first sentence,
  11   him after he sent it?                             11   but during this period of time we were having
  12         A. Yes.                                     12   very frequent conversations about our efforts
  13         Q. All right. Tell me about those           13   regarding the DOE loan application, the loan
  14   discussions.                                      14   guarantee program.
  15         A. So I asked him about the email,          15        Q. When did Nuclear Development stop
  16   and he and I agreed that the White Paper -- the   16   its sole focus on the DOE loan guarantee and
  17   sense of the White Paper from -- let me stop      17   answering any questions relating to it?
  18   and back up.                                      18        A. Well, Mr. Haney, Frank Haney, may
  19            There's another context here for         19   have felt that he was focused solely on the DOE
  20   this email beyond the White Paper. We were        20   loan guarantee application at this time. And
  21   also at the time scheduling meetings with the     21   as I say, he and I had frequent conversations
  22   NRC to continue to engage with them on the        22   about the loan guarantee application and the
  23   future licensing activities. And we had -- we     23   information that we were supplying the DOE


                                              Page 122                                         Page 124
   1   were setting up meetings with the appropriate      1   under their request. But at the same time I
   2   personnel in the NRC. And AREVA was injecting      2   was working to build the project capabilities
   3   themselves into those meetings. Gary Mignogna      3   and plans that -- to support the loan guarantee
   4   and some of his staff took it upon themselves      4   application, you had to demonstrate in a
   5   to contact NRC directly, work on setting up        5   similar manner to what you would demonstrate to
   6   meetings and discussions and -- and so that was    6   the NRC, you had to demonstrate your technical
   7   going on at the same period of time. And so        7   capabilities, construction plans and schedules,
   8   when Frank Haney in the email says as such, we     8   and those sort of things. So there was some
   9   don't need slides or for y'all to attend the       9   overlap between the information being compiled
  10   23rd NRC meeting, that's what he is referring     10   and provided to DOE and the information that
  11   to.                                               11   would support a CP transfer application. And I
  12            So AREVA was attempting to inject        12   was continuing to work on building the
  13   themselves into these meetings and, in our        13   information that would support not only the DOE
  14   view, creating a situation where they would       14   application but the CP transfer application and
  15   bill for more hours for attending meetings with   15   also just the general prosecution of the
  16   us that we didn't necessarily feel that they      16   project getting ready to actually get underway
  17   needed to attend with the NRC. And the sense      17   with the project at Bellefonte.
  18   in the White Paper also supports the notion       18        Q. Well, you mentioned you had to
  19   that they, AREVA, wanted to inject themselves     19   gather information for purposes of the
  20   into -- into this effort and be in a position     20   application to the NRC about technical
  21   -- thereby be in a position to charge us more     21   capability.
  22   money for things that we didn't need to spend     22        A. That's one of the topics, yes.
  23   money on at that point in time. So that was --    23        Q. All right. And tell me what you


                        BIRMINGHAM REPORTING SERVICE
                                 (205) 326-4444
Case 5:18-cv-01983-LCB Document 84-8 Filed 10/06/20 Page 46 of 231

William McCollum                                                                              11/13/2019
                                                                           Pages 125 to 128
                                        Page 125                                               Page 127
   1   mean by technical capability.                      1   contract partners in place and arrangements in
   2        A. The ability of Nuclear                     2   place and that sort of thing. And so we worked
   3   Development, in conjunction with our contract      3   -- we worked through that continually through
   4   partners, to do the engineering and                4   that period of time as well as developing the
   5   construction work necessary to refurbish and       5   information of the quality assurance program
   6   complete the Bellefonte facility in accordance     6   and financial qualifications.
   7   with NRC regulations and requirements.             7        Q. Well, I'm not sure you remembered
   8        Q. And you were working on gathering          8   my question. My question was when was the
   9   that information needed about Nuclear              9   information on technical capability complete to
  10   Development's technical capability in December    10   the point where you felt like what you needed
  11   2016?                                             11   for the application you had?
  12        A. Yeah, we were beginning to -- we          12        A. I would say the technical portion
  13   were beginning to work -- or I was beginning to   13   was complete to my satisfaction in the summer
  14   work toward having that together. And that        14   of 2018.
  15   happens in -- so -- so I would say this: There    15        Q. All right. You mentioned the
  16   is no organization, regardless of the size or     16   information about a quality assurance program
  17   scope, TVA, Southern, that would go into a        17   that had to be put together.
  18   nuclear project like this with everything on      18        A. Yes.
  19   the ground day one and all of the resources in    19        Q. When was that complete so that it
  20   place that we will ultimately need. You build     20   was ready to be -- and you had what you needed
  21   those capabilities and put them in place over     21   to submit the application to the NRC?
  22   time, and that's what I was working on doing      22        A. Late summer of 2018.
  23   was building those capabilities through           23        Q. So August?


                                        Page 126                                               Page 128
   1   discussions with potential contract partners       1         A. Around first of August.
   2   and the resources that we would need to            2         Q. So your testimony is around the
   3   complete the project.                              3   first of August, you had everything you needed
   4        Q. And when did you obtain -- or              4   for the QA program in order to submit it --
   5   complete your gathering of the information         5   what you needed for the transfer application?
   6   about technical capability that was needed to      6         A. We had -- we had all the
   7   send in the application?                           7   background information, yes.
   8        A. It was a continual -- it was a             8         Q. Well, did you have whatever you
   9   continual process of building those                9   needed in terms of written product or
  10   capabilities and putting those things in place    10   otherwise, did you have it ready at the first
  11   from -- you know, from the time of the auction,   11   of August for the submission of the
  12   once we won the auction, through the time that    12   application?
  13   we submitted the application for transfer of      13            MR. O'REAR: Objection. Are you
  14   the construction permits.                         14   referring to the quality assurance information?
  15        Q. Well, the application was                 15            MR. LEMBKE: Yes. Yes, sir.
  16   submitted in November 2018. Was the               16         A. We didn't have -- we didn't have
  17   information on technical capability not ready     17   the write-ups in the form that they were ready
  18   until then?                                       18   to submit to the NRC at that time.
  19        A. I would say the information on            19         Q. (BY MR. LEMBKE:) When did you
  20   technical capabilities -- so I have to pause      20   have those?
  21   because of the wording of your question. So we    21         A. Immediately prior to submission of
  22   had information on technical capabilities which   22   the application.
  23   would need to be supported by the -- having       23         Q. And who was responsible for


                     BIRMINGHAM REPORTING SERVICE
                              (205) 326-4444
Case 5:18-cv-01983-LCB Document 84-8 Filed 10/06/20 Page 47 of 231

William McCollum                                                                                   11/13/2019
                                                                             Pages 129 to 132
                                        Page 129                                                   Page 131
   1   preparing those?                                   1   form?
   2         A. Tim Matthews with my support.             2       A. The submittal written up, yes.
   3         Q. Wasn't SNC-Lavalin involved in            3       Q. All right. What about were you
   4   drafting those too?                                4   involved in gathering -- let me start over.
   5         A. They were involved primarily in           5           You understood that there was also
   6   drafting the quality assurance information.        6   information about financial capability of
   7         Q. That's what we are talking about          7   Nuclear Development that had to be included in
   8   right now, the QA information.                     8   the application for the transfer of the
   9         A. SNC-Lavalin was involved in               9   construction permits, correct?
  10   drafting the proposed quality assurance program   10       A. That is correct.
  11   information.                                      11       Q. Were you involved in gathering
  12         Q. So they didn't get it to you --          12   that?
  13   what they needed to get to you until just         13       A. That was primarily Frank Haney's
  14   before the submission of the application?         14   responsibility and he furnished most of that
  15         A. Well, again, it was a process of         15   information. Once he furnished the
  16   they wrote things, we had comments, there were    16   information, I commented on it, as did Tim
  17   rewrites. And so -- and so, yes, it wasn't in     17   Matthews. And so there was some back-and-forth
  18   its final form for submittal until very soon      18   with Frank Haney about getting the information
  19   before we submitted the application.              19   and getting it in a form that we thought was
  20         Q. In November 2018?                        20   suitable for the application.
  21         A. We submitted the application in          21       Q. All right. When did you recall
  22   November of 2018.                                 22   having all of the information on financial
  23         Q. All right. When was what you             23   capability?


                                        Page 130                                                   Page 132
   1   needed in terms of written product concerning      1        A. Best of my recollection, somewhere
   2   technical capability that had to go into the       2   around the June 2018 time frame.
   3   application ready to go?                           3        Q. And when do you recall the written
   4        A. Best of my recollection, around            4   product being ready, that component of it
   5   the end of July 2018.                              5   concerning financial capability for the
   6        Q. All right. You said you also               6   application?
   7   needed to gather information on construction       7        A. I would say it was roughly right
   8   plans and schedules to go into the transfer        8   by July, first of August time frame.
   9   application?                                       9        Q. Other than the QA program, the
  10        A. Uh-huh, yes, I did.                       10   technical capability, the construction plans
  11        Q. All right. When was that                  11   and schedules and the financial capability, was
  12   information gathered and written up in a form     12   there any other area of information that you
  13   that you believed it was essentially ready to     13   were involved in gathering for the application?
  14   be included in the application?                   14        A. As I mentioned before, we were
  15        A. Well, I would say all of the              15   concerned about wanting to get some statement
  16   information was -- we basically had all of the    16   of consent or support from Tennessee Valley
  17   information together around first to middle of    17   Authority, so I continued to have conversations
  18   August, but then, you know, writing up the        18   with Tim Matthews regarding his attempts to get
  19   final form to submit with the application took    19   that basically up until the time we filed the
  20   until late October 2018.                          20   application.
  21        Q. So it essentially took somewhere          21        Q. Well, what did he tell you?
  22   two to three months from having all of the        22           MR. O'REAR: Objection.
  23   information to getting it written up in final     23   Attorney-client privilege. Instruct you not to


                     BIRMINGHAM REPORTING SERVICE
                              (205) 326-4444
Case 5:18-cv-01983-LCB Document 84-8 Filed 10/06/20 Page 48 of 231

William McCollum                                                                                    11/13/2019
                                                                             Pages 133 to 136
                                        Page 133                                                      Page 135
   1   answer.                                            1   need to support -- in terms of getting an
   2            MR. LEMBKE: All right.                    2   operating license from the Nuclear Regulatory
   3        Q. (BY MR. LEMBKE:) But you were              3   Commission for the plant, AREVA would need to
   4   not -- just to be clear, after your late 2017      4   support safety analysis, fuel analysis, and a
   5   conversation with Joe Shea, you were not           5   number of things that have to be done there.
   6   personally involved in any such communication      6   So it is a situation where we know that we have
   7   with TVA about consent, correct?                   7   to work and maintain a gook working
   8        A. Consent to the construction permit         8   relationship with AREVA on this project.
   9   transfer --                                        9           At the same time, as I indicated
  10        Q. Yes.                                      10   before, they were trying to inject themselves a
  11        A. -- correct.                               11   little too early in these interfaces and trying
  12        Q. Let me show you what I am going to        12   to essentially take the lead on these
  13   mark as Exhibit 74.                               13   interfaces with NRC. And so my conversation
  14            (Exhibit Number 74 was marked for        14   with Gary on this was, look, I understand that
  15            identification.)                         15   you guys are concerned and you want to be
  16        Q. This is email to you from Mr.             16   involved and you want to help Bellefonte
  17   Mignogna dated January 5, 2017, correct?          17   succeed and so forth, but there's really not
  18        A. That's correct.                           18   any need for you to inject yourself to this
  19        Q. And did you respond to Mr.                19   degree or take the lead on these meetings, I
  20   Mignogna concerning this email?                   20   will be okay, Frank will be okay, you know, we
  21            MR. O'REAR: Did you say December         21   can handle this.
  22   5? I'm sorry.                                     22           And we ended up agreeing for them
  23            MR. LEMBKE: I said January 5.            23   to attend this particular meeting in a support


                                        Page 134                                                      Page 136
   1            MR. O'REAR: I'm sorry.                    1   role, but what I was tactfully trying to
   2            MR. LEMBKE: If I said December, I         2   suggest to Gary was we know we are going to
   3   meant January.                                     3   have to work together on the project, but how
   4            MR. O'REAR: You may have, and I           4   about you let us have the lead on the project
   5   just --                                            5   right now.
   6        A. I'm sorry, what was the question           6        Q. And was there a January 2017
   7   again?                                             7   meeting with the NRC?
   8        Q. (BY MR. LEMBKE:) The question is,          8        A. I believe so.
   9   do you recall responding to Mr. Mignogna           9        Q. And was that your first meeting
  10   pertaining to this email?                         10   with the NRC about Bellefonte?
  11        A. I recall a phone conversation that        11        A. I don't recall. We had a number
  12   I had with Gary Mignogna.                         12   of interfaces, so this may have been our first
  13        Q. All right. And what do you recall         13   face-to-face meeting, but I don't recall for
  14   about that conversation?                          14   certain.
  15        A. Well, as I mentioned before, we           15        Q. And you and Mr. Haney, meaning
  16   were having meetings with the Nuclear             16   Frank Haney, and Mr. Mignogna were present?
  17   Regulatory Commission staff to engage regarding   17        A. Uh-huh.
  18   the Bellefonte project. And so we had a           18        Q. Is that right?
  19   meeting coming up and -- AREVA, which is now      19        A. That's correct.
  20   called Framatome, is the owner of the design of   20        Q. Was there anyone else on the
  21   the reactors at Bellefonte; and as such, as a     21   Nuclear Development side of the table at the
  22   practical matter, we have to work with them to    22   meeting?
  23   be able to complete the project. They would       23        A. I don't recall anyone else.


                     BIRMINGHAM REPORTING SERVICE
                              (205) 326-4444
Case 5:18-cv-01983-LCB Document 84-8 Filed 10/06/20 Page 49 of 231

William McCollum                                                                              11/13/2019
                                                                           Pages 137 to 140
                                        Page 137                                               Page 139
   1        Q. All right. And who do you recall           1   resume active construction that -- some people
   2   being there for NRC?                               2   refer to that as the hundred-and-twenty-day
   3        A. Oh, gosh. I don't -- I don't               3   letter or the hundred-and-eighty-day letter,
   4   recall everyone who was there. There were --       4   but we would -- we expressed to them that we
   5   there were a number of people. I would have        5   would intend to send them such a letter and
   6   to -- I would have to refresh my recollection      6   tell them that -- give them advance notice,
   7   on that particular meeting.                        7   because you are required to give them advanced
   8        Q. Was Victor McCree there?                   8   notice because it engages resources from NRC
   9        A. If this is the meeting where we            9   Region II to actually come to the site and
  10   met with Victor McCree and his staff, we had a    10   perform various inspection protocols that they
  11   face-to-face meeting, Victor McCree at the time   11   have in support of moving the status of the
  12   was the executive director of operations for      12   construction permits from deferred plant status
  13   the NRC, so he was the person -- the top person   13   to active construction status.
  14   with responsibility for day-to-day operations     14             And then we also talked about our
  15   within the NRC. And we had a face-to-face         15   intent then to move into the operating license.
  16   meeting where we met with Victor, a number of     16   TVA had previously submitted operating license
  17   his direct reports, some people from the          17   applications for the Bellefonte units. Those
  18   project management function within the NRC, the   18   had obviously been put in abeyance when TVA
  19   office general counsel, and a number of others.   19   stopped work on Bellefonte. And we discussed
  20   The room was fairly full.                         20   with Victor and his staff our intent to
  21        Q. To the best of your recollection,         21   supplement and revise the existing operating
  22   was that the meeting in January 2017?             22   license applications and move those into active
  23        A. It may have been. Again, I would          23   consideration by NRC staff at a point in time


                                        Page 138                                               Page 140
   1   have to consult information or refresh my          1   as we moved forward. So those were the major
   2   memory before I could tell you for certain.        2   topics that we discussed.
   3        Q. All right. What do you recall              3        Q. All right. I am not going to mark
   4   being discussed at the January 2017 meeting?       4   this, but I am going to let you see if that
   5        A. Well, again, assuming this was the         5   refreshes your recollection that the meeting in
   6   meeting with Victor McCree and his staff, we       6   January 2017 was, in fact, the meeting that
   7   talked about our intent to purchase, complete,     7   Victor McCree and his staff attended.
   8   and put into operation the two nuclear units at    8        A. Yes.
   9   Bellefonte and that we would be submitting a       9        Q. All right. Now, you mention that
  10   request for transfer of the construction          10   there -- you told them about your intent to
  11   permits which would require some staff time for   11   submit a request for transfer of the
  12   NRC there. At the time, Victor's main concern     12   construction permits?
  13   that he expressed in the meeting and the          13        A. Yes.
  14   interest expressed by other members of his        14        Q. Do you recall the specific -- any
  15   staff was in understanding what's going to be     15   specifics of that discussion?
  16   the impact on NRC resources as you go forward.    16        A. What I recall is we said we would
  17            So transferring the construction         17   intend to submit an application to transfer the
  18   permits engages -- requires some level of staff   18   construction permits, and they said that that
  19   resource at NRC to review. In addition, we        19   will require some resources on our part to
  20   talked about our intent once we had the site      20   review that application and it will take at
  21   and had the construction permits in hand and      21   least several months for us to process such an
  22   deferred plant status that we would intend to     22   application.
  23   send them a letter expressing our intent to       23        Q. Did you give any indication or


                     BIRMINGHAM REPORTING SERVICE
                              (205) 326-4444
Case 5:18-cv-01983-LCB Document 84-8 Filed 10/06/20 Page 50 of 231

William McCollum                                                                               11/13/2019
                                                                           Pages 141 to 144
                                            Page 141                                           Page 143
   1   anyone at Nuclear Development or there on          1   January 2017?
   2   behalf of Nuclear Development give any             2        A. Not that I can recall.
   3   indication as to when Nuclear Development          3        Q. Did you take any notes during that
   4   intended to submit the application for the         4   meeting?
   5   approval of the transfer of the construction       5        A. So my normal practice in those
   6   permits?                                           6   sort of meetings is I will typically jot down a
   7        A. At the time of that meeting, we            7   few notes as we go through the meeting just to
   8   were hoping to move ahead quickly on the           8   help get things into my memory and then I throw
   9   project. And so we told them that we would         9   the notes away when I get home.
  10   submit the transfer application when we were      10        Q. Have you looked to see if you have
  11   ready, but it might be within the next several    11   any notes about Bellefonte still in your
  12   months or sometime along there, but that that,    12   possession?
  13   in our view, was -- you know, that was part of    13        A. I don't.
  14   the overall progressing of the project as we      14        Q. You don't have them or you didn't
  15   went forward.                                     15   look?
  16        Q. Did you tell them when the                16        A. I do not -- I do not have them.
  17   contractual closing date was for the transfer     17        Q. Okay. All right, let me show you
  18   -- or for the acquisition of the Bellefonte       18   what has been pre -- if you will look for
  19   site?                                             19   Exhibit 37.
  20        A. I don't recall that specifically,         20            (Whereupon, Exhibit Number 37,
  21   but I believe we probably did.                    21            having been previously marked for
  22        Q. And was there any discussion about        22            identification, was referenced in
  23   whether the transfer of the construction          23            this deposition.)


                                            Page 142                                           Page 144
   1   permits needed to be approved by the NRC before    1            MR. O'REAR: Is this --
   2   closing on the sale transaction occurred?          2            MR. LEMBKE: It is the same 37 --
   3       A. No.                                         3   it was not yesterday.
   4       Q. No discussion one way or the other          4            MR. O'REAR: Okay. Does he have
   5   on that, right?                                    5   it? You said if you would look for it.
   6       A. That's correct.                             6        Q. (BY MR. LEMBKE:) Oh, excuse me.
   7       Q. Did NRC officials give any                  7   I'm sorry, Mr. McCollum. There you go, there
   8   indication -- well, strike.                        8   is a copy of 37.
   9            They said it would take months to         9        A. Thank you. (Reviewing document.)
  10   review, is that what you said, the application    10        Q. All right. This is a series of
  11   for transfer of the construction permits?         11   emails you exchanged with Joe Shea of TVA on
  12       A. They said that we should plan on           12   January 29th and January 30th, 2017, correct?
  13   the processing of the application for transfer    13        A. Correct.
  14   of the construction permits to take three to      14        Q. And this refers to a conversation
  15   six months was the time frame they threw out.     15   that you were going to have with Mr. Shea. Was
  16   And then they quickly followed that with the      16   that the conversation you testified to earlier?
  17   caveat that NRC always uses, which is that they   17        A. Yes.
  18   can't commit to definite time frames, their       18        Q. Okay. And do you remember
  19   reviews take whatever time they take.             19   anything else about it other than what you
  20       Q. Other than what you have told me,          20   testified to earlier?
  21   do you recall anything else that was discussed    21        A. About the conversation?
  22   about an application for transfer of the          22        Q. Yes, sir.
  23   construction permits during that meeting in       23            MR. O'REAR: Let me just object.


                         BIRMINGHAM REPORTING SERVICE
                                  (205) 326-4444
Case 5:18-cv-01983-LCB Document 84-8 Filed 10/06/20 Page 51 of 231

William McCollum                                                                               11/13/2019
                                                                           Pages 145 to 148
                                        Page 145                                               Page 147
   1   I think you discussed multiple conversations       1   from working at TVA is it's a large and
   2   with Mr. Shea.                                     2   bureaucratic organization and there are times
   3        Q. (BY MR. LEMBKE:) Well, do you              3   that one group doesn't know what other groups
   4   remember having a conversation with Mr. Shea in    4   are doing. So it was clear to me that Joe Shea
   5   late January of 2017?                              5   had a particular understanding, and in his
   6        A. Yes.                                       6   email he indicates that I spoke with the
   7        Q. And you told me about that                 7   transition team and they don't have anything
   8   conversation earlier today, correct?               8   going on regarding that. So that indicated to
   9        A. Yes, and also a conversation in            9   me that Joe was -- that perhaps there were
  10   March of 2017.                                    10   other people within the NRC --
  11        Q. All right. As to the one in               11        Q. Do you mean TVA?
  12   January, is there anything about that             12        A. Excuse me, yes, thank you. That
  13   conversation that you recall that you have not    13   there were perhaps other people or other groups
  14   already told me?                                  14   within TVA who might support this effort. And
  15        A. No. However, now that I see the           15   so what was clear to me is Joe either -- Joe
  16   email chain, my email to Joe indicates that I     16   wasn't planning to do anything and didn't think
  17   got an understanding about TVA's support of the   17   they were going to do anything, but didn't seem
  18   Bellefonte construction permit transfer from      18   to be the only one who had fingers in this.
  19   talking to Frank. So I had indicated before       19        Q. All right. Well, let's look back
  20   that I wasn't for sure how I formed that          20   at Exhibit 37.
  21   notion. There may have been some conversation     21        A. Yes.
  22   with Frank that led me to believe that TVA was    22        Q. Okay. I think you just referenced
  23   going to play a role in that.                     23   the very top email on the first page where Mr.


                                        Page 146                                               Page 148
   1        Q. You don't recall the specifics of          1   Shea says to you: I confirmed with our
   2   that conversation with Frank, do you?              2   transition team this morning that we do not
   3        A. I don't recall the conversation at         3   have any activity ongoing regarding developing
   4   all.                                               4   a permit transfer application, right?
   5        Q. Okay. After talking to Mr. Shea,           5         A. Right.
   6   did you have a conversation with Frank about       6         Q. And are you saying you took from
   7   any of this in January of 2017 or early            7   that that some other area of TVA other than TVA
   8   February?                                          8   licensing might be going to take the lead on
   9        A. No.                                        9   it?
  10        Q. All right. Let me show you what I         10         A. I thought that was a possibility,
  11   am going to mark as Exhibit 75.                   11   because I was surprised that the head of
  12            (Exhibit Number 75 was marked for        12   licensing for the nuclear function for TVA
  13            identification.)                         13   would be talking with somebody else about
  14        Q. Before we do that -- so was it            14   whether or not they were developing a permit
  15   clear -- following your discussion with Mr.       15   transfer application.
  16   Shea in January of 2017, was it clear to you      16         Q. Well, and the reason you were
  17   after receiving -- looking at the emails we       17   surprised is because if anyone was going to do
  18   just looked at in 37 and having the               18   it at TVA, you would have expected it to be TVA
  19   conversation in that same time frame, that TVA    19   licensing?
  20   was looking to Nuclear Development to take the    20         A. You would think that -- you would
  21   lead on preparing the application for the         21   think that the nuclear licensing group within
  22   construction permit transfer?                     22   TVA would be involved in developing a permit
  23        A. Well, not entirely. My experience         23   transfer application.


                     BIRMINGHAM REPORTING SERVICE
                              (205) 326-4444
Case 5:18-cv-01983-LCB Document 84-8 Filed 10/06/20 Page 52 of 231

William McCollum                                                                                  11/13/2019
                                                                             Pages 149 to 152
                                        Page 149                                                      Page 151
   1        Q. In your phone conversation in this         1   TVA to ask if anyone else, in fact, was working
   2   time frame, January 2017, with Mr. Shea, did       2   on it?
   3   you ask him is anyone other than TVA licensing     3       A. I did not. I was continuing to
   4   at TVA going to be taking the lead on this?        4   have conversations with Joe Shea at that time.
   5        A. I think I -- best of my                    5       Q. All right. And Mr. Shea never
   6   recollection, the way I phrased the question to    6   changed what he told you in January that his
   7   Joe Shea was are any of you guys at TVA going      7   group wasn't working on it, correct?
   8   to work to get the transfer application going.     8       A. Correct.
   9   And his response was something like I have been    9       Q. All right.
  10   told not to work on or do anything with the       10            MR. O'REAR: Can we take a break
  11   permit transfer application.                      11   now?
  12             Again, my experience in TVA is          12            MR. LEMBKE: Certainly.
  13   that it is not unheard of for one group to        13            THE VIDEOGRAPHER: We are off the
  14   think something is going on and not understand    14   record at 10:11 a.m.
  15   that some other place within TVA there is work    15            (Whereupon, a break was had from
  16   going on. So that left open in my mind the        16            10:11 a.m. until 10:25 a.m.)
  17   possibility that perhaps Joe had been told not    17            THE VIDEOGRAPHER: We are back on
  18   to do anything but that somewhere else in TVA     18   the record at 10:25 a.m.
  19   someone might believe they were going to work     19       Q. (BY MR. LEMBKE:) Mr. McCollum,
  20   on it.                                            20   before we broke, we were talking about a
  21        Q. You were familiar with the TVA            21   conversation you had with Mr. Shea around the
  22   transition team, correct?                         22   end of January 2017.
  23        A. No. I was told that Jim Chardos           23       A. Correct.


                                        Page 150                                                      Page 152
   1   was our contact for the TVA transition team,       1        Q. And then you previously referenced
   2   but I wasn't told who the transition team          2   a conversation you had with him in March in
   3   really was.                                        3   conjunction with a meeting you were attending
   4         Q. All right. Well, with Mr. Shea            4   in Maryland, right?
   5   having told you he wasn't working -- his group     5        A. Right.
   6   wasn't working on it and having been told that     6        Q. Did you have any conversations
   7   he had confirmed with the transition team that     7   with Mr. Shea between those two conversations
   8   they didn't have any activity ongoing regarding    8   about the topic of preparation of the
   9   doing it, did you following that conversation      9   application for transfer of the construction
  10   with Mr. Shea contact anyone else at TVA to       10   permits?
  11   find out if anyone was working on it?             11        A. Not that I recall.
  12         A. I did not. Following the                 12        Q. Okay. And between those two dates
  13   face-to-face conversation that we had that's      13   did you have any conversations with Mr. Shea --
  14   indicated in Exhibit 75 --                        14   excuse me, with anyone else at TVA about the
  15         Q. I'm not there yet. I'm at -- I am        15   topic of preparation of the application for
  16   still at the end of January 2017.                 16   transfer of the construction permits?
  17         A. Okay.                                    17        A. I think I may have had a
  18         Q. And you said you thought there was       18   conversation with Jim Chardos about my
  19   a possibility that someone else was working on    19   conversation with Joe Shea and, you know, my
  20   it, notwithstanding what Mr. Shea had told you    20   interest in finding out if someone at TVA was
  21   verbally and in writing.                          21   going to work on this, but that didn't lead to
  22             And my question is, at or about         22   anything.
  23   that time did you follow up with anyone else at   23        Q. Well, what did Mr. Chardos say?


                     BIRMINGHAM REPORTING SERVICE
                              (205) 326-4444
Case 5:18-cv-01983-LCB Document 84-8 Filed 10/06/20 Page 53 of 231

William McCollum                                                                               11/13/2019
                                                                           Pages 153 to 156
                                        Page 153                                               Page 155
   1        A. Basically that he didn't know              1        A. No.
   2   anything about it.                                 2        Q. Did you tell Mr. Shea in that
   3        Q. Okay. And other than that                  3   meeting in March that Nuclear Development was
   4   conversation with Mr. Chardos, there was no one    4   going to take the lead?
   5   else at TVA you spoke to between the two Shea      5        A. I don't recall telling him that.
   6   conversations in January and March of 2017?        6        Q. Now, yesterday in your deposition
   7        A. Not that I recall.                         7   you said there were some things in Mr. Shea's
   8        Q. Okay. Now, before you is Exhibit           8   deposition about those conversations with which
   9   75; and this is an exchange of emails where you    9   you disagreed.
  10   were setting up your meeting with Mr. Shea, it    10        A. Uh-huh.
  11   looks like, on March 14th, 2017?                  11        Q. Is that correct?
  12        A. Yes.                                      12        A. That is correct.
  13        Q. All right. And tell me what you           13        Q. All right. What did he say about
  14   recall about that conversation.                   14   your conversations with which you disagree?
  15        A. We were both at the -- attending          15            MR. O'REAR: In his deposition?
  16   the NRC regulatory information conference in      16            MR. LEMBKE: In his deposition.
  17   Bethesda. And so Joe had suggested it would be    17        A. Yeah, as I recall, in his
  18   good to get together and talk while we were       18   deposition he made -- he made some statement
  19   there, and we set up a face-to-face discussion.   19   that he told everyone from the beginning that
  20   We just talked for a short time about the         20   TVA wasn't going to work on preparing the
  21   transfer of the construction permits. Joe         21   license application. And I recall our initial
  22   reiterated that his understanding was that they   22   -- my initial conversation with Joe Shea on
  23   weren't going to do anything regarding            23   that topic a little differently in that he --


                                        Page 154                                               Page 156
   1   preparing the application for the transfer of      1   my recollection of it was he was not as
   2   the construction permits. And I told him I         2   definitive about they weren't going to do it in
   3   thought that was -- that was a shame, because      3   that initial conversation.
   4   they obviously had the background information,     4        Q. (BY MR. LEMBKE:) All right. But
   5   it would have been relatively easy for them to     5   you've already told me today everything you can
   6   put together the application format. And           6   remember about that conversation in late
   7   that's basically what we discussed.                7   January, correct?
   8        Q. So did you ask him is there anyone         8        A. That's correct.
   9   else at TVA who is working on this, going to       9        Q. Let me show you what I am going to
  10   work with us, or words to that effect?            10   mark as Exhibit 76.
  11        A. Not that I recall.                        11             (Exhibit Number 76 was marked for
  12        Q. Okay. So as of March 14th, 2017,          12             identification.)
  13   it was crystal clear to you that TVA was not      13        A. (Reviewing document.)
  14   going to take the lead in preparing the           14             MR. O'REAR: This is a new
  15   application, correct?                             15   exhibit?
  16        A. It was -- it was crystal clear to         16             MR. LEMBKE: Yes.
  17   me that Joe Shea and the nuclear licensing        17        Q. (BY MR. LEMBKE:) Mr. McCollum, I
  18   group weren't going to take any role in           18   asked if you had raised the issue with anyone
  19   preparing the transfer application.               19   at TVA about who was going to prepare the
  20        Q. All right. Well, after -- after           20   application after your March 2017 meeting. To
  21   that date did you ask anyone else at TVA if       21   your knowledge, did anyone at Nuclear
  22   anyone else was going to be involved in           22   Development raise that issue with anyone at TVA
  23   preparing the application?                        23   after your meeting on -- in mid-March of 2017


                     BIRMINGHAM REPORTING SERVICE
                              (205) 326-4444
Case 5:18-cv-01983-LCB Document 84-8 Filed 10/06/20 Page 54 of 231

William McCollum                                                                                   11/13/2019
                                                                            Pages 157 to 160
                                       Page 157                                                    Page 159
   1   with Mr. Shea?                                    1   instructing him not to answer any more
   2        A. I'm sorry, I'm a little confused          2   questions about that. I don't think he opened
   3   by the question.                                  3   the door to anything. But he's -- I am
   4        Q. Sure. You talked just a moment            4   instructing him not to answer any direct
   5   ago about your meeting with Mr. Shea in March     5   communications he had with Tim Matthews and
   6   of 2017.                                          6   what was said in those communications.
   7        A. Yes.                                      7           MR. LEMBKE: Mr. O'Rear, your
   8        Q. And I asked if you had ever talked        8   witness cannot come in here and say yes, I
   9   to anyone else at TVA about that issue who        9   believe Tim Matthews talked about that with OGC
  10   would be preparing the application after that    10   and then you instruct him not to then say what
  11   meeting, and you told me no.                     11   Tim Matthews told him about the conversations
  12        A. (Nodding head affirmatively.)            12   with OGC.
  13        Q. My question is, to your knowledge,       13           MR. O'REAR: He said he was --
  14   did anyone associated with Nuclear Development   14   that's just his awareness of a conversation.
  15   discuss that issue with anyone at TVA after      15   He just said he was not privy to it and he
  16   your meeting on -- in mid-March?                 16   doesn't know what was said in the conversation,
  17        A. I think that Tim Matthews may have       17   so --
  18   broached that topic with TVA OGC.                18           MR. LEMBKE: Well --
  19        Q. All right. And when did Mr.              19           MR. O'REAR: You asked him about
  20   Matthews broach that topic with TVA OGC?         20   an issue, and I am -- I am instructing him not
  21        A. I don't have specific knowledge          21   to answer about specific conversations that he
  22   about -- about that. I know Tim Matthews and I   22   had with his counsel.
  23   had conversations about it and I think he may    23       Q. (BY MR. LEMBKE:) And are you


                                       Page 158                                                    Page 160
   1   have raised that issue in his conversations       1   going to follow that instruction?
   2   with OGC, but I don't have knowledge of a         2       A. Yes.
   3   specific conversation.                            3           MR. LEMBKE: Let me note on the
   4        Q. Well, do you recall that Mr.              4   record that we are going to reserve the right
   5   Matthews told you that he had raised it with      5   to reopen this deposition based upon this
   6   TVA OGC?                                          6   instruction.
   7            MR. O'REAR: Objection, that calls        7       Q. (BY MR. LEMBKE:) Other than the
   8   for attorney-client --                            8   conversation that -- to be clear, you are not
   9            MR. LEMBKE: He has opened the            9   sure that Mr. Matthews ever had a conversation
  10   door to that.                                    10   with OGC about this issue, correct?
  11            MR. O'REAR: What did --                 11       A. Correct.
  12            MR. LEMBKE: He testified that Mr.       12       Q. And you are not -- you are not
  13   Matthews told him that. He can't -- you can't    13   aware with certainty of any conversation that
  14   now instruct him not to answer.                  14   anyone representing Nuclear Development had
  15            MR. O'REAR: He just said he was         15   with anyone at TVA about this issue after your
  16   aware of it. He didn't say what Mr. Matthews     16   mid-March 2017 meeting with Mr. Shea, correct?
  17   said.                                            17       A. Correct.
  18            MR. LEMBKE: He said Mr. Matthews        18       Q. All right. I'd put before you
  19   told him that.                                   19   Exhibit 76, which is an email to you and others
  20            MR. O'REAR: Okay.                       20   from Patrick Whitten at AREVA dated January 27,
  21            MR. LEMBKE: Are you instructing         21   2017; do you see that?
  22   him not to answer that question?                 22       A. I do.
  23            MR. O'REAR: Yeah, I am                  23       Q. And it says: From your meeting


                     BIRMINGHAM REPORTING SERVICE
                              (205) 326-4444
Case 5:18-cv-01983-LCB Document 84-8 Filed 10/06/20 Page 55 of 231

William McCollum                                                                                  11/13/2019
                                                                             Pages 161 to 164
                                            Page 161                                                 Page 163
   1   with the NRC on January 23rd, a follow-up          1   mentioning that we would transfer the
   2   meeting with each commissioner was agreed.         2   construction permits.
   3              Do you see that?                        3       Q. But no specifics?
   4       A. Yes.                                        4       A. No.
   5       Q. Was, in fact, a follow-up meeting           5       Q. Mr. McCollum, let me show what I
   6   with each commissioner agreed at that January      6   am going to mark as Exhibit 77.
   7   23rd meeting you attended with NRC?                7           MR. LEMBKE: Well, I will have to
   8       A. We discussed in the January 23rd            8   go off the record and make another copy.
   9   meeting that we intended to follow up with         9           THE VIDEOGRAPHER: We are off the
  10   drop-ins to speak with the NRC commissioners,     10   record at 10:38 a.m.
  11   and Victor McCree indicated that he thought       11           (Whereupon, a break was had from
  12   that that would be a very good idea for us to     12           10:38 a.m. until 10:41 a.m.)
  13   do that.                                          13           THE VIDEOGRAPHER: We are back on
  14       Q. All right. And did anyone                  14   the record at 10:41 a.m.
  15   representing NRC have such drop-ins with the      15       A. Before you ask another question,
  16   NRC commissioners -- excuse me, let me strike     16   can I revise my answer to a previous question?
  17   that. Excuse me.                                  17       Q. (BY MR. LEMBKE:) Certainly.
  18              Did anyone representing Nuclear        18       A. So initially I had said I thought
  19   Development follow up and have drop-in meetings   19   we met with four NRC commissioners. My best
  20   with each commissioner?                           20   recollection now after thinking about it for a
  21       A. Yes.                                       21   couple of minutes is that we met with three
  22       Q. When did those occur?                      22   commissioners at those drop-ins.
  23       A. Well, best of my recollection,             23       Q. Okay. And -- but your testimony


                                            Page 162                                                 Page 164
   1   they were in April 2017.                           1   about what you remember about the content of
   2        Q. Did you attend each one?                   2   the conversations has not changed, correct?
   3        A. Yes -- well, all of the meetings           3        A. No, it has not.
   4   -- all of the meetings occurred on one day, and    4        Q. Okay.
   5   I attended those meetings.                         5            (Exhibit Number 77 was marked for
   6        Q. And how many NRC commissioners are         6            identification.)
   7   there?                                             7        Q. Let me show you what I have marked
   8        A. It varies. It varies from time to          8   as Exhibit 77. And this is an email with
   9   time depending on open slots.                      9   attachments that you sent on February 1st, 2017
  10        Q. How many do you recall meeting            10   to Victor McCree and three others at the NRC,
  11   with in April 2017?                               11   correct?
  12        A. At least four.                            12        A. That's correct.
  13        Q. And what was discussed during             13        Q. All right. And you say --
  14   those meetings?                                   14            MR. LEMBKE: Caine, let me see
  15        A. It was a general discussion about         15   your copy back. I think I have got a
  16   our intent to purchase the Bellefonte site,       16   highlighted page -- okay.
  17   refurbish the units and obtain operating          17        Q. (BY MR. LEMBKE:) Let me see your
  18   licenses and put them into service.               18   copy and make sure -- okay. Good, I wanted to
  19        Q. Do you recall there being any             19   make sure.
  20   discussion with any of the commissioners about    20            All right. In this you begin --
  21   the application to transfer the construction      21   you address it to Victor, correct?
  22   permits?                                          22        A. Correct.
  23        A. Not -- not beyond just simply             23        Q. And you express appreciation for


                         BIRMINGHAM REPORTING SERVICE
                                  (205) 326-4444
Case 5:18-cv-01983-LCB Document 84-8 Filed 10/06/20 Page 56 of 231

William McCollum                                                                              11/13/2019
                                                                           Pages 165 to 168
                                        Page 165                                               Page 167
   1   the meeting on January 23rd, and you say: I        1   and be ready to move ahead, there was a desire
   2   appreciate you and your staff members meeting      2   to have the closing sooner and get started on
   3   with us on January 23rd to discuss the             3   construction.
   4   Bellefonte nuclear project, the purchase of the    4        Q. In this schedule nowhere do you --
   5   Bellefonte nuclear site by Nuclear Development,    5   well, in this schedule numbered -- item number
   6   LLC (ND), and our plans to apply for transfer      6   nine, you have transfer construction permit and
   7   of the construction permits from TVA to ND.        7   obtain o-p-e-r -- I take it that is operating?
   8            Is that what it says?                     8        A. Correct.
   9        A. That's what it says.                       9        Q. -- operating license for Unit 1,
  10        Q. All right. And then in the second         10   begin July 2017, end March 2024. Do you see
  11   paragraph, it begins: Per your request,           11   that?
  12   attached are two documents relating to the        12        A. Yes.
  13   project schedule and resource plans. It says:     13        Q. And so what did you intend for the
  14   The first is a timeline of major project          14   July 2017 date for Unit 1 and transfer the
  15   milestones, the second is a bar graph             15   construction permit to indicate?
  16   indicating our plans for ramping up               16        A. To indicate the submittal of the
  17   construction resources to complete Units 1 and    17   application for transfer of the construction
  18   2.                                                18   permits.
  19            Is that right?                           19        Q. Okay. And why did you have a
  20        A. That's correct.                           20   different date for Unit 2 as the start date?
  21        Q. Now, if you look at the third page        21        A. Because there was -- there was
  22   of the exhibit, that is the project schedule      22   some thought -- we were thinking about the
  23   that you sent to Mr. McCree and the others at     23   possibility of taking longer for the


                                        Page 166                                               Page 168
   1   the NRC, correct?                                  1   application for Unit 2 because of needing to
   2        A. Correct.                                   2   resolve, in our minds, the issues around the
   3        Q. And did you prepare this schedule?         3   status of the construction permit on Unit 2
   4        A. I did.                                     4   being different and the date having been passed
   5        Q. Okay. And you were sending this            5   and the issue of the timely submittal to NRC.
   6   in February of 2017, correct?                      6   So there was a thought that we might separate
   7        A. That's correct.                            7   the applications and take a little longer to
   8        Q. Now, you were indicating here that         8   develop the application for Unit 2 because of
   9   in activity number one, transfer Bellefonte to     9   those construction permit status issues.
  10   Nuclear Development and begin mobilization,       10        Q. All right. And so as of February
  11   that you thought the transfer of the site would   11   1st, 2017, you had not -- you were only
  12   be complete ownership of it by December 2017?     12   beginning the gathering of the various
  13        A. Yes, activity one refers to the           13   categories of information that was needed for
  14   transfer of the property to Nuclear               14   the construction transfer -- construction
  15   Development.                                      15   permit transfer application, correct?
  16        Q. All right. And what was the basis         16        A. Yes.
  17   for your belief in February of 2017 that in       17        Q. And you believed that that was
  18   eleven months' time, the closing would have       18   going to be completed, not only gathering but
  19   occurred?                                         19   the entire application put together, by July,
  20        A. We were -- we were working on the         20   correct?
  21   basis that we might try to close on the sale of   21        A. Assuming that we -- yes, that's
  22   the property earlier than the two-year period.    22   correct, assuming that we had everything else
  23   Assuming we could get our financing in place      23   in place to begin mobilization and begin moving


                     BIRMINGHAM REPORTING SERVICE
                              (205) 326-4444
Case 5:18-cv-01983-LCB Document 84-8 Filed 10/06/20 Page 57 of 231

William McCollum                                                                                    11/13/2019
                                                                             Pages 169 to 172
                                        Page 169                                                    Page 171
   1   forward with the engineering and work on the       1   sure I understand how they are linked.
   2   project.                                           2       A. Again, all of the activities in
   3        Q. What does that have to do with the         3   the schedule are linked in terms of the timing
   4   construction permit transfer application?          4   of when you gather and expend money on
   5        A. Well, because, as I talked about           5   resources to prosecute the project.
   6   earlier, getting together all of the technical     6       Q. And so is it fair to say that
   7   support and the contractor resources that you      7   Nuclear Development decided not to spend the
   8   need to move the project forward is part of the    8   money in the first half of 2017 to gather the
   9   information that you submit on technical           9   information and resources needed to complete
  10   capabilities for the application.                 10   the construction permit transfer application?
  11        Q. Why did you miss your estimate so         11       A. I think that it's fair to say that
  12   badly?                                            12   we decided to manage the spending on the
  13            MR. O'REAR: Objection.                   13   project appropriately given when we thought the
  14   Argumentative.                                    14   major construction work on the project could
  15        A. Well, the entire schedule changed         15   begin and when we might actually take control
  16   and moved out as we worked through -- tried to    16   of the property.
  17   work through the process of securing financing    17       Q. Well, I'm not sure that was my
  18   for the project.                                  18   question -- or that was an answer to my
  19        Q. (BY MR. LEMBKE:) And so your              19   question.
  20   preparation of the information or gathering of    20           My question was, did Nuclear
  21   the information that you needed for the           21   Development make the decision not to expend the
  22   construction permit application was affected by   22   resources in the first half of 2017 that would
  23   the effort to obtain financing?                   23   have been required to meet the schedule you


                                        Page 170                                                    Page 172
   1        A. Well, it was affected by the               1   proposed here to submit the construction permit
   2   realization that we would not try to begin         2   transfer application?
   3   active engineering and completion activities as    3         A. We -- we did decide not to expend
   4   early as we had thought in this schedule. And      4   the money on that and the other activities when
   5   so -- so if you are not going to begin all of      5   we realized that the beginning dates on this
   6   that work, you don't put the resources in place    6   schedule would not be met.
   7   and spend the money as if you were beginning       7         Q. All right. When -- when did
   8   the work earlier, because that is just spending    8   Nuclear Development decide that it was time to
   9   money before you need to.                          9   start spending the money needed to put together
  10        Q. And why was that engineering work         10   the construction permit transfer application?
  11   not going to be done as soon as was reflected     11         A. As I indicated before, I was
  12   in this schedule?                                 12   working along to gather and put together
  13        A. We weren't going to have the              13   information all along during the time frame
  14   financing in place.                               14   between the early part of 2017 and the time
  15        Q. Okay. And did -- when did that            15   that we submitted the transfer application,
  16   work with regard to the engineering actually      16   just at a slower pace than would have been
  17   begin?                                            17   necessary if we were moving on the schedule
  18        A. The work reflected on this                18   indicated here.
  19   schedule, activities two, three and four, have    19         Q. All right. Well -- but setting
  20   not yet begun.                                    20   your involvement aside, when did Nuclear
  21        Q. Well, then, if they haven't yet           21   Development decide to spend the funds that it
  22   begun and the construction permit transfer        22   was not willing to spend in August -- or in the
  23   application was submitted in November, I'm not    23   first half of 2017 that were needed to get the


                     BIRMINGHAM REPORTING SERVICE
                              (205) 326-4444
Case 5:18-cv-01983-LCB Document 84-8 Filed 10/06/20 Page 58 of 231

William McCollum                                                                              11/13/2019
                                                                           Pages 173 to 176
                                        Page 173                                               Page 175
   1   information put together for the construction      1   this indicates is that you would finish the
   2   permit transfer application?                       2   transfer of the Bellefonte site in December
   3           MR. O'REAR: Objection, asked and           3   2017, correct?
   4   answered.                                          4        A. Uh-huh.
   5        Q. (BY MR. LEMBKE:) You can answer.           5        Q. Is that a yes?
   6        A. We -- we spent the money to                6        A. Sorry, that is a yes.
   7   develop the information and submit the transfer    7        Q. And it also indicates that you
   8   application all during the time frame between      8   would submit the application in July -- the
   9   early 2017 and when we submitted the               9   construction permit transfer application in
  10   application. We just didn't spend the money on    10   July of 2017, right?
  11   the accelerated basis that we would have needed   11        A. Okay. So -- so let's take a look
  12   to had we been working on a -- start of           12   at the document. Activity one is --
  13   construction indicated here.                      13        Q. That was a yes or no question.
  14        Q. Well, you were given -- were you          14            MR. O'REAR: Now you are being
  15   given some sort of budget or indication of how    15   argumentative now. It's not a yes or no.
  16   fast you should spend that money needed to        16            MR. LEMBKE: Yes, it is a yes or
  17   obtain the information to complete the            17   no question. Isn't that what it says?
  18   construction permit transfer application, given   18            MR. O'REAR: He doesn't have to
  19   some instruction on that by someone at Nuclear    19   answer yes or no when he needs to explain an
  20   Development?                                      20   answer.
  21        A. No, as -- no. The answer is no.           21            MR. LEMBKE: Well, Mr. McCollum is
  22   As this schedule indicates, it was always the     22   doing a good job of answering questions I
  23   intention and I conveyed to Victor in this        23   didn't ask today.


                                        Page 174                                               Page 176
   1   letter our intention to submit an application      1            MR. O'REAR: Objection --
   2   for transfer of the construction permits           2        Q. (BY MR. LEMBKE:) So how about
   3   roughly at the time frame that we gained           3   answering my question, Mr. McCollum?
   4   control of the property at Bellefonte. And so      4            MR. O'REAR: It's argumentative.
   5   we just worked along to that schedule as the       5   Move to strike. That was unnecessary.
   6   schedule evolved.                                  6        A. I'm sorry, what was the question?
   7        Q. Well, when did you tell Mr. McCree         7        Q. (BY MR. LEMBKE:) The question is,
   8   that, that you intended to submit an               8   am I correct that item one shows that the
   9   application roughly at the time you obtained       9   transfer of the ownership of the Bellefonte
  10   ownership of the site at Bellefonte?              10   site was expected to be completed December
  11        A. At the time of the meeting on the         11   2017?
  12   23rd, I told Victor McCree that we would give     12            MR. O'REAR: Objection. Asked and
  13   them -- that we intended to submit an             13   answered.
  14   application and follow on with work on the        14        A. No, that's not correct.
  15   operating license application. And we             15        Q. (BY MR. LEMBKE:) All right.
  16   committed to -- I committed, excuse me, to        16   Well, what does activity one indicate?
  17   provide more information. And that's what I       17        A. So, activity one is transfer of
  18   did with this document that shows transfer of     18   the property and begin mobilization of the
  19   the Bellefonte property and beginning             19   resources on site. So my intent of this item
  20   mobilization July 2017 and transfer               20   when I wrote it is that the transfer of the
  21   construction permit and obtain operating          21   property at Bellefonte would occur July 2017
  22   license activity beginning July 2017.             22   and the mobilization activity for Units 1 and 2
  23        Q. Well, in fact, Mr. McCollum, what         23   would be completed in December 2017.


                     BIRMINGHAM REPORTING SERVICE
                              (205) 326-4444
Case 5:18-cv-01983-LCB Document 84-8 Filed 10/06/20 Page 59 of 231

William McCollum                                                                                      11/13/2019
                                                                              Pages 177 to 180
                                         Page 177                                                     Page 179
   1        Q. So your testimony is you believed          1   of February 1st, 2017 that active construction
   2   in February of 2017 that the closing would         2   would be ready to begin with all necessary
   3   occur in July of 2017?                             3   approvals in January 2018, less than a year
   4        A. That's what we were hoping to              4   later?
   5   achieve by accelerating the closing, getting       5       A. Yes.
   6   financing in place.                                6       Q. Did you ever inform NRC that these
   7        Q. All right. Have you ever seen any          7   dates had changed?
   8   document where that -- other than this, where      8       A. Yes.
   9   that closing date was ever discussed with --       9       Q. When?
  10   well, strike that.                                10       A. Various times in various
  11            Was that closing date ever               11   conversations with NRC project management after
  12   discussed with TVA, July of 2017?                 12   this 2/1/2017 email.
  13        A. I don't have any knowledge of             13       Q. All right. Well, when was the
  14   that.                                             14   first one you were -- was it all verbal?
  15        Q. All right. When you had your              15            MR. O'REAR: You mean oral or
  16   conversation with Mr. McCree in January of        16   written? Verbal would be either.
  17   2023, did you expressly discuss a linkage         17            MR. LEMBKE: Verbal. Verbal is
  18   between when the construction permit transfer     18   written?
  19   application would be submitted and when the       19            MR. O'REAR: Verbal is written and
  20   closing would occur on the sale of the site?      20   oral. So -- but go ahead, it's your question.
  21        A. You said 2023. I think you --             21       A. So mostly -- mostly telephone
  22        Q. Excuse me, I meant 2017.                  22   conversations with NRC project managers. But I
  23        A. No.                                       23   believe, to the best of my recollection, that I


                                         Page 178                                                     Page 180
   1          Q. I meant January 23rd. You did            1   also submitted a written update to this later.
   2   not.                                               2   I don't recall the exact date.
   3        A. I did not expressly discuss                3       Q. (BY MR. LEMBKE:) Well --
   4   linkage between those two.                         4       A. But as I said, mostly the updates
   5        Q. Okay. Now, am I reading this               5   I gave them were telephone conversations
   6   correctly that you believe that construction of    6   between me and the NRC project managers.
   7   Unit 1 would have been complete in January of      7       Q. Are you certain you gave them a
   8   2022?                                              8   written update?
   9        A. Which item are we referring to?            9       A. I'm not certain on that.
  10        Q. Eleven.                                   10       Q. All right. And do you recall
  11        A. Yes, active construction, meaning         11   having a conversation with anyone at the NRC
  12   the refurbishment, replacement of components in   12   after submission of this as to how the expected
  13   the plant.                                        13   date for submission of the construction permit
  14        Q. And you believed that it was              14   transfer application was going to change?
  15   realistic as of February 1st, 2017 that active    15       A. Well, yes, I mean, that was part
  16   construction would be approved and ready to       16   of the verbal updates that I gave project
  17   begin in Unit 1 in January of 2018, less than a   17   managers was that we were -- we were working on
  18   year later?                                       18   and would have at some point an application for
  19            MR. O'REAR: Objection. You said          19   transfer of the construction permits.
  20   active construction would be complete and then    20       Q. Well, did you tell them when they
  21   ready to begin. I don't understand that.          21   would -- the application would be coming?
  22            MR. LEMBKE: Let me rephrase it.          22       A. Not until roughly summer of 2018.
  23        Q. (BY MR. LEMBKE:) You believed as          23       Q. And what did you tell them then?


                       BIRMINGHAM REPORTING SERVICE
                                (205) 326-4444
Case 5:18-cv-01983-LCB Document 84-8 Filed 10/06/20 Page 60 of 231

William McCollum                                                                              11/13/2019
                                                                           Pages 181 to 184
                                        Page 181                                               Page 183
   1        A. That we hoped to submit within a           1   experience in the industry, you believed every
   2   few months.                                        2   date on here was a realistic date?
   3        Q. And who did you tell that to?              3        A. I believed this was an aggressive
   4        A. Billy Gleaves.                             4   schedule that could be met.
   5        Q. At any point did you -- at any             5        Q. I am going to show you what I am
   6   point did anyone at the NRC tell you it would      6   going to mark as Exhibit 78.
   7   be okay for Nuclear Development to obtain          7            (Exhibit Number 78 was marked for
   8   ownership of the property prior to approval of     8            identification.)
   9   the transfer of the construction permits?          9        A. (Reviewing document.)
  10        A. No. I consistently told -- in my          10        Q. This is an email to you from Frank
  11   communications with the project managers told     11   Akstulewicz at the NRC from February 6, 2017,
  12   them that we would submit the application for     12   correct?
  13   the construction project on or a little before    13        A. Correct.
  14   the closing on the property. And there was --     14        Q. And did you know Mr. Akstulewicz
  15   there was no discussion where they specifically   15   prior to receiving this email?
  16   stated that was okay or was not okay.             16        A. I did not.
  17        Q. And with whom did you have those          17        Q. And in it he says: I believe that
  18   conversations where you linked the submission     18   we could benefit from a phone call to exchange
  19   of the construction permit transfer application   19   contact information and to learn more about how
  20   to closing on the property?                       20   your project is structured, if all your project
  21        A. So I didn't -- I didn't link in a         21   organization is settled and ready to interface
  22   regulatory fashion. I simply said this is when    22   with NRC, how and when we implement our fee
  23   the closing date is and we would intend to send   23   billing procedures, and when might be a good


                                        Page 182                                               Page 184
   1   the application in on or shortly before that       1   time for a working group meeting so that our
   2   time. And those were conversations with Billy      2   project managers and your staff can meet face
   3   Gleaves at NRC.                                    3   to face to discuss the project timelines.
   4        Q. When?                                      4            Do you see that?
   5        A. Huh?                                       5        A. I do.
   6        Q. When?                                      6        Q. And did you have a phone call with
   7        A. During the summer of 2019 --               7   Mr. Akstulewicz after receiving this email?
   8   excuse me, 2018.                                   8        A. Yes.
   9        Q. Did you also tell him, though,             9        Q. Tell me what you remember about
  10   that you had asked for an extension of the        10   that phone call.
  11   closing date?                                     11        A. I called Frank, introduced myself,
  12        A. Did not.                                  12   and we exchanged email and telephone number
  13        Q. You never told anyone at the NRC          13   information. He talked to me about the NRC
  14   that?                                             14   organizational changes, there would be some
  15        A. Not that I'm aware of.                    15   other people coming on board in their
  16        Q. Sure of that?                             16   organization, new reactor licensing, and that
  17        A. I don't remember having that              17   he was interested in learning more about the
  18   conversation with anyone with NRC.                18   Bellefonte project. I explained to him
  19        Q. What about at a public meeting,           19   generally that we were working toward
  20   did you ever say that there?                      20   finalizing the financing and at some point
  21        A. I don't recall.                           21   closing on the property and that as the -- as
  22        Q. So when you submitted this                22   things moved forward and the schedules firmed
  23   schedule in February of 2017, based on your       23   up, I would get him more information. So it


                     BIRMINGHAM REPORTING SERVICE
                              (205) 326-4444
Case 5:18-cv-01983-LCB Document 84-8 Filed 10/06/20 Page 61 of 231

William McCollum                                                                              11/13/2019
                                                                           Pages 185 to 188
                                        Page 185                                               Page 187
   1   was a very -- it was a very general phone call     1   that?
   2   about the project.                                 2        A. Yes.
   3        Q. Do you recall discussing the               3        Q. And in it Mr. Akstulewicz says
   4   application for transfer of the construction       4   that Vonna Ordaz would like to set up a phone
   5   permits during that call?                          5   call with Nuclear Development folks relating to
   6        A. I do not.                                  6   activities ongoing with respect to license
   7        Q. And in this email he also refers           7   transfer and future construction and licensing;
   8   to a potential working group meeting between       8   do you see that?
   9   NRC project managers and Nuclear Development       9        A. I do.
  10   staff to discuss project timelines. Was there     10        Q. All right. Was such a phone call
  11   ever such a working group meeting?                11   held with Ms. Ordaz?
  12        A. No.                                       12        A. Yes, with Ms. Ordaz and Frank
  13        Q. Why not?                                  13   Akstulewicz.
  14        A. I just didn't feel that it was            14        Q. All right. What do you remember
  15   necessary given where we were with the project    15   about that?
  16   at that time. Given that I was the management     16        A. Ms. Ordaz had just been -- just
  17   point of contact and the licensing point of       17   recently been named in the position, was
  18   contact, I didn't -- I didn't feel that we        18   interested in having an introductory phone call
  19   needed a working group meeting.                   19   and doing introductions with me and also just
  20        Q. Did you tell him that during that         20   talking about a general where are you guys with
  21   phone call?                                       21   the project and that sort of thing.
  22        A. I did tell him that I was the             22        Q. What do you recall being discussed
  23   management point of contact and the licensing     23   during that phone call about submission of an


                                        Page 186                                               Page 188
   1   point of contact for him.                          1   application for transfer of the construction
   2        Q. Let me show you what I am going to         2   permits?
   3   mark as Exhibit 79.                                3        A. That we were getting together the
   4            (Exhibit Number 79 was marked for         4   project, project resources, and that we would
   5            identification.)                          5   at some point submit an application for
   6        A. (Reviewing document.)                      6   transfer of the construction permits.
   7        Q. If you look at the bottom of 79 --         7        Q. Nothing more specific about a
   8   excuse me, on the second page of Exhibit 79, it    8   timeline for that?
   9   seems to begin with an email to you from Gary      9        A. Not that I recall.
  10   Peters of AREVA, correct?                         10        Q. Okay. Now, just above -- well,
  11        A. I don't see that.                         11   sort of in the middle of the first page of
  12        Q. On the bottom -- on the second            12   Exhibit 79 is a -- an email from you to Mr.
  13   page, it says on February 20th, 2017 at 3:20,     13   Akstulewicz in which you tell him your position
  14   Gary Peters wrote; and it says, Bill, can you     14   at Nuclear Development is vice president
  15   please contact Frank Akstulewicz?                 15   nuclear operations?
  16            Do you see that?                         16        A. Yes.
  17        A. Yes.                                      17        Q. So my question is, when did you
  18        Q. And that's you, right?                    18   become CEO if you were the vice president of
  19        A. Yes, it appears so.                       19   nuclear operations in April of 2017?
  20        Q. All right. And then if you look           20        A. It was -- it was later, but I
  21   at the bottom of the first page, there is an      21   don't know the exact date. My recollection is
  22   email from Mr. Akstulewicz to Frank Haney that    22   it was sometime in 2018.
  23   you are copied on dated April 18th; do you see    23        Q. What were the circumstances that


                     BIRMINGHAM REPORTING SERVICE
                              (205) 326-4444
Case 5:18-cv-01983-LCB Document 84-8 Filed 10/06/20 Page 62 of 231

William McCollum                                                                             11/13/2019
                                                                           Pages 189 to 192
                                        Page 189                                             Page 191
   1   led to the change in position?                     1   and begin putting resources in place for
   2        A. Basically that we were -- we were          2   construction completion.
   3   moving forward with more discussions with NRC      3        Q. So it sounds from that that you
   4   and other stakeholders and it was time to --       4   did not give him any definitive indication as
   5   time to make a change to the title structure.      5   to when the construction permit transfer
   6        Q. Was there any substantive change           6   application would be submitted; is that fair?
   7   in what you were doing for Nuclear Development     7        A. Not to my recollection.
   8   when you changed titles?                           8        Q. Okay.
   9        A. The only significant change was            9            (Exhibit Number 80 was marked for
  10   that I took a stronger role in the work that we   10            identification.)
  11   were doing with Memphis as a potential customer   11        Q. Let me show you what I am going to
  12   for the power from Bellefonte.                    12   mark as Exhibit 80. And this is an email to
  13        Q. And what do you mean by a stronger        13   you from Mr. Gleaves on September 14th, 2017,
  14   role?                                             14   correct?
  15        A. I basically in that time assumed          15        A. Yes.
  16   the lead for meeting with people in Memphis and   16        Q. All right. In the first
  17   discussing the Bellefonte project, trying to      17   paragraph, he sent you a copy of the schedule
  18   educate stakeholders in Memphis about the         18   that you had previously submitted that we
  19   project and the potential benefits for Memphis.   19   looked at earlier, correct?
  20        Q. The top of the first page of              20        A. (Reviewing document.) Yes.
  21   Exhibit 79 is an email to you from Mr.            21        Q. And he says: I have attached the
  22   Akstulewicz on June 7th, 2017; do you see that?   22   business model you have sent previously.
  23        A. I do.                                     23   Please mark it up to reflect your plans going


                                        Page 190                                             Page 192
   1        Q. And he is asking to -- for an              1   forward to ensure that NRC budgets
   2   update on the Bellefonte project from you in       2   appropriately to best support your plans.
   3   which he says he would like to hear about          3            Do you see that? The end of the
   4   several topics including progress and              4   first paragraph?
   5   developing the license transfer application and    5         A. Yes.
   6   schedule; do you see that?                         6         Q. All right. Did you mark it up and
   7        A. I do.                                      7   send it back to him?
   8        Q. And did you, in fact, have a call          8         A. I believe that I did.
   9   with him in that time frame about -- that          9         Q. All right. Well, did you keep a
  10   included that topic?                              10   copy of that?
  11        A. Yes.                                      11         A. I should have.
  12        Q. And what do you recall being              12         Q. Because I will represent we don't
  13   discussed with Mr. Akstulewicz then?              13   believe Nuclear Development has produced that
  14        A. I told him that we had our                14   to us in this case. So are you sure you sent
  15   application for loan guarantee in with the DOE    15   it to him?
  16   Loan Program Office, that we had been through     16         A. I'm not certain. I would have to
  17   several rounds of information requests and        17   go look.
  18   discussions with DOE, and I felt that that        18         Q. All right. Do you recall in the
  19   process was moving along and that we would at     19   fall of 2017 what you were projecting as the
  20   some point develop and submit the license         20   timetable for submission of the construction
  21   transfer application and that following the       21   permit transfer application?
  22   closing on the property, we would start to ramp   22         A. I do not.
  23   up resources and begin to do final engineering    23         Q. In the second paragraph, he


                     BIRMINGHAM REPORTING SERVICE
                              (205) 326-4444
Case 5:18-cv-01983-LCB Document 84-8 Filed 10/06/20 Page 63 of 231

William McCollum                                                                             11/13/2019
                                                                           Pages 193 to 196
                                        Page 193                                              Page 195
   1   suggested after you marked up the business         1   Gleaves dated September 19th, 2017, correct?
   2   model and returned it to him, We would then        2        A. Correct.
   3   appreciate a meeting either in person or by        3        Q. And he was sending you an NRC
   4   conference call to discuss and finalize our        4   publication entitled Procedures For Handling
   5   budget cycle plan; do you see that?                5   License Transfers, correct?
   6        A. Yes.                                       6        A. Correct.
   7        Q. And he goes on to say the goal is          7        Q. Did you read this document that he
   8   to hold that meeting before the end of             8   sent you when you received it?
   9   September; do you see that?                        9        A. I did.
  10        A. I see that.                               10        Q. And after reading it, did you
  11        Q. Do you know if such a call                11   contact him or anyone else at NRC with any
  12   occurred or a meeting?                            12   questions or concerns about it?
  13        A. I believe it did. I believe we            13        A. Not to my recollection.
  14   had a telephone call.                             14        Q. When you read it, do you recall
  15        Q. All right. And what do you recall         15   learning anything new?
  16   being discussed in that call?                     16        A. Not to my recollection.
  17        A. That I gave them revised schedule         17        Q. After you read it, do you recall
  18   information and that Ms. Dixon-Herrity was        18   having a discussion about anything in it with
  19   interested in ensuring that they adequately       19   anyone associated with Nuclear Development?
  20   reflected in their future budget for year after   20        A. Yes.
  21   next, because they were working two years         21        Q. All right. With whom did you have
  22   ahead, adequately reflected the need for NRC      22   a conversation?
  23   resources to support Bellefonte.                  23        A. Our licensing counsel.


                                        Page 194                                              Page 196
   1        Q. And do you recall what you told            1        Q. Tim Matthews?
   2   them during that call in terms of a schedule       2        A. Yes.
   3   for submission of a construction permit            3        Q. And was there a particular
   4   transfer application?                              4   provision in this document that you discussed
   5        A. Again, I would have to look and            5   with Mr. Matthews?
   6   refresh my memory on that.                         6            MR. O'REAR: Objection. Instruct
   7        Q. By September of 2017, you                  7   the witness not to answer. It would be of
   8   certainly knew it would not be coming during       8   content of attorney-client communications.
   9   calendar year 2017, correct?                       9        Q. (BY MR. LEMBKE:) I am not asking
  10        A. The application for transfer of           10   you about the specifics of the -- only the
  11   the construction permit?                          11   general area of the policy statement, not the
  12        Q. Yes, sir.                                 12   specific question he asked.
  13        A. Correct.                                  13            MR. O'REAR: Well, you have asked
  14        Q. Okay. Do you recall any specific          14   him about a specific subject, and I am
  15   discussion of the construction permit transfer    15   instructing him not to answer that question.
  16   application during this call in late September    16        Q. (BY MR. LEMBKE:) Are you going to
  17   2017?                                             17   follow that?
  18        A. No.                                       18        A. Yes.
  19        Q. All right. Now let me show you            19            MR. LEMBKE: Let me note for the
  20   what I am going to mark as Exhibit 81.            20   record we are going to reserve the right to
  21            (Exhibit Number 81 was marked for        21   reopen this deposition based upon that
  22            identification.)                         22   instruction.
  23        Q. This is an email to you from Billy        23        Q. (BY MR. LEMBKE:) Now, if you


                     BIRMINGHAM REPORTING SERVICE
                              (205) 326-4444
Case 5:18-cv-01983-LCB Document 84-8 Filed 10/06/20 Page 64 of 231

William McCollum                                                                              11/13/2019
                                                                           Pages 197 to 200
                                        Page 197                                              Page 199
   1   turn -- and I am going to go by the page           1   the new license holder wants the staff to
   2   numbers in the lower right-hand corner, the        2   continue work on those licensing requests, the
   3   last four digits --                                3   new license holder must submit a letter on the
   4        A. Uh-huh.                                    4   docket on the date of issuance of the
   5        Q. -- page 3477.                              5   conforming amendment or shortly thereafter.
   6        A. Yes.                                       6   The letter must state that the new licensee
   7        Q. And section one is entitled                7   adopts and endorses all outstanding items of
   8   Policy, right?                                     8   the docket including, but not limited to,
   9        A. Yes.                                       9   requests for license amendments, exemptions,
  10        Q. And the first sentence of section         10   relief requests, et cetera. The letter needs
  11   one reads: The provisions of Section 184 of       11   to be submitted under oath or affirmation.
  12   the Atomic Energy Act of 1954 as amended and      12            Do you see that?
  13   the Nuclear Regulatory Commission's (NRC's)       13        A. I do.
  14   regulations at Title 10 of the Code of Federal    14        Q. Did Nuclear Development adopt and
  15   Regulations (10 CFR) 50.80, quote, Transfer of    15   endorse any licensing requests made by TVA in
  16   licenses, end quote, stipulate that NRC           16   connection with Bellefonte Unit 1 or Unit 2 at
  17   approval is required for transfer of control of   17   the time that it submitted its application for
  18   the ownership and/or operating authority          18   transfer of the construction permits?
  19   responsibilities within the facility operating    19        A. We did not.
  20   license.                                          20        Q. Did not?
  21            Do you see that?                         21        A. Did not.
  22        A. I do.                                     22        Q. Are you sure of that?
  23        Q. And when you read that, you did           23        A. That's my recollection.


                                        Page 198                                              Page 200
   1   not have any discussions about what that says      1        Q. Okay. All right. Page 3497, at
   2   with anyone at NRC, correct?                       2   paragraph -- at number nine.
   3        A. Correct.                                   3        A. (Reviewing document.) Yes.
   4        Q. Do you know what a conforming              4        Q. Do you see where it asks the
   5   amendment is?                                      5   question: Did the licensee/applicant send a
   6        A. I do not.                                  6   letter to the NRC to indicate the date the
   7        Q. All right. Let me get you to go            7   transaction would be consummated? Did I read
   8   to page 3488.                                      8   that right?
   9        A. (Reviewing document.) 3488?                9        A. I see.
  10        Q. Yes, sir.                                 10        Q. And then it says: The conforming
  11        A. (Reviewing document.) Okay.               11   amendment is to be issued on that day, not
  12        Q. All right. The last paragraph on          12   before, and not after; do you see that?
  13   3488 says: Typically, there are licensing         13        A. I do.
  14   requests made by the previous licensing holder    14        Q. And you did not know what that
  15   that are pending at the time that the             15   meant when you read it, is that right?
  16   conforming amendment is issued.                   16        A. That's correct.
  17            Do you see that?                         17        Q. But you didn't ask anyone any
  18        A. I do.                                     18   questions about what that meant, correct?
  19        Q. And you don't understand what a           19        A. Not specifically about this item,
  20   conforming amendment is, am I right about that?   20   no.
  21        A. I don't know -- I don't know that         21        Q. Okay. If you look then on the
  22   I understand all what that term implies, no.      22   next page, the first full paragraph at the top
  23        Q. Okay. And it goes on to say: If           23   of the page seven --


                     BIRMINGHAM REPORTING SERVICE
                              (205) 326-4444
Case 5:18-cv-01983-LCB Document 84-8 Filed 10/06/20 Page 65 of 231

William McCollum                                                                                  11/13/2019
                                                                             Pages 201 to 204
                                        Page 201                                                  Page 203
   1        A. Uh-huh.                                    1       Q. (BY MR. LEMBKE:) Where was the
   2        Q. -- do you see where it says: The           2   August 2018 public meeting? Was that in
   3   conforming amendment, the amended or new           3   Washington, was it Maryland, or was it in
   4   indemnity agreement, the amended ISFSI license,    4   Alabama?
   5   if applicable, and biweekly notice of issuance     5       A. If it is the one I am recalling,
   6   are issued on the day the license transfer         6   it was at the NRC office in Bethesda, Maryland.
   7   transaction is consummated and after receipt of    7       Q. Okay.
   8   notification from the licensee confirming the      8           (Whereupon, Exhibit Number 10,
   9   transaction. This is necessary because if it       9           having been previously marked for
  10   is issued before, the new licensee name may       10           identification, was referenced in
  11   invalidate the operating license for the          11           this deposition.)
  12   current and existing licensee; and if it is       12       Q. Let me show you what has been
  13   issued afterwards, the new licensee would have    13   previously marked as Exhibit 10. Have you ever
  14   no authorization to operate under the old         14   seen this document before?
  15   license.                                          15       A. (Reviewing document.) Yes.
  16            Do you see that?                         16       Q. Okay. Now, at the bottom of page
  17        A. I do.                                     17   one of Exhibit 10, this is an email reporting
  18        Q. And when you read that, you didn't        18   on the NRC public meeting from Mr. Bell of NEI;
  19   fully understand what that meant either,          19   do you see that?
  20   correct?                                          20       A. Yes.
  21        A. Well, as I have -- as I've said, I        21       Q. And it says here -- let me ask, he
  22   don't -- I'm not certain that I know all that     22   said that you described Unit 1 at the public
  23   is implied by the term conforming amendment.      23   meeting as at ninety percent complete and Unit


                                        Page 202                                                  Page 204
   1   But in reading this paragraph, it appears to me    1   2 as substantially complete; do you see that?
   2   that it relates to an operating license which      2        A. I see that.
   3   we don't have.                                     3        Q. Do you recall saying that at the
   4        Q. All right.                                 4   meeting?
   5        A. And TVA doesn't have.                      5        A. No, that's not what I said.
   6        Q. And you just assumed that the              6        Q. What did you say?
   7   application of the conforming amendment to --      7        A. What I said was that at a point in
   8   that this would have no application outside the    8   time previously when Unit 1 and 2 were under
   9   operating license context, that was your           9   construction at TVA, they reached a point where
  10   assumption?                                       10   Unit 1 was ninety percent complete and Unit 2
  11        A. I don't know that I made an               11   was substantially complete.
  12   assumption about this. I relied on licensing      12        Q. Okay.
  13   counsel.                                          13            (Whereupon, Exhibit Number 60,
  14        Q. And you don't know one way or the         14            having been previously marked for
  15   other whether the -- whether this concept has     15            identification, was referenced in
  16   any application to transfer a construction        16            this deposition.)
  17   permit or not; is that fair?                      17        Q. Let me show you what has been
  18        A. Yeah, I don't -- I don't have a           18   previously marked as Exhibit 60, and that will
  19   legal opinion on that.                            19   be in your pile, Mr. McCollum.
  20        Q. Okay. Now, do you recall making a         20        A. (Reviewing document.)
  21   presentation at a public meeting in Alabama       21        Q. You have seen this document
  22   with NRC staff in August 2018?                    22   before, right?
  23             MR. O'REAR: In Alabama?                 23        A. Yes.


                     BIRMINGHAM REPORTING SERVICE
                              (205) 326-4444
Case 5:18-cv-01983-LCB Document 84-8 Filed 10/06/20 Page 66 of 231

William McCollum                                                                                     11/13/2019
                                                                                 Pages 205 to 208
                                        Page 205                                                      Page 207
   1        Q. In fact, you looked at it                  1       Q. At the end of that email, Mr.
   2   yesterday, didn't you?                             2   Matthews says: Following the meeting, a few of
   3        A. I don't recall.                            3   the NRC staffers stopped to thank us for the
   4        Q. All right. Again, I am going to            4   visit and offer suggestions related to our
   5   refer to pages -- why don't you just take a        5   treatment of QA, decommissioning funding
   6   moment, if you need to, to refresh yourself        6   assurance, and several deferred responses to
   7   with the chain of emails that begins at 7577       7   NRC information demands (for example, Fukushima
   8   and then works backward in terms of chronology;    8   modifications) that will need to be addressed
   9   do you understand what I'm saying?                 9   going forward.
  10        A. Yes.                                      10           Do you see that?
  11            MR. O'REAR: We adopt the same            11       A. I do.
  12   objection and reservation I made yesterday on     12       Q. What do you recall NRC staffers
  13   the record with respect to the questions about    13   talking about treatment of QA?
  14   Exhibit 60. Would be a continuing objection       14       A. The only thing I recall -- the
  15   and reservation for the following questions, if   15   only thing I recall there was that to the
  16   any, regarding Exhibit 60.                        16   extent that -- the extent that we could ensure
  17            MR. LEMBKE: I acknowledge it, but        17   that our treatment of the QA program preserved
  18   as we stated yesterday, any claim of privilege    18   the work that had been ongoing to maintain the
  19   was plainly waived when Ms. Gilman provided       19   Bellefonte site, that would be a good idea.
  20   this chain of emails to Mr. Chardos more than a   20       Q. And what did you say in response
  21   year ago.                                         21   to that, if any?
  22        A. (Reviewing document.)                     22       A. I don't recall any response other
  23            MR. O'REAR: Is there a pending           23   than thanking them for their comment.


                                        Page 206                                                      Page 208
   1   question?                                          1        Q. All right. Then you see shortly
   2            MR. LEMBKE: I was giving him an           2   after Mr. Matthews sent this letter, Frank
   3   opportunity to review the chain of emails. If      3   Haney responded with the statement: Sounds
   4   he's ready --                                      4   awesome. So when will they sign off, question
   5            MR. O'REAR: Which pages were you          5   mark. Next steps, question mark.
   6   directing him to?                                  6           Do you see that?
   7            MR. LEMBKE: I told him to begin           7        A. I do.
   8   with the email at 7577 and then work backwards,    8        Q. Prior to this, had you told Mr.
   9   moving toward the front of the document.           9   Haney, Frank Haney, what the process would be
  10            MR. BLUST: Toward the front of           10   for approval by the NRC of the various steps
  11   the document.                                     11   that would be required to get from where you
  12            MR. LEMBKE: Which is the -- they         12   were then to an operating license?
  13   are in reverse chronological order in the         13        A. An operating license? Yes.
  14   document.                                         14        Q. And had you told them how long it
  15            MR. O'REAR: Yeah.                        15   would likely take for the NRC to consider the
  16        Q. (BY MR. LEMBKE:) All right. Mr.           16   approval of transfer of the construction
  17   McCollum, if you look at page 7577, first you     17   permits?
  18   see there was a report from Mr. Matthews on       18        A. Yes.
  19   August 14th about what had occurred at the        19        Q. Did it surprise you that he asked
  20   meeting, correct?                                 20   the question when will they sign off?
  21        A. Yes.                                      21        A. It didn't surprise me that he
  22        Q. The NRC public meeting?                   22   asked the question.
  23        A. Yes.                                      23        Q. Okay. You then responded to that,


                     BIRMINGHAM REPORTING SERVICE
                              (205) 326-4444
Case 5:18-cv-01983-LCB Document 84-8 Filed 10/06/20 Page 67 of 231

William McCollum                                                                                    11/13/2019
                                                                             Pages 209 to 212
                                        Page 209                                                    Page 211
   1   correct, the next day?                             1   Once we submit a request to transfer the CPs,
   2        A. Yes.                                       2   which we have not done yet, NRC will go through
   3        Q. And you said Frank, the four of us         3   a months' long process of review involving many
   4   should get together on a call and discuss the      4   meetings with the staff and responding to
   5   path forward so that we are clear on details,      5   questions from them before making a decision.
   6   right?                                             6           Did I read that right?
   7        A. Yes.                                       7       A. Yes.
   8        Q. Do you know if you got on such a           8       Q. All right. And then you say: NRC
   9   call?                                              9   has been very clear since the first time we met
  10        A. Yes.                                      10   with Vic McCree and his staff that this review
  11        Q. When did that call occur?                 11   and hopefully approval will not go quickly.
  12        A. Let's see. This was August 15th.          12           Did I read that right?
  13   It was -- it was within one or two days after     13       A. Yes.
  14   the email.                                        14       Q. I don't think there is any reason
  15        Q. Then you go on in this email to           15   to believe we won't be successful in getting
  16   say: The next step is for us to submit a          16   approval, but it won't happen without going
  17   formal application for transfer of the CPs from   17   through the process, and that will take time.
  18   TVA to ND. We need to get at least a minimum      18           Do you see that?
  19   credible QA program in place and do a few other   19       A. I do.
  20   things.                                           20       Q. So is it fair to say you were
  21            Do you see that?                         21   emphasizing to Mr. Frank Haney that this
  22        A. Yes.                                      22   process was going to take a period of months to
  23        Q. Now -- so is it fair to say that          23   complete?


                                        Page 210                                                    Page 212
   1   as of the time you wrote that, you did not have    1       A. Yes. In fact, he had heard that
   2   your QA program ready to go?                       2   at the meeting at Vic McCree's, so I was
   3         A. We -- ready to go in terms of             3   attempting to refresh his memory.
   4   implementation and full submittal is correct.      4       Q. Okay. All right. Then Mr. Haney
   5         Q. All right. So when you told me            5   responded to you saying I think the only -- and
   6   earlier that you thought it was around the         6   I think it is supposed to be thing -- we lack
   7   first of August that the QA program was            7   is an owner QA program.
   8   complete, does this now refresh your               8           Was that correct as of August
   9   recollection that it wasn't complete at the        9   15th, that the only thing that was lacked for
  10   first of August?                                  10   submittal of the application for transfer of
  11         A. Yes.                                     11   the construction permits was the owner QA
  12         Q. Okay. And having seen this, do           12   program?
  13   you have now a different view of -- or            13       A. No, it was not.
  14   recollection of when the QA program was           14       Q. Okay. It goes on to say: SNC
  15   complete?                                         15   said they would formulate or we could use TVA's
  16         A. Not specifically, no.                    16   or Westinghouse said they could help or maybe
  17         Q. All right. But it would have been        17   Exelon would help. We just need to decide and
  18   a matter of weeks after this?                     18   move forward. Thoughts?
  19         A. Yes.                                     19           That's what he said, right?
  20         Q. Okay. Would it have been more            20       A. Correct.
  21   than a month after this?                          21       Q. And then you responded on the same
  22         A. Possibly.                                22   date, August 15th, and said, Frank, Marie is
  23         Q. Okay. Now, then you go on to say:        23   working on the SNC QA program; do you see that?


                     BIRMINGHAM REPORTING SERVICE
                              (205) 326-4444
Case 5:18-cv-01983-LCB Document 84-8 Filed 10/06/20 Page 68 of 231

William McCollum                                                                              11/13/2019
                                                                           Pages 213 to 216
                                        Page 213                                               Page 215
   1        A. Yes.                                       1   earlier note on transferring the CPs?
   2        Q. And that's Marie Gilman, right?            2        A. I'm not certain. I think that I
   3        A. That's correct.                            3   was referring to one of these earlier emails.
   4        Q. We can only use Exelon's if they           4        Q. Okay. You then go on to say: My
   5   sign up, which they have not agreed to yet; do     5   goal is to make sure Marie and the rest of us
   6   you see that?                                      6   are aligned on what we need to do and how and
   7        A. Yes.                                       7   also to identify if there are any things we
   8        Q. And Exelon was the potential               8   need someone else to do for us; do you see
   9   operator that had not yet committed to             9   that?
  10   participate in the project, correct?              10        A. Yes.
  11        A. Yes.                                      11        Q. Had there been any previous
  12        Q. All right. And then you say: I            12   efforts to make sure that Marie and the Morgan
  13   agree we do need to move forward with the         13   Lewis lawyers and you were aligned on what
  14   application ASAP.                                 14   needed to be done?
  15           Now, when you said that to Mr.            15        A. Yes.
  16   Haney, what did you have in mind as an ASAP       16        Q. But you felt like there needed to
  17   time frame for submittal of the application?      17   be further discussion about that, correct?
  18        A. I didn't have a specific date in          18        A. Yes.
  19   mind.                                             19        Q. All right. Then you say: At the
  20        Q. Okay. And then you go on to say:          20   present time, Marie is confused by some of what
  21   My only point to try to answer your question      21   she has heard, which is not surprising since
  22   about NRC signing off was to say that once we     22   she has been talking to Frank, me, and you guys
  23   submit the transfer request, approval from NRC    23   separately.


                                        Page 214                                               Page 216
   1   will take months, not days or weeks. Right?        1             What did you understand Marie was
   2        A. Yes.                                       2   confused about?
   3        Q. Okay. Then the next email in the           3         A. The fact that Frank had an overly
   4   chain is an email to you from Mr. Matthews         4   simplified view of what material we needed to
   5   saying: I have prepared a punch list of what I     5   submit with the application.
   6   think are the decision steps and information we    6         Q. And what do you mean when you say
   7   need before we can submit. Do you see that?        7   Frank had an overly simplified view? Of what?
   8        A. I do.                                      8         A. Well, of the supporting technical
   9        Q. And then he says: I have asked             9   and QA information for the application and that
  10   Steven to take a look at it. Once he has, I       10   he tended to think that Marie could write up a
  11   will forward for your review and comment before   11   couple of pages of information and we could
  12   sending it on.                                    12   throw it in the application and that would be
  13            Did I read that right?                   13   that.
  14        A. I believe so.                             14         Q. Had you tried to talk to Frank to
  15        Q. Okay. All right. Then your                15   explain to him that it wasn't that simple?
  16   response to that was: Thanks. Once you have       16         A. Yes.
  17   the punch list together, I would like for you,    17         Q. All right. And was it not
  18   Steven, Marie Gilman and I to get together on a   18   registering?
  19   call and discuss the punch list and earlier       19         A. I can't speak to Frank --
  20   note on transferring the CPs.                     20         Q. What was your perception? Was he
  21            Do you see that?                         21   still taking the simplified view even after you
  22        A. I do.                                     22   had explained it?
  23        Q. What are you referring to with the        23         A. Well, we had a number of -- we had


                     BIRMINGHAM REPORTING SERVICE
                              (205) 326-4444
Case 5:18-cv-01983-LCB Document 84-8 Filed 10/06/20 Page 69 of 231

William McCollum                                                                              11/13/2019
                                                                           Pages 217 to 220
                                        Page 217                                               Page 219
   1   a number of conversations around that issue.       1        A. Uh-huh.
   2        Q. And the simplified view persisted?         2        Q. Is that a yes?
   3        A. For some period of time.                   3        A. I'm sorry, that's a yes.
   4        Q. Now, in the next email, Mr.                4        Q. And you were responsible for that,
   5   Matthews says: Attached is our draft of the        5   correct?
   6   punch list. We fully agree with your               6        A. Yes.
   7   suggestion on coordination and are anxious to      7        Q. And as of August 16th, 2018, had
   8   participate.                                       8   you already gathered that information?
   9            Do you see that?                          9        A. Just a second. We had all of that
  10        A. I do.                                     10   information available, I just needed to confirm
  11        Q. Then he says: If we could                 11   that the information I had was up to date
  12   schedule a recurring alignment meeting, that      12   before sending it to Morgan Lewis.
  13   would be helpful too.                             13        Q. Was this the first time that
  14            Do you see that?                         14   anyone had put together a punch list for the
  15        A. I do.                                     15   application for transfer of the construction
  16        Q. In fact, were there recurring             16   permits?
  17   alignment meetings after this?                    17        A. In this form, yes.
  18        A. There were a series of telephone          18        Q. Well, were there punch lists in
  19   calls, yes.                                       19   other forms?
  20        Q. Okay. Now, let's turn to page             20        A. We had discussions of people
  21   7581 in Exhibit 60.                               21   performing actions similar to some of the
  22        A. Yes.                                      22   things that you see listed here, but it was not
  23        Q. And this is the punch list that           23   a punch list.


                                        Page 218                                               Page 220
   1   Mr. Matthews transmitted to you -- this and the    1        Q. All right. Was it in any written
   2   succeeding pages in the exhibit is the punch       2   form that you can recall?
   3   list that he transmitted to you in August 2018,    3        A. Not that I recall.
   4   correct?                                           4        Q. All right. Now, in I.C it said:
   5         A. Yes.                                      5   Decide whether to remain with current structure
   6         Q. All right. And did you review it          6   or follow EXC's recent suggestion of creating
   7   at the time?                                       7   ND OpCo to conduct activities on behalf of the
   8         A. Yes.                                      8   owner. Both would be NRC licensees.
   9         Q. All right. And did you agree that         9            Do you see that?
  10   it captured the punch list items?                 10        A. I do.
  11         A. Yes.                                     11        Q. Had that decision been made as of
  12         Q. All right. And as far as you were        12   August 16th, 2018?
  13   concerned, were any of these punch list items     13        A. Yes.
  14   complete as of August 16th, 2018?                 14        Q. And what was the decision, to
  15         A. Yes, with the exception of giving        15   stick with the current structure?
  16   the information to Morgan Lewis.                  16        A. Yes.
  17         Q. Okay. So none of -- none of              17        Q. All right. Then Roman numeral II
  18   what's on here had been transmitted yet to        18   is Estimated (Latest) Date For Completion of
  19   Morgan Lewis; is that fair?                       19   Construction; do you see that?
  20         A. I believe that's correct.                20        A. I do.
  21         Q. Okay. All right. In Roman                21        Q. And it says: Suggest we pick a
  22   numeral I of the punch list, it talks about       22   late date rather than an aggressive
  23   identification of the applicant.                  23   construction schedule so that the permit life


                     BIRMINGHAM REPORTING SERVICE
                              (205) 326-4444
Case 5:18-cv-01983-LCB Document 84-8 Filed 10/06/20 Page 70 of 231

William McCollum                                                                                  11/13/2019
                                                                            Pages 221 to 224
                                       Page 221                                                   Page 223
   1   is not at risk without additional regulatory      1         A. -- there is Roman numeral III
   2   action.                                           2   capital A and then lower case b; is that what
   3            Do you see that?                         3   you are referring to?
   4        A. I do.                                     4         Q. I am referring to lower case b,
   5        Q. Had that issue been completed as          5   yes, sir, at the first item on page two of the
   6   of August 16th, 2018?                             6   punch list titled Manager Regulatory
   7        A. Yes. I just needed to confirm my          7   Affairs/Licensing; are we together?
   8   selection of the date was okay with Franklin      8         A. We are.
   9   and Frank Haney.                                  9             MR. O'REAR: It would actually be
  10        Q. And what was the date?                   10   III.A 1-b.
  11        A. I don't recall right now.                11         A. You are right, sorry. And the
  12        Q. What is your best estimate of what       12   question was, was that in place?
  13   that date was? How many years out?               13         Q. (BY MR. LEMBKE:) Was that
  14        A. Completion of construction was           14   complete or to be completed as of that date?
  15   roughly 20 -- latter part of 2024.               15         A. It was essentially complete. This
  16        Q. Okay. And that was for Unit 1?           16   punch list reflects Morgan Lewis' notion of how
  17        A. Yes.                                     17   this would be done. We were going to do it a
  18        Q. What about Unit 2?                       18   little bit differently and rely on licensing
  19        A. It would have been about a year          19   help from Framatome. So it was essentially
  20   behind that.                                     20   complete, but not exactly the way they indicate
  21        Q. So basically six years down the          21   here.
  22   road for Unit 1?                                 22         Q. All right. C is plant manager; do
  23        A. Yes.                                     23   you see that?


                                       Page 222                                                   Page 224
   1        Q. Then Roman numeral III on the             1       A. Deferred plant, yes.
   2   punch list was Technical Qualifications; and      2       Q. Yes, sir. And it says essentially
   3   again, you were responsible for that, right?      3   what Chardos is doing now, Chardos would be a
   4        A. Yes.                                      4   good candidate if available; do you see that?
   5        Q. And had the information required          5       A. I do.
   6   under III.A been completed as of August 16,       6       Q. Had you ever had discussions with
   7   2018?                                             7   either Franklin or Frank Haney about the
   8        A. No.                                       8   possibility of Jim Chardos becoming a Nuclear
   9        Q. Okay. When was it completed?              9   Development employee after the closing?
  10        A. It was completed by November.            10       A. No, I was advised that the
  11        Q. For the information that you had         11   Purchase and Sale Agreement prohibited us from
  12   mentioned that was completed as of August 16,    12   soliciting TVA employees, so we didn't do that.
  13   2018 on this list, why had it not already been   13       Q. I didn't ask that. That wasn't my
  14   transmitted to Morgan Lewis?                     14   question.
  15        A. Because there just wasn't a need         15           My question was had you had a
  16   to send it to them before we were ready to       16   conversation with Franklin Haney or Frank Haney
  17   submit the entire application.                   17   about the possibility of after the closing
  18        Q. Okay. Under Roman numeral III-b,         18   hiring Jim Chardos?
  19   had that information already been completed as   19       A. No.
  20   of August 16th, 2018?                            20       Q. Had you had a discussion with
  21        A. (Reviewing document.) Just one           21   anyone associated with Nuclear Development
  22   second. Okay. So just to clarify --              22   about that?
  23        Q. Yes, sir.                                23       A. No.


                     BIRMINGHAM REPORTING SERVICE
                              (205) 326-4444
Case 5:18-cv-01983-LCB Document 84-8 Filed 10/06/20 Page 71 of 231

William McCollum                                                                              11/13/2019
                                                                           Pages 225 to 228
                                        Page 225                                               Page 227
   1         Q. Again on the second page of the           1        Q. All right. Next is Financial
   2   punch list, D -- well, let me ask, I'm not sure    2   Qualification, and A is Newly Formed Entity
   3   I asked the question on C.                         3   Information, and that's assigned to you
   4            Had that been determined as of            4   indicating will discuss with Larry Blust, Frank
   5   August 2018?                                       5   and Franklin; do you see that?
   6         A. No.                                       6        A. I do.
   7         Q. D is Director Construction                7        Q. Had that been completed as of
   8   Planning; had that been determined as of August    8   August 16, 2018?
   9   16, 2018?                                          9        A. My understanding was that
  10         A. We -- yes, it had been.                  10   everything was in place, but we hadn't given
  11         Q. E says: Also need to describe            11   this information to Morgan Lewis.
  12   source of additional workers who will support     12        Q. Okay. And IV.B, Project
  13   these managers. Had that been determined as of    13   Financing, was that information complete as of
  14   August 16, 2018?                                  14   August 16, 2018?
  15         A. Yes.                                     15        A. We had all the information, but it
  16         Q. All right. Then if we flip the           16   hadn't been transmitted to Morgan Lewis.
  17   page to the third page of the punch list, the     17        Q. All right. Then Roman numeral V
  18   first section on the third page is entitled       18   says: Other. While not formally a part of the
  19   Construction Phase, and the person responsible    19   application, NRC will want to see our plan for
  20   is Marie; do you see that?                        20   transition turnover of the responsibilities
  21         A. I do.                                    21   from TVA. They won't want TVA to just walk
  22         Q. Had the items listed under the           22   away; rather they will want to see a plan for
  23   Construction Phase been completed as of August    23   turnover of function by function from one


                                        Page 226                                               Page 228
   1   16, 2018?                                          1   company to the next.
   2        A. No.                                        2            Do you see that?
   3        Q. Then Roman numeral B at the bottom         3        A. I do.
   4   of the third page of the punch list also           4        Q. That was assigned to Marie, right?
   5   assigned to Marie is Quality Assurance Program     5        A. That's correct.
   6   Description; do you see that?                      6        Q. Had that been completed?
   7        A. No. On page three, Roman numeral           7        A. No.
   8   III?                                               8        Q. And was that ever a part of the
   9        Q. Page three of the punch list, B --         9   application submitted?
  10        A. Oh, B.                                    10        A. Not in the way that Morgan Lewis
  11        Q. -- Quality Assurance Program              11   proposed it.
  12   Description; do you see that?                     12        Q. All right. Was anything akin to
  13        A. I do.                                     13   that included in the application?
  14        Q. And that had not been completed as        14        A. Well, there was -- it was alluded
  15   of this date, August 16, 2018, correct?           15   to in a general way, but not the way that they
  16        A. It had not.                               16   indicate here.
  17        Q. All right. Then on page four,             17        Q. How was it alluded to in a general
  18   Marie is assigned C, which is Qualifications of   18   way?
  19   the Constructor; do you see that?                 19        A. That we would have an orderly
  20        A. I do.                                     20   transition from the TVA staff to Nuclear
  21        Q. Had that been completed as of             21   Development on site.
  22   August 16, 2018?                                  22        Q. But other than that high level
  23        A. No.                                       23   discussion, no plan was submitted?


                     BIRMINGHAM REPORTING SERVICE
                              (205) 326-4444
Case 5:18-cv-01983-LCB Document 84-8 Filed 10/06/20 Page 72 of 231

William McCollum                                                                              11/13/2019
                                                                           Pages 229 to 232
                                            Page 229                                           Page 231
   1        A. No details.                                1   Bellefonte construction permits along with your
   2        Q. Okay.                                      2   cover letter transmitting that application,
   3           MR. O'REAR: We are at noon now.            3   correct?
   4   Are you through with that document?                4        A. Yes.
   5           MR. LEMBKE: I am almost done with          5        Q. All right. And you signed the
   6   the document.                                      6   cover letter, correct? It's at page 4765 --
   7        Q. (BY MR. LEMBKE:) The -- and was            7        A. (Reviewing document.) Yes.
   8   this punch list maintained? I mean, was it a       8        Q. -- Exhibit 82.
   9   reference point over the course of the next        9            And you believed every word in
  10   three months from the time it was created until   10   that cover letter was true, correct?
  11   the application was submitted?                    11        A. I did believe it was true and
  12        A. Yes.                                      12   correct, yes.
  13        Q. Were there any items ever added to        13        Q. And you, in fact, believed that
  14   it?                                               14   every word in the entire application was true
  15        A. Not that I recall.                        15   and correct, true?
  16        Q. All right.                                16        A. Yes.
  17           MR. LEMBKE: Let's go off the              17        Q. And at page 4766 you gave an
  18   record.                                           18   affirmation that everything in the letter and
  19           THE VIDEOGRAPHER: We are off the          19   the license application was true and correct to
  20   record at 12:00 p.m.                              20   the best of your knowledge, information and
  21           (Whereupon, the lunch recess was          21   belief, correct?
  22           taken at 12:00 p.m. until 1:08            22        A. I did affirm, yes.
  23           p.m.)                                     23        Q. Okay.


                                            Page 230                                           Page 232
   1           THE VIDEOGRAPHER: We are back on           1           MR. O'REAR: Let me state that to
   2   the record at 1:08 p.m.                            2   the extent there are proprietary inclusions and
   3       Q. (BY MR. LEMBKE:) Mr. McCollum, do           3   information in this letter, we designate them
   4   you recall that on August 29th, 2018, Nuclear      4   as confidential. I notice that they are not
   5   Development requested a six-month extension of     5   stamped confidential on this exhibit, but --
   6   the closing date on the Purchase and Sale          6           MR. LEMBKE: Isn't this a public
   7   Agreement for the Bellefonte site?                 7   document?
   8       A. I was aware of that, yes.                   8           MR. O'REAR: Part of it is public
   9       Q. Okay. And do you know why Nuclear           9   and part of it is not public, but I am not sure
  10   Development asked for that at that time?          10   exactly which -- which is which. But I just
  11       A. I don't.                                   11   reserve that right to mark that confidential.
  12       Q. Let me show you what I am going to         12           MR. LEMBKE: Okay.
  13   mark as Exhibit 82.                               13        Q. (BY MR. LEMBKE:) Now, Mr.
  14           (Exhibit Number 82 was marked for         14   McCollum, when you sent this letter, you
  15           identification.)                          15   understood that the permits, the construction
  16       Q. And, Mr. McCollum, the first page          16   permits for Bellefonte, could not be maintained
  17   of this is an email from Tim Matthews to Chris    17   in deferred plant status and Nuclear
  18   Chandler at TVA with a copy to you dated          18   Development proceed to closing, correct?
  19   November 13th, 2018, right?                       19           MR. O'REAR: Objection. Present a
  20       A. I see that, yes.                           20   specific provision in a very lengthy exhibit
  21       Q. And it is attaching a copy of the          21   you are referring to.
  22   application submitted by Nuclear Development to   22           MR. LEMBKE: I am not referring to
  23   the NRC for approval of the transfer of the       23   anything.


                         BIRMINGHAM REPORTING SERVICE
                                  (205) 326-4444
Case 5:18-cv-01983-LCB Document 84-8 Filed 10/06/20 Page 73 of 231

William McCollum                                                                             11/13/2019
                                                                          Pages 233 to 236
                                       Page 233                                               Page 235
   1            MR. O'REAR: I thought you were.          1   rule on the transfer application prior to the
   2            MR. LEMBKE: No.                          2   closing of the sale of Bellefonte to Nuclear
   3        Q. (BY MR. LEMBKE:) You understood           3   Development, you were asking that the permits
   4   that when you submitted your letter and the       4   be switched from deferred plant status to
   5   application that the Bellefonte construction      5   terminated plant status until that NRC action
   6   permits could not be maintained in deferred       6   could be undertaken, correct?
   7   plant status and the closing take place,          7            MR. O'REAR: Same objection,
   8   correct?                                          8   misstates the record.
   9            MR. O'REAR: Same objection.              9        A. Yeah, I don't see the term
  10        A. I did not understand that.               10   switched in the letter.
  11        Q. (BY MR. LEMBKE:) All right.              11        Q. (BY MR. LEMBKE:) Well, you
  12   Well, let's look at page -- the first page of    12   understood that the permits -- I take your
  13   your cover letter which is Bates number 4761.    13   point, but you understood that the permits were
  14        A. Yes.                                     14   not being held by TVA in terminated plant
  15        Q. In the end of the first paragraph,       15   status, correct?
  16   you say: To the extent that NRC does not have    16        A. Yes, I'm not clear on the
  17   sufficient time to decide substantively on the   17   distinction between deferred plant and
  18   matters requested in the application prior to    18   terminated plant.
  19   closing of the asset transfer, Nuclear           19        Q. You wrote the letter, right?
  20   Development requests that the NRC hold the       20        A. I understand.
  21   permits in terminated plant but unexpired and    21        Q. But you weren't clear of what you
  22   not withdrawn status, consistent with the        22   were saying in the letter?
  23   Section III.B of the Deferred Plants Policy      23        A. I'm clear of what the letter says.


                                       Page 234                                               Page 236
   1   until such time as the Commission has reached     1   I'm not clear about what you are saying.
   2   its determination on these requests.              2        Q. Well, you were asking -- you
   3            That's what you said, right?             3   understood that TVA -- that the two Bellefonte
   4        A. Yes.                                      4   construction permits were in deferred plant
   5        Q. Well -- so you were asking for the        5   status as TVA held them, correct?
   6   permits to be switched from deferred plant        6        A. Yes.
   7   status to terminated plant status if the NRC      7        Q. And you understand that terminated
   8   could not act on this application prior to        8   plant status is different from deferred plant
   9   closing, correct?                                 9   status, correct?
  10            MR. O'REAR: Object to the form.         10        A. In this instance, I'm not sure.
  11   Mistaken summary of what is stated here.         11        Q. So just based on your years of
  12        A. I'm not sure that I understand it        12   experience in the nuclear power industry, you
  13   the way you state it. I would have to refer to   13   don't know whether deferred plant status is
  14   the Deferred Plants Policy.                      14   different from terminated plant status, is that
  15        Q. (BY MR. LEMBKE:) Well, guess what        15   what you are saying?
  16   I have got for you.                              16        A. Not this specific case.
  17        A. Good.                                    17            MR. O'REAR: Objection, asking for
  18        Q. Let me let the court reporter mark       18   a question of law.
  19   this as Exhibit 83.                              19        Q. (BY MR. LEMBKE:) Well, when you
  20            (Exhibit Number 83 was marked for       20   wrote this -- you were making a request to NRC,
  21            identification.)                        21   correct?
  22        Q. But before you get there, it is          22        A. Correct.
  23   true that you are asking the NRC if it did not   23        Q. And isn't it a fair inference you


                     BIRMINGHAM REPORTING SERVICE
                              (205) 326-4444
Case 5:18-cv-01983-LCB Document 84-8 Filed 10/06/20 Page 74 of 231

William McCollum                                                                              11/13/2019
                                                                           Pages 237 to 240
                                        Page 237                                               Page 239
   1   are asking them to ask that they be held in        1   that was my understanding at the time.
   2   some different status during the pending           2        Q. (BY MR. LEMBKE:) Well, if it was
   3   determination on the transfer application?         3   permissible for the permits to remain in
   4        A. It's accurate to say that the              4   deferred plant status, then why were you asking
   5   letter asked that they be held in terminated       5   for them to be held by NRC in terminated plant
   6   plant status.                                      6   status?
   7        Q. Right. Why did you ask for that            7        A. Well, because that was done on
   8   permission to hold them in terminated plant        8   advice of counsel.
   9   status?                                            9        Q. All right. I put before you
  10        A. On advice of counsel.                     10   Exhibit 83 which is the -- do you recognize
  11        Q. Okay. Did you believe that                11   this as the Nuclear Regulatory Commission
  12   Nuclear Development could hold the plants --      12   Policy Statement on Deferred Plants dated
  13   excuse me, let me start over.                     13   October 14, 1987?
  14            If the closing occurred on the           14        A. That's what the document says.
  15   sale of Bellefonte to Nuclear Development         15        Q. And this is what you were
  16   before the NRC ruled on the transfer              16   referring to when you referenced the Deferred
  17   application, did you understand that it was       17   Plants Policy in your letter of November 13,
  18   permissible for Nuclear Development to hold the   18   2018 to the NRC, correct?
  19   permits in the same manner as TVA held the        19        A. Give me just one second.
  20   permits?                                          20   (Reviewing document.) Yes.
  21            MR. O'REAR: Objection. Could you         21        Q. Now, in the sentence we have been
  22   restate the question? Sorry.                      22   looking at on the second page of Exhibit 82,
  23            MR. LEMBKE: Will you read it             23   which is the first paragraph of your letter to


                                        Page 238                                               Page 240
   1   back, Gail?                                        1   the NRC transmitting the permit transfer
   2            (Record read.)                            2   application, you say -- you request that NRC
   3            MR. O'REAR: I object. To me,              3   hold the permits in terminated plants but
   4   that's unintelligible. I'm not sure you meant      4   unexpired and not withdrawn status consistent
   5   to ask that question.                              5   with the Section III.B of the Deferred Plants
   6            MR. LEMBKE: That's exactly what I         6   Policy; do you see that?
   7   intended to ask.                                   7        A. I do see that.
   8         A. Okay. Can you read it back one            8        Q. And Section III.B of the Deferred
   9   more time for me, please?                          9   Plants Policy is on page six of Exhibit 83; do
  10            (Record read.)                           10   you see that?
  11            MR. O'REAR: Referring to the             11        A. I do.
  12   construction permits?                             12        Q. What were you referring to in
  13            MR. LEMBKE: Yes.                         13   Section III.B when you made that statement?
  14            MR. O'REAR: You are asking him if        14        A. That was included on advice of
  15   it was permissible for Nuclear Development        15   counsel, and I don't have a specific
  16   to --                                             16   understanding of which item under III.B was
  17            MR. LEMBKE: You have made your           17   referenced.
  18   objection.                                        18        Q. So when you made an affirmation
  19            MR. O'REAR: I know. I don't              19   that the statements in your letter were true
  20   understand your question; I don't know if the     20   and correct to the best of your knowledge,
  21   witness does.                                     21   information and belief, you didn't really have
  22         A. So to the extent that I understand       22   an understanding of what you meant when you
  23   what you are asking, I think my answer is yes,    23   said consistent with the Section III.B of the


                     BIRMINGHAM REPORTING SERVICE
                              (205) 326-4444
Case 5:18-cv-01983-LCB Document 84-8 Filed 10/06/20 Page 75 of 231

William McCollum                                                                              11/13/2019
                                                                           Pages 241 to 244
                                        Page 241                                               Page 243
   1   Deferred Plants Policy, is that correct?           1            Well, before we do that, did you
   2        A. I believe that my affirmation was          2   read the Deferred Plant Policy before you
   3   correct and that I believe that this               3   signed this letter?
   4   information was correct to the best of my          4        A. I did not.
   5   knowledge and understanding based upon advice      5        Q. Did you ever ask TVA to consent to
   6   of counsel.                                        6   switching the permits to terminated status?
   7        Q. All right. So is it fair to say            7        A. I did not.
   8   you signed it because Nuclear Development's        8        Q. Are you aware of anyone
   9   counsel told you to sign that part of it?          9   representing Nuclear Development doing that?
  10            MR. O'REAR: Objection.                   10        A. I'm not.
  11        A. That's not correct.                       11        Q. All right. On page two in the
  12        Q. (BY MR. LEMBKE:) All right.               12   third paragraph, the paragraph begins both
  13   Well, do you sitting here today have an           13   Bellefonte units are currently in deferred
  14   understanding of what you meant when you said     14   plant status. Do you see that?
  15   consistent with the Section III.B of the          15        A. I do.
  16   Deferred Plants Policy?                           16        Q. And then it says: In 2014, TVA
  17        A. I can't offer legal explanations          17   requested an extension of the completion date
  18   about those references, no.                       18   for Unit 2. Do you see that?
  19        Q. I am not asking for any legal             19        A. I do.
  20   explanation. I am asking for you as the author    20        Q. And then you wrote: On March
  21   of the letter what you understood you were        21   31st, 2017, TVA provided an update on that
  22   saying to the NRC when you said that?             22   extension request noting the continuing timely
  23        A. I can't offer you an explanation          23   renewal status of that application under 10 CFR


                                        Page 242                                               Page 244
   1   other than what I have already said.               1   Section 2.109 and informing NRC of the planned
   2        Q. Okay. In looking at Section III.B          2   sale of the Bellefonte unit to Nuclear
   3   of Exhibit 83, the first sentence says: A          3   Development.
   4   licensee should inform the director of NRR when    4            Do you see that?
   5   a plant is placed in a terminated status;          5        A. I do.
   6   right?                                             6        Q. And then you wrote: This update
   7        A. That's what it says.                       7   also deferred action regarding a revised
   8        Q. And the licensee here is TVA, not          8   construction completion date to interaction
   9   Nuclear Development, correct?                      9   between NRC and Nuclear Development.
  10        A. That's correct.                           10            Do you see that?
  11        Q. All right. And I don't -- I don't         11        A. Yes.
  12   see anything in Section III.B that talks about    12        Q. And then you concluded: Thus,
  13   any action that could be taken by a prospective   13   Unit 2 remains in timely renewal status;
  14   transferee of the license; do you?                14   correct?
  15        A. No.                                       15        A. Yes.
  16        Q. And I don't see any reference in          16        Q. And that's what you believed to be
  17   Section III.B to the NRC holding issued permits   17   true and correct?
  18   in a terminated plant status while it considers   18        A. That's correct.
  19   a transfer application; do you?                   19        Q. And that was Nuclear Development's
  20        A. No.                                       20   position, correct?
  21        Q. All right. If you look at the             21        A. That's correct.
  22   second page of your letter, which is Bates        22        Q. Okay. All right. In the next
  23   number 4762 in Exhibit 82 --                      23   paragraph, about five lines from the bottom, do


                     BIRMINGHAM REPORTING SERVICE
                              (205) 326-4444
Case 5:18-cv-01983-LCB Document 84-8 Filed 10/06/20 Page 76 of 231

William McCollum                                                                                    11/13/2019
                                                                              Pages 245 to 248
                                             Page 245                                               Page 247
   1   you see the sentence that begins once the          1       Q. Right. But I am asking did you
   2   permits have been transferred?                     2   ever communicate with NRC about what was going
   3        A. Yes.                                       3   to happen with regard --
   4        Q. All right. Am I right that you             4           Well, let me start with this: You
   5   wrote: Once the permits have been transferred,     5   understand that NRC imposes obligations
   6   Nuclear Development plans to continue only the     6   relating to physical preservation, security and
   7   status quo physical preservation, security and     7   safety activities at nuclear plants in deferred
   8   safety activities now being conducted by TVA?      8   plant status, right?
   9            Do you see that?                          9       A. Yes.
  10        A. I do.                                     10       Q. All right. And you understood
  11        Q. What was going to happen with the         11   that TVA was obligated under its permits to
  12   status quo physical preservation, security and    12   perform those activities -- or comply with
  13   safety activities prior to transfer of the        13   those obligations, correct?
  14   permits?                                          14       A. Yes.
  15        A. The intent was that all of the            15       Q. All right. Now, in this letter
  16   activities would continue as they had been.       16   you contemplated that the Bellefonte site would
  17        Q. By whom?                                  17   be transferred to Nuclear Development prior to
  18        A. By TVA or Nuclear Development.            18   approval of transfer of the construction
  19        Q. Well, which one?                          19   permits to Nuclear Development, correct?
  20            MR. O'REAR: At what point in             20       A. As a possibility, yes.
  21   time?                                             21       Q. All right. And my question is,
  22        Q. (BY MR. LEMBKE:) Well, this is            22   did Nuclear Development ever address with the
  23   referring to -- let me make my time period.       23   NRC if that possibility came to pass how the


                                             Page 246                                               Page 248
   1           If the closing had occurred but            1   obligations of the licensee under the permits
   2   the permits had not yet been transferred, who      2   would be satisfied with regard to physical
   3   was going to be responsible for the physical       3   preservation, security and safety activities?
   4   preservation, security and safety activities       4        A. We didn't get to that point, no.
   5   that had been conducted by TVA prior to the        5        Q. Okay. Did you ever have a
   6   closing?                                           6   discussion with TVA about how that was going to
   7       A. The application describes the               7   be handled?
   8   activities that would be undertaken once the       8        A. I had discussions with the
   9   permits have been transferred.                     9   transition executive when I contact Jim Chardos
  10       Q. Right. But I am talking about              10   in general terms that we might need to work
  11   what was contemplated by Nuclear Development if   11   together.
  12   there was a period after the closing but before   12        Q. All right. Are you aware that TVA
  13   the permits were transferred? What was going      13   had any contractual obligation post-closing to
  14   to happen with regard to those activities?        14   perform any of those activities at the site?
  15       A. That we would arrange for a way            15        A. I'm not.
  16   for those activities to continue.                 16        Q. But you understand that if TVA was
  17       Q. You didn't say that anywhere in            17   still the licensee that TVA would have the
  18   here, did you?                                    18   obligation in the eyes of the NRC to carry out
  19       A. This is describing the activity we         19   those activities, right?
  20   will undertake -- this is an application for      20        A. During the period between the
  21   transfer of the construction permits, so it       21   Purchase and Sale Agreement and the intended
  22   describes the activities that we will undertake   22   closing date, TVA had those obligations and was
  23   upon transfer of the construction permits.        23   performing activities in response to those


                        BIRMINGHAM REPORTING SERVICE
                                 (205) 326-4444
Case 5:18-cv-01983-LCB Document 84-8 Filed 10/06/20 Page 77 of 231

William McCollum                                                                                11/13/2019
                                                                             Pages 249 to 252
                                                Page 249                                         Page 251
   1   obligations for which they were being                1   conditional commitment.
   2   reimbursed by Nuclear Development.                   2        Q. Had anyone at the Loan Program
   3         Q. But TVA had --                              3   Office told Nuclear Development, to your
   4         A. So that is an arrangement that              4   knowledge, that it could expect to receive a
   5   certainly could have continued.                      5   conditional commitment?
   6         Q. But there was no contractual                6        A. No, that would be against DOE
   7   agreement by TVA to continue that, correct?          7   policy.
   8         A. I don't know that to be a fact,             8        Q. Okay. Continuing on page four of
   9   no.                                                  9   your letter, which is Bates number 4764, about
  10         Q. You don't know of any, do you?             10   two-thirds of the way down the page, do you see
  11         A. I do not.                                  11   the paragraph that begins pursuant to 10 CFR
  12         Q. All right. Nor are you aware of            12   50.90?
  13   Nuclear Development ever committing to pay TVA      13        A. I do.
  14   to continue those activities, correct?              14        Q. That sentence continues: Nuclear
  15         A. That's correct.                            15   Development also requests NRC approval of
  16         Q. All right. Now if you will turn            16   certain administrative amendments to conform
  17   to page 4763, which is page three of your           17   the permits to reflect a proposed transfer.
  18   letter to the NRC transmitting the construction     18   The changes are shown in Attachments 2 and 4 to
  19   permit transfer application, in the very bottom     19   this letter.
  20   paragraph that begins Nuclear Development is        20             Do you see that?
  21   pursuing a project finance model. Do you see        21        A. I do.
  22   that?                                               22        Q. Why were amendments to the permits
  23         A. Oh, I'm sorry, hang on.                    23   needed? And I can direct you to the pages that


                                                Page 250                                         Page 252
   1        Q. The very last paragraph on the               1   I suspect you are looking for. Attachment 2 is
   2   page.                                                2   at Bates number 4908 -- actually 4907 is the
   3        A. (Reviewing document.) Yes, okay.             3   start of Attachment 2, and 4913 is the start of
   4        Q. All right. And do you see the                4   Attachment 4.
   5   last sentence on the last line begins: It is         5            MR. O'REAR: Could you read back
   6   negotiating with the Department of Energy Loan       6   the question on the table?
   7   Program Office for a loan guarantee under the        7            MR. LEMBKE: My question is why
   8   Energy Policy Act of 2005 and expects to             8   were the amendments to the permits needed.
   9   receive a conditional commitment. Do you see         9        A. In order to change the names on
  10   that?                                               10   the construction permits, the construction
  11        A. I do.                                       11   completion dates.
  12        Q. What was the basis for your                 12        Q. (BY MR. LEMBKE:) And if you look
  13   statement that Nuclear Development expected to      13   at page 4908 which is the Unit 1 permit. Do
  14   receive a conditional commitment?                   14   you see that?
  15        A. The fact that we pursued the                15        A. I do.
  16   application process with the Department of          16        Q. The proposal was, in paragraph B,
  17   Energy through phase one into phase two and had     17   under the existing permit the Tennessee Valley
  18   submitted all of the information that               18   Authority was defined to be the applicant,
  19   Department of Energy had requested under their      19   correct?
  20   phase two process and had not received any          20        A. That's correct.
  21   further requests for information and felt           21        Q. And so you understood that to mean
  22   confident that the information we provided          22   wherever the term applicant was used, that
  23   should allow the Loan Program Office to issue a     23   referred to the Tennessee Valley Authority,


                        BIRMINGHAM REPORTING SERVICE
                                 (205) 326-4444
Case 5:18-cv-01983-LCB Document 84-8 Filed 10/06/20 Page 78 of 231

William McCollum                                                                              11/13/2019
                                                                           Pages 253 to 256
                                             Page 253                                          Page 255
   1   correct?                                           1   the paragraph, do you see the sentence that
   2       A. Wherever it was used in the                 2   begins Nuclear Development also requests that?
   3   original construction permit, is that --           3        A. Yes.
   4       Q. Yes, sir.                                   4        Q. And that sentence says: Nuclear
   5       A. Yes, the applicant at that time             5   Development also requests that the NRC issue
   6   was Tennessee Valley Authority.                    6   conforming administrative amendments to reflect
   7       Q. And so you understood it to be              7   the transfer and amend the permits to reflect
   8   necessary to change the name in Section 1-B of     8   revised construction completion dates discussed
   9   the permit to Nuclear Development so everywhere    9   herein. Did I read that correct?
  10   the term the applicant used going forward --      10        A. Yes.
  11   was used in the permit going forward, that        11        Q. Correctly, I mean. And so does
  12   would mean Nuclear Development, correct?          12   this refresh your recollection that a
  13       A. Yes.                                       13   conforming amendment would include what you
  14       Q. And that was -- a parallel change          14   were suggesting happened with regard to the
  15   was suggested for the Unit 2 construction         15   permits for Units 1 and 2?
  16   permit in Section 1-B of that permit, correct?    16            MR. O'REAR: Let me object to the
  17       A. Yes.                                       17   question if you are referring to another
  18       Q. All right. Let's go back to page           18   document. I think the question is misleading
  19   4764.                                             19   in terms of your use of the word conforming
  20       A. Okay.                                      20   amendments.
  21       Q. At the bottom of that page, the            21        Q. (BY MR. LEMBKE:) Well, earlier
  22   second to last paragraph begins in summary; do    22   today you told me you didn't know what a
  23   you see that?                                     23   conforming amendment was, right?


                                             Page 254                                          Page 256
   1        A. Yes.                                       1        A. I think -- I think what I tried to
   2        Q. And then it says: In summary, the          2   say earlier was the term conforming amendment
   3   proposed transfer of the permits will not be       3   or conforming administrative amendments, I
   4   inimical to the common defense and security or     4   might not understand all of the implications or
   5   result in any undue risk to public health and      5   meanings of that term. I do understand that we
   6   safety. And the transfer will be consistent        6   were asking in this application that the NRC
   7   with the requirements of the Atomic Energy Act     7   change the permits to put in the name of
   8   and the NRC regulations.                           8   Nuclear Development, LLC and revised
   9            Do you see that?                          9   construction dates.
  10        A. I do.                                     10        Q. And you understood that to be a
  11        Q. And what, if any, research did you        11   conforming amendment as that term is used by
  12   do to determine whether the transfer would be     12   the NRC?
  13   consistent with the requirements of the Atomic    13        A. In terms of this sentence, that
  14   Energy Act and the NRC regulations?               14   appears to be so.
  15        A. I relied on investigation                 15        Q. All right. Now let me ask you to
  16   performed by counsel.                             16   turn to page twelve of the application, which
  17        Q. Okay. Let's turn to page 4769,            17   is Bates number 4780.
  18   which is page one of fourteen in the actual       18        A. Okay.
  19   application; do you see that?                     19        Q. And you see the section QA
  20        A. I do.                                     20   Program?
  21        Q. All right. And I want to direct           21        A. Yes.
  22   your attention, Mr. McCollum, to paragraph one    22        Q. And the first sentence says: Upon
  23   of the introduction. And about midway through     23   consummation of the transfer, Nuclear


                        BIRMINGHAM REPORTING SERVICE
                                 (205) 326-4444
Case 5:18-cv-01983-LCB Document 84-8 Filed 10/06/20 Page 79 of 231

William McCollum                                                                                   11/13/2019
                                                                               Pages 257 to 260
                                           Page 257                                                 Page 259
   1   Development will assume responsibility for the     1   November?
   2   overall QA program requirements associated with    2       Q. (BY MR. LEMBKE:) By the end of
   3   maintaining ownership of permits as specified      3   November 2018.
   4   for the Bellefonte units in the TVA nuclear        4       A. Okay --
   5   quality assurance program description QA PD        5       Q. Let's break it down. You
   6   Revision 33 or later revision, if effective.       6   submitted this application on November 13th,
   7   And then it goes on to say: TVA will transfer      7   2018, correct?
   8   responsibility for the QA program requirements     8       A. Yes.
   9   at Bellefonte to Nuclear Development.              9       Q. You understood at the time you
  10            Do you see that?                         10   submitted it that there was no realistic
  11        A. I do.                                     11   possibility that the NRC would complete review
  12        Q. And am I correct that this is only        12   and issue an order in connection with the
  13   referring to what will happen when the NRC        13   application by seventeen days later, which
  14   approves transfer of the permits, correct?        14   would have been November 30th, 2018, correct?
  15        A. That is my understanding.                 15       A. Yes.
  16        Q. All right. Then the next section          16       Q. And so you expected that there
  17   refers to a QV Program; do you see that?          17   would be a gap where Bellefonte -- where the
  18        A. I do.                                     18   Bellefonte site would be owned by Nuclear
  19        Q. What does QV stand for?                   19   Development, but the construction permits would
  20        A. Quality verification.                     20   be held by TVA --
  21        Q. All right. And, again, what is            21            MR. O'REAR: Object to the form --
  22   described here only relates to the time period    22       Q. (BY MR. LEMBKE:) -- is that
  23   once the NRC approves transfer of the permits,    23   right?


                                           Page 258                                                 Page 260
   1   correct?                                           1             MR. O'REAR: -- use of the term
   2       A. That's my understanding.                    2   gap.
   3       Q. Okay. And then if you turn to the           3          A. Possibly, yes.
   4   next page, which is page thirteen of the           4          Q. (BY MR. LEMBKE:) Well, why do you
   5   application, Bates number 4781 in Exhibit 82,      5   say possibly?
   6   in Section 8, that is entitled Requested Review    6          A. Well, only because I don't ever
   7   Schedule and Other Required Approvals; do you      7   claim to know exactly what's going to happen in
   8   see that?                                          8   the future.
   9       A. Yes.                                        9          Q. All right. But you had no -- you
  10       Q. And so if you look at the second           10   certainly had no expectation that the NRC would
  11   sentence, you say: In any event, Nuclear          11   approve the transfer before the end of the
  12   Development requests issuance of an order in      12   month of November of 2018, right?
  13   conforming license amendments by May 1st, 2019.   13          A. Correct.
  14           Do you see that?                          14          Q. And notwithstanding that, there
  15       A. I do.                                      15   were no arrangements in place with TVA as to
  16       Q. And, Mr. McCollum, you understood          16   how the QA obligations would be handled after
  17   when you submitted this that there was no         17   any closing that occurred on November 30th,
  18   realistic possibility that the NRC would be       18   2018, correct?
  19   able -- if you were submitting this on November   19          A. That's correct.
  20   13th, would be able to complete their review of   20          Q. All right. Now if you will turn
  21   it and issue an order by the end of November,     21   to page 4836 of Exhibit 82 --
  22   correct?                                          22          A. (Reviewing document.) Okay.
  23           MR. O'REAR: By the end of                 23          Q. -- this is the quality assurance


                       BIRMINGHAM REPORTING SERVICE
                                (205) 326-4444
Case 5:18-cv-01983-LCB Document 84-8 Filed 10/06/20 Page 80 of 231

William McCollum                                                                                    11/13/2019
                                                                             Pages 261 to 264
                                        Page 261                                                    Page 263
   1   plan prepared by SNC-Lavalin for Bellefonte for    1   to say the NRC was not satisfied with its
   2   Nuclear Development, right?                        2   completeness?
   3        A. Correct.                                   3        A. I think it's fair to say that the
   4        Q. All right. And this indicates              4   NRC asked for additional information in making
   5   that it is a document of at least seventy-three    5   their determination and had the right, if they
   6   pages, correct?                                    6   had chosen to, to use words like deficient.
   7        A. Yes.                                       7        Q. Would you agree that the NRC
   8        Q. All right. And if you look at              8   determined that the application was -- the
   9   page 4840 Section 1.3, in the section entitled     9   information provided was not sufficient?
  10   Scope of This QA Plan, the first paragraph        10        A. Yes.
  11   indicates that the plan would be in effect        11        Q. And do you not regard not
  12   during the period of deferral of the              12   sufficient and deficient as synonymous?
  13   construction period, right?                       13        A. I do not.
  14        A. Yes.                                      14            MR. O'REAR: Objection.
  15        Q. And this plan was not meant to            15        Q. (BY MR. LEMBKE:) You do not?
  16   apply to a terminated plant status, correct?      16        A. I do not.
  17        A. Our intent was that the plan would        17        Q. Okay.
  18   apply during the period of time prior to          18            MR. O'REAR: Agree with that.
  19   resuming active construction.                     19            MR. LEMBKE: Move to strike.
  20        Q. All right. But would not begin to         20            MR. O'REAR: I apologize.
  21   apply until the NRC had approved transfer of      21            (Exhibit Number 84 was marked for
  22   the permits, right?                               22            identification.)
  23        A. Correct.                                  23        Q. (BY MR. LEMBKE:) I have given you


                                        Page 262                                                    Page 264
   1        Q. The amendments that you were               1   what I have marked as Exhibit 84, Mr. McCollum.
   2   suggesting be made to the permits, at least the    2   And this is the letter of April 5, 2019 to you
   3   one changing the name of the applicant, was        3   from the NRC, correct?
   4   needed because you knew the applicant could not    4       A. April 5th, 2019, yes.
   5   continue to be shown as TVA if Nuclear             5       Q. And in it at the bottom of the
   6   Development held the permit, right?                6   first page, they told you that the NRC staff
   7        A. Yes.                                       7   has reviewed your application and concluded
   8        Q. Now, you are aware, Mr. McCollum,          8   that the supplemental information delineated in
   9   that the NRC deemed the application that was       9   the enclosure to this letter is necessary to
  10   submitted to be deficient, correct?               10   enable the staff to make an independent
  11        A. They requested additional                 11   assessment regarding the acceptability of the
  12   information.                                      12   proposed license transfer application in terms
  13        Q. Is it fair to say the NRC was not         13   of regulatory requirements and the protection
  14   willing to proceed with review until Nuclear      14   of public health and safety and the
  15   Development provided more information?            15   environment; do you see that?
  16        A. I think they stated that they             16       A. I do.
  17   would need additional information to make a       17       Q. And they went on to tell you that
  18   decision on acceptance for review.                18   if you did not respond within three months that
  19        Q. Okay. And do you think that's not         19   the NRC would cease its review activities
  20   a fair characterization to say it was deficient   20   associated with the application, correct?
  21   to enable review by the NRC?                      21       A. Yes.
  22        A. No.                                       22       Q. And then attached to the letter
  23        Q. No. Well, do you think it's fair          23   was a statement of the supplemental information


                     BIRMINGHAM REPORTING SERVICE
                              (205) 326-4444
Case 5:18-cv-01983-LCB Document 84-8 Filed 10/06/20 Page 81 of 231

William McCollum                                                                                     11/13/2019
                                                                                Pages 265 to 268
                                        Page 265                                                     Page 267
   1   that was needed, correct?                          1   took more than ninety days to -- so it would
   2        A. Yes.                                       2   have been beyond early July, correct?
   3        Q. And under the Part 2, which begins         3       A. That's my recollection, yes.
   4   on page two, the last paragraph of Part 2 which    4       Q. Okay. And then let me show you
   5   is on page three of the application -- excuse      5   what I am going to mark as Exhibit 85.
   6   me, the letter, Exhibit 84, they concluded:        6              (Exhibit Number 85 was marked for
   7   Based on a review of the application, the staff    7              identification.)
   8   has concluded that ND has not provided             8       A. (Reviewing document.)
   9   sufficient information addressing its technical    9       Q. And this is the letter of November
  10   qualifications to perform the design and          10   5, 2019 when Mr. McCollum -- Nuclear Regulatory
  11   construction activities authorized by the CP,     11   Commission advised you that it was going to
  12   correct?                                          12   proceed with its review of the application,
  13        A. Yes.                                      13   correct?
  14            MR. O'REAR: Could you direct me          14       A. Yes.
  15   to where you were reading? I'm sorry, I           15       Q. And at the bottom of page one,
  16   couldn't find it.                                 16   they indicate they expect to complete the
  17            MR. LEMBKE: It's the last                17   review by September 2020, correct?
  18   paragraph of Part 2 on page three of the          18       A. That's what they state.
  19   attachment to the letter. Begins based on the     19       Q. So they are estimating essentially
  20   review, just above Part 3.                        20   a ten-month period for review, right?
  21            MR. O'REAR: I see it.                    21       A. That's what they say.
  22        Q. (BY MR. LEMBKE:) And you said I           22       Q. In light of the fact that the
  23   read that correctly?                              23   review of the construction permit transfer


                                        Page 266                                                     Page 268
   1        A. Yes.                                       1   application is expected to be completed by
   2        Q. Okay.                                      2   September 2020, what is the current expected
   3        A. And the paragraph closes by                3   construction completion date for Unit 1?
   4   stating: To address this issue, ND may provide     4        A. I haven't issued a revised
   5   additional information, et cetera.                 5   construction schedule, but if we received the
   6        Q. All right. How long did it take            6   permit and the property and issued a
   7   ND to put together the supplemental information    7   hundred-and-twenty-day letter, then I would
   8   requested by the NRC?                              8   expect the construction completion to occur in
   9        A. I don't know the exact period of           9   2027.
  10   time.                                             10        Q. Is the hundred-and-twenty-day
  11        Q. It was about ninety days, wasn't          11   letter ready to go?
  12   it?                                               12        A. Hasn't been written yet, but it is
  13        A. Perhaps.                                  13   a short letter.
  14        Q. Well, is it your best recollection        14            (Whereupon, Exhibit Number 67,
  15   it was around the first of July when you sent     15            having been previously marked for
  16   in the supplemental information?                  16            identification, was referenced in
  17        A. Yes. We requested time to put             17            this deposition.)
  18   together the information that they had asked      18        Q. I'll ask you to pull out of your
  19   for.                                              19   stack Exhibit 67.
  20        Q. And did you request an extension          20        A. Okay.
  21   beyond the ninety days that they allowed?         21        Q. All right. This is an email from
  22        A. Yes.                                      22   Frank Haney to you and Jim Chardos, Franklin
  23        Q. All right. So Nuclear Development         23   Haney and Larry Blust dated April 7th, 2017,


                     BIRMINGHAM REPORTING SERVICE
                              (205) 326-4444
Case 5:18-cv-01983-LCB Document 84-8 Filed 10/06/20 Page 82 of 231

William McCollum                                                                                  11/13/2019
                                                                                Pages 269 to 272
                                        Page 269                                                  Page 271
   1   right?                                             1        Q. (BY MR. LEMBKE:) All right. What
   2        A. April 7, 2017, correct.                    2   is the basis of that understanding?
   3        Q. All right. And in it Frank Haney           3        A. That TVA accepts FERC jurisdiction
   4   says: Jim and Bill, should we ask TVA and          4   and FERC's open access policy requirements.
   5   Southern Company to do transition study or a       5   And so if Nuclear Development were to request
   6   preliminary one to make sure we can wield the      6   firm transmission rights across TVA lines to
   7   power to whatever area we want on existing         7   take the power outside of TVA territory, they
   8   lines? We want to confirm we can actually sell     8   would be legally required to perform a study
   9   the power to whomever wants to buy it.             9   and give us firm transmission rights subject to
  10   Thoughts?                                         10   the payment of the costs incurred.
  11            That's what he said, right?              11        Q. Did you ever research whether
  12        A. That's correct.                           12   there is any federal statute that expressly
  13        Q. Did you respond to this email?            13   addresses TVA's obligation in this regard?
  14        A. Yes.                                      14            MR. O'REAR: Same objections I
  15        Q. And how did you respond?                  15   made earlier about legal conclusion.
  16        A. So I responded verbally telling           16            MR. LEMBKE: This question was has
  17   Frank that what he meant in here was not a        17   he ever done any research.
  18   transition study, that he was referring to a      18        A. Yes.
  19   transmission study to obtain firm transmission    19        Q. (BY MR. LEMBKE:) Personally?
  20   rights. And I told him that to request firm       20        A. Yes.
  21   transmission rights, we would need to specify a   21        Q. And what did you research?
  22   source and a sync for the power and so it would   22        A. So I read the TVA Act as amended,
  23   be -- we shouldn't try to request a firm          23   the Federal Power Act, and some previous legal


                                        Page 270                                                  Page 272
   1   transmission rights until we had a definite        1   cases involving TVA transmission rights.
   2   off-taker for the power.                           2       Q. And do you recall what any of
   3        Q. And by off-taker, you mean someone         3   those legal cases were?
   4   to buy it?                                         4       A. Not at this time.
   5        A. Someone to purchase the power.             5       Q. And when did you do this research?
   6        Q. All right. And it's true, is it            6       A. Early 2018, late 2017, somewhere
   7   not, that TVA as a matter of law has no            7   in that time frame.
   8   obligation to transmit Nuclear Development's       8       Q. When you were the chief operating
   9   power from Bellefonte over TVA lines?              9   officer of TVA, did you have any responsibility
  10            MR. O'REAR: Objection to the             10   for transmission of power?
  11   extent it calls for legal conclusion.             11       A. I was responsible for the
  12        Q. (BY MR. LEMBKE:) You can answer.          12   operation and maintenance of the TVA
  13        A. I don't --                                13   transmission system.
  14            MR. O'REAR: You can answer               14       Q. Let me show you what I am going to
  15   whatever your understanding is.                   15   mark as Exhibit 86.
  16        A. I don't believe that to be                16              (Exhibit Number 86 was marked for
  17   correct.                                          17              identification.)
  18        Q. (BY MR. LEMBKE:) Do you -- so it          18       Q. This is an exchange of emails
  19   is your understanding that TVA is obligated to    19   between you and Billy Gleaves in November 2017,
  20   transmit Nuclear Development power from           20   correct?
  21   Bellefonte over TVA lines?                        21       A. Yes.
  22            MR. O'REAR: Same objection.              22       Q. And what is -- Mr. Gleaves' email
  23        A. Yes, that is my understanding.            23   to you of November 8, 2017 refers to SRI and


                     BIRMINGHAM REPORTING SERVICE
                              (205) 326-4444
Case 5:18-cv-01983-LCB Document 84-8 Filed 10/06/20 Page 83 of 231

William McCollum                                                                              11/13/2019
                                                                           Pages 273 to 276
                                        Page 273                                               Page 275
   1   SGI information; do you see that?                  1   early this year.
   2        A. Yes.                                       2        Q. And you also said in your
   3        Q. What is SRI information?                   3   response: Obviously something totally new for
   4        A. I can't recall those acronyms              4   us and a long process to get started on here.
   5   right now.                                         5   Right?
   6        Q. Do you know what SGI information           6        A. Correct.
   7   is?                                                7        Q. And you had had no experience in
   8        A. I believe it refers to safeguards          8   working with this type of information in the
   9   information, and my guess would be that SRI        9   past?
  10   refers to security related information.           10        A. Oh, yes, I had responsibilities
  11        Q. Okay. And Mr. Gleaves was talking         11   for working with this information when I was
  12   to you -- he said he was following up on a        12   with Duke Energy and also at TVA.
  13   discussion about setting up a system for          13        Q. So when you said totally new for
  14   storing, handling and transmitting sensitive,     14   us, you meant for Nuclear Development, not for
  15   unclassified security-related and safeguards      15   you?
  16   information; do you see that?                     16        A. Correct.
  17        A. I do.                                     17        Q. All right. What has been your
  18        Q. Do you recall that conversation?          18   involvement in the efforts to obtain the DOE
  19        A. I do.                                     19   loan?
  20        Q. And what do you recall about it?          20        A. I have helped to put together
  21        A. Well, he was interested in                21   technical information on the project that went
  22   beginning to discuss how this would be taken      22   in the application and participated in some
  23   care of. And it was pretty early for us to get    23   meetings with DOE staff where the application


                                        Page 274                                               Page 276
   1   started on this because the requirements for       1   was discussed. My role in those meetings was
   2   nuclear security -- meeting nuclear security       2   to answer any questions about construction,
   3   regulations would not really come into play        3   construction completion of the facility.
   4   until toward the end of construction when you      4        Q. When was the last time you met
   5   get ready to bring special nuclear materials on    5   with DOE officials relating to the loan
   6   to the property. But Billy was interested in       6   application?
   7   getting started and talking about how you would    7        A. Related to the loan application,
   8   set up those procedures, requirements, places      8   it has been quite some time ago.
   9   for storing, and particularly encrypted            9        Q. When was the last time you met
  10   transfer of the electronic information.           10   with DOE officials related in any way to
  11        Q. And you responded to him on the           11   Nuclear Development?
  12   same day saying, I will review and discuss more   12        A. That would have been earlier this
  13   with you. Right?                                  13   year.
  14        A. Yes.                                      14        Q. And what was the topic?
  15        Q. Did you have further discussions          15        A. Well, the topic -- the topic was
  16   with him about it?                                16   generally the transitions that were occurring,
  17        A. Yes, that's what I was just               17   that have occurred within the DOE organization,
  18   referring to is the discussions I had with him    18   and what impact that might have in the Loan
  19   after this email exchange.                        19   Program Office.
  20        Q. All right. And when was the last          20        Q. Have you ever attended a meeting
  21   time you had a discussion with him about this     21   with Bill Johnson relating to Nuclear
  22   topic?                                            22   Development?
  23        A. About this topic? It has been             23        A. I have attended meetings where


                     BIRMINGHAM REPORTING SERVICE
                              (205) 326-4444
Case 5:18-cv-01983-LCB Document 84-8 Filed 10/06/20 Page 84 of 231

William McCollum                                                                              11/13/2019
                                                                           Pages 277 to 280
                                           Page 277                                            Page 279
   1   Bill Johnson was present and I was present and     1   you were on with -- in which Bill Johnson was a
   2   I was there on behalf of Nuclear Development.      2   participant pertaining to Nuclear Development
   3        Q. Well, what sort of meetings are            3   or Bellefonte?
   4   you talking about?                                 4        A. Not that I was on.
   5        A. First one that comes to mind is            5        Q. What about phone calls that Ms.
   6   there was a meeting held in Knoxville,             6   Quirk was on pertaining to Nuclear Development
   7   Tennessee where the Tennessee senators at the      7   or Bellefonte?
   8   time were there and there was discussion about     8        A. I don't recall any that I was on.
   9   the Bellefonte project. Mr. Johnson and the        9        Q. Did you ever attend any meetings
  10   Chief Financial Officer of TVA were there, I      10   where Cliff Beach of TVA was in attendance
  11   was there, as were a number of other people.      11   related to Bellefonte or Nuclear Development?
  12        Q. When was that?                            12        A. My memory is fuzzy on this meeting
  13        A. You are really testing my memory.         13   in Knoxville that I referred to with TVA
  14   It has been a long time ago, I can't remember     14   personnel because it happened a long time ago.
  15   exactly when.                                     15   Cliff may have been in attendance at that
  16        Q. It was before TVA's Board decided         16   meeting, I'm not certain.
  17   to declare Bellefonte as surplus property,        17        Q. What was that meeting about?
  18   right?                                            18        A. It was just to discuss -- it was
  19        A. I believe that's correct.                 19   just to discuss in general Bellefonte and the
  20        Q. All right. Do you remember what           20   potential for what might be done with
  21   Mr. Johnson said at that meeting?                 21   Bellefonte.
  22        A. No, I don't recall all that he            22        Q. Was it before or after the
  23   said.                                             23   Tennessee Valley Authority Board had declared


                                           Page 278                                            Page 280
   1       Q. Do you recall anything that he              1   Bellefonte to be surplus property?
   2   said?                                              2       A. My best --
   3       A. Not really.                                 3           MR. O'REAR: Objection. Asked and
   4       Q. And have you been in attendance at          4   answered.
   5   any other meeting pertaining to Bellefonte or      5       A. My best recollection, it was
   6   Nuclear Development at which Mr. Johnson was in    6   before.
   7   attendance?                                        7       Q. (BY MR. LEMBKE:) Okay. Have you
   8       A. Not recently that I can recall.             8   ever been on any phone calls relating to
   9       Q. Well, other than that one time, do          9   Bellefonte or Nuclear Development that Mr.
  10   you ever recall such a meeting?                   10   Beach participated in that you can recall?
  11       A. We had another meeting in                  11       A. Not that I recall.
  12   Knoxville with TVA personnel. It has been some    12       Q. Have you ever been in any meetings
  13   time ago, and I don't believe Mr. Johnson was     13   with Chris Chandler of TVA relating to
  14   in attendance.                                    14   Bellefonte or Nuclear Development?
  15       Q. All right. Have you ever attended          15       A. Not that I'm aware.
  16   a meeting with Sherry -- about Bellefonte or      16       Q. What about phone calls with Mr.
  17   Nuclear Development where Sherry Quirk was in     17   Chandler on the same topics?
  18   attendance?                                       18       A. Not that I recall.
  19       A. Yes, in the office of Governor             19           MR. LEMBKE: Let's take a short
  20   Bentley in Alabama.                               20   break.
  21       Q. Other than that?                           21           MR. O'REAR: Okay.
  22       A. I don't recall any.                        22           THE VIDEOGRAPHER: We are off the
  23       Q. Do you recall any phone calls that         23   record at 2:14 p.m.


                        BIRMINGHAM REPORTING SERVICE
                                 (205) 326-4444
Case 5:18-cv-01983-LCB Document 84-8 Filed 10/06/20 Page 85 of 231

William McCollum                                                                                      11/13/2019
                                                                                Pages 281 to 284
                                             Page 281                                                 Page 283
   1           (Whereupon, a break was had from           1   start-up phase to get the unit into an
   2           2:14 p.m. until 2:21 p.m.)                 2   operation is an additional year, for a total of
   3           THE VIDEOGRAPHER: We are back on           3   six years.
   4   the record at 2:21 p.m.                            4        Q. I see. And you believed when you
   5       Q. (BY MR. LEMBKE:) Mr. McCollum,              5   said that that that was realistic?
   6   did you participate in any discussions with TVA    6        A. I believed it was aggressive but
   7   personnel about potential legal problems with      7   realistic.
   8   closing the transaction?                           8        Q. Did you tell the Memphis City
   9       A. Not that I can recall.                      9   Council committee that it was aggressive?
  10       Q. And when did you first learn that          10        A. No, I don't believe I used that
  11   there were potential legal issues related --      11   word.
  12   being raised by TVA related to closing the sale   12        Q. And you were certainly aware when
  13   of Bellefonte?                                    13   you made that representation that many nuclear
  14       A. Sometime mid to late November of           14   plant projects in recent years have encountered
  15   2018.                                             15   significant delays, correct?
  16       Q. At any point did you participate           16        A. Yes.
  17   in any discussions with NRC personnel about       17        Q. Now, you met with the Memphis City
  18   whether the closing could occur without the NRC   18   Council or committee thereof last week, didn't
  19   having approved transfer of the construction      19   you?
  20   permits?                                          20        A. Yes.
  21       A. I did not.                                 21        Q. And did you tell them when the
  22       Q. Now, do you recall a presentation          22   plant would be -- Unit 1 would be constructed?
  23   you made to a committee of the Memphis City       23        A. I'm sorry. The group that I met


                                             Page 282                                                 Page 284
   1   Council in October 2018?                           1   with last week was a Power Supply Advisory Team
   2        A. I do.                                      2   that has been put together by the mayor of the
   3        Q. And do you recall telling that             3   City of Memphis, not -- there is a county
   4   committee that the Unit 1 at Bellefonte would      4   council member on that group and maybe a city
   5   be constructed in five years?                      5   council member, but it was not a part of the
   6        A. Yes.                                       6   city council.
   7        Q. And you knew at the time you said          7       Q. Before I get to that, let me ask
   8   that that that was not likely to happen,           8   you, since your presentation to the Memphis
   9   correct?                                           9   City Council in October 2018 when you told them
  10        A. That's not correct. I believed at         10   that Unit 1 would be constructed in five
  11   the time that I said that that the construction   11   years --
  12   -- active construction work could be completed    12              First, let me say, weren't you
  13   in a five-year period of time.                    13   indicating to them that that's when the power
  14        Q. Well, earlier today we looked at          14   would be available, in five years?
  15   the punch list and you said -- from August of     15       A. I didn't believe that's what I was
  16   2018, and you testified that at that time you     16   indicating to them.
  17   believed that the construction target date was    17       Q. You certainly didn't make clear to
  18   six years from then; do you recall that?          18   them that the -- well, so you are saying when
  19        A. Yes, those are two different              19   you told them it would be built in five years,
  20   things. So in the schedule that we looked at,     20   you were not meaning to indicate to them that
  21   the active construction period is five years.     21   the power would be available in five years?
  22   From the end of active construction going         22       A. I don't believe so.
  23   through the start-up phase -- testing and         23       Q. Have you gone back and watched the


                        BIRMINGHAM REPORTING SERVICE
                                 (205) 326-4444
Case 5:18-cv-01983-LCB Document 84-8 Filed 10/06/20 Page 86 of 231

William McCollum                                                                                      11/13/2019
                                                                                Pages 285 to 288
                                                Page 285                                              Page 287
   1   videotape of your presentation from October of       1   correct?
   2   2018 to the Memphis City Council?                    2        A. Well, at this time today, that
   3        A. No.                                          3   would be in doubt.
   4        Q. Isn't it fair to say that what you           4        Q. In fact, you testified a few
   5   were telling them is you would have power            5   minutes ago that you thought the likely
   6   available to them and they could begin               6   completion date, if the construction permits
   7   receiving it in five years time from Nuclear         7   are authorized for transfer in September 2020,
   8   Development?                                         8   would be 2027, right?
   9        A. What I was attempting to convey to           9        A. Yes.
  10   them was that by the end of a five-year notice      10        Q. Have you told anyone associated
  11   period, which Memphis has not provided to TVA,      11   with Memphis that date?
  12   that when they would get to the point of            12        A. No.
  13   providing notice and then at the end of the         13        Q. And you didn't tell them that last
  14   subsequent five-year period that I believe they     14   week, did you, the group you spoke to in
  15   would be able to get power.                         15   Memphis?
  16        Q. Do you recall making that sort of           16        A. No. And, again, that wasn't my
  17   nuance representation about what your five-year     17   purpose for being there.
  18   period statement meant?                             18        Q. What was the group you spoke to
  19        A. No, because the purpose in the              19   last week in Memphis?
  20   presentation that you are referring to was for      20        A. The Power Supply Advisory Team --
  21   me to explain the results of the ICF study that     21        Q. And what is that?
  22   had been performed to look at the potential         22        A. -- if I recall. It's a team that
  23   savings for Memphis, and so that was the main       23   the mayor of Memphis has assembled of


                                                Page 286                                              Page 288
   1   topic I was trying to address.                       1   stakeholders from the Memphis and Shelby County
   2       Q. What is the ICF study?                        2   area to consider whether they would recommend
   3       A. ICF is a consulting firm.                     3   that Memphis leave TVA and pursue getting power
   4       Q. Hired by Nuclear Development?                 4   from somewhere else.
   5       A. Uh-huh, yes, to perform a study               5       Q. And did you speak at the meeting
   6   related to our loan application at the               6   last week?
   7   Department of Energy.                                7       A. Yes.
   8       Q. Now, at any point since you made              8       Q. And what did you say?
   9   the statement about the five-year period of          9       A. I went over -- there was a
  10   construction to the committee of the Memphis        10   representative from ICF there, he covered in
  11   City Council in October of 2018 have you            11   brief the results of their study and the
  12   informed anyone associated with Memphis or MLGW     12   financial potential savings for the City of
  13   that it is going to be longer than that now?        13   Memphis. And I wrapped up the presentation
  14       A. No.                                          14   after he spoke about their report to just hit
  15       Q. But you would agree it will be               15   the high points of why it would be beneficial
  16   longer than that now, right?                        16   for Memphis to consider making a change.
  17       A. Well, longer than what?                      17       Q. And what were those high points
  18       Q. The five-year period. I mean --              18   that you hit?
  19   you were indicating -- weren't you indicating       19       A. That they have ready access to the
  20   last year, in October of 2018, that the plant       20   Midcontinent Independent System Operator grid,
  21   would be constructed in 2023?                       21   that the transmission studies have shown that
  22       A. 2024.                                        22   access to that grid is feasible and connections
  23       Q. 2024. That's no longer realistic,            23   can be strengthened and made at a reasonable


                         BIRMINGHAM REPORTING SERVICE
                                  (205) 326-4444
Case 5:18-cv-01983-LCB Document 84-8 Filed 10/06/20 Page 87 of 231

William McCollum                                                                              11/13/2019
                                                                           Pages 289 to 292
                                        Page 289                                              Page 291
   1   cost, and that the power prices within the MISO    1   Kitchens with Joe Wheeler Cooperative. And I
   2   system are significantly lower than the prices     2   cannot remember the name of the fellow at the
   3   being charged to Memphis by TVA, and that the      3   Chattanooga Electric Power Board right now.
   4   potential savings on their current one billion     4        Q. Did you ever ask anyone at MLGW
   5   dollar a year power bill amount to several         5   what they are paying TVA?
   6   hundred million dollars a year.                    6        A. Yes.
   7        Q. And what -- when you say that,             7        Q. Who did you ask?
   8   what rate do you believe MISO is charging on a     8        A. J. T. Young and, at a different
   9   per megawatt hour basis?                           9   point in time, Alonzo Weaver.
  10        A. It's publicly available                   10        Q. And what did they tell you?
  11   information. You can go to MISOEnergy.org, go     11        A. They declined to provide
  12   to their realtime power displays, and you can     12   specifics. However, after Bill Johnson spoke
  13   see the realtime power prices up at Arkansas      13   to the city council and represented that TVA
  14   hub which is the closest one to Memphis. Most     14   was charging around sixty-five dollars or 6.5
  15   of the times that I have looked at that, they     15   cents a kilowatt hour, representatives from
  16   run in the mid to upper twenty dollar per         16   MLGW clarified to the Memphis Press the
  17   megawatt hour range as opposed to the             17   following day that the cost was closer to
  18   seventy-four to seventy-five dollars that         18   seventy dollars a megawatt hour.
  19   Memphis pays today.                               19        Q. Now, in October of 2018, you told
  20        Q. Well, you know, you keep saying --        20   Memphis that Nuclear Development would sell
  21   you have said that to Memphis publicly the        21   them power at thirty-nine dollars per megawatt
  22   seventy-five dollar per megawatt hour. What is    22   hour?
  23   the basis for your statement that TVA is          23        A. That's the offer we made, yes.


                                        Page 290                                              Page 292
   1   charging Memphis seventy-five dollars per          1        Q. Was that going to be a firm price?
   2   megawatt hour?                                     2        A. It was going to be firm subject to
   3        A. Because we have been told by               3   the -- any potential later increases in
   4   people associated with several of the TVA          4   operating and maintenance -- plant operating
   5   distributors that that's approximately what TVA    5   and maintenance or transmission costs.
   6   charges when you count the all-in costs. Plus,     6            (Whereupon, Exhibit Number 65,
   7   if you go to TVA's 10-K that is filed with the     7            having been previously marked for
   8   SEC, which is certified to be true and correct     8            identification, was referenced in
   9   information, if you take the amount of power       9            this deposition.)
  10   that is sold by TVA and you divide that into      10        Q. Would you pull out what has been
  11   the revenue from power sales, you get a figure    11   previously marked as Exhibit 65?
  12   of approximately seventy-four dollars a           12            Before we get to that, in your
  13   megawatt hour.                                    13   presentation to the Memphis City Council in
  14        Q. Now, who are these people who told        14   October of 2018 you didn't tell them that it
  15   you that it's seventy-five dollars per megawatt   15   was subject -- the price was subject to
  16   hour?                                             16   increases due to -- if there were -- the price
  17        A. People associated with some of the        17   was subject to change subject to increases in
  18   various distributors that we discussed            18   operating and maintenance costs, did you?
  19   yesterday.                                        19        A. I don't recall whether I did or
  20        Q. And what are their names?                 20   didn't tell them that.
  21        A. Rody Blevins with Volunteer               21        Q. All right. Now, let me give you a
  22   Electric Co-op. You are going to have to give     22   moment to look at 65. You may want to start at
  23   me a second to remember the names. George         23   the back and work your way forward through the


                     BIRMINGHAM REPORTING SERVICE
                              (205) 326-4444
Case 5:18-cv-01983-LCB Document 84-8 Filed 10/06/20 Page 88 of 231

William McCollum                                                                                    11/13/2019
                                                                               Pages 293 to 296
                                        Page 293                                                    Page 295
   1   chain of emails.                                   1   the PPA increases to cover all costs including
   2        A. (Reviewing document.)                      2   capital and operating above floor set above.
   3        Q. This is a chain of emails that             3   Do you see that?
   4   ultimately you were added to, it looks like on     4       A. I do see that sentence.
   5   the second page the email of July 31st from        5       Q. And you did not disagree with
   6   Franklin Haney where he was adding you to this     6   that, did you?
   7   email group; do you see that?                      7       A. What he says there is not my
   8        A. I do.                                      8   understanding of the offer that we were making.
   9        Q. And did you read the emails that           9   My understanding was that it would include
  10   had gone before it when you got this?             10   operating and maintenance expenses above what's
  11        A. Yes.                                      11   assumed in the offer but not capital.
  12        Q. All right. And so the email at            12       Q. And by that do you mean that if
  13   the bottom of the second page of Exhibit 65 is    13   the operating expenses part of this budget were
  14   an email from Frank Haney dated July 31st,        14   to go up, then the price would go up, correct?
  15   correct?                                          15       A. If it went up above what we built
  16        A. Yes.                                      16   into the thirty-nine dollar price, correct.
  17        Q. And in it on the next page of the         17       Q. And is this what was built into
  18   exhibit, he has a breakdown for the budget for    18   the thirty-nine dollar price?
  19   the thirty-nine dollars per megawatt hour         19       A. Yes.
  20   price, correct?                                   20       Q. Okay. And you represented to
  21        A. Yes.                                      21   Memphis that there would be a four hundred and
  22        Q. And after that he says: I                 22   eighty-seven million dollar per year savings on
  23   understand that this is not a detailed budget,    23   average over time if they entered into a


                                        Page 294                                                    Page 296
   1   but the overall numbers are what Credit Suisse     1   purchase agreement with Nuclear Development,
   2   came up with when we went to the credit            2   right?
   3   agencies way back when. Do you see that?           3        A. Again, I was presenting the
   4        A. I do.                                      4   results of the ICF study, so that's correct.
   5        Q. Do you have any basis to disagree          5        Q. And the four hundred and
   6   with that statement?                               6   eighty-seven million dollar per year savings
   7        A. The statement that the overall             7   figure was based on an assumption that the
   8   numbers are what Credit Suisse came up with, so    8   thirty-nine dollar price would not change over
   9   forth?                                             9   time, correct?
  10        Q. That this is not a detailed budget        10        A. I'm not sure. I would have to go
  11   but the overall numbers are what Credit Suisse    11   back to the ICF study to look at the details of
  12   came up with when Nuclear Development went to     12   the assumptions they made.
  13   the rating agencies way back when.                13        Q. Do you recall them building in any
  14        A. I don't disagree with that                14   inflation factor?
  15   statement.                                        15        A. I recall that they built in
  16        Q. All right. And then it says: The          16   assumed escalation factors for a number of the
  17   PPA we have structured is important because it    17   things in their financial analysis. I just
  18   as a triple net lease. Do you know what that      18   don't recall whether that was one of them.
  19   meant?                                            19        Q. All right. Are you aware of any
  20        A. I'm not certain what he meant by          20   electricity provider in the country the size of
  21   that.                                             21   MLGW that relies on one plant for eighty
  22        Q. And then he says: Meaning                 22   percent of its needs?
  23   whatever the O&M charge is on any given year,     23            MR. O'REAR: Wait a minute. You


                     BIRMINGHAM REPORTING SERVICE
                              (205) 326-4444
Case 5:18-cv-01983-LCB Document 84-8 Filed 10/06/20 Page 89 of 231

William McCollum                                                                                  11/13/2019
                                                                             Pages 297 to 300
                                        Page 297                                                     Page 299
   1   -- withdraw.                                       1        Q. And you also told the Memphis City
   2             MR. BLUST: Any? Did you say any?         2   Council that there was a risk that Congress
   3   I couldn't understand what you said.               3   would not appropriate the funds for the program
   4             MR. O'REAR: You said provider?           4   if Memphis waited too long to send the letter,
   5             MR. LEMBKE: Yes.                         5   correct?
   6             MR. O'REAR: Referring to Memphis?        6        A. Yes, there is always a risk that
   7             MR. LEMBKE: Yes.                         7   Congress could delete those funds from the
   8             MR. BLUST: But you said any              8   budget.
   9   provider?                                          9        Q. But that hasn't happened, has it?
  10        Q. (BY MR. LEMBKE:) I said are you           10        A. It has not.
  11   aware of any service provider in the country      11        Q. And did Memphis -- or did MLGW
  12   the size of MLGW --                               12   ever send an updated Letter of Intent?
  13             MR. BLUST: Oh, size. Okay.              13        A. No.
  14        Q. (BY MR. LEMBKE:) -- that relies           14        Q. But if that's true and DOE
  15   on one plant for eighty percent of its needs?     15   indicated they wanted it, why are you
  16        A. No, but I haven't done an                 16   optimistic that DOE is going to approve the
  17   extensive review of all of the municipal          17   loan application?
  18   utilities.                                        18        A. Well, because subsequent to that
  19        Q. And the four hundred and                  19   they -- the DOE staff has seemed not as
  20   eighty-seven million dollar per year savings      20   concerned about that as they were at one point
  21   figure that you presented to Memphis was an       21   in time.
  22   estimate, not a guarantee, correct?               22        Q. Did you inform Memphis that those
  23        A. Again, I was presenting the               23   circumstances had changed?


                                        Page 298                                                     Page 300
   1   results of the ICF study. So the figures that      1       A. No, because we haven't had any
   2   I gave were the figures from their study, not      2   further discussions about a Letter of Intent.
   3   -- those were not guaranteed numbers.              3       Q. All right. So after your
   4        Q. Do you recall making clear to the          4   presentation at the committee meeting of the
   5   committee of the Memphis City Council that all     5   Memphis City Council in October 2018, you have
   6   you were doing was reporting the results of the    6   had no further communications with anyone
   7   ICF study?                                         7   associated with Memphis asking -- or urging
   8        A. I referenced the ICF study                 8   them to provide an updated Letter of Intent?
   9   numerous times.                                    9       A. Not that I can recall.
  10        Q. Now, during your presentation to          10       Q. Since October of 2018, have you
  11   Memphis City Council in October of '18, you       11   had further communications with representatives
  12   were urging them to execute -- were you urging    12   of Memphis?
  13   that MLGW execute a new Letter of Intent,         13       A. Yes.
  14   correct?                                          14       Q. And the topic of the updated
  15        A. Oh, yes. Yes.                             15   Letter of Intent just never came up?
  16        Q. And you stated to the Memphis City        16       A. Correct.
  17   Council in October of 2018 that it was            17       Q. Do you recall the head of MLGW
  18   important that MLGW do that because without it,   18   after you spoke in October of '18 said that the
  19   the DOE would not make a loan commitment,         19   amount of power output that was contemplated
  20   right?                                            20   for Bellefonte could be achieved for much less
  21        A. That was based on communications          21   in terms of capital investment at other types
  22   that we had had with DOE staff indicating that    22   of plants, do you recall him saying that?
  23   they wanted an updated Letter of Intent.          23       A. Yes.


                     BIRMINGHAM REPORTING SERVICE
                              (205) 326-4444
Case 5:18-cv-01983-LCB Document 84-8 Filed 10/06/20 Page 90 of 231

William McCollum                                                 11/13/2019
                                                         Pages 301 to 302
                                        Page 301
   1        Q. Do you agree with that statement?
   2        A. Yes.
   3            MR. LEMBKE: I don't have any
   4   further questions at this time.
   5            MR. O'REAR: No questions.
   6            MR. LEMBKE: Thank you, Mr.
   7   McCollum.
   8        A. Thank you.
   9            THE VIDEOGRAPHER: This marks the
  10   end of deposition of William R. McCollum. We
  11   are off the record at 2:46 p.m.
  12
  13      (Deposition concluded at 2:46 p.m.)
  14
  15        FURTHER THE DEPONENT SAITH NOT
  16
  17
  18
  19
  20
  21
  22
  23



                                        Page 302
   1          CERTIFICATE
   2
   3   STATE OF ALABAMA
   4   JEFFERSON COUNTY
   5
   6            I hereby certify that the above
   7   and foregoing deposition was taken down by me
   8   in stenotypy, and the questions and answers
   9   thereto were reduced to typewriting under my
  10   supervision, and that the foregoing represents
  11   a true and correct transcript of the deposition
  12   given by said witness upon said hearing.
  13            I further certify that I am
  14   neither of counsel nor of kin to the parties to
  15   the action, nor am I in anywise interested in
  16   the result of said cause.
  17
  18
  19
  20       /s/ Gail B. Pritchett
  21       COMMISSIONER-NOTARY PUBLIC
  22       ACCR LICENSE NO. 116, Exp. 9/30/2020
  23       Transcript Certified On 11/25/2019


                     BIRMINGHAM REPORTING SERVICE
                              (205) 326-4444
 Case 5:18-cv-01983-LCB Document 84-8 Filed 10/06/20 Page 91 of 231

William McCollum                                                                  11/13/2019
                                                                                  Page 303

        A          active 139:1,13     advanced 139:7        186:22 187:3      196:7,15
a.m 96:1,11          139:22 170:3      advice 118:14         187:13 188:13     213:21 238:23
  151:14,16,16       178:11,15,20        237:10 239:8        189:22 190:13     270:12,14
  151:18 163:10      179:1 261:19        240:14 241:5      Alabama 89:2        276:2
  163:12,12,14       282:12,21,22      advised 224:10        89:16 90:10      answered
abeyance           activities 121:23     267:11              91:9 202:21,23    106:13 108:14
  139:18             170:3,19 171:2    Advisory 284:1        203:4 278:20      173:4 176:13
ability 101:5        172:4 187:6         287:20              302:3             280:4
  125:2              220:7 245:8,13    Affairs/Licens...   aligned 215:6,13   answering
able 101:9           245:16 246:4,8      223:7             alignment           123:17 175:22
  134:23 258:19      246:14,16,22      affirm 231:22         217:12,17         176:3
  258:20 285:15      247:7,12 248:3    affirmation         all-in 290:6       answers 302:8
absolute 115:10      248:14,19,23        199:11 231:18     allow 100:1        anxious 217:7
accelerated          249:14 264:19       240:18 241:2        250:23           anybody 112:7
  173:11             265:11            affirmatively       allowed 266:21     anymore 112:8
accelerating       activity 148:3        157:12            alluded 228:14     anytime 113:12
  177:5              150:8 166:9,13    agencies 294:3        228:17           anywise 302:15
acceptability        174:22 175:12       294:13            Alonzo 291:9       apologize
  264:11             176:16,17,22      aggressive 183:3    ambiguous           263:20
acceptance           246:19              220:22 283:6,9      111:3            appears 113:23
  262:18           actual 254:18       ago 107:6           amend 255:7         186:19 202:1
accepts 271:3      added 229:13          108:15 113:10     amended 197:12      256:14
access 99:22         293:4               157:5 205:21        201:3,4 271:22   applicable 201:5
  100:10 103:21    adding 293:6          276:8 277:14      amendment          applicant
  271:4 288:19     addition 138:19       278:13 279:14       198:5,16,20       218:23 252:18
  288:22           additional 221:1      287:5               199:5 200:11      252:22 253:5
ACCR 302:22          225:12 262:11     agree 115:3,17        201:3,23 202:7    253:10 262:3,4
accurate 237:4       262:17 263:4        115:21 119:17       255:13,23        application
achieve 177:5        266:5 283:2         213:13 217:6        256:2,11          95:16 96:23
achieved 300:20    address 164:21        218:9 263:7,18    amendments          97:9,10,11,16
acknowledge          247:22 266:4        286:15 301:1        199:9 251:16      97:19 98:11,15
  205:17             286:1             agreed 121:16         251:22 252:8      98:22 99:2
acquisition        addressed 207:8       161:2,6 213:5       255:6,20 256:3    100:17 101:2,5
  141:18           addresses           agreeing 135:22       258:13 262:1      101:9,18 102:2
acronyms 273:4       271:13            agreement           amount 289:5        102:4,21,23
act 119:20         addressing            100:5 103:22        290:9 300:19      103:4,9,14
  197:12 234:8       265:9               201:4 224:11      analysis 135:4,4    104:7,8,10,15
  250:8 254:7,14   adequately            230:7 248:21        296:17            104:22 105:4
  271:22,23          193:19,22           249:7 296:1       and/or 197:18       105:16 106:2,5
acted 117:21       administrative      ahead 141:8         answer 109:11       106:7,18 107:9
action 89:4          251:16 255:6        167:1 179:20        111:3 133:1       107:17,19
  115:11 221:2       256:3               193:22              158:14,22         108:4,10 109:5
  235:5 242:13     adopt 199:14        akin 228:12           159:1,4,21        109:7,15,20,21
  244:7 302:15       205:11            Akstulewicz           163:16 171:18     123:13,20,22
actions 115:6      adopts 199:7          183:11,14           173:5,21          124:4,11,14,14
  219:21           advance 139:6         184:7 186:15        175:19,20         124:20 126:7


                   BIRMINGHAM REPORTING SERVICE
                            (205) 326-4444
 Case 5:18-cv-01983-LCB Document 84-8 Filed 10/06/20 Page 92 of 231

William McCollum                                                              11/13/2019
                                                                              Page 304

 126:13,15         250:16 254:19    Arant 89:13          256:6 300:7        164:9 251:18
 127:11,21         256:6,16 258:5     91:6             asks 200:4         attempting
 128:5,12,22       259:6,13 262:9   area 101:11        assembled            122:12 212:3
 129:14,19,21      263:8 264:7,12     132:12 148:7       287:23             285:9
 130:3,9,14,19     264:20 265:5,7     196:11 269:7     assess 116:12      attempts 132:18
 131:8,20 132:6    267:12 268:1       288:2            assessment         attend 122:9,17
 132:13,20         275:22,23        Arendall 90:6        264:11             135:23 162:2
 140:17,20,22      276:6,7 286:6    AREVA 122:2        asset 233:19         279:9
 141:4,10          299:17             122:12,19        assigned 226:5     attendance
 142:10,13,22     applications        134:19 135:3,8     226:18 227:3       278:4,7,14,18
 146:21 148:4      106:10 116:21      160:20 186:10      228:4              279:10,15
 148:15,23         139:17,22        AREVA's            associated 97:8    attended 140:7
 149:8,11 152:9    168:7              114:12,12          157:14 195:19      161:7 162:5
 152:15 154:1,6   apply 165:6         119:11             224:21 257:2       276:20,23
 154:15,19,23      261:16,18,21     argumentative        264:20 286:12      278:15
 155:21 156:20    appreciate          169:14 175:15      287:10 290:4     attending 103:6
 157:10 162:21     165:2 193:3        176:4              290:17 300:7       122:15 152:3
 167:17 168:1,8   appreciation      Arkansas           assume 257:1         153:15
 168:15,19         164:23             289:13           assumed 189:15     attention 254:22
 169:4,10,22      appropriate       arrange 246:15       202:6 295:11     attorney 90:5,15
 170:23 171:10     116:1,9 117:9    arrangement          296:16             91:5 97:6
 172:2,10,15       122:1 299:3        249:4            assuming 138:5     attorney-client
 173:2,8,10,18    appropriately     arrangements         166:23 168:21      132:23 158:8
 174:1,9,14,15     171:13 192:2       99:22 127:1        168:22             196:8
 175:8,9 177:19   approval 97:1       260:15           assumption         auction 98:3
 180:14,18,21      141:5 181:8      ASAP 213:14,16       202:10,12          99:11 100:11
 181:12,19         197:17 208:10    aside 172:20         296:7              102:18 120:5,8
 182:1 185:4       208:16 211:11    asked 103:18       assumptions          126:11,12
 188:1,5 190:5     211:16 213:23      104:2 109:2        296:12           August 127:23
 190:15,21         230:23 247:18      110:4,7 121:15   assurance 98:19      128:1,3,11
 191:6 192:21      251:15             156:18 157:8       104:23 127:5       130:18 132:8
 194:4,10,16      approvals 179:3     159:19 173:3       127:16 128:14      172:22 202:22
 199:17 202:7,8    258:7              176:12 182:10      129:6,10 207:6     203:2 206:19
 202:16 209:17    approve 260:11      196:12,13          226:5,11 257:5     209:12 210:7
 212:10 213:14     299:16             208:19,22          260:23             210:10 212:8
 213:17 216:5,9   approved 113:4      214:9 225:3      Atomic 197:12        212:22 218:3
 216:12 219:15     142:1 178:16       230:10 237:5       254:7,13           218:14 219:7
 222:17 227:19     261:21 281:19      263:4 266:18     attached 114:10      220:12 221:6
 228:9,13         approves 257:14     280:3              165:12 191:21      222:6,12,20
 229:11 230:22     257:23           asking 115:13        217:5 264:22       225:5,8,14,23
 231:2,14,19      approximately       190:1 196:9      attaching            226:15,22
 233:5,18 234:8    290:5,12           234:5,23 235:3     230:21             227:8,14 230:4
 235:1 237:3,17   April 162:1,11      236:2,17 237:1   attachment           282:15
 240:2 242:19      186:23 188:19      238:14,23          252:1,3,4        author 241:20
 243:23 246:7      264:2,4 268:23     239:4 241:19       265:19           authority 89:9
 246:20 249:19     269:2              241:20 247:1     attachments          91:16 99:7,18


                  BIRMINGHAM REPORTING SERVICE
                           (205) 326-4444
 Case 5:18-cv-01983-LCB Document 84-8 Filed 10/06/20 Page 93 of 231

William McCollum                                                               11/13/2019
                                                                               Page 305

  101:12 108:2     background         220:7 277:2         193:23 199:16      89:16 91:9
  118:12 132:17     128:7 154:4      belief 108:16        207:19 230:7     bit 100:14
  197:18 252:18    backward 205:8     117:23 166:17       231:1 232:16       223:18
  252:23 253:6     backwards          231:21 240:21       233:5 235:2      biweekly 201:5
  279:23            206:8            believe 98:4,7       236:3 237:15     Blevins 290:21
authorization      badly 169:12       100:12 106:3        243:13 244:2     Blust 90:14
  201:14           bar 165:15         107:10 108:6        247:16 257:4,9     206:10 227:4
authorized         based 103:21       115:10 136:8        259:17,18          268:23 297:2,8
  118:2 265:11      108:16 117:5      141:21 145:22       261:1 270:9,21     297:13
  287:7             118:4,8,11        149:19 159:9        277:9,17 278:5   board 184:15
available 219:10    160:5 182:23      178:6 179:23        278:16 279:3,7     277:16 279:23
  224:4 284:14      196:21 236:11     183:17 192:8        279:11,19,21       291:3
  284:21 285:6      241:5 265:7,19    192:13 193:13       280:1,9,14       bottom 186:7,12
  289:10            296:7 298:21      193:13 211:15       281:13 282:4       186:21 203:16
Avenue 89:15       basically 97:3     214:14 218:20       300:20             226:3 244:23
  91:8              130:16 132:19     231:11 237:11     beneficial           249:19 253:21
average 295:23      153:1 154:7       241:2,3 270:16      288:15             264:5 267:15
aware 102:8         189:2,15          273:8 277:19      benefit 183:18       293:13
  103:13 158:16     221:21            278:13 283:10     benefits 189:19    Boult 89:13 91:6
  160:13 182:15    basis 105:2,19     284:15,22         Bentley 278:20     brad@crtrialt...
  230:8 243:8       108:11 166:16     285:14 289:8      best 98:5 108:8      92:6
  248:12 249:12     166:21 173:11    believed 130:13      111:19,21        Bradley 89:13
  262:8 280:15      250:12 271:2      168:17 177:1        112:22 130:4       91:6
  283:12 296:19     289:9,23 294:5    178:14,23           132:1 137:21     break 96:18
  297:11           Bates 233:13       183:1,3 231:9       149:5 161:23       151:10,15
awareness           242:22 251:9      231:13 244:16       163:19 179:23      163:11 259:5
  159:14            252:2 256:17      282:10,17           192:2 221:12       280:20 281:1
awesome 208:4       258:5             283:4,6             231:20 240:20    breakdown
Ayliffe 91:13      Beach 279:10      Bell 95:5 203:18     241:4 266:14       293:18
                    280:10           Bellefonte 93:11     280:2,5          brief 288:11
       B           becoming 224:8     93:16,19,22       Bethesda 103:6     bring 274:5
b 89:20 223:2,4    beginning          94:3,8 95:9,12      153:17 203:6     broach 157:20
  226:3,9,10        100:20 125:12     97:1 99:18        beyond 121:20      broached
  252:16 302:20     125:13,13         114:14 117:19       162:23 266:21      157:18
back 96:10          155:19 168:12     124:17 125:6        267:2            broke 96:19
  116:1,9 117:3     170:7 172:5       134:18,21         bill 122:15          151:20
  121:18 147:19     174:19,22         135:16 136:10       186:14 269:4     budget 173:15
  151:17 163:13     273:22            138:9 139:17        276:21 277:1       193:5,20
  164:15 192:7     begins 165:11      139:19 141:18       279:1 289:5        293:18,23
  230:1 238:1,8     205:7 243:12      143:11 145:18       291:12             294:10 295:13
  252:5 253:18      245:1 249:20      162:16 165:4,5    billing 183:23       299:8
  281:3 284:23      250:5 251:11      166:9 174:4,10    billion 289:4      budgets 192:1
  292:23 294:3      253:22 255:2      174:19 175:2      Billy 181:4        build 124:2
  294:13 296:11     265:3,19          176:9,21            182:2 194:23       125:20
back-and-forth     begun 170:20,22    184:18 189:12       272:19 274:6     building 124:12
  131:17           behalf 141:2       189:17 190:2      Birmingham           125:23 126:9


                   BIRMINGHAM REPORTING SERVICE
                            (205) 326-4444
 Case 5:18-cv-01983-LCB Document 84-8 Filed 10/06/20 Page 94 of 231

William McCollum                                                                 11/13/2019
                                                                                 Page 306

 296:13            capital 223:2        296:8               285:2 286:11     coming 98:22
built 284:19         295:2,11         changed 151:6         288:12 291:13      120:13 134:19
 295:15,17           300:21             164:2 169:15        292:13 298:5       180:21 184:15
 296:15            captured 218:10      179:7 189:8         298:11,16          194:8
bureaucratic       care 273:23          299:23              299:1 300:5      comment
 147:2             carry 248:18       changes 115:6       CIVIL 89:4           207:23 214:11
business 94:2      case 192:14          184:14 251:18     claim 205:18       commented
 191:22 193:1        223:2,4 236:16   changing 262:3        260:7              131:16
buy 269:9 270:4    cases 272:1,3      characterizati...   clarified 291:16   comments
                   categories           262:20            clarify 101:21       129:16
        C            168:13           Chardos 95:22         222:22           Commission
C 90:1 91:1,14     cause 302:16         99:12,15          clear 103:7          93:14 94:11
  92:1 223:22      caveat 142:17        103:23 113:2,7      133:4 146:15       134:17 135:3
  225:3 226:18     cease 264:19         149:23 152:18       146:16 147:4       234:1 239:11
  302:1,1          cents 291:15         152:23 153:4        147:15 154:13      267:11
Caine 90:4         CEO 188:18           205:20 224:3,3      154:16 160:8     Commission's
  164:14           certain 136:14       224:8,18 248:9      209:5 211:9        197:13
calendar 194:9       138:2 180:7,9      268:22              235:16,21,23     commissioner
call 183:18          192:16 201:22    charge 122:21         236:1 284:17       161:2,6,20
  184:6,10 185:1     215:2 251:16       294:23              298:4            COMMISSIO...
  185:5,21 187:5     279:16 294:20    charged 289:3       Cliff 279:10,15      302:21
  187:10,18,23     certainly 118:22   charges 290:6       close 166:21       commissioners
  190:8 193:4,11     151:12 163:17    charging 289:8      closer 291:17        161:10,16
  193:14,16          194:8 249:5        290:1 291:14      closes 266:3         162:6,20
  194:2,16 209:4     260:10 283:12    Chattanooga         closest 289:14       163:19,22
  209:9,11           284:17             291:3             closing 113:4      commit 142:18
  214:19           certainty 160:13   Chicago 90:18         120:4 141:17     commitment
called 99:14       certified 89:21    chief 272:8           142:2 166:18       250:9,14 251:1
  134:20 184:11      290:8 302:23       277:10              167:2 177:2,5      251:5 298:19
calls 158:7        certify 302:6,13   Chin 91:14            177:9,11,20      committed
  217:19 270:11    cetera 199:10      chosen 263:6          181:14,20,23       174:16,16
  278:23 279:5       266:5            Chris 230:17          182:11 184:21      213:9
  280:8,16         CFR 119:9            280:13              190:22 224:9     committee
Campbell 92:4        197:15 243:23    chronological         224:17 230:6       281:23 282:4
candidate 224:4      251:11             206:13              232:18 233:7       283:9,18
capabilities       chain 145:16       chronology            233:19 234:9       286:10 298:5
  124:2,7 125:21     205:7,20 206:3     205:8               235:2 237:14       300:4
  125:23 126:10      214:4 293:1,3    circumstance          246:1,6,12       committing
  126:20,22        Chandler             115:15              248:22 260:17      249:13
  169:10             230:18 280:13    circumstances         281:8,12,18      common 254:4
capability 97:13     280:17             116:2,11          Co-op 290:22       communicate
  97:13 124:21     change 106:10        117:10 188:23     Code 197:14          247:2
  125:1,10 126:6     180:14 189:1,5     299:23            come 98:15         communication
  126:17 127:9       189:6,9 252:9    city 281:23           139:9 159:8        133:6
  130:2 131:6,23     253:8,14 256:7     283:8,17 284:3      274:3            communicatio...
  132:5,10,11        288:16 292:17      284:4,6,9         comes 277:5          159:5,6 181:11


                   BIRMINGHAM REPORTING SERVICE
                            (205) 326-4444
 Case 5:18-cv-01983-LCB Document 84-8 Filed 10/06/20 Page 95 of 231

William McCollum                                                            11/13/2019
                                                                            Page 307

  196:8 298:21      178:12           Congress 299:2    142:11,14,23       226:19
  300:6,11        computer 99:19       299:7           145:18 146:22    consult 138:1
companies         concept 202:15     conjunction       152:9,16         consulting 286:3
  107:14,15       concern 138:12       125:3 152:3     153:21 154:2     consummated
company 228:1     concerned          connection        162:21 163:2       200:7 201:7
  269:5             132:15 135:15      199:16 259:12   165:7,17 167:3   consummation
comparable          218:13 299:20    connections       167:6,15,17        256:23
  108:20 116:2    concerning           288:22          168:3,9,14,14    contact 98:2
  116:11 117:10     130:1 132:5      consent 101:14    169:4,22           99:15 100:23
compiled 124:9      133:20             102:10 109:1    170:22 171:10      122:5 150:1,10
complete 125:6    concerns 195:12      109:13 110:2,7  171:14 172:1       183:19 185:17
  126:3,5 127:9   concluded            112:2 132:16    172:10 173:1       185:18,23
  127:13,19         244:12 264:7       133:7,8 243:5   173:13,18          186:1,15
  134:23 138:7      265:6,8 301:13   consented         174:2,21 175:9     195:11 248:9
  165:17 166:12   conclusion           110:11          177:18 178:6     contacted 97:21
  171:9 173:17      270:11 271:15    consider 208:15   178:11,16,20       98:1
  178:7,20        condition 108:9      288:2,16        179:1 180:13     contemplated
  203:23 204:1    conditional        consideration     180:19 181:9       246:11 247:16
  204:10,11         250:9,14 251:1     139:23          181:13,19          300:19
  210:8,9,15        251:5            considers         185:4 187:7      content 164:1
  211:23 218:14   conduct 220:7        242:18          188:1,6 191:2      196:8
  223:14,15,20    conducted 245:8    consistent 108:5  191:5 192:20     context 121:19
  227:13 258:20     246:5              233:22 240:4    194:3,11,15        202:9
  259:11 267:16   conference           240:23 241:15   199:18 202:16    continual 126:8
completed           103:7 153:16       254:6,13        204:9 208:16       126:9
  168:18 176:10     193:4            consistently      212:11 219:15    continually
  176:23 221:5    confident            181:10          220:19,23          127:3
  222:6,9,10,12     250:22           constructed       221:14 225:7     continuation
  222:19 223:14   confidential         282:5 283:22    225:19,23          96:8
  225:23 226:14     232:4,5,11         284:10 286:21   231:1 232:15     continue 121:22
  226:21 227:7    confirm 219:10     construction      233:5 236:4        199:2 245:6,16
  228:6 268:1       221:7 269:8        95:10,13 97:2   238:12 244:8       246:16 249:7
  282:12          confirmed 148:1      99:3 101:14     246:21,23          249:14 262:5
completeness        150:7              106:5 108:7,19  247:18 249:18    continued
  263:2           confirming           109:5 110:10    252:10,10          100:23 132:17
completion          201:8              113:3,8,13      253:3,15 255:8     249:5
  170:3 191:2     conform 251:16       114:15 117:20   256:9 259:19     continues
  220:18 221:14   conforming           117:23 118:5    261:13,19          251:14
  243:17 244:8      198:4,16,20        119:3 124:7     265:11 267:23    continuing 91:1
  252:11 255:8      199:5 200:10       125:5 126:14    268:3,5,8          92:1 93:4
  268:3,8 276:3     201:3,23 202:7     130:7 131:9     274:4 276:2,3      96:14 124:12
  287:6             255:6,13,19,23     132:10 133:8    281:19 282:11      151:3 205:14
comply 247:12       256:2,3,11         138:10,17,21    282:12,17,21       243:22 251:8
component           258:13             139:1,12,13     282:22 286:10    contract 125:3
  132:4           confused 157:2       140:12,18       287:6              126:1 127:1
components          215:20 216:2       141:5,23       Constructor       contractor


                  BIRMINGHAM REPORTING SERVICE
                           (205) 326-4444
 Case 5:18-cv-01983-LCB Document 84-8 Filed 10/06/20 Page 96 of 231

William McCollum                                                              11/13/2019
                                                                              Page 308

  169:7              173:23           200:18 201:20    costs 271:10       Cummings
contractors        cooperate          206:20 209:1       290:6 292:5,18     89:13 91:6
  97:14 98:9         101:13           210:4 212:8,20     295:1            current 108:7,9
contractual        Cooperative        213:3,10         council 282:1        110:10 201:12
  141:17 248:13      291:1            215:17 218:4       283:9,18 284:4     220:5,15 268:2
  249:6            coordination       218:20 219:5       284:5,6,9          289:4
control 171:15       217:7            226:15 228:5       285:2 286:11     currently
  174:4 197:17     copied 114:2       231:3,6,10,12      291:13 292:13      243:13
conversation         186:23           231:15,19,21       298:5,11,17      customer
  102:17,20        copy 121:1         232:18 233:8       299:2 300:5        189:11
  103:1 104:19       144:8 163:8      234:9 235:6,15   counsel 91:15      cycle 193:5
  110:17 111:11      164:15,18        236:5,9,21,22      97:5 118:15
  111:13 112:12      191:17 192:10    239:18 240:20      137:19 159:22           D
  112:20 133:5       230:18,21        241:1,3,4,11       195:23 202:13    D 91:13 225:2,7
  134:11,14        corear@hand...     242:9,10           237:10 239:8     data 99:19
  135:13 144:14      90:12            244:14,17,18       240:15 241:6,9   date 96:9 97:20
  144:16,21        corner 197:2       244:20,21          254:16 302:14     118:1 141:17
  145:4,8,9,13     correct 98:12      247:13,19        count 290:6         154:21 167:14
  145:21 146:2,3     101:19 103:11    249:7,14,15      country 296:20      167:20,20
  146:6,19 149:1     105:21 107:21    252:19,20          297:11            168:4 177:9,11
  150:9,13           107:22 108:22    253:1,12,16      county 284:3        180:2,13
  151:21 152:2       109:3,16         255:9 257:12       288:1 302:4       181:23 182:11
  152:18,19          112:17,18,22     257:14 258:1     couple 163:21       183:2,2 188:21
  153:4,14           114:2,5 131:9    258:22 259:7       216:11            199:4 200:6
  155:22 156:3,6     131:10 133:7     259:14 260:13    course 107:4,7      212:22 213:18
  158:3 159:14       133:11,17,18     260:18,19          108:12 229:9      219:11 220:18
  159:16 160:8,9     136:19 142:6     261:3,6,16,23    court 89:1          220:22 221:8
  160:13 177:16      144:12,13        262:10 264:3       234:18            221:10,13
  180:11 182:18      145:8 149:22     264:20 265:1     Courtroom 92:5      223:14 226:15
  195:22 224:16      151:7,8,23       265:12 267:2     cover 231:2,6,10    230:6 243:17
  273:18             154:15 155:11    267:13,17          233:13 295:1      244:8 248:22
conversations        155:12 156:7,8   269:2,12         covered 288:10      268:3 282:17
  112:1,17           160:10,11,16     270:17 272:20    CP 93:11 94:8       287:6,11
  113:12 123:12      160:17 164:2     275:6,16           124:11,14        dated 133:17
  123:21 132:17      164:11,12,21     277:19 282:9       265:11            160:20 186:23
  145:1 151:4        164:22 165:20    282:10 283:15    CPs 209:17          195:1 230:18
  152:6,7,13         166:1,2,6,7      287:1 290:8        211:1 214:20      239:12 268:23
  153:6 155:8,14     167:8 168:15     293:15,20          215:1             293:14
  157:23 158:1       168:20,22        295:14,16        created 229:10     dates 152:12
  159:11,21          175:3 176:8,14   296:4,9 297:22   creating 122:14     172:5 179:7
  164:2 179:11       183:12,13        298:14 299:5       220:6             252:11 255:8
  179:22 180:5       186:10 191:14    300:16 302:11    credible 209:19     256:9
  181:18 182:2       191:19 194:9   correctly 178:6    credit 294:1,2,8   David 90:14
  217:1              194:13 195:1,2   255:11 265:23      294:11            91:13
convey 285:9         195:5,6 198:2 cost 289:1          crystal 154:13     day 125:19
conveyed             198:3 200:16     291:17             154:16            162:4 200:11


                   BIRMINGHAM REPORTING SERVICE
                            (205) 326-4444
 Case 5:18-cv-01983-LCB Document 84-8 Filed 10/06/20 Page 97 of 231

William McCollum                                                               11/13/2019
                                                                               Page 309

 274:12 291:17      240:5,8 241:1      226:6,12 257:5     232:18 233:20      114:20 117:22
day-to-day          241:16 243:2      design 134:20       235:3 237:12       118:18 120:1
 137:14             243:13 244:7       265:10             237:15,18          155:9
days 209:13         247:7             designate 232:3     238:15 242:9     disagreeing
 214:1 259:13      deficient 262:10   designated          243:9 244:3,9      116:18
 266:11,21          262:20 263:6       99:12              245:6,18         discuss 123:7
 267:1              263:12            desire 167:1        246:11 247:17      157:15 165:3
ddayliffe@tva...   defined 252:18     detailed 293:23     247:19,22          177:17 178:3
 91:20             definite 142:18     294:10             249:2,13,20        184:3 185:10
dealing 116:20      270:1             details 209:5       250:13 251:3       193:4 209:4
decades 117:7      definitive 156:2    229:1 296:11       251:15 253:9       214:19 227:4
December 121:4      191:4             determination       253:12 255:2,5     273:22 274:12
 125:10 133:21     degree 135:19       234:2 237:3        256:8 257:1,9      279:18,19
 134:2 166:12      delay 101:4         263:5              258:12 259:19    discussed 138:4
 175:2 176:10      delays 283:15      determine           261:2 262:6,15     139:19 140:2
 176:23            delete 299:7        254:12             266:23 270:20      142:21 145:1
decide 172:3,8     delineated 264:8   determined          271:5 275:14       154:7 161:8
 172:21 212:17     demands 207:7       225:4,8,13         276:11,22          162:13 177:9
 220:5 233:17      demonstrate         263:8              277:2 278:6,17     177:12 187:22
decided 171:7       124:4,5,6         develop 168:8       279:2,6,11         190:13 193:16
 171:12 277:16     Department          173:7 190:20       280:9,14 285:8     196:4 255:8
decision 111:13     250:6,16,19       developing          286:4 291:20       276:1 290:18
 111:15 171:21      286:7              127:4 148:3,14     294:12 296:1     discussing 185:3
 211:5 214:6       depending           148:22 190:5     Development's        189:17
 220:11,14          162:9             Development         101:5 125:10     discussion 96:12
 262:18            DEPONENT            89:6 96:23         241:8 244:19       113:2 140:15
declare 277:17      301:15             97:19 98:16,23     270:8              141:22 142:4
declared 279:23    deposition 89:12    110:12,13,14     different 167:20     146:15 153:19
declined 291:11     96:8,19 113:19     118:16 120:3       168:4 210:13       162:15,20
decommission...     120:19 143:23      123:15 125:3       236:8,14 237:2     181:15 194:15
 207:5              155:6,8,15,16      131:7 136:21       282:19 291:8       195:18 215:17
deemed 117:9        155:18 160:5       141:1,2,3        differently          224:20 228:23
 262:9              196:21 203:11      146:20 155:3       155:23 223:18      248:6 273:13
Defendant           204:16 268:17      156:22 157:14    digits 197:3         274:21 277:8
 89:10 91:3         292:9 301:10       160:14 161:19    direct 137:17      discussions
defense 254:4       301:13 302:7       165:5 166:10       159:4 251:23       113:6 121:6,10
deferral 261:12     302:11             166:15 171:7       254:21 265:14      121:14 122:6
deferred 94:12     describe 96:21      171:21 172:8     directing 206:6      126:1 189:3
 138:22 139:12      225:11             172:21 173:20    directly 122:5       190:18 198:1
 207:6 224:1       described           181:7 185:9      director 137:12      219:20 224:6
 232:17 233:6       203:22 257:22      187:5 188:14       225:7 242:4        248:8 274:15
 233:23 234:6      describes 246:7     189:7 192:13     disagree 115:1       274:18 281:6
 234:14 235:4       246:22             195:19 199:14      117:17 119:5       281:17 300:2
 235:17 236:4,8    describing          224:9,21           119:17 155:14    displays 289:12
 236:13 239:4       246:19             228:21 230:5       294:5,14 295:5   dispositioned
 239:12,16         description         230:10,22        disagreed            119:14


                   BIRMINGHAM REPORTING SERVICE
                            (205) 326-4444
 Case 5:18-cv-01983-LCB Document 84-8 Filed 10/06/20 Page 98 of 231

William McCollum                                                              11/13/2019
                                                                              Page 310

distinction         243:9 298:6     effective 257:6      272:22 274:19    entity 108:3,4
  235:17           dollar 289:5,16  effort 102:16        293:5,7,12,14      227:2
distributors        289:22 295:16     122:20 147:14    emails 95:6,14     environment
  290:5,18          295:18,22         169:23             144:11 146:17      264:15
DISTRICT 89:1       296:6,8 297:20  efforts 93:19        153:9 205:7,20   escalation
  89:2             dollars 289:6,18   123:12 215:12      206:3 215:3        296:16
divide 290:10       290:1,12,15       275:18             272:18 293:1,3   essentially
DIVISION 89:2       291:14,18,21    eighty 296:21        293:9              111:13 130:13
Dixon-Herrity       293:19            297:15           emphasizing          130:21 135:12
  193:18           door 158:10      eighty-seven         211:21             223:15,19
docket 199:4,8      159:3             295:22 296:6     employee 224:9       224:2 267:19
document           doubt 114:4        297:20           employees          estimate 169:11
  113:22 117:4      287:3           either 147:15        224:12             221:12 297:22
  118:23 119:1,7   draft 217:5        179:16 193:3     enable 262:21      Estimated
  119:18,22        drafting 129:4,6   201:19 224:7       264:10             220:18
  120:23 144:9      129:10          Electric 290:22    enclosure 264:9    estimating
  156:13 174:18    Drive 91:17        291:3            encountered          267:19
  175:12 177:8     drop-in 161:19   electricity          283:14           et 199:10 266:5
  183:9 186:6      drop-ins 161:10    296:20           encrypted 274:9    evaluating
  191:20 195:7      161:15 163:22   electronic         ended 135:22         117:8
  196:4 198:9,11   due 292:16         274:10           endorse 199:15     evaluation
  200:3 203:14     Duke 275:12      eleven 166:18      endorses 199:7       118:11
  203:15 204:20    duly 96:4          178:10           Energy 197:12      event 258:11
  204:21 205:22    Dym 90:16        email 93:8,10,13     250:6,8,17,19    evolved 174:6
  206:9,11,14                         93:15,18,21        254:7,14         exact 180:2
  222:21 229:4,6           E          94:1,4,7,17        275:12 286:7       188:21 266:9
  231:7 232:7      E 90:1,1 91:1,1    95:3,8,11,18     engage 121:22      exactly 110:22
  239:14,20          92:1,1 225:11    95:21 113:23       134:17             115:17 223:20
  250:3 255:18       302:1,1          121:2,15,20      engaged 97:4,18      232:10 238:6
  260:22 261:5     earlier 144:16     122:8 123:1,5    engages 138:18       260:7 277:15
  267:8 293:2        144:20 145:8     123:8 133:16       139:8            EXAMINATI...
documents            166:22 169:6     133:20 134:10    engineering          93:1,3 96:14
  165:12             170:8 191:19     145:16,16          125:4 169:1      examined 96:4
DOE 123:13,16        210:6 214:19     147:6,23           170:3,10,16      example 207:7
  123:19,23          215:1,3 255:21   160:19 164:8       190:23           EXC's 220:6
  124:10,13          256:2 271:15     179:12 183:10    ensure 192:1       exception 109:1
  190:15,18          276:12 282:14    183:15 184:7       207:16             109:12 110:2
  251:6 275:18     early 135:11       184:12 185:7     ensuring 193:19      218:15
  275:23 276:5       146:7 170:4      186:9,22         entered 295:23     exchange 153:9
  276:10,17          172:14 173:9     188:12 189:21    entire 168:19        183:18 272:18
  298:19,22          267:2 272:6      191:12 194:23      169:15 222:17      274:19
  299:14,16,19       273:23 275:1     203:17 206:8       231:14           exchanged
doing 125:22       easy 154:5         207:1 209:14     entirely 146:23      144:11 184:12
  147:4 150:9      educate 189:18     209:15 214:3,4   entitled 195:4     excuse 101:20
  175:22 187:19    effect 154:10      217:4 230:17       197:7 225:18       120:4 121:3
  189:7,11 224:3     261:11           268:21 269:13      258:6 261:9        144:6 147:12


                   BIRMINGHAM REPORTING SERVICE
                            (205) 326-4444
 Case 5:18-cv-01983-LCB Document 84-8 Filed 10/06/20 Page 99 of 231

William McCollum                                                               11/13/2019
                                                                               Page 311

  152:14 161:16      263:21 264:1     expressed        familiar 149:21       119:9 127:6
  161:17 174:16      265:6 267:5,6      138:13,14      far 218:12            131:6,22 132:5
  177:22 182:8       268:14,19          139:4          fashion 181:22        132:11 227:1
  186:8 237:13       272:15,16        expressing       fast 173:16           277:10 288:12
  265:5              292:6,11           138:23         faster 109:11         296:17
execute 298:12       293:13,18        expressly        feasible 288:22     financing
  298:13           EXHIBITS 93:6        177:17 178:3   February 146:8        166:23 169:17
executive            95:1               271:12            164:9 166:6,17     169:23 170:14
  137:12 248:9     existing 99:3      extension           168:10 177:2       177:6 184:20
Exelon 212:17        139:21 201:12      117:21 182:10     178:15 179:1       227:13
  213:8              252:17 269:7       230:5 243:17      182:23 183:11    find 150:11
Exelon's 213:4     Exp 302:22           243:22 266:20     186:13             265:16
exemptions         expect 251:4       extensive 297:17 federal 89:14       finding 152:20
  199:9              267:16 268:8     extent 207:16,16    91:7 197:14      fingers 147:18
exhibit 93:8,10    expectation          232:2 233:16      271:12,23        finish 175:1
  93:13,15,18,21     260:10             238:22 270:11  fee 183:22          firm 97:4 269:19
  94:1,4,7,10,13   expected 148:18    eyes 248:18      feel 122:16           269:20,23
  94:15,17 95:3      176:10 180:12                        185:14,18          271:6,9 286:3
  95:6,8,11,14       250:13 259:16             F       fellow 291:2          292:1,2
  95:18,21           268:1,2          F 302:1          felt 102:2 109:22   firmed 184:22
  113:16,21        expects 250:8      face 184:2,3        123:19 127:10    first 97:18 100:3
  114:11 117:16    expend 171:4,21    face-to-face        190:18 215:16      104:13 114:10
  120:16,22          172:3              103:5 136:13      250:21             115:4 116:19
  133:13,14        expenses 295:10      137:11,15      FERC 271:3            119:8,10,12
  143:19,20          295:13             150:13 153:19 FERC's 271:4           120:10 123:7
  146:11,12        experience         facility 108:9   Fifth 89:15 91:8      123:10 128:1,3
  147:20 150:14      107:11,14          125:6 197:19   figure 99:23,23       128:10 130:17
  153:8 156:10       108:6,17,19        276:3             290:11 296:7       132:8 136:9,12
  156:11,15          115:23 116:7,8   fact 140:6 151:1    297:21             147:23 165:14
  160:19 163:6       116:20 117:6       161:5 174:23   figures 298:1,2       171:8,22
  164:5,8 165:22     118:8 146:23       190:8 205:1    file 101:5,9          172:23 179:14
  183:6,7 186:3      149:12 183:1       212:1 216:3       102:7 113:20       186:21 188:11
  186:4,8 188:12     236:12 275:7       217:16 231:13 filed 101:3,18,22      189:20 191:16
  189:21 191:9     expirations          249:8 250:15      102:1 109:4        192:4 197:10
  191:12 194:20      118:10             267:22 287:4      132:19 290:7       200:22 206:17
  194:21 203:8     expired 117:20     factor 296:14    final 129:18          210:7,10 211:9
  203:13,17          118:1            factors 296:16      130:19,23          219:13 223:5
  204:13,18        explain 175:19     fair 112:19         190:23             225:18 230:16
  205:14,16          216:15 285:21      171:6,11 191:6 Final-Release         233:12,15
  217:21 218:2     explained            202:17 209:23     95:19              239:23 242:3
  230:13,14          184:18 216:22      211:20 218:19 finalize 193:4         256:22 261:10
  231:8 232:5,20   explanation          236:23 241:7   finalizing            264:6 266:15
  234:19,20          241:20,23          262:13,20,23      184:20             277:5 281:10
  239:10,22        explanations         263:3 285:4    finance 249:21        284:12
  240:9 242:3,23     241:17           fairly 137:20    financial 97:12     five 244:23
  258:5 260:21     express 164:23     fall 192:19        98:19 105:1         282:5,21


                   BIRMINGHAM REPORTING SERVICE
                            (205) 326-4444
 Case 5:18-cv-01983-LCB Document 84-8 Filed 10/06/20 Page 100 of 231

William McCollum                                                             11/13/2019
                                                                            Page 312

   284:10,14,19    forward 93:12      frequent 123:12    126:5 131:4,11   210:2,3,23
   284:21 285:7      138:16 140:1       123:21           132:13 168:12    211:2,11
five-year 282:13     141:15 169:1,8   front 206:9,10     168:18 169:20    213:20 215:4
   285:10,14,17      184:22 189:3     fuel 135:4       general 91:15      229:17 253:18
   286:9,18          192:1 207:9      Fukushima          124:15 137:19    268:11 289:11
flip 225:16          209:5 212:18       207:7            162:15 185:1     289:11 290:7
floor 295:2          213:13 214:11    full 137:20        187:20 196:11    295:14,14
focus 123:16         253:10,11          200:22 210:4     228:15,17        296:10
focused 123:19       292:23           fully 201:19       248:10 279:19 goal 193:7 215:5
folks 187:5        four 117:7           217:6          generally        goes 193:7
follow 111:5         162:12 163:19    function 137:18    184:19 276:16    198:23 212:14
   150:23 160:1      170:19 197:3       148:12 227:23  George 290:23      257:7
   161:9,19          209:3 226:17       227:23         getting 99:9     going 100:1
   174:14 196:17     251:8 295:21     funding 207:5      113:14 124:16    103:3,8 104:20
   220:6             296:5 297:19     funds 172:21       130:23 131:18    104:21 105:3
follow-up 161:1    fourteen 254:18      299:3,7          131:19 135:1     105:15 107:18
   161:5           Framatome          furnished          169:6 177:5      110:3 122:7
followed 112:9       134:20 223:19      131:14,15        188:3 211:15     133:12 136:2
   142:16          frame 132:2,8      further 96:5       274:7 288:3      138:15 140:3,4
following 99:11      142:15 146:19      112:1 215:17   Gilman 205:19      144:15 145:23
   100:11 146:15     149:2 172:13       250:21 274:15    213:2 214:18     146:11 147:8
   150:9,12          173:8 174:3        300:2,6,11     give 139:6,7       147:17 148:8
   190:21 205:15     190:9 213:17       301:4,15         140:23 141:2     148:17 149:4,7
   207:2 273:12      272:7              302:13           142:7 174:12     149:8,14,16,19
   291:17          frames 142:18      future 121:23      191:4 239:19     152:21 153:23
follows 96:5       Frank 95:22          187:7 193:20     271:9 290:22     154:9,14,18,22
foregoing 302:7      97:23 121:2,3      260:8            292:21           155:4,20 156:2
   302:10            121:7 122:8      fuzzy 279:12     given 171:13       156:9,19 160:1
form 97:9 99:19      123:18 131:13                       173:14,15,18     160:4 163:6
   109:17 128:17     131:18 135:20            G          185:15,16        168:18 170:5
   129:18 130:12     136:16 145:19    Gail 89:20 238:1   227:10 263:23    170:11,13
   130:19 131:1      145:22 146:2,6     302:20           294:23 302:12    180:14 183:5,6
   131:19 219:17     183:10 184:11    gained 100:10    giving 206:2       186:2 191:11
   220:2 234:10      186:15,22          101:9 174:3      218:15           191:23 194:20
   259:21            187:12 208:2,9   gap 259:17       Gleaves 181:4      196:16,20
formal 209:17        209:3 211:21       260:2            182:3 191:13     197:1 205:4
formally 227:18      212:22 215:22    Gary 114:1         195:1 272:19     207:9 211:16
format 97:9          216:3,7,14,19      122:3 134:12     273:11           211:22 223:17
   104:21 154:6      221:9 224:7,16     135:14 136:2   Gleaves' 272:22    230:12 245:11
formed 145:20        227:4 268:22       186:9,14       go 109:11          246:3,13 247:2
   227:2             269:3,17         gather 124:19      125:17 130:2,3   248:6 253:10
forms 219:19         293:14             130:7 171:4,8    130:8 138:16     253:11 260:7
formulate          Franklin 114:1       172:12           143:7 144:7      267:5,11
   212:15            221:8 224:7,16   gathered 130:12    163:8 179:20     272:14 282:22
forth 99:4 100:2     227:5 268:22       219:8            192:17 197:1     286:13 290:22
   135:17 294:9      293:6            gathering 125:8    198:7 209:15     292:1,2 299:16


                   BIRMINGHAM REPORTING SERVICE
                            (205) 326-4444
 Case 5:18-cv-01983-LCB Document 84-8 Filed 10/06/20 Page 101 of 231

William McCollum                                                               11/13/2019
                                                                               Page 313

good 96:15,16       248:7 260:16     helpful 217:13       286:2,3 288:10   impression
  153:18 161:12    handling 195:4    high 228:22          296:4,11 298:1     105:14,15
  164:18 175:22     273:14             288:15,17          298:7,8            108:16
  183:23 207:19    Haney 95:22       highlighted        idea 161:12        include 255:13
  224:4 234:17      97:23 114:1        164:16             207:19             295:9
gook 135:7          120:10 121:2,3   Hill 91:17         identification     included 130:14
gosh 137:3          121:7 122:8      hired 118:9          113:18 120:18      131:7 190:10
Governor            123:2,5,18,18      286:4              133:15 143:22      228:13 240:14
  278:19            131:18 136:15    hiring 224:18        146:13 156:12    including 190:4
graph 165:15        136:16 186:22    history 102:16       164:6 183:8        199:8 295:1
grid 288:20,22      208:3,9,9        hit 288:14,18        186:5 191:10     inclusions 232:2
ground 125:19       211:21 212:4     hold 193:8           194:22 203:10    increases 292:3
group 103:15        213:16 221:9       233:20 237:8       204:15 218:23      292:16,17
  104:5 112:6,8     224:7,16,16        237:12,18          230:15 234:21      295:1
  147:3 148:21      268:22,23          240:3              263:22 267:7     incurred 271:10
  149:13 150:5      269:3 293:6,14   holder 108:7         268:16 272:17    indemnity 201:4
  151:7 154:18     Haney's 131:13      110:10 198:14      292:8            independent
  184:1 185:8,11   hang 249:23         199:1,3          identify 110:2       264:10 288:20
  185:19 283:23    happen 211:16     holding 242:17       215:7            INDEX 93:1,6
  284:4 287:14      245:11 246:14    home 143:9         II 89:11 139:9       95:1
  287:18 293:7      247:3 257:13     hope 109:10          220:17           indicate 167:15
groups 147:3,13     260:7 282:8      hoped 181:1        III 90:4 222:1       167:16 176:16
guarantee          happened          hopefully            223:1 226:8        200:6 223:20
  123:14,16,20      255:14 279:14      211:11           III-b 222:18         228:16 267:16
  123:22 124:3      299:9            hoping 141:8       III.A 222:6          284:20
  190:15 250:7     happens 125:15      177:4              223:10           indicated 103:2
  297:22           head 148:11       hour 289:9,17      III.B 233:23         135:9 145:19
guaranteed          157:12 300:17      289:22 290:2       240:5,8,13,16      147:8 150:14
  298:3            heading 119:2,9     290:13,16          240:23 241:15      161:11 172:11
guess 234:15       health 254:5        291:15,18,22       242:2,12,17        172:18 173:13
  273:9             264:14             293:19           Illinois 90:18       299:15
guidance 94:5      hear 190:3        hours 122:15       Immediately        indicates 145:16
  116:3            heard 105:6,11    hub 289:14           128:21             147:6 173:22
guys 104:20         105:12 212:1     Hughes 90:16       impact 138:16        175:1,7 261:4
  135:15 149:7      215:21           Huh 182:5            276:18             261:11
  187:20 215:22    hearing 302:12    hundred 289:6      implement          indicating
                   held 187:11         295:21 296:5       183:22             165:16 166:8
       H            235:14 236:5       297:19           implementation       227:4 284:13
H 91:4              237:1,5,19       hundred-and-...      210:4              284:16 286:19
half 171:8,22       239:5 259:20       139:3            implications         286:19 298:22
 172:23             262:6 277:6      hundred-and-...      256:4            indication
hand 90:6          help 104:6          139:2 268:7,10   implied 201:23       102:10 140:23
 138:21             106:22 135:16                       implies 198:22       141:3 142:8
handle 116:12       143:8 212:16             I          important            173:15 191:4
 135:21             212:17 223:19    I.C 220:4            294:17 298:18    industry 117:7
handled 118:9      helped 275:20     ICF 285:21         imposes 247:5        183:1 236:12


                   BIRMINGHAM REPORTING SERVICE
                            (205) 326-4444
 Case 5:18-cv-01983-LCB Document 84-8 Filed 10/06/20 Page 102 of 231

William McCollum                                                              11/13/2019
                                                                              Page 314

inference            262:12,15,17       300:15           issue 109:1,13   Jim 99:12,15,20
  236:23             263:4,9 264:8    intention 173:23     110:3 112:9      103:23 149:23
inflation 296:14     264:23 265:9       174:1              156:18,22        152:18 224:8
inform 179:6         266:5,7,16,18    interaction          157:9,15 158:1   224:18 248:9
  242:4 299:22       273:1,3,6,9,10     244:8              159:20 160:10    268:22 269:4
information          273:16 274:10    interest 138:14      160:15 168:5   job 175:22
  94:18 97:12,15     275:8,11,21        152:20             217:1 221:5    Joe 95:6 102:18
  98:10,14,18        289:11 290:9     interested           250:23 255:5     103:2,4 104:19
  99:6,9,11,16     informed             184:17 187:18      258:21 259:12    105:17 110:19
  99:17,22 100:8     286:12             193:19 273:21      266:4            111:15 112:5,7
  100:10,15,16     informing 244:1      274:6 302:15     issued 198:16      112:20 133:5
  100:20,22        inimical 254:4     interface 119:3      200:11 201:6     144:11 145:16
  101:1,7,10       initial 102:17       183:21             201:10,13        147:4,9,15,15
  102:3,22           104:18 155:21    interfaces           242:17 268:4,6   149:7,17 151:4
  103:18,20          155:22 156:3       135:11,13        issues 116:23      152:19 153:17
  104:6,23 109:2   initially 97:23      136:12             168:2,9 281:11   153:21 154:17
  109:6,14,22        105:17 163:18    introduced         item 116:18        155:22 291:1
  113:9,14         inject 122:12,19     184:11             117:18 167:5   Joe's 103:12
  117:14 123:23      135:10,18        introduction         176:8,19 178:9 Johnson 276:21
  124:9,10,13,19   injecting 122:2      254:23             200:19 223:5     277:1,9,21
  125:9 126:5,17   input 114:12       introductions        240:16           278:6,13 279:1
  126:19,22        inspection           187:19           items 95:15        291:12
  127:5,9,16         139:10           introductory         199:7 218:10   jot 143:6
  128:7,14 129:6   instance 236:10      187:18             218:13 225:22  judgment 98:6
  129:8,11 130:7   instruct 132:23    invalidate           229:13           111:20,21
  130:12,16,17       158:14 159:10      201:11           IV.B 227:12      July 130:5 132:8
  130:23 131:6       196:6            investigation                         167:10,14
  131:15,16,18     instructing          254:15                   J          168:19 174:20
  131:22 132:12      158:21 159:1,4   investment         J 95:22 291:8      174:22 175:8
  138:1 153:16       159:20 196:15      300:21           January 95:7,7     175:10 176:21
  154:4 168:13     instruction        involved 102:13      133:17,23        177:3,12
  169:9,20,21        160:1,6 173:19     106:1,4,7,9,17     134:3 136:6      266:15 267:2
  171:9 172:13       196:22             107:13,14          137:22 138:4     293:5,14
  173:1,7,17       intend 138:22        112:6 129:3,5      140:6 143:1    June 132:2
  174:17 183:19      139:5 140:17       129:9 131:4,11     144:12,12        189:22
  184:13,23          167:13 181:23      132:13 133:6       145:5,12 146:7 jurisdiction
  190:17 193:18    intended 141:4       135:16 148:22      146:16 149:2     271:3
  207:7 214:6        161:9 174:8,13     154:22             150:16 151:6
  216:9,11           238:7 248:21     involvement          151:22 153:6           K
  218:16 219:8     intent 138:7,20      96:22 102:16       156:7 160:20   keep 192:9
  219:10,11          138:23 139:15      172:20 275:18      161:1,6,8        289:20
  222:5,11,19        139:20 140:10    involving 211:3      165:1,3 177:16 kilowatt 291:15
  227:3,11,13,15     162:16 176:19      272:1              178:1,7,17     kin 302:14
  231:20 232:3       245:15 261:17    ISFSI 201:4          179:3          kind 105:8
  240:21 241:4       298:13,23        issuance 199:4     JEFFERSON        Kitchens 291:1
  250:18,21,22       299:12 300:2,8     201:5 258:12       302:4          knew 194:8


                   BIRMINGHAM REPORTING SERVICE
                            (205) 326-4444
 Case 5:18-cv-01983-LCB Document 84-8 Filed 10/06/20 Page 103 of 231

William McCollum                                                             11/13/2019
                                                                             Page 315

 262:4 282:7       97:4 236:18      173:5 175:16       249:18 251:9         118:13 121:23
know 98:2 115:5    270:7            175:21 176:2,7     251:19 264:2,9       148:8,12,19,21
 115:13,16       lawyers 215:13     176:15 178:22      264:22 265:6         149:3 154:17
 119:16 120:2,6  lblust@hspleg...   178:23 179:17      265:19 267:9         184:16 185:17
 120:9,9,10,13     90:20            180:3 196:9,16     268:7,11,13          185:23 187:7
 126:11 130:18   lead 97:6 99:13    196:19,23          298:13,23            195:23 198:13
 135:6,20 136:2    104:21 105:16    203:1 205:17       299:4,12 300:2       198:14 199:2
 141:13 147:3      108:3,10         206:2,7,12,16      300:8,15             199:15 202:12
 152:19 153:1      135:12,19        223:13 229:5,7   level 111:16           223:18
 157:22 159:16     136:4 146:21     229:17 230:3       138:18 228:22     life 220:23
 183:14 188:21     148:8 149:4      232:6,12,13,22   Lewis 97:4,6,18     light 267:22
 193:11 198:4      152:21 154:14    233:2,3,11         118:15 215:13     limited 199:8
 198:21,21         155:4 189:16     234:15 235:11      218:16,19         line 250:5
 200:14 201:22   learn 183:19       236:19 237:23      219:12 222:14     lines 244:23
 202:11,14         281:10           238:6,13,17        227:11,16            269:8 270:9,21
 209:8 230:9     learned 100:5      239:2 241:12       228:10               271:6
 236:13 238:19   learning 184:17    245:22 252:7     Lewis' 223:16       link 181:21
 238:20 249:8      195:15           252:12 255:21    license 94:5        linkage 177:17
 249:10 255:22   lease 294:18       259:2,22 260:4     106:1,8,18           178:4
 260:7 266:9     leave 288:3        263:15,19,23       107:7 135:2       linked 171:1,3
 273:6 289:20    led 96:22 97:3     265:17,22          139:15,16,22         181:18
 294:18            145:22 189:1     270:12,18          155:21 167:9      list 214:5,17,19
knowledge        left 149:16        271:1,16,19        174:15,22            217:6,23 218:3
 108:8 156:21    legal 112:10,13    280:7,19 281:5     187:6 190:5,20       218:10,13,22
 157:13,21         116:5,22         297:5,7,10,14      195:5 197:20         219:14,23
 158:2 177:13      118:13,15        301:3,6            199:1,3,9            222:2,13 223:6
 231:20 240:20     202:19 241:17 lengthy 232:20        201:4,6,11,15        223:16 225:2
 241:5 251:4       241:19 270:11 let's 104:11          202:2,9 208:12       225:17 226:4,9
Knoxville 91:18    271:15,23        147:19 175:11      208:13 231:19        229:8 282:15
 277:6 278:12      272:3 281:7,11   209:12 217:20      242:14 258:13     listed 219:22
 279:13          legally 271:8      229:17 233:12      264:12 302:22        225:22
                 Lembke 91:4        253:18 254:17    licensee 107:1,1    lists 219:18
        L          93:3 96:14       259:5 280:19       107:8,8 199:6     little 100:2
lack 212:6         101:23 102:5   letter 94:14,16      201:8,10,12,13       135:11 155:23
lacked 212:9       128:15,19        138:23 139:3,3     242:4,8 248:1        157:2 168:7
large 147:1        133:2,3,23       139:5 174:1        248:17               181:13 223:18
Larry 90:14        134:2,8 144:2    199:3,6,10       licensee/appli...   LLC 89:6 90:6
  227:4 268:23     144:6 145:3      200:6 208:2        200:5                165:6 256:8
late 111:19        151:12,19        231:2,6,10,18    licensees 220:8     LLP 89:13 91:6
  127:22 130:20    155:16 156:4     232:3,14 233:4   licenses 106:11     loan 123:13,13
  133:4 145:5      156:16,17        233:13 235:10      106:12 115:7         123:16,20,22
  156:6 194:16     158:9,12,18,21   235:19,22,23       162:18 197:16        124:3 190:15
  220:22 272:6     159:7,18,23      237:5 239:17     licensing 97:5         190:16 250:6,7
  281:14           160:3,7 163:7    239:23 240:19      103:15 104:5         250:23 251:2
Latest 220:18      163:17 164:14    241:21 242:22      107:11 112:5,6       275:19 276:5,7
law 90:5,15 91:5   164:17 169:19    243:3 247:15       115:6,6,8,11         276:18 286:6


                  BIRMINGHAM REPORTING SERVICE
                           (205) 326-4444
 Case 5:18-cv-01983-LCB Document 84-8 Filed 10/06/20 Page 104 of 231

William McCollum                                                             11/13/2019
                                                                             Page 316

  298:19 299:17     257:3             120:17,21         230:16 232:14     153:10 155:3
long 208:14        maintenance        133:14 143:21     254:22 258:16     156:20,23
  211:3 266:6       272:12 292:4,5    146:12 156:11     262:8 264:1       157:5,11,16
  275:4 277:14      292:18 295:10     164:5,7 183:7     267:10 281:5      160:16,23
  279:14 299:4     major 140:1        186:4 191:9       301:7,10          161:2,5,7,9
longer 167:23       165:14 171:14     193:1 194:21     McCree 137:8       162:10 165:1,2
  168:7 286:13     making 202:20      203:9,13          137:10,11         174:11 182:19
  286:16,17,23      211:5 236:20      204:14,18         138:6 140:7       184:1 185:8,11
look 113:20         263:4 285:16      230:14 234:20     161:11 164:10     185:19 189:16
  116:1,9 117:9     288:16 295:8      263:21 264:1      165:23 174:7      193:3,8,12
  117:12,12         298:4             267:6 268:15      174:12 177:16     202:21 203:2
  135:14 143:15    manage 171:12      272:16 292:7      211:10            203:18,23
  143:18 144:5     management         292:11           McCree's 212:2     204:4 206:20
  147:19 165:21     137:18 179:11    marks 301:9       mean 101:21        206:22 207:2
  175:11 186:7      185:16,23        Maryland 103:6     106:23 125:1      212:2 217:12
  186:20 192:17    manager 99:13      152:4 203:3,6     147:11 179:15     274:2 276:20
  194:5 200:21      223:6,22         material 216:4     180:15 189:13     277:6,21 278:5
  206:17 214:10    managers          materials 274:5    216:6 229:8       278:10,11,16
  233:12 242:21     179:22 180:6     matter 116:5       252:21 253:12     279:12,16,17
  252:12 258:10     180:17 181:11     134:22 210:18     255:11 270:3      288:5 300:4
  261:8 285:22      184:2 185:9       270:7             286:18 295:12    meetings 121:21
  292:22 296:11     225:13           matters 233:18    meaning 136:15     122:1,3,6,13
looked 143:10      manner 124:5      Matthew 91:4       178:11 284:20     122:15 134:16
  146:18 191:19     237:19           Matthews 97:5      294:22            135:19 143:6
  205:1 282:14     March 145:10       97:17,22 112:9   meanings 256:5     161:19 162:3,4
  282:20 289:15     152:2 153:6,11    112:12,16        meant 134:3        162:5,14 211:4
looking 146:17      154:12 155:3      129:2 131:17      177:22 178:1      217:17 275:23
  146:20 239:22     156:20 157:5      132:18 157:17     200:15,18         276:1,23 277:3
  242:2 252:1       167:10 243:20     157:20,22         201:19 238:4      279:9 280:12
looks 153:11       Marie 212:22       158:5,13,16,18    240:22 241:14    megawatt 289:9
  293:4             213:2 214:18      159:5,9,11        261:15 269:17     289:17,22
lot 99:17 100:19    215:5,12,20       160:9 196:1,5     275:14 285:18     290:2,13,15
lower 197:2         216:1,10          206:18 207:2      294:19,20         291:18,21
  223:2,4 289:2     225:20 226:5      208:2 214:4      Media 95:20        293:19
lunch 229:21        226:18 228:4      217:5 218:1      meet 171:23       member 284:4,5
                   mark 133:13        230:17            184:2            members
      M             140:3 146:11     mayor 284:2       meeting 93:9       138:14 165:2
Madison 90:17       156:10 163:6      287:23            95:4 103:5       memory 138:2
main 138:12         183:6 186:3      McCollum           122:10 134:19     143:8 194:6
 285:23             191:12,23         89:12 96:3,9      135:23 136:7,9    212:3 277:13
maintain 135:7      192:6 194:20      96:15 117:2       136:13,22         279:12
 207:18             208:5,5 230:13    144:7 151:19      137:7,9,11,16    Memphis
maintained          232:11 234:18     156:17 163:5      137:22 138:4,6    189:11,16,18
 229:8 232:16       267:5 272:15      174:23 175:21     138:13 140:5,6    189:19 281:23
 233:6             marked 95:1        176:3 204:19      141:7 142:23      283:8,17 284:3
maintaining         113:17,21         206:17 230:3      143:4,7 152:3     284:8 285:2,11


                   BIRMINGHAM REPORTING SERVICE
                            (205) 326-4444
 Case 5:18-cv-01983-LCB Document 84-8 Filed 10/06/20 Page 105 of 231

William McCollum                                                           11/13/2019
                                                                           Page 317

 285:23 286:10     295:22 296:6     months 98:7       209:18 220:7       102:3,6 109:7
 286:12 287:11     297:20            100:11 130:22    265:8 266:4,7      109:15,23
 287:15,19,23     mind 149:16        140:21 141:12   ND1664 93:9         120:7 122:17
 288:1,3,13,16     213:16,19         142:9,15 181:2  ND1830 93:14        125:9 126:6
 289:3,14,19,21    277:5             211:22 214:1    ND1866-ND1...       127:10,20
 290:1 291:16     minds 168:2        229:10 264:18    93:17              128:3,5,9
 291:20 292:13    minimum           months' 166:18   ND2937-ND2...       129:13 130:1,7
 295:21 297:6      209:18            211:3            93:12              142:1 168:13
 297:21 298:5     minute 108:15     Morgan 97:4,6    ND3287-ND3...       169:21 171:9
 298:11,16         113:9 296:23      97:18 118:15     93:23              172:9,23
 299:1,4,11,22    minutes 163:21     215:12 218:16   ND3466-ND3...       173:11,16
 300:5,7,12        287:5             218:19 219:12    94:3               185:19 215:14
mention 140:9     misleading         222:14 223:16   ND3474-ND3...       215:16 216:4
mentioned          255:18            227:11,16        94:6               219:10 221:7
 110:6 113:13     MISO 289:1,8       228:10          ND3543-ND3...       251:23 252:8
 124:18 127:15    MISOEnergy....    morning 96:15     94:19              262:4 265:1
 132:14 134:15     289:11            96:16 148:2     ND4012-4016       needing 168:1
 222:12           misstates 235:8   move 106:11       95:20            needs 175:19
mentioning        Mistaken           139:15,22       ND4760-ND4...       199:10 296:22
 163:1             234:11            141:8 167:1      94:9               297:15
merger 107:20     mlembke@br...      169:8 176:5     ND5686-ND5...     negotiating
mergers 107:13     91:11             212:18 213:13    95:10              250:6
Messrs 91:13      MLGW 286:12        263:19          ND5691 95:13      NEI 95:5 203:18
met 137:10,16      291:4,16         moved 140:1      necessarily       neither 302:14
 163:19,21         296:21 297:12     169:16 184:22    119:16 122:16    net 294:18
 172:6 183:4       298:13,18        moving 139:11    necessary 95:15   never 105:23
 211:9 276:4,9     299:11 300:17     168:23 172:17    125:5 172:17       108:18 112:20
 283:17,23        Mobile 90:10       189:3 190:19     179:2 185:15       151:5 182:13
mid 281:14        mobilization       206:9            201:9 253:8        300:15
 289:16            166:10 168:23    Mtgs 93:14        264:9            new 107:1
mid-March          174:20 176:18    multiple 107:12  need 100:19         119:10 156:14
 156:23 157:16     176:22            107:13 145:1     113:2 118:20       184:16 195:15
 160:16           model 191:22      municipal         122:9,22           199:1,3,6
Midcontinent       193:2 249:21      297:17           125:20 126:2       201:3,10,13
 288:20           modifications                       126:23 135:1,3     275:3,13
middle 130:17      207:8                   N          135:18 169:8       298:13
 188:11           moment 107:6      N 90:1 91:1 92:1  170:9 193:22     Newly 227:2
midway 254:23      157:4 205:6      name 201:10       205:6 207:8      nine 167:6 200:2
Mignogna 114:1     292:22            253:8 256:7      209:18 212:17    ninety 203:23
 121:2,3 122:3    money 122:22       262:3 291:2      213:13 214:7       204:10 266:11
 133:17,20         122:23 170:7,9   named 187:17      215:6,8 222:15     266:21 267:1
 134:9,12          171:4,8 172:4    names 252:9       225:11 248:10    Nodding 157:12
 136:16            172:9 173:6,10    290:20,23        262:17 269:21    noon 229:3
milestones         173:16           NCFR 119:4       needed 98:10,14   normal 100:17
 165:15           month 210:21      ND 93:19,20       98:22 100:13       105:7 107:3,6
million 289:6      260:12            94:8 165:6,7     100:15,22          108:1,12 143:5


                  BIRMINGHAM REPORTING SERVICE
                           (205) 326-4444
 Case 5:18-cv-01983-LCB Document 84-8 Filed 10/06/20 Page 106 of 231

William McCollum                                                          11/13/2019
                                                                          Page 318

North 89:15        124:6,20 125:7    266:8 281:17    253:12 255:2,4    298:3
 90:8 91:8         127:21 128:18     281:18          256:8,23 257:4   numeral 218:22
NORTHEAS...        135:13 136:7     NRC's 197:13     257:9 258:11      220:17 222:1
 89:2              136:10 137:2     NRR 242:4        259:18 261:2      222:18 223:1
NORTHERN           137:13,15,18     nuance 285:17    262:5,14          226:3,7 227:17
 89:1              138:12,16,19     nuclear 89:6     266:23 267:10    numerous 106:9
Notary 89:23       139:8,23 142:1    93:16 96:22     270:8,20 271:5    298:9
note 160:3         142:7,17          97:18 98:15,23  274:2,2,5
 196:19 214:20     147:10 153:16     101:4 110:12    275:14 276:11            O
 215:1             161:1,7,10,15     110:13,14       276:21 277:2     O'Rear 90:4
notes 143:3,7,9    161:16 162:6      112:6 117:6     278:6,17 279:2     101:20 128:13
 143:11            163:19 164:10     118:16 120:3    279:6,11 280:9     132:22 133:21
notice 139:6,8     166:1 168:5       123:15 125:2,9  280:14 283:13      134:1,4 144:1
 201:5 232:4       179:6,11,22       125:18 131:7    285:7 286:4        144:4,23
 285:10,13         180:6,11 181:6    134:16 135:2    291:20 294:12      151:10 155:15
notification       182:3,13,18       136:21 138:8    296:1              156:14 158:7
 201:8             183:11,22         141:1,2,3      number 93:8,10      158:11,15,20
noting 243:22      184:13 185:9      146:20 148:12   93:13,15,18,21     158:23 159:7
notion 122:18      189:3 192:1       148:21 154:17   94:1,4,7,10,13     159:13,19
 145:21 223:16     193:22 195:3      155:3 156:21    94:15,17 95:3      169:13 173:3
notwithstandi...   195:11 197:16     157:14 160:14   95:6,8,11,14       175:14,18
 150:20 260:14     198:2 200:6       161:18 165:4,5  95:18,21           176:1,4,12
November           202:22 203:6      165:5 166:10    113:16 115:2       178:19 179:15
 89:17 96:1,9      203:18 206:22     166:14 171:7    116:18 117:18      179:19 196:6
 126:16 129:20     207:3,7,12        171:20 172:8    133:14 135:5       196:13 202:23
 129:22 170:23     208:10,15         172:20 173:19   136:11 137:5       205:11,23
 222:10 230:19     211:2,8 213:22    181:7 185:9     137:16,19          206:5,15 223:9
 239:17 258:19     213:23 220:8      187:5 188:14    143:20 146:12      229:3 232:1,8
 258:21 259:1,3    227:19 230:23     188:15,19       156:11 164:5       232:19 233:1,9
 259:6,14          233:16,20         189:7 192:13    166:9 167:5        234:10 235:7
 260:12,17         234:7,23 235:5    195:19 197:13   183:7 184:12       236:17 237:21
 267:9 272:19      236:20 237:16     199:14 224:8    186:4 191:9        238:3,11,14,19
 272:23 281:14     239:5,18 240:1    224:21 228:20   194:21 200:2       241:10 245:20
NRC 93:9,14        240:2 241:22      230:4,9,22      203:8 204:13       252:5 255:16
 94:5,10,13,15     242:17 244:1,9    232:17 233:19   216:23 217:1       258:23 259:21
 94:18 95:4,16     247:2,5,23        235:2 236:12    230:14 233:13      260:1 263:14
 97:1 102:4        248:18 249:18     237:12,15,18    234:20 242:23      263:18,20
 103:7 104:10      251:15 254:8      238:15 239:11   251:9 252:2        265:14,21
 106:10,11         254:14 255:5      241:8 242:9     256:17 258:5       270:10,14,22
 113:4 115:11      256:6,12          243:9 244:2,9   263:21 267:6       271:14 280:3
 116:1,10,20       257:13,23         244:19 245:6    268:14 272:16      280:21 296:23
 117:9,13,21       258:18 259:11     245:18 246:11   277:11 292:6       297:4,6 301:5
 118:2,3,9,9       260:10 261:21     247:7,17,19,22  296:16           o-p-e-r 167:7
 119:15,20         262:9,13,21       249:2,13,20    numbered 167:5    O&M 294:23
 121:22 122:2,5    263:1,4,7         250:13 251:3   numbers 197:2     oath 199:11
 122:10,17         264:3,6,19        251:14 253:9    294:1,8,11       object 110:12


                   BIRMINGHAM REPORTING SERVICE
                            (205) 326-4444
 Case 5:18-cv-01983-LCB Document 84-8 Filed 10/06/20 Page 107 of 231

William McCollum                                                                11/13/2019
                                                                                Page 319

  144:23 234:10      237:14 246:1       164:16,18        opened 158:9         271:7
  238:3 255:16       260:17 276:17      166:5 167:19       159:2            outstanding
  259:21           occurring            170:15 175:11    operate 201:14       199:7
objection            276:16             178:5 181:7,16   operating 135:2    overall 141:14
  128:13 132:22    October 130:20       181:16 188:10      139:15,16,21       257:2 294:1,7
  158:7 169:13       239:13 282:1       191:8 194:14       162:17 167:7,9     294:11
  173:3 176:1,12     284:9 285:1        198:11,23          174:15,21        overlap 124:9
  178:19 196:6       286:11,20          200:1,21           197:18,19        overly 216:3,7
  205:12,14          291:19 292:14      202:20 203:7       201:11 202:2,9   overnight 96:17
  232:19 233:9       298:11,17          203:16 204:12      208:12,13        owned 259:18
  235:7 236:17       300:5,10,18        208:23 210:12      272:8 292:4,4    owner 134:20
  237:21 238:18    off-taker 270:2      210:20,23          292:18 295:2       212:7,11 220:8
  241:10 263:14      270:3              212:4,14           295:10,13        ownership
  270:10,22        Off-the-record       213:20 214:3     operation 138:8      166:12 174:10
  280:3              96:12              214:15 215:4       272:12 283:2       176:9 181:8
objections         offer 119:15         217:20 218:17    operations           197:18 257:3
  271:14             207:4 241:17       218:21 221:8       137:12,14
obligated            241:23 291:23      221:16 222:9       188:15,19                P
  103:22 247:11      295:8,11           222:18,22        operator 213:9     P 90:1,1 91:1,1
  270:19           office 91:15         227:12 229:2       288:20             92:1,1
obligation           137:19 190:16      230:9 231:23     opinion 119:11     p.m 229:20,22
  248:13,18          203:6 250:7,23     232:12 237:11      119:13,15,19       229:23 230:2
  270:8 271:13       251:3 276:19       238:8 242:2        202:19             280:23 281:2,2
obligations          278:19             244:22 248:5     opportunity          281:4 301:11
  247:5,13 248:1   officer 272:9        250:3 251:8        206:3              301:13
  248:22 249:1       277:10             253:20 254:17    opposed 107:17     pace 172:16
  260:16           officials 142:7      256:18 258:3       289:17           Package 95:19
obtain 120:3         276:5,10           259:4 260:22     optimistic         page 93:2,7 95:2
  126:4 162:17     OGC 157:18,20        262:19 263:17      299:16             114:10 119:2,7
  167:7 169:23       158:2,6 159:9      266:2 267:4      oral 179:15,20       147:23 164:16
  173:17 174:21      159:12 160:10      268:20 273:11    Ordaz 187:4,11       165:21 186:8
  181:7 269:19     Oh 137:3 144:6       280:7,21           187:12,16          186:13,21
  275:18             226:10 249:23      295:20 297:13    order 128:4          188:11 189:20
obtained 174:9       275:10 297:13    old 107:8 201:14     206:13 252:9       197:1,5 198:8
obviously            298:15           once 126:12          258:12,21          200:1,22,23
  139:18 154:4     okay 106:6,16        131:15 138:20      259:12             203:16 206:17
  275:3              106:20 108:23      211:1 213:22     orderly 228:19       217:20 223:5
occasion 117:1       109:9 111:23       214:10,16        organization         225:1,17,17,18
occur 161:22         117:15 118:17      245:1,5 246:8      125:16 147:2       226:4,7,9,17
  176:21 177:3       135:20,20          257:23             183:21 184:16      230:16 231:6
  177:20 209:11      143:17 144:4     ongoing 148:3        276:17             231:17 233:12
  268:8 281:18       144:18 146:5       150:8 187:6      organizational       233:12 239:22
occurred 98:6        147:22 150:17      207:18             184:14             240:9 242:22
  119:14 142:2       152:12 153:3,8   OpCo 220:7         original 253:3       243:11 249:17
  162:4 166:19       154:12 158:20    open 149:16        output 300:19        249:17 250:2
  193:12 206:19      163:23 164:4       162:9 271:4      outside 202:8        251:8,10


                   BIRMINGHAM REPORTING SERVICE
                            (205) 326-4444
 Case 5:18-cv-01983-LCB Document 84-8 Filed 10/06/20 Page 108 of 231

William McCollum                                                             11/13/2019
                                                                             Page 320

 252:13 253:18      217:8 281:6,16    286:5             106:5 108:7,20     278:12 279:14
 253:21 254:17     participated      performed          109:6 110:11       281:7,17
 254:18 256:16      275:22 280:10     254:16 285:22     113:3,8,13       pertaining
 258:4,4 260:21    particular        performing         114:15 115:7       134:10 278:5
 261:9 264:6        135:23 137:7      219:21 248:23     126:14 131:9       279:2,6
 265:4,5,18         147:5 196:3      period 100:11      138:11,18,21     Peters 186:10,14
 267:15 293:5      particularly       101:8 122:7       139:12 140:12    phase 225:19,23
 293:13,17          274:9             123:11 127:4      140:18 141:6       250:17,17,20
pages 205:5        parties 107:12     166:22 211:22     142:1,11,14,23     282:23 283:1
 206:5 216:11       115:15 302:14     217:3 245:23      152:10,16        phone 134:11
 218:2 251:23      partners 105:8     246:12 248:20     153:21 154:2       149:1 183:18
 261:6              125:4 126:1       257:22 261:12     162:22 163:2       184:6,10 185:1
Paper 114:10        127:1             261:13,18         165:7 167:18       185:21 187:4
 117:16 118:18     parts 104:12       266:9 267:20      174:2 180:19       187:10,18,23
 120:4,11          party 107:17       282:13,21         181:9 185:5        278:23 279:5
 121:16,17,20       108:8             285:11,14,18      188:2,6 199:18     280:8,16
 122:18            pass 247:23        286:9,18          208:17 212:11    phrased 149:6
paragraph          passed 118:2      permissible        219:16 231:1     physical 245:7
 115:4 116:19       168:4             237:18 238:15     232:15,16          245:12 246:3
 117:18 119:8      path 93:11         239:3             233:6,21 234:6     247:6 248:2
 119:10 165:11      209:5            permission         235:3,12,13      pick 220:21
 191:17 192:4      Patrick 160:20     237:8             236:4 237:19     Piers 90:16
 192:23 198:12     pause 126:20      permit 95:10,13    237:20 238:12    pile 204:19
 200:2,22 202:1    pay 249:13         117:20 118:1,5    239:3 240:3      place 89:14 91:7
 233:15 239:23     paying 291:5       119:3 133:8       242:17 243:6       125:20,21
 243:12,12         payment 271:10     145:18 146:22     245:2,5,14         126:10 127:1,2
 244:23 249:20     pays 289:19        148:4,14,22       246:2,9,13,21      149:15 166:23
 250:1 251:11      PD 257:5           149:11 167:6      246:23 247:11      168:23 170:6
 252:16 253:22     pending 119:11     167:15 168:3,9    247:19 248:1       170:14 177:6
 254:22 255:1       198:15 205:23     168:15 169:4      251:17,22          191:1 209:19
 261:10 265:4       237:2             169:22 170:22     252:8,10 254:3     223:12 227:10
 265:18 266:3      people 97:15       171:10 172:1      255:7,15 256:7     233:7 260:15
parallel 253:14     98:9 99:21        172:10 173:2      257:3,14,23      placed 242:5
part 94:10 99:23    137:5,17 139:1    173:18 174:21     259:19 261:22    places 274:8
 105:20 117:16      147:10,13         175:9 177:18      262:2 281:20     plainly 205:19
 140:19 141:13      184:15 189:16     180:13 181:19     287:6            Plaintiff 89:7
 169:8 172:14       219:20 277:11     191:5 192:21     persisted 217:2     90:3
 180:15 221:15      290:4,14,17       194:3,11,15      person 137:13     plan 94:2 142:12
 227:18 228:8      percent 203:23     202:17 220:23     137:13 193:3       193:5 227:19
 232:8,9 241:9      204:10 296:22     240:1 249:19      225:19             227:22 228:23
 265:3,4,18,20      297:15            252:13,17        personally          261:1,10,11,15
 284:5 295:13      perception         253:3,9,11,16     102:13 110:16      261:17
participant         216:20            253:16 262:6      111:23 112:21    planned 244:1
 279:2             perform 139:10     267:23 268:6      133:6 271:19     planning 147:16
participate         247:12 248:14    permits 97:2      personnel           225:8
 107:16 213:10      265:10 271:8      99:3 101:15       118:13 122:2     plans 98:18


                   BIRMINGHAM REPORTING SERVICE
                            (205) 326-4444
 Case 5:18-cv-01983-LCB Document 84-8 Filed 10/06/20 Page 109 of 231

William McCollum                                                                11/13/2019
                                                                                Page 321

  124:3,7 130:8    points 288:15,17   PPA 294:17          273:23             267:12
  132:10 165:6     Policies 94:18      295:1             previous 117:5     process 95:9,12
  165:13,16        policy 94:11       practical 134:22    118:1 163:16       96:22 97:4
  191:23 192:2      196:11 197:8      practice 143:5      198:14 215:11      103:9,16
  245:6             233:23 234:14     pre 143:18          271:23             114:14 126:9
plant 135:3         239:12,17         precedence         previously 95:1     129:15 140:21
  138:22 139:12     240:6,9 241:1      115:12             96:4 113:17,21     169:17 190:19
  178:13 223:22     241:16 243:2      precedent 115:5     120:17,21          208:9 211:3,17
  224:1 232:17      250:8 251:7        116:22             139:16 143:21      211:22 250:16
  233:7,21 234:6    271:4             preliminary         152:1 191:18       250:20 275:4
  234:7 235:4,5    portion 127:12      269:6              191:22 203:9      processing
  235:14,17,18     position 122:20    preparation         203:13 204:8       142:13
  236:4,8,8,13      122:21 187:17      109:15 152:8       204:14,18         produced
  236:14 237:6,8    188:13 189:1       152:15 169:20      268:15 292:7       192:13
  239:4,5 242:5     244:20            prepare 96:18       292:11            product 128:9
  242:18 243:2     possession          107:9 156:19      price 292:1,15      130:1 132:4
  243:14 247:8      143:12             166:3              292:16 293:20     Professional
  261:16 283:14    possibility        prepared 214:5      295:14,16,18       89:22
  283:22 286:20     148:10 149:17      261:1              296:8             program 123:14
  292:4 296:21      150:19 167:23     preparing          prices 289:1,2      127:5,16 128:4
  297:15            224:8,17           108:10 129:1       289:13             129:10 132:9
plants 94:12        247:20,23          146:21 154:1      primarily 129:5     190:16 207:17
  233:23 234:14     258:18 259:11      154:14,19,23       131:13             209:19 210:2,7
  237:12 239:12    possibly 210:22     155:20 157:10     prior 106:18        210:14 212:7
  239:17 240:3,5    260:3,5           present 136:16      113:4 120:4,4      212:12,23
  240:9 241:1,16   post-closing        215:20 232:19      120:7 121:7        226:5,11 250:7
  247:7 300:22      248:13             277:1,1            128:21 181:8       250:23 251:2
play 145:23        potential 126:1    presentation        183:15 208:8       256:20 257:2,5
  274:3             185:8 189:11       202:21 281:22      233:18 234:8       257:8,17
please 186:15       189:19 213:8       284:8 285:1,20     235:1 245:13       276:19 299:3
  191:23 238:9      279:20 281:7       288:13 292:13      246:5 247:17      progress 190:4
plenty 115:11       281:11 285:22      298:10 300:4       261:18            progressing
  116:19            288:12 289:4      presented          Pritchett 89:20     141:14
Plus 290:6          292:3              297:21             302:20            prohibited
point 99:14        power 117:6        presenting         privilege 132:23    224:11
  122:23 127:10     189:12 236:12      296:3 297:23       205:18            project 99:18
  139:23 180:18     269:7,9,22        preservation       privy 159:15        124:2,16,17
  181:5,6 184:20    270:2,5,9,20       245:7,12 246:4    probably 141:21     125:18 126:3
  185:17,17,23      271:7,23           247:6 248:3       problem 109:17      134:18,23
  186:1 188:5       272:10 284:1      preserved           117:19             135:8 136:3,4
  190:20 204:7,9    284:13,21          207:17            problems 281:7      137:18 141:9
  213:21 229:9      285:5,15          president          procedures          141:14 165:4
  235:13 245:20     287:20 288:3       188:14,18          94:19 183:23       165:13,14,22
  248:4 281:16      289:1,5,12,13     Press 95:19         195:4 274:8        169:2,8,18
  285:12 286:8      290:9,11 291:3     291:16            proceed 116:3       171:5,13,14
  291:9 299:20      291:21 300:19     pretty 101:2        232:18 262:14      179:11,22


                   BIRMINGHAM REPORTING SERVICE
                            (205) 326-4444
 Case 5:18-cv-01983-LCB Document 84-8 Filed 10/06/20 Page 110 of 231

William McCollum                                                           11/13/2019
                                                                           Page 322

 180:6,16         provided 103:19   pursuant 251:11   109:10,12,18       158:1,5 281:12
 181:11,13         124:10 205:19    pursue 114:13     116:6,8 117:2    ramp 190:22
 183:20,20         243:21 250:22     288:3            117:3,5,5        ramping 165:16
 184:2,3,18        262:15 263:9     pursued 250:15    126:21 127:8,8   range 289:17
 185:2,9,10,15     265:8 285:11     pursuing 249:21   134:6,8 149:6    rate 289:8
 187:21 188:4,4   provider 296:20   put 97:10,15      150:22 157:3     rating 294:13
 189:17,19         297:4,9,11        98:9 102:20      157:13 158:22    re-reading
 190:2 213:10     providing          104:6,21 105:3   163:15,16          119:4
 227:12 249:21     101:13 285:13     125:21 127:17    171:18,19,20     reached 204:9
 275:21 277:9     provision 196:4    138:8 139:18     175:13,17          234:1
projecting         232:20            154:6 160:18     176:3,6,7        reactor 184:16
 192:19           provisions         162:18 168:19    179:20 188:17    reactors 134:21
projects 283:14    197:11            170:6 172:9,12   196:12,15        read 114:7
property 99:4     public 89:23       173:1 219:14     200:5 206:1        117:17 118:20
 166:14,22         95:4 182:19       239:9 256:7      208:4,5,20,22      119:12 195:7
 171:16 174:4      202:21 203:2      266:7,17         213:21 223:12      195:14,17
 174:19 176:18     203:18,22         275:20 284:2     224:14,15          197:23 200:7
 176:21 181:8      206:22 232:6,8   putting 97:8      225:3 236:18       200:15 201:18
 181:14,20         232:9 254:5       107:16 126:10    237:22 238:5       211:6,12
 184:21 190:22     264:14 302:21     191:1            238:20 247:21      214:13 237:23
 268:6 274:6      publication                         252:6,7 255:17     238:2,8,10
 277:17 280:1      195:4                    Q         255:18 271:16      243:2 252:5
proposal 252:16   publicly 289:10   QA 128:4 129:8 questions             255:9 265:23
proposed           289:21            132:9 207:5,13   100:18 109:11      271:22 293:9
 129:10 172:1     pull 100:16        207:17 209:19    123:17 159:2     reading 114:17
 228:11 251:17     120:21 268:18     210:2,7,14       175:22 195:12      178:5 195:10
 254:3 264:12      292:10            212:7,11,23      200:18 205:13      202:1 265:15
proprietary       punch 214:5,17     216:9 256:19     205:15 211:5     reads 197:11
 232:2             214:19 217:6      257:2,5,8        276:2 301:4,5    ready 124:16
prosecute 171:5    217:23 218:2      260:16 261:10    302:8              126:17 127:20
prosecution        218:10,13,22     Qualification   quickly 141:8        128:10,17
 124:15            219:14,18,23      227:2            142:16 211:11      130:3,13 132:4
prospective        222:2 223:6,16   qualifications  Quirk 278:17         141:11 167:1
 242:13            225:2,17 226:4    98:20 105:1      279:6              178:16,21
protection         226:9 229:8       109:23 119:9   quite 100:14         179:2 183:21
 264:13            282:15            127:6 222:2      276:8              206:4 210:2,3
protocols         purchase 138:7     226:18 265:10 quo 245:7,12          222:16 268:11
 139:10            162:16 165:4     quality 98:19   quote 197:15,16      274:5 288:19
prove 103:10       224:11 230:6      104:23 127:5   QV 257:17,19       realistic 178:15
provide 97:12      248:21 270:5      127:16 128:14                       183:2 258:18
 101:17 102:3      296:1             129:6,10 226:5         R            259:10 283:5,7
 102:21 103:23    purchasing         226:11 257:5   R 90:1 91:1 92:1     286:23
 104:9,14          108:4             257:20 260:23    96:8 301:10      realization
 111:14 115:12    purpose 285:19    question 106:3    302:1              170:2
 174:17 266:4      287:17            106:14,14      raise 156:22       realized 172:5
 291:11 300:8     purposes 124:19    108:15 109:8   raised 156:18      really 135:17


                  BIRMINGHAM REPORTING SERVICE
                           (205) 326-4444
 Case 5:18-cv-01983-LCB Document 84-8 Filed 10/06/20 Page 111 of 231

William McCollum                                                               11/13/2019
                                                                               Page 323

  150:3 240:21       287:22 292:19      139:2 205:5      regard 99:2         123:17 165:12
  274:3 277:13       296:13,15,18       234:13             104:3 118:8       187:5 247:6
  278:3              298:4 300:9,17   reference 229:9      170:16 246:14     276:5,21 280:8
realtime 89:21       300:22             242:16             247:3 248:2       280:13
  289:12,13        recalling 203:5    referenced           255:14 263:11   relationship
reason 114:4       receipt 201:7        113:18 120:18      271:13            135:8
  120:6 123:1,5    receive 250:9,14     143:22 147:22    regarding 97:12   relatively 154:5
  148:16 211:14      251:4              152:1 203:10       107:19 123:13   relied 202:12
reasonable         received 109:16      204:15 239:16      132:18 134:17     254:15
  288:23             109:19 114:5       240:17 268:16      147:8 148:3     relief 199:10
recall 97:17,20      118:19 120:14      292:8 298:8        150:8 153:23    relies 296:21
  112:14 113:5       195:8 250:20     references           205:16 244:7      297:14
  113:11 114:16      268:5              241:18             264:11          rely 223:18
  114:19 121:1     receiving 121:1    referred 252:23    regardless        remain 220:5
  123:6 131:21       146:17 183:15      279:13             125:16            239:3
  132:3 134:9,11     184:7 285:7      referring 106:21   Region 139:9      remained 118:6
  134:13 136:11    recess 229:21        116:22 122:10    Registered        remains 244:13
  136:13,23        recognize            128:14 178:9       89:22           remember
  137:1,4 138:3      113:22 239:10      214:23 215:3     registering         123:4 144:18
  140:14,16        recollection         223:3,4 232:21     216:18            145:4 156:6
  141:20 142:21      112:23 130:4       232:22 238:11    regulated           164:1 182:17
  143:2 145:13       132:1 137:6,21     239:16 240:12      106:11            184:9 187:14
  146:1,3 152:11     140:5 149:6        245:23 255:17    regulations         277:14,20
  153:7,14           156:1 161:23       257:13 269:18      125:7 197:14      290:23 291:2
  154:11 155:5       163:20 179:23      274:18 285:20      197:15 254:8    remembered
  155:17,21          188:21 191:7       297:6              254:14 274:3      127:7
  158:4 162:10       195:13,16        refers 144:14      regulatory        renewal 243:23
  162:19 180:2       199:23 210:9       166:13 185:7       116:22 134:17     244:13
  180:10 182:21      210:14 255:12      257:17 272:23      135:2 153:16    reopen 160:5
  185:3 187:22       266:14 267:3       273:8,10           181:22 197:13     196:21
  188:9 190:12       280:5            reflect 191:23       221:1 223:6     rephrase 178:22
  192:18 193:15    recommend            251:17 255:6,7     239:11 264:13   replacement
  194:1,14           288:2            reflected 170:11     267:10            178:12
  195:14,17        record 96:10         170:18 193:20    reimbursed        report 206:18
  202:20 204:3       151:14,18          193:22             249:2             288:14
  205:3 207:12       160:4 163:8,10   reflects 223:16    reiterated        REPORTED
  207:14,15,22       163:14 196:20    refresh 118:23       153:22            89:19
  220:2,3 221:11     205:13 229:18      137:6 138:1      related 98:18     reporter 89:21
  229:15 230:4       229:20 230:2       194:6 205:6        101:1 207:4       89:23 234:18
  272:2 273:4,18     235:8 238:2,10     210:8 212:3        273:10 276:7    reporting 95:3
  273:20 277:22      280:23 281:4       255:12             276:10 279:11     203:17 298:6
  278:1,8,10,22      301:11           refreshes 140:5      281:11,12       reports 137:17
  278:23 279:8     recurring          refurbish 125:5      286:6           represent
  280:10,11,18       217:12,16          162:17           relates 202:2       192:12
  281:9,22 282:3   reduced 302:9      refurbishment        257:22          representation
  282:18 285:16    refer 117:3          178:12           relating 104:3      283:13 285:17


                   BIRMINGHAM REPORTING SERVICE
                            (205) 326-4444
 Case 5:18-cv-01983-LCB Document 84-8 Filed 10/06/20 Page 112 of 231

William McCollum                                                            11/13/2019
                                                                            Page 324

representative       125:7 254:7,13   responsible      revision 257:6,6   204:22 205:4
  288:10             257:2,8 264:13     128:23 219:4   rewrites 129:17    206:16 208:1
representatives      271:4 274:1,8      222:3 225:19   right 98:5,13,16   209:6 210:5,17
  291:15 300:11    requires 138:18      246:3 272:11     98:21 100:7      211:6,8,12
represented        research 254:11    rest 215:5         101:2 102:15     212:4,19 213:2
  119:19 291:13      271:11,17,21     restate 237:22     104:1,11         213:12 214:1
  295:20             272:5            result 254:5       105:10,22        214:13,15
representing       reservation          302:16           107:23 108:11    215:19 216:17
  160:14 161:15      205:12,15        results 285:21     108:18,23        218:6,9,12,21
  161:18 243:9     reserve 160:4        288:11 296:4     110:6,16 111:1   220:1,4,17
represents           196:20 232:11      298:1,6          111:10,17        221:11 222:3
  119:11 302:10    Resnick 90:16      resume 139:1       112:11 114:16    223:11,22
Req 94:2           resolve 168:2      resuming 96:17     119:6 120:2      225:16 226:17
request 94:9       resource 138:19      261:19           121:13 124:23    227:1,17 228:4
  112:21 113:9       165:13           returned 193:2     127:15 129:8     228:12 229:16
  117:21 118:3,5   resources          revenue 290:11     129:23 130:6     230:19 231:5
  124:1 138:10       125:19 126:2     reverse 206:13     130:11 131:3     232:11 233:11
  140:11 165:11      138:16 139:8     review 138:19      131:21 132:7     234:3 235:19
  211:1 213:23       140:19 165:17      140:20 142:10    133:2 134:13     237:7 239:9
  236:20 240:2       169:7 170:6        206:3 211:3,10   136:5,18 137:1   241:7,12 242:6
  243:22 266:20      171:5,9,22         214:11 218:6     138:3 140:3,9    242:11,21
  269:20,23          176:19 188:4       258:6,20         142:5 143:17     243:11 244:22
  271:5              190:23 191:1       259:11 262:14    144:10 145:11    245:4,4 246:10
requested            193:23             262:18,21        146:10 147:19    247:1,8,10,15
  109:14,19        respect 187:6        264:19 265:7     148:4,5 150:4    247:21 248:12
  120:10 230:5       205:13             265:20 267:12    151:5,9 152:4    248:19 249:12
  233:18 243:17    respond 133:19       267:17,20,23     152:5 153:13     249:16 250:4
  250:19 258:6       264:18 269:13      274:12 297:17    154:20 155:13    253:18 254:21
  262:11 266:8       269:15           reviewed 264:7     156:4 157:19     255:23 256:15
  266:17           responded          reviewing 119:1    160:4,18         257:16,21
requesting           208:3,23 212:5     119:7,22         161:14 164:13    259:23 260:9
  110:18             212:21 269:16      120:23 144:9     164:20 165:10    260:12,20
requests 190:17      274:11             156:13 183:9     165:19 166:16    261:2,4,8,13
  198:14 199:2,9   responding           186:6 191:20     168:10 172:7     261:20,22
  199:10,15          134:9 211:4        198:9,11 200:3   172:19 175:10    262:6 263:5
  233:20 234:2     response 149:9       203:15 204:20    176:15 177:7     266:6,23
  250:21 251:15      207:20,22          205:22 222:21    177:15 179:13    267:20 268:21
  255:2,5 258:12     214:16 248:23      231:7 239:20     180:10 186:18    269:1,3,11
require 138:11       275:3              250:3 260:22     186:20 187:10    270:6 271:1
  140:19           responses 207:6      267:8 293:2      187:14 191:16    273:5 274:13
required 97:11     responsibilities   reviews 142:19     192:6,9,18       274:20 275:5
  139:7 171:23       197:19 227:20    revise 106:10      193:15 194:19    275:17 277:18
  197:17 208:11      275:10             139:21 163:16    195:21 196:20    277:20 278:15
  222:5 258:7      responsibility     revised 193:17     197:8 198:7,12   286:16 287:8
  271:8              131:14 137:14      244:7 255:8      198:20 200:1,8   291:3 292:21
requirements         257:1,8 272:9      256:8 268:4      200:15 202:4     293:12 294:16


                   BIRMINGHAM REPORTING SERVICE
                            (205) 326-4444
 Case 5:18-cv-01983-LCB Document 84-8 Filed 10/06/20 Page 113 of 231

William McCollum                                                            11/13/2019
                                                                            Page 325

  296:2,19         244:2 248:21       167:4,5 169:15   143:10 145:15    selection 221:8
  298:20 300:3     281:12             170:4,12,19      160:21 161:3     sell 269:8 291:20
right-hand       sales 100:5          171:3,23 172:6   164:14,17        selling 108:3
  197:2            103:22 290:11      172:17 173:22    167:10 184:4     senators 277:7
rights 269:20,21 satisfaction         174:5,6 182:23   186:11,16,23     send 126:7
  270:1 271:6,9    127:13             183:4 190:6      187:8 189:22       138:23 139:5
  272:1          satisfied 248:2      191:17 193:17    190:6 192:3        181:23 192:7
risk 221:1 254:5   263:1              194:2 217:12     193:5,9,10         200:5 222:16
  299:2,6        savings 285:23       220:23 258:7     197:21 198:17      299:4,12
road 221:22        288:12 289:4       268:5 282:20     199:12 200:4,9   sending 121:8
Rody 290:21        295:22 296:6     schedules 124:7    200:12 201:2       166:5 195:3
role 136:1         297:20             130:8 132:11     201:16 203:19      214:12 219:12
  145:23 154:18  saw 104:13           184:22           204:1,2 206:18   sense 121:17
  189:10,14      saying 104:3       scheduling         207:10 208:1,6     122:17 123:1
  276:1            107:10,17          121:21           209:12,21        sensitive 273:14
Roman 218:21       116:4,8 123:5    scope 125:17       211:18 212:23    sent 119:18
  220:17 222:1     148:6 204:3        261:10           213:6 214:7,21     121:11 164:9
  222:18 223:1     205:9 212:5      SEC 290:8          215:8 217:9,14     165:23 191:17
  226:3,7 227:17   214:5 235:22     second 165:10      219:22 220:9       191:22 192:14
room 137:20        236:1,15           165:15 186:8     220:19 221:3       195:8 208:2
roughly 132:7      241:22 274:12      186:12 192:23    223:23 224:4       232:14 266:15
  174:3,9 180:22   284:18 289:20      219:9 222:22     225:20 226:6     sentence 123:7
  221:15           300:22             225:1 239:19     226:12,19          123:10 197:10
rounds 190:17    says 117:19          239:22 242:22    227:5,19,22        239:21 242:3
RSA 90:7           122:8 148:1        253:22 258:10    228:2 230:20       245:1 250:5
rule 235:1         160:23 165:8,9     290:23 293:5     235:9 240:6,7      251:14 255:1,4
ruled 237:16       165:13 175:17      293:13           240:10 242:12      256:13,22
rulemaking         183:17 186:13    section 197:7,10   242:16 243:14      258:11 295:4
  119:10,12,13     186:14 187:3       197:11 225:18    243:18 244:4     separate 117:3
  119:21           190:3 191:21       233:23 240:5,8   244:10 245:1,9     168:6
run 289:16         198:1,13           240:13,23        249:21 250:4,9   separately
                   200:10 201:2       241:15 242:2     251:10,20          215:23
        S          203:21 207:2       242:12,17        252:14 253:23    September
S 90:1 91:1 92:1   214:9 217:5,11     244:1 253:8,16   254:9,19 255:1     191:13 193:9
s/ 302:20          220:21 224:2       256:19 257:16    256:19 257:10      194:7,16 195:1
safeguards         225:11 227:18      258:6 261:9,9    257:17 258:8       267:17 268:2
  273:8,15         235:23 239:14    securing 169:17    258:14 264:15      287:7
safety 135:4       242:3,7 243:16   security 245:7     265:21 273:1     series 144:10
  245:8,13 246:4   254:2 255:4        245:12 246:4     273:16 283:4       217:18
  247:7 248:3      256:22 269:4       247:6 248:3      289:13 293:7     servers 99:20
  254:6 264:14     293:22 294:16      254:4 273:10     294:3 295:3,4    service 162:18
SAITH 301:15       294:22 295:7       274:2,2        seeking 102:13       297:11
sale 142:2       scchin@tva.gov     security-related   112:2            set 153:19 187:4
  166:21 177:20    91:21              273:15         seen 177:7           274:8 295:2
  224:11 230:6   schedule 165:13    see 100:17,18      203:14 204:21    setting 122:1,5
  235:2 237:15     165:22 166:3       116:1 140:4      210:12             153:10 172:19


                   BIRMINGHAM REPORTING SERVICE
                            (205) 326-4444
 Case 5:18-cv-01983-LCB Document 84-8 Filed 10/06/20 Page 114 of 231

William McCollum                                                                 11/13/2019
                                                                                 Page 326

  273:13             191:11 194:19      117:8 118:12        125:17 269:5       211:4,10
settled 183:21       203:12 204:17      122:14 135:6      speak 112:15         228:20 264:6
seven 200:23         230:12 267:4     six 142:15            161:10 216:19      264:10 265:7
seventeen            272:14             221:21 240:9        288:5              275:23 298:22
  259:13           shown 251:18         282:18 283:3      special 274:5        299:19
seventy 291:18       262:5 288:21     six-month 230:5     specific 106:15    staffers 207:3,12
seventy-five       shows 174:18       sixty-five 291:14     115:14,15        stakeholders
  289:18,22          176:8            size 125:16           140:14 157:21      189:4,18 288:1
  290:1,15         sic 96:9             296:20 297:12       158:3 159:21     stamped 232:5
seventy-four       side 102:22          297:13              188:7 194:14     stand 257:19
  289:18 290:12      136:21           slides 122:9          196:12,14        standpoint
seventy-three      sign 208:4,20      slots 162:9           213:18 232:20      103:12
  261:5              213:5 241:9      slower 172:16         236:16 240:15    start 115:22
SGI 273:1,6        signed 100:6       SNC 212:14,23       specifically         131:4 167:20
shame 154:3          231:5 241:8      SNC-Lavalin           123:9,10           172:9 173:12
Shannon 92:4         243:3              129:3,9 261:1       141:20 181:15      190:22 237:13
Shea 95:6          significant        so-called 114:9       200:19 210:16      247:4 252:3,3
  102:18 103:2,4     189:9 283:15     Socol 90:16         specifics 112:16     292:22
  104:4,19         significantly      sold 290:10           115:10 140:15    start-up 282:23
  105:17 110:19      289:2            sole 123:16           146:1 163:3        283:1
  111:1 112:20     signing 213:22     solely 123:19         196:10 291:12    started 167:2
  133:5 144:11     similar 124:5      soliciting 224:12   specified 257:3      274:1,7 275:4
  144:15 145:2,4     219:21           somebody            specify 106:20     state 199:6
  146:5,16 147:4   simple 216:15        148:13              269:21             232:1 234:13
  148:1 149:2,7    simplified 216:4   soon 102:18         spend 122:22         267:18 302:3
  150:4,10,20        216:7,21 217:2     129:18 170:11       170:7 171:7      stated 181:16
  151:4,5,21       simply 105:5       sooner 167:2          172:21,22          205:18 234:11
  152:7,13,19        162:23 181:22    sorry 118:20          173:10,16          262:16 298:16
  153:5,10         sir 128:15           119:4 133:22      spending 170:8     statement 94:11
  154:17 155:2       144:22 194:12      134:1,6 144:7       171:12 172:9       101:13 104:9
  155:22 157:1,5     198:10 222:23      157:2 175:6       spent 173:6          110:9,15
  160:16             223:5 224:2        176:6 219:3       spoke 147:6          111:14 115:4
Shea's 155:7         253:4              223:11 237:22       153:5 287:14       115:18 117:19
Shelby 288:1       site 138:20          249:23 265:15       287:18 288:14      119:5 132:15
Sherry 278:16        139:9 141:19       283:23              291:12 300:18      155:18 196:11
  278:17             162:16 165:5     sort 97:9 106:21    SRI 272:23           208:3 239:12
short 153:20         166:11 174:10      111:14 112:2        273:3,9            240:13 250:13
  268:13 280:19      175:2 176:10       124:8 127:2       stack 268:19         264:23 285:18
shortly 100:4,4      176:19 177:20      143:6 173:15      staff 116:20         286:9 289:23
  182:1 199:5        207:19 228:21      187:21 188:11       118:2 122:4        294:6,7,15
  208:1              230:7 247:16       277:3 285:16        134:17 137:10      301:1
show 120:20          248:14 259:18    sounds 191:3          138:6,11,15,18   statements
  133:12 143:17    sitting 110:1        208:3               139:20,23          115:2 119:23
  146:10 156:9       241:13           source 225:12         140:7 165:2        240:19
  163:5 164:7      situation 108:20     269:22              184:2 185:10     STATES 89:1
  183:5 186:2        108:21 116:12    Southern              199:1 202:22     stating 266:4


                   BIRMINGHAM REPORTING SERVICE
                            (205) 326-4444
 Case 5:18-cv-01983-LCB Document 84-8 Filed 10/06/20 Page 115 of 231

William McCollum                                                               11/13/2019
                                                                               Page 327

Station 93:16        101:11             177:19 180:1      254:2              269:6 296:10
status 99:3,4      studies 288:21       182:22 191:6    summer 127:13      surplus 277:17
  138:22 139:11    study 269:5,18       191:18 199:11     127:22 180:22      280:1
  139:12,13          269:19 271:8       199:17 228:9      182:7            surprise 208:19
  168:3,9 232:17     285:21 286:2,5     228:23 229:11   Summit 91:17         208:21
  233:7,22 234:7     288:11 296:4       230:22 233:4    supervision        surprised
  234:7 235:4,5      296:11 298:1,2     250:18 258:17     302:10             148:11,17
  235:15 236:5,8     298:7,8            259:6,10        supplement         surprising
  236:9,13,14      Subj 93:9,11,14      262:10            139:21             215:21
  237:2,6,9          93:16,19,22      submitting        supplemental       suspect 252:1
  239:4,6 240:4      94:2,5,8,18        95:16 96:23       264:8,23 266:7   switched 234:6
  242:5,18 243:6     95:9,12,19         97:16 138:9       266:16             235:4,10
  243:14,23        subject 196:14       258:19          supply 104:22      switching 243:6
  244:13 245:7       271:9 292:2,15   subsequent          284:1 287:20     sworn 96:4
  245:12 247:8       292:15,17,17       285:14 299:18   supplying          sync 269:22
  261:16           submission         substantially       123:23           synonymous
statute 271:12       128:11,21          204:1,11        support 97:16        263:12
stenotypy 302:8      129:14 180:12    substantive         100:16 102:4     system 272:13
step 209:16          180:13 181:18      189:6             102:22 103:4,9     273:13 288:20
steps 208:5,10       187:23 192:20    substantively       103:14,15          289:2
  214:6              194:3              233:17            104:8,9 109:7
Steven 91:14       submit 97:11       succeed 135:17      109:20,23                T
  214:10,18          98:18 99:2       succeeding          113:15 124:3     T 291:8 302:1,1
stick 220:15         127:21 128:4       218:2             124:11,13        table 136:21
stipulate 197:16     128:18 130:19    successful          129:2 132:16       252:6
stop 115:19          140:11,17          211:15            135:1,4,23       tactfully 136:1
  121:17 123:15      141:4,10 169:9   sufficient          139:11 145:17    take 104:20
stopped 139:19       172:1 173:7        233:17 263:9      147:14 169:7       105:15 108:3,9
  207:3              174:1,8,13         263:12 265:9      192:2 193:23       135:12,19
stored 99:19         175:8 181:1,12   suggest 136:2       225:12             140:20 142:9
storing 273:14       188:5 190:20       220:21          supported            142:14,19,19
  274:9              199:3 209:16     suggested           110:13 126:23      143:3 146:20
Street 90:8,17       211:1 213:23       153:17 193:1    supporting           148:8 151:10
strengthened         214:7 216:5        253:15            111:14 216:8       154:14,18
  288:23             222:17           suggesting        supports 122:18      155:4 167:7
strike 115:22      submittal 118:4      255:14 262:2    supposed 212:6       168:7 171:15
  123:3 142:8        129:18 131:2     suggestion        sure 106:13          175:11 205:5
  161:16 176:5       167:16 168:5       217:7 220:6       114:8 127:7        208:15 211:17
  177:10 263:19      210:4 212:10     suggestions         145:20 157:4       211:22 214:1
stronger 189:10      213:17             207:4             160:9 164:18       214:10 233:7
  189:13           submitted          Suisse 294:1,8      164:19 171:1       235:12 266:6
structure 189:5      109:21 118:3       294:11            171:17 182:16      271:7 280:19
  220:5,15           126:13,16        suitable 131:20     192:14 199:22      290:9
structured           129:19,21        Suite 90:9,17       215:5,12 225:2   taken 229:22
  183:20 294:17      139:16 170:23    summary             232:9 234:12       242:13 273:22
struggled            172:15 173:9       234:11 253:22     236:10 238:4       302:7


                   BIRMINGHAM REPORTING SERVICE
                            (205) 326-4444
 Case 5:18-cv-01983-LCB Document 84-8 Filed 10/06/20 Page 116 of 231

William McCollum                                                              11/13/2019
                                                                              Page 328

talk 153:18          124:23 132:21    territory 271:7      263:3            122:23 123:11
  216:14             138:2 139:6      testified 96:5     thinking 163:20    123:20 124:1
talked 110:19        141:16 153:13      144:16,20          167:22           125:22 126:11
  138:7,20           155:2 174:7        158:12 282:16    third 165:21       126:12 127:4
  139:14 153:20      180:20,23          287:4              225:17,18        128:18 132:2,8
  157:4,8 159:9      181:3,6 182:9    testify 107:6        226:4 243:12     132:19 135:9
  169:5 184:13       184:9 185:20       109:18           thirteen 258:4     137:11 138:11
talking 109:13       185:22 188:13    testimony 128:2    thirty-nine        138:12 139:23
  110:8,9 112:2      264:17 283:8       163:23 177:1       291:21 293:19    141:7 142:15
  112:7 129:7        283:21 287:13    testing 277:13       295:16,18        142:18,19
  145:19 146:5       291:10 292:14      282:23             296:8            146:19 149:2
  148:13 151:20      292:20           thank 144:9        thought 105:6      150:23 151:4
  187:20 207:13    telling 103:18       147:12 207:3       105:23 131:19    153:20 162:8,9
  215:22 246:10      155:5 269:16       301:6,8            148:10 150:18    166:18 172:8
  273:11 274:7       282:3 285:5      thanking 207:23      154:3 161:11     172:13,14
  277:4            ten-month          Thanks 214:16        163:18 166:11    173:8 174:3,9
talks 218:22         267:20           thereof 283:18       167:22 168:6     174:11 182:2
  242:12           tended 216:10      thereto 302:9        170:4 171:13     184:1 185:16
target 282:17      Tennessee 89:9     thing 97:10          210:6 233:1      189:4,5,15
Targets 95:20        91:16,18 99:7      127:2 187:21       287:5            190:9 198:15
team 147:7           99:17 101:12       207:14,15        Thoughts           199:17 204:8
  148:2 149:22       108:2,2,6          212:6,9            212:18 269:10    210:1 211:9,17
  150:1,2,7          118:12 132:16    things 97:14       three 117:18       213:17 215:20
  284:1 287:20       252:17,23          100:18 105:8       119:8 130:22     217:3 218:7
  287:22             253:6 277:7,7      117:13 122:22      142:14 163:21    219:13 229:10
technical 97:13      279:23             124:8 126:10       164:10 170:19    230:10 233:17
  98:19 103:20     term 198:22          129:16 135:5       226:7,9 229:10   234:1 238:9
  104:23 109:6       201:23 235:9       143:8 155:7        249:17 264:18    239:1 245:21
  109:23 124:6       252:22 253:10      184:22 209:20      265:5,18         245:23 253:5
  124:20 125:1       256:2,5,11         215:7 219:22     threw 142:15       257:22 259:9
  125:10 126:6       260:1              282:20 296:17    throw 143:8        261:18 266:10
  126:17,20,22     terminated         think 103:12         216:12           266:17 272:4,7
  127:9,12 130:2     233:21 234:7       105:7 106:21     Tim 97:5 112:8     274:21 276:4,8
  132:10 169:6,9     235:5,14,18        108:14 119:22      129:2 131:16     276:9 277:8,14
  216:8 222:2        236:7,14 237:5     145:1 147:16       132:18 157:17    278:9,13
  265:9 275:21       237:8 239:5        147:22 148:20      157:22 159:5,9   279:14 282:7
Technologies         240:3 242:5,18     148:21 149:5       159:11 196:1     282:11,13,16
  92:5               243:6 261:16       149:14 152:17      230:17           285:7 287:2
telephone          terms 113:14         157:17,23        time 99:10,16      291:9 295:23
  179:21 180:5       119:20 128:9       159:2 164:15       100:2,9 101:2    296:9 299:21
  184:12 193:14      130:1 135:1        171:11 177:21      101:8,10 102:1   301:4
  217:18             171:3 194:2        211:14 212:5,6     102:19 103:2,7 timeline 165:14
tell 102:6,12,15     205:8 210:3        214:6 215:2        109:4,21         188:8
  105:13,14,18       248:10 255:19      216:10 238:23      114:17,21      timelines 184:3
  110:22 111:10      256:13 264:12      255:18 256:1,1     119:17 120:1     185:10
  121:13 123:2       300:21             262:16,19,23       121:21 122:7   timely 118:3,4


                   BIRMINGHAM REPORTING SERVICE
                            (205) 326-4444
 Case 5:18-cv-01983-LCB Document 84-8 Filed 10/06/20 Page 117 of 231

William McCollum                                                              11/13/2019
                                                                              Page 329

  168:5 243:22       157:20 190:10      169:4 170:22       148:2 149:22     100:13,22
  244:13             274:22,23          171:10 172:2       150:1,2,7        101:1,4,17
times 102:14         276:14,15,15       172:10,15          227:20 228:20    102:6,10,20
  147:2 179:10       286:1 300:14       173:2,7,18         248:9 269:5,18   103:2,19,22
  289:15 298:9     topics 124:22        174:2,18,20      transitions        104:2,14 105:3
timetable            140:2 190:4        175:2,9 176:9      276:16           105:15 109:3
  192:20             280:17             176:17,20        transmission       109:14,20
timing 171:3       total 283:2          177:18 180:14      269:19,19,21     110:7,17 112:1
title 189:5        totally 275:3,13     180:19 181:9       270:1 271:6,9    112:9,12,21
  197:14           Tower 90:7           181:19 185:4       272:1,10,13      118:14,14
titled 223:6       transaction          187:7 188:1,6      288:21 292:5     119:2 125:17
titles 189:8         105:9 115:9        190:5,21 191:5   transmit 270:8     133:7 139:16
today 105:18         142:2 200:7        192:21 194:4       270:20           139:18 144:11
  110:1 145:8        201:7,9 281:8      194:10,15        transmitted        145:22 146:19
  156:5 175:23     transactions         197:15,17          218:1,3,18       147:1,11,14
  241:13 255:22      107:12             199:18 201:6       222:14 227:16    148:7,7,12,18
  282:14 287:2     transcript           202:16 208:16    transmitting       148:18,22
  289:19             302:11,23          209:17 211:1       231:2 240:1      149:3,4,7,12
today's 96:9,19    transfer 93:11       212:10 213:23      249:18 273:14    149:15,18,21
told 105:23          94:8 95:9,12       219:15 230:23    treatment 207:5    150:1,10 151:1
  113:9 140:10       97:1 101:14        233:19 235:1       207:13,17        152:14,20
  141:9 142:20       106:1,5,8,18       237:3,16 240:1   tried 169:16       153:5 154:9,13
  145:7,14           106:21,23          242:19 245:13      216:14 256:1     154:21 155:20
  149:10,17,23       107:7 108:3        246:21,23        triple 294:18      156:19,22
  150:2,5,6,20       109:5 110:11       247:18 249:19    trouble 99:8       157:9,15,18,20
  151:6 154:2        110:13,14          251:17 254:3,6   true 103:11,13     158:6 160:15
  155:19 156:5       113:3,7,12         254:12 255:7       231:10,11,14     165:7 177:12
  157:11 158:5       114:14 115:5       256:23 257:7       231:15,19        199:15 202:5
  158:13,19          115:14 119:3       257:14,23          234:23 240:19    204:9 209:18
  159:11 174:12      124:11,14          260:11 261:21      244:17 270:6     224:12 227:21
  181:10,11          126:13 128:5       264:12 267:23      290:8 299:14     227:21 228:20
  182:13 190:14      130:8 131:8        274:10 281:19      302:11           230:18 235:14
  194:1 206:7        133:9 138:10       287:7            try 166:21 170:2   236:3,5 237:19
  208:8,14 210:5     140:11,17        transferee           213:21 269:23    242:8 243:5,16
  241:9 251:3        141:5,10,17,23     242:14           trying 101:12      243:21 245:8
  255:22 264:6       142:11,13,22     transferred          102:9 135:10     245:18 246:5
  269:20 284:9       145:18 146:22      245:2,5 246:2      135:11 136:1     247:11 248:6
  284:19 287:10      148:4,15,23        246:9,13           189:17 286:1     248:12,16,17
  290:3,14           149:8,11 152:9     247:17           turn 103:13        248:22 249:3,7
  291:19 299:1       152:16 153:21    transferring         197:1 217:20     249:13 257:4,7
top 137:13           154:1,19           108:19 138:17      249:16 254:17    259:20 260:15
  147:23 189:20      162:21 163:1       214:20 215:1       256:16 258:3     262:5 269:4
  200:22             165:6 166:9,11   transfers 94:6       260:20           270:7,9,19,21
topic 112:13         166:14 167:6       115:7 195:5      turnover 227:20    271:3,6,7,22
  152:8,15           167:14,17        transition 99:12     227:23           272:1,9,12
  155:23 157:18      168:14,15          99:13 147:7      TVA 99:14,21       275:12 277:10


                   BIRMINGHAM REPORTING SERVICE
                            (205) 326-4444
 Case 5:18-cv-01983-LCB Document 84-8 Filed 10/06/20 Page 118 of 231

William McCollum                                                               11/13/2019
                                                                               Page 330

  278:12 279:10     125:20 293:4     unheard 149:13     valid 118:6        visit 207:4
  279:13 280:13    unclassified      unintelligible     Valley 89:9        VOLUME
  281:6,12          273:15             238:4              91:16 99:7,17      89:11
  285:11 288:3     understand        unique 115:9         101:12 108:2,6   Volunteer
  289:3,23 290:4    104:20 135:14    unit 117:20,23       118:12 132:16      290:21
  290:5,10 291:5    149:14 171:1       118:5 167:9,14     252:17,23        Vonna 187:4
  291:13            178:21 198:19      167:20 168:1,3     253:6 279:23     vs 89:8
TVA's 145:17        198:22 201:19      168:8 178:7,17   varies 162:8,8
  212:15 271:13     205:9 216:1        199:16,16        various 106:11            W
  277:16 290:7      233:10 234:12      203:22,23          139:10 168:12    w/attachment
TVABLN0328          235:20 236:7       204:8,10,10        179:10,10         95:15
  95:23             237:17 238:20      221:16,18,22       208:10 290:18    Wait 296:23
TVABLN7572          238:22 247:5       243:18 244:2     verbal 179:14      waited 299:4
  95:17             248:16 256:4,5     244:13 252:13      179:16,17,17     waiting 101:17
TVABLN7584          293:23 297:3       253:15 268:3       179:19 180:16    waived 205:19
  95:17            understanding       282:4 283:1,22   verbally 150:21    walk 227:21
twelve 256:16       102:19 105:3       284:10             269:16           want 135:15,16
twenty 289:16       105:11,19        UNITED 89:1        verification        227:19,21,22
two 104:12          108:12 111:12    units 93:22 94:3     257:20            254:21 269:7,8
  116:18 119:2      118:7 138:15       138:8 139:17     Vic 211:10          292:22
  130:22 138:8      145:17 147:5       162:17 165:17      212:2            wanted 104:14
  152:7,12 153:5    153:22 227:9       176:22 243:13    vice 188:14,18      122:19 164:18
  165:12 170:19     239:1 240:16       255:15 257:4     Victor 137:8,10     298:23 299:15
  178:4 193:21      240:22 241:5     unknown              137:11,16        wanting 132:15
  209:13 223:5      241:14 257:15      119:20             138:6 139:20     wants 199:1
  236:3 243:11      258:2 270:15     unnecessary          140:7 161:11      269:9
  250:17,20         270:19,23          176:5              164:10,21        Washington
  265:4 282:19      271:2 295:8,9    update 180:1,8       173:23 174:12     203:3
two-thirds         understood          190:2 243:21     Victor's 138:12    wasn't 98:22
  251:10            105:6 112:5        244:6            VIDEO 89:12         109:8 112:7
two-year 166:22     131:5 232:15     updated 298:23     VIDEOGRAP...        116:4 129:3,17
type 115:5          233:3 235:12       299:12 300:8       92:3 96:7         145:20 147:16
  116:21 275:8      235:13 236:3       300:14             151:13,17         150:2,5,6
types 300:21        241:21 247:10    updates 180:4        163:9,13          151:7 155:20
typewriting         252:21 253:7       180:16             229:19 230:1      210:9 216:15
  302:9             256:10 258:16    upper 289:16         280:22 281:3      222:15 224:13
typically 143:6     259:9            urging 298:12        301:9             266:11 287:16
  198:13           undertake 97:22     298:12 300:7     videotape 285:1    watched 284:23
                    246:20,22        use 112:7 212:15   view 107:23        Water 90:8
       U           undertaken          213:4 255:19       114:13 122:14    way 101:4 105:7
Uh-huh 115:20       235:6 246:8        260:1 263:6        141:13 210:13     142:4 149:6
  130:10 136:17    underway          uses 142:17          216:4,7,21        202:14 223:20
  155:10 175:4      124:16           utilities 297:18     217:2             228:10,15,15
  197:4 201:1      undue 254:5                          viewed 116:9        228:18 234:13
  219:1 286:5      unexpired                V           virtually 98:13     246:15 251:10
ultimately          233:21 240:4     V 227:17             98:17             276:10 292:23


                   BIRMINGHAM REPORTING SERVICE
                            (205) 326-4444
 Case 5:18-cv-01983-LCB Document 84-8 Filed 10/06/20 Page 119 of 231

William McCollum                                                            11/13/2019
                                                                            Page 331

 294:3,13          263:6             130:1,12,23             1            258:20 259:6
we'll 104:22      work 97:7,19,22    131:2 132:3     1 165:17 167:9     14 239:13
Weaver 291:9       99:20 102:20      179:16,18,19      167:14 176:22    143 95:6
week 283:18        103:3 104:6       180:1,8 220:1     178:7,17         146 93:10
 284:1 287:14      107:15,18         268:12            199:16 203:22    14th 153:11
 287:19 288:6      122:5 124:12     wrote 129:16       204:8,10           154:12 191:13
weeks 210:18       125:5,13,14       176:20 186:14     221:16,22          206:19
 214:1             134:22 135:7      210:1 235:19      252:13 255:15    156 93:13
went 141:15        136:3 139:19      236:20 243:20     268:3 282:4      15th 209:12
 264:17 275:21     149:8,10,15,19    244:6 245:5       283:22 284:10      212:9,22
 288:9 294:2,12    152:21 154:10    WT6 91:17        1-b 223:10 253:8   16 222:6,12
 295:15            155:20 169:1                        253:16             225:9,14 226:1
weren't 101:17     169:17 170:6,8           X                             226:15,22
                                                     1&2 93:19,22
 103:8 153:23      170:10,16,18                        94:3               227:8,14
 154:18 156:2      171:14 174:14            Y                           164 93:15
                                    y'all 122:9      1.3 261:9
 170:13 235:21     189:10 199:2                      1/27/17 93:13      16th 218:14
 284:12 286:19     206:8 207:18     Yeah 105:13                           219:7 220:12
West 90:17         248:10 282:12      109:17 110:19 1/5/17 93:8           221:6 222:20
 91:17             292:23             125:12 155:17 1:08 229:22         18 298:11
                                      158:23 202:18    230:2
Westinghouse      worked 97:7,14                     10 95:3 119:9        300:18
 212:16            99:15 127:2,3      206:15 235:9                      1819 89:15 91:8
                                    year 111:9         197:14,15
whatsoever         169:16 174:5                        203:8,13,17      183 93:18
 105:19           workers 225:12      178:18 179:3                      184 197:11
                                      193:20 194:9     243:23 251:11
Wheeler 291:1     working 98:8                                          186 93:21
White 114:9        105:9 118:14       205:21 221:19 10-K 290:7          1884 93:20
                                      275:1 276:13   10:11 151:14,16
 117:15 118:18     124:2 125:8,22                    10:25 151:16,18    18th 186:23
 120:3,11          135:7 147:1        283:2 286:20                      191 94:1
 121:16,17,20      150:5,6,11,19      289:5,6 294:23 10:38 163:10,12    194 94:4
                                      295:22 296:6   10:41 163:12,14
 122:18            151:1,7 154:9                     10CFR 94:10        1954 197:12
Whitten 160:20     166:20 172:12      297:20                            1987 239:13
                                    years 193:21     11 90:8
wield 269:6        173:12 180:17                     11/13/18 94:7      19th 195:1
William 89:12      184:1,19 185:8     221:13,21                         1st 164:9 168:11
                                      236:11 282:5   11/25/2019
 96:3,8 301:10     185:11,19                           302:23             178:15 179:1
willing 172:22     193:21 212:23      282:18,21                           258:13
                                      283:3,14       11/5/19 94:15
 262:14            275:8,11                          11/8/17 94:17
withdraw 297:1    works 205:8         284:11,14,19                              2
                                      284:21 285:7   113 95:8
withdrawn         wouldn't 98:17                                        2 117:20,23
 233:22 240:4      101:8 104:13     yesterday 96:19 116 302:22            118:5 165:18
                                      105:23 106:3   12/20/16 95:8
witness 159:8     wrapped 288:13                     12/2016 95:11        167:20 168:1,3
 196:7 238:21     write 104:15        144:3 155:6                         168:8 176:22
                                      205:2,12,18    12:00 229:20,22
 302:12            216:10                            120 95:11            199:16 204:1,8
won 126:12        write-ups 104:7     290:19                              204:10 221:18
                                    Young 291:8      12th 96:9
word 231:9,14      104:14 128:17                     13 89:17 96:1        243:18 244:13
 255:19 283:11    writing 130:18                       239:17             251:18 252:1,3
                                            Z                             253:15 255:15
wording 126:21     150:21                            133 93:8
words 154:10      written 128:9             0        13th 230:19          265:3,4,18


                  BIRMINGHAM REPORTING SERVICE
                           (205) 326-4444
 Case 5:18-cv-01983-LCB Document 84-8 Filed 10/06/20 Page 120 of 231

William McCollum                                                               11/13/2019
                                                                               Page 332

2.109 244:1        2018 100:20        230 94:7           4761 233:13              7
2/1/17 93:15         126:16 127:14    234 94:10          4762 242:23       7 269:2
2/1/2017 179:12      127:22 129:20    23rd 122:10        4763 249:17       7/31/18 95:18
2/6/17 93:18         129:22 130:5       161:1,7,8        4764 251:9        70 90:17
2:14 280:23          130:20 132:2       165:1,3 174:12     253:19          74 93:8 133:13
  281:2              178:17 179:3       178:1            4765 231:6          133:14
2:21 281:2,4         180:22 182:8     251.432.5511       4766 231:17       75 93:10 146:11
2:46 301:11,13       188:22 202:22      90:11            4769 254:17         146:12 150:14
20 221:15            203:2 218:3,14   263 94:13          4780 256:17         153:9
2005 250:8           219:7 220:12     267 94:15          4781 258:5        7577 205:7
2014 243:16          221:6 222:7,13   268 95:21          48 95:8 113:16      206:8,17
2016 121:4           222:20 225:5,9   27 160:20            113:21 114:11   7581 217:21
  125:11             225:14 226:1     272 94:17            117:16          76 93:13 156:10
2017 95:7            226:15,22        292 95:18          4836 260:21         156:11 160:19
  100:13 110:23      227:8,14 230:4   29th 95:7 144:12   4840 261:9        77 93:15 163:6
  111:17,19,22       230:19 239:18      230:4            49 95:11 120:16     164:5,8
  133:4,17 136:6     259:3,7,14                            120:22          78 93:18 183:6,7
  137:22 138:4       260:12,18                3          4907 252:2        79 93:21 186:3,4
  140:6 143:1        272:6 281:15     3 265:20           4908 252:2,13       186:7,8 188:12
  144:12 145:5       282:1,16 284:9   3/14/17 93:10      4913 252:3          189:21
  145:10 146:7       285:2 286:11     3:20 186:13                          7th 189:22
  146:16 149:2       286:20 291:19    30200 90:9                 5
                                                                             268:23
  150:16 151:22      292:14 298:17    30th 95:7 144:12   5 133:17,22,23
  153:6,11           300:5,10           259:14 260:17      264:2 267:10            8
  154:12 156:20    2019 89:17 96:1    312.580.0100       5:18-CV-0198...   8 258:6 272:23
  156:23 157:6       96:10 182:7        90:19              89:4            80 94:1 191:9,12
  160:16,21          258:13 264:2,4   31st 243:21        50 94:11          81 94:4 194:20
  162:1,11 164:9     267:10             293:5,14         50.33 119:10        194:21
  166:6,12,17      2020 267:17        33 257:6           50.80 119:4       82 94:7 230:13
  167:10,14          268:2 287:7      3477 197:5           197:15            230:14 231:8
  168:11 171:8     2022 178:8         3488 198:8,9,13    50.90 251:12        239:22 242:23
  171:22 172:14    2023 177:17,21     3497 200:1         5th 264:4           258:5 260:21
  172:23 173:9       286:21           35203 89:16                          83 94:10 234:19
  174:20,22        2024 167:10          91:9                     6
                                                                             234:20 239:10
  175:3,10           221:15 286:22    36602 90:10        6 183:11            240:9 242:3
  176:11,21,23       286:23           37 95:6 143:19     6.5 291:14        84 94:13 263:21
  177:2,3,12,22    2027 268:9           143:20 144:2,8   6/7/17 93:21        264:1 265:6
  178:15 179:1       287:8              146:18 147:20    60 95:14 204:13   85 94:15 267:5,6
  182:23 183:11    203 95:3           37902 91:18          204:18 205:14   86 94:17 272:15
  186:13 188:19    204 95:14                               205:16 217:21     272:16
  189:22 191:13    205.251.8000               4          60602 90:18       865.632.3052
  192:19 194:7,9     91:10            4 251:18 252:4     65 95:18 292:6      91:19
  194:17 195:1     205.790.5841       4/5/19 94:13         292:11,22
  243:21 268:23      92:7             4/7/2017 95:21       293:13                  9
  269:2 272:6,19   20th 186:13        400 91:17          67 95:21 268:14   9/14/17 94:1
  272:23           21st 121:4         4000 90:17           268:19          9/19/17 94:4


                   BIRMINGHAM REPORTING SERVICE
                            (205) 326-4444
 Case 5:18-cv-01983-LCB Document 84-8 Filed 10/06/20 Page 121 of 231

William McCollum                                                11/13/2019
                                                                Page 333

9/30/2020
  302:22
9:02 96:1,10
96 93:3




               BIRMINGHAM REPORTING SERVICE
                        (205) 326-4444
Case 5:18-cv-01983-LCB Document 84-8 Filed 10/06/20 Page 122 of 231




               DEPOSITION EXHIBIT
                               10
Case 5:18-cv-01983-LCB Document 84-8 Filed 10/06/20 Page 123 of 231
Case 5:18-cv-01983-LCB Document 84-8 Filed 10/06/20 Page 124 of 231
Case 5:18-cv-01983-LCB Document 84-8 Filed 10/06/20 Page 125 of 231




               DEPOSITION EXHIBIT
                               37
                    Case 5:18-cv-01983-LCB Document 84-8 Filed 10/06/20 Page 126 of 231




               To:                   L
                                'bill wrmccollum .com'[bill @wrmccollum.com]
               From:            Shea, Joseph W
               Sent:            Mon 1/30/2017 8:29:31 AM
               Subject:         RE: Bellefonte Construction permit transfer

                Bill,

                I       am available at 2:30 pm tomorrow and it may be best to call me at 423 -718 -9576.

                Iconfirmed with our transition team this morning that we do not have any activity ongoing regarding
                developing a permit transfer application.

                Look forward to talking,

                Joe


                From: bill @wrmccollum.com [mailto:bill @wrmccollum.com]
               Sent: Sunday, January 29, 2017 6:28 PM
               To: Shea, Joseph W
               Subject:        RE:   Bellefonte Construction permit transfer


                TVA External Message. Please use caution when opening.

                Joe,

                We definitely need to talk. If I understand you correctly, what you are telling me is the opposite
                of what I got from talking to Frank. I had understood from him that TVA was taking the lead
                because you were the current holder of the permits, and that we would support you with
                information, such as financial viability information.

                Please correct me if I have misunderstood your note.

                Ican talk any time after 2:00pm on Tuesday. Just let me know when and what number to call.
                Thanks.

                Bill McCollum

                          Original Message
               Subject: Re: Bellefonte Construction permit transfer
               From: "Shea, Joseph W" <jwshea @tva.gov>
               Date: Sun, January 29, 2017 3:18 pm
               To: "bill @wrmccollum.com" <bill @wrmccollum.com>

                    Hi Bill,


                    Thanks for the question on the transfer application path ahead.

                    I   have had several conversations with Franklin, Frank and Larry B about this.
                    I   suspect it would be worth a conversation between yourself and myself. To date, in my conversations


                                                                                                                             EXHIBIT

                                                                                                                              37
Confidential                                                                                                                 TVABLN00002656
               Case 5:18-cv-01983-LCB Document 84-8 Filed 10/06/20 Page 127 of 231




               withNRC execs (both before and after your drop -in last week) have deferred questions on transfer
                                                                             I




               schedule to Nuclear Development as, per the transfer process, you all would have the lead. AsI



               mentioned, believe we should discuss further.
                            I




               I have an all day conference tomorrow but  am available after 2 pm on Tuesday. If you are local that
                                                          I



               day we could meet at COC or nearby. Alternatively, am available that pm for a telecon.
                                                                  I




               Joe
               Cell- 423 -718 -9576




               Sent from my BlackBerry 10 smartphone on the Verizon Wireless 4G LTE network.
               From: bill @wrmccollum.com
               Sent: Sunday, January 29, 2017 2:49      PM
               To: Shea, Joseph W
               Subject: Bellefonte Construction permit transfer


               TVA External Message. Please use caution when opening.
               Joe,

               Hi! I just wanted to check on the schedule for transfer of the construction permits for
               Bellefonte Units &2 from TVA to Nuclear Development. We are beginning to
                                      1


               interface with the NRC staff on the overall project schedule for Bellefonte and they
               wanted us to provide information about the overall project schedule and Operating
               License schedule. I wanted to see if you guys have provided them any information on
               the schedule for the transfer of the construction permits, so we can be aligned on any
               communications with the staff.

               Just let me know. Thanks,

               Bill McCollum




Confidential                                                                                                          TVABLN00002657
Case 5:18-cv-01983-LCB Document 84-8 Filed 10/06/20 Page 128 of 231




               DEPOSITION EXHIBIT
                               42
Case 5:18-cv-01983-LCB Document 84-8 Filed 10/06/20 Page 129 of 231
Case 5:18-cv-01983-LCB Document 84-8 Filed 10/06/20 Page 130 of 231
Case 5:18-cv-01983-LCB Document 84-8 Filed 10/06/20 Page 131 of 231




               DEPOSITION EXHIBIT
                               43
Case 5:18-cv-01983-LCB Document 84-8 Filed 10/06/20 Page 132 of 231
Case 5:18-cv-01983-LCB Document 84-8 Filed 10/06/20 Page 133 of 231
Case 5:18-cv-01983-LCB Document 84-8 Filed 10/06/20 Page 134 of 231
Case 5:18-cv-01983-LCB Document 84-8 Filed 10/06/20 Page 135 of 231
Case 5:18-cv-01983-LCB Document 84-8 Filed 10/06/20 Page 136 of 231
Case 5:18-cv-01983-LCB Document 84-8 Filed 10/06/20 Page 137 of 231
Case 5:18-cv-01983-LCB Document 84-8 Filed 10/06/20 Page 138 of 231
Case 5:18-cv-01983-LCB Document 84-8 Filed 10/06/20 Page 139 of 231
Case 5:18-cv-01983-LCB Document 84-8 Filed 10/06/20 Page 140 of 231
Case 5:18-cv-01983-LCB Document 84-8 Filed 10/06/20 Page 141 of 231




               DEPOSITION EXHIBIT
                               45
Case 5:18-cv-01983-LCB Document 84-8 Filed 10/06/20 Page 142 of 231
Case 5:18-cv-01983-LCB Document 84-8 Filed 10/06/20 Page 143 of 231
Case 5:18-cv-01983-LCB Document 84-8 Filed 10/06/20 Page 144 of 231
Case 5:18-cv-01983-LCB Document 84-8 Filed 10/06/20 Page 145 of 231




               DEPOSITION EXHIBIT
                               48
Case 5:18-cv-01983-LCB Document 84-8 Filed 10/06/20 Page 146 of 231
Case 5:18-cv-01983-LCB Document 84-8 Filed 10/06/20 Page 147 of 231
Case 5:18-cv-01983-LCB Document 84-8 Filed 10/06/20 Page 148 of 231
Case 5:18-cv-01983-LCB Document 84-8 Filed 10/06/20 Page 149 of 231
Case 5:18-cv-01983-LCB Document 84-8 Filed 10/06/20 Page 150 of 231
Case 5:18-cv-01983-LCB Document 84-8 Filed 10/06/20 Page 151 of 231
Case 5:18-cv-01983-LCB Document 84-8 Filed 10/06/20 Page 152 of 231




               DEPOSITION EXHIBIT
                               49
Case 5:18-cv-01983-LCB Document 84-8 Filed 10/06/20 Page 153 of 231
Case 5:18-cv-01983-LCB Document 84-8 Filed 10/06/20 Page 154 of 231




               DEPOSITION EXHIBIT
                               60
Case 5:18-cv-01983-LCB Document 84-8 Filed 10/06/20 Page 155 of 231
Case 5:18-cv-01983-LCB Document 84-8 Filed 10/06/20 Page 156 of 231
Case 5:18-cv-01983-LCB Document 84-8 Filed 10/06/20 Page 157 of 231
Case 5:18-cv-01983-LCB Document 84-8 Filed 10/06/20 Page 158 of 231
Case 5:18-cv-01983-LCB Document 84-8 Filed 10/06/20 Page 159 of 231
Case 5:18-cv-01983-LCB Document 84-8 Filed 10/06/20 Page 160 of 231
Case 5:18-cv-01983-LCB Document 84-8 Filed 10/06/20 Page 161 of 231
Case 5:18-cv-01983-LCB Document 84-8 Filed 10/06/20 Page 162 of 231
Case 5:18-cv-01983-LCB Document 84-8 Filed 10/06/20 Page 163 of 231
Case 5:18-cv-01983-LCB Document 84-8 Filed 10/06/20 Page 164 of 231
Case 5:18-cv-01983-LCB Document 84-8 Filed 10/06/20 Page 165 of 231
Case 5:18-cv-01983-LCB Document 84-8 Filed 10/06/20 Page 166 of 231
Case 5:18-cv-01983-LCB Document 84-8 Filed 10/06/20 Page 167 of 231
Case 5:18-cv-01983-LCB Document 84-8 Filed 10/06/20 Page 168 of 231




               DEPOSITION EXHIBIT
                               65
Case 5:18-cv-01983-LCB Document 84-8 Filed 10/06/20 Page 169 of 231
Case 5:18-cv-01983-LCB Document 84-8 Filed 10/06/20 Page 170 of 231
Case 5:18-cv-01983-LCB Document 84-8 Filed 10/06/20 Page 171 of 231
Case 5:18-cv-01983-LCB Document 84-8 Filed 10/06/20 Page 172 of 231
Case 5:18-cv-01983-LCB Document 84-8 Filed 10/06/20 Page 173 of 231
Case 5:18-cv-01983-LCB Document 84-8 Filed 10/06/20 Page 174 of 231




               DEPOSITION EXHIBIT
                               67
Case 5:18-cv-01983-LCB Document 84-8 Filed 10/06/20 Page 175 of 231
Case 5:18-cv-01983-LCB Document 84-8 Filed 10/06/20 Page 176 of 231




               DEPOSITION EXHIBIT
                               73
Case 5:18-cv-01983-LCB Document 84-8 Filed 10/06/20 Page 177 of 231
Case 5:18-cv-01983-LCB Document 84-8 Filed 10/06/20 Page 178 of 231
Case 5:18-cv-01983-LCB Document 84-8 Filed 10/06/20 Page 179 of 231
Case 5:18-cv-01983-LCB Document 84-8 Filed 10/06/20 Page 180 of 231
Case 5:18-cv-01983-LCB Document 84-8 Filed 10/06/20 Page 181 of 231




               DEPOSITION EXHIBIT
                               74
Case 5:18-cv-01983-LCB Document 84-8 Filed 10/06/20 Page 182 of 231
Case 5:18-cv-01983-LCB Document 84-8 Filed 10/06/20 Page 183 of 231




               DEPOSITION EXHIBIT
                               75
Case 5:18-cv-01983-LCB Document 84-8 Filed 10/06/20 Page 184 of 231
Case 5:18-cv-01983-LCB Document 84-8 Filed 10/06/20 Page 185 of 231
Case 5:18-cv-01983-LCB Document 84-8 Filed 10/06/20 Page 186 of 231




               DEPOSITION EXHIBIT
                               76
Case 5:18-cv-01983-LCB Document 84-8 Filed 10/06/20 Page 187 of 231
Case 5:18-cv-01983-LCB Document 84-8 Filed 10/06/20 Page 188 of 231




               DEPOSITION EXHIBIT
                               77
Case 5:18-cv-01983-LCB Document 84-8 Filed 10/06/20 Page 189 of 231
Case 5:18-cv-01983-LCB Document 84-8 Filed 10/06/20 Page 190 of 231
Case 5:18-cv-01983-LCB Document 84-8 Filed 10/06/20 Page 191 of 231
Case 5:18-cv-01983-LCB Document 84-8 Filed 10/06/20 Page 192 of 231




               DEPOSITION EXHIBIT
                               78
Case 5:18-cv-01983-LCB Document 84-8 Filed 10/06/20 Page 193 of 231
Case 5:18-cv-01983-LCB Document 84-8 Filed 10/06/20 Page 194 of 231




               DEPOSITION EXHIBIT
                               79
Case 5:18-cv-01983-LCB Document 84-8 Filed 10/06/20 Page 195 of 231
Case 5:18-cv-01983-LCB Document 84-8 Filed 10/06/20 Page 196 of 231
Case 5:18-cv-01983-LCB Document 84-8 Filed 10/06/20 Page 197 of 231




               DEPOSITION EXHIBIT
                               80
Case 5:18-cv-01983-LCB Document 84-8 Filed 10/06/20 Page 198 of 231
Case 5:18-cv-01983-LCB Document 84-8 Filed 10/06/20 Page 199 of 231
Case 5:18-cv-01983-LCB Document 84-8 Filed 10/06/20 Page 200 of 231
Case 5:18-cv-01983-LCB Document 84-8 Filed 10/06/20 Page 201 of 231
Case 5:18-cv-01983-LCB Document 84-8 Filed 10/06/20 Page 202 of 231




               DEPOSITION EXHIBIT
                               81
Case 5:18-cv-01983-LCB Document 84-8 Filed 10/06/20 Page 203 of 231
Case 5:18-cv-01983-LCB Document 84-8 Filed 10/06/20 Page 204 of 231
Case 5:18-cv-01983-LCB Document 84-8 Filed 10/06/20 Page 205 of 231
Case 5:18-cv-01983-LCB Document 84-8 Filed 10/06/20 Page 206 of 231
Case 5:18-cv-01983-LCB Document 84-8 Filed 10/06/20 Page 207 of 231
Case 5:18-cv-01983-LCB Document 84-8 Filed 10/06/20 Page 208 of 231
Case 5:18-cv-01983-LCB Document 84-8 Filed 10/06/20 Page 209 of 231
Case 5:18-cv-01983-LCB Document 84-8 Filed 10/06/20 Page 210 of 231
Case 5:18-cv-01983-LCB Document 84-8 Filed 10/06/20 Page 211 of 231
Case 5:18-cv-01983-LCB Document 84-8 Filed 10/06/20 Page 212 of 231
Case 5:18-cv-01983-LCB Document 84-8 Filed 10/06/20 Page 213 of 231
Case 5:18-cv-01983-LCB Document 84-8 Filed 10/06/20 Page 214 of 231
Case 5:18-cv-01983-LCB Document 84-8 Filed 10/06/20 Page 215 of 231
Case 5:18-cv-01983-LCB Document 84-8 Filed 10/06/20 Page 216 of 231
Case 5:18-cv-01983-LCB Document 84-8 Filed 10/06/20 Page 217 of 231
Case 5:18-cv-01983-LCB Document 84-8 Filed 10/06/20 Page 218 of 231
Case 5:18-cv-01983-LCB Document 84-8 Filed 10/06/20 Page 219 of 231
Case 5:18-cv-01983-LCB Document 84-8 Filed 10/06/20 Page 220 of 231
Case 5:18-cv-01983-LCB Document 84-8 Filed 10/06/20 Page 221 of 231
Case 5:18-cv-01983-LCB Document 84-8 Filed 10/06/20 Page 222 of 231
Case 5:18-cv-01983-LCB Document 84-8 Filed 10/06/20 Page 223 of 231
Case 5:18-cv-01983-LCB Document 84-8 Filed 10/06/20 Page 224 of 231
Case 5:18-cv-01983-LCB Document 84-8 Filed 10/06/20 Page 225 of 231
Case 5:18-cv-01983-LCB Document 84-8 Filed 10/06/20 Page 226 of 231
Case 5:18-cv-01983-LCB Document 84-8 Filed 10/06/20 Page 227 of 231
Case 5:18-cv-01983-LCB Document 84-8 Filed 10/06/20 Page 228 of 231




               DEPOSITION EXHIBIT
                               82
Case 5:18-cv-01983-LCB Document 84-8 Filed 10/06/20 Page 229 of 231
Case 5:18-cv-01983-LCB Document 84-8 Filed 10/06/20 Page 230 of 231
Case 5:18-cv-01983-LCB Document 84-8 Filed 10/06/20 Page 231 of 231
